Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 1 of 502

 

Message

From: Jim Bartlett, Full Circle Compliance ("FCC") [jfebartlett@fullcirclecompliance.eu]
Sent: 8/31/2018 8:03:12 PM

To: hartri@state.gov

Subject: 18-0831 Friday "Daily Bugle”

 

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing changes
to hes HTSUS eee TAR) (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC, PAR/DFARS,

Monday, 3 September 2018, a U.S, Federal Holiday. ]

Commerce/BIS Announces TRETAC Meeting on 26 Sep in Washinatan DC

 

thems Scheduled for Publication in Future Federal Register Editions
Commierce/BIS: (No new postings.)

DHS/CBP Announces ACE Certification FQ Deployment, 1 Sep

DHS/CBP Announces Temporary Limitation in ACE Reoorts for Uparade to SAP
Business Objects Version 4.2

BHS/JICE: “Colorade Woman Sentenced to 3 Years in Federal Prison for Tleagally
Exporting Firearms to the Dominican Republic"

Deb /DSs Posts White Paper Discussing Outside Director/Proxy Holder Reform
State /DDOTC: (No new castings. }

 

 

 

 

. The National Law Journal: "Clifford Chance Hit with Civil Penalty in U.S. Justice
Deot. Discrimination Case’
.STRR Trade Report: "Dates and Deadlines: Letters of Crecit, Food Facilities,
import Declaration!
.Wikhrec: "S-D Printed Gun Blueprints Are Back, and Only New Laws Can Stop
Thern”

 

 

WASHSTATEC000887
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 2 of 502

-&P. Bosch & VIA. Goossen: "Dutch Government Presents Perspective on Recast
of the EU Dual-Use Requlation”

.¢, Duan & J. Westlinea: "The Judae in the Latest 3D-Printed Gun Case Got 3D
Printing Totally Wrong!

 

. Oth Annual ‘Partnering for Comnpliance’™ West Expart/Impoart Control
Conference” on Oct. 16-18: Ft. Worth, TX, Customs/ Import Boot Cams, Oct 19
.ECS Presents “FTAR/EAR Symposium & Boot Camp’ in Annacolis, MD on Ti-13

 

, List of Aporoaching Events: 6 New Events Posted This Week

 

. Bartlett's Unfamillar Quotations

.are Your Copies of Regulations Uo to Date?’ Latest Amendments: ATF CLS Jan
2016), Customs (12 Jun 2618), DOD/NISPOM (18 May 2016), EAR (30 Aud
2018), FACR/OFAC (29 Jun 2018), PTR (24 Sor 2018), HTSUS (14 Aug 2018),

ITAR (30 Aug 20183
19. Weekly Highlights of the Dally Budle Too Stories

 

 

 

 

 

 

 

 

WASHSTATEC000888
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 3 of 502

==. Commerce/BIS Announces TRETAC Meeting on 26 Sep

—in Washington DC
(Source: Federal Register, 31 Aug 2018.) [Excerpts. ]

83 FR 44566: Transportation and Related Equipment Technical Advisory
Committee; Notice of Partially Closed Meeting

The Transportation and Related Equipment Technical Advisory

Committee (TRETAC) will meet on September 26, 2018, 9:30 a.m., in the
Herbert C. Hoover Building, Room 3884, 14th Street between Constitution &
Pennsylvania Avenues NW, Washington, DC. The Committee advises the Office
of the Assistant Secretary for Export Administration with respect to technical
questions that affect the level of export controls applicable to transportation
and related equipment or technology.

Agenda
Public Session
(1) Welcome and Introductions.
(2) Status reports by working group chairs.
(3) Public comments and Proposals.
Closed Session
(4) Discussion of matters determined to be exempt from the

provisions relating to public meetings found in 5 U.S.C. app. 2
Sec. Sec. 10(a)(1) and 10(a)(3).

The open session will be accessible via teleconference to 20
participants on a first come, first serve basis. To join the
conference submit inquiries to Ms. Yvette Springer at

Yvette Soringer@bis.doc.gov no later than September 19, 2018.

 

A limited number of seats will be available during the public session of the
meeting. Reservations are not accepted. To the extent time permits, members
of the public may present oral statements to the Committee. The public may
submit written statements at any time before or after the meeting. However,
to facilitate distribution of public presentation materials to Committee
members, the Committee suggests that presenters forward the public
presentation materials prior to the meeting to Ms. Springer via email. ...

For more information, call Yvette Springer at (202) 482-2813.

Yvette Springer, Committee Liaison Officer.

 

WASHSTATEC000889
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 4 of 502

2. Items Scheduled for Publication in Future Federal

Register Editions
(Source: Federal Register)

* Commerce; Industry and Security Bureau; RULES; Entity List; Additions,
Revisions, Removals [Publication Date: 4 September 2018. |

* President; PROCLAMATIONS; Trade [Publication Date: 4 September 2018.]:
- Aluminum; Adjustment of Imports Into the U.S. (Proc. 9776)
- Steel; Adjusting of Imports Into the U.S. (Proc. 9777)

Commerce/BIS: (No new postings.)
(Source: Commerce/BIS)

back to ton

| aes

4, DHS/CBP Announces ACE Certification FQ Deployment,
i Sep

Please be advised that there will be an ACE CERTIFICATION deployment of
ACE Extract Reference Query (FQ) on Saturday evening, September 1, 2018,
at 2200 ET.

To be deployed:
- Tickets# 11333875, 11321618: FQ F111 FIRMS Query by District code
should return Multiple records.

5. DHS/CBP Announces Temporary Limitation in ACE

Reports for Upgrade to SAP Business Objects Version 4.2
(Source: CSMS #18-060506, 30 Aug 2018.)

ACE Reports is in the process of upgrading from SAP Business Objects version
4.1 to version 4.2, which will result in a number of new features being
available to reports users.

 

WASHSTATEC000890
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 5 of 502

In order to fully transition to version 4.2, there will be a temporary limitation
to reports users. Starting at 9:00 PM on August, 31, 2018, reports users will
not be able to save any changes made to current reports or save any ad-hoc
reports in any ACE Reports folders. However, users will be able to export any
updated reports or new ad-hoc reports in the same formats that are currently
available.

ACE Reports will return to normal operations on Monday, September 10, 2018
with the full upgrade to version 4.2.

We apologize for any inconvenience this may cause during this transition
period and will publish a follow-up message soon on the new features available
in version 4.2.

Please send any questions or concerns to the Branch Chief of the Business
Intelligence/Data Warehouse team, Daniel Collier at
daniel collerQ@cbo. chs.gey.

 

| 6. DHS/TCE: “Colorado Woman Sentenced to 3 Years in
Federal Prison for Illegally Exporting Firearms to the

Dorinican Republic”
(Source: DHS/ICE, 30 Aug 2018.) [Excerpts. ]

A former member of the U.S. Army stationed at Fort Carson, Colorado, was
sentenced Thursday to serve three years in federal prison following her
criminal conviction for illegally exporting firearms to the Dominican Republic in
2015.

On Sept. 1, 2015, a federal grand jury indicted Katherine O'Neal, 43, for
numerous firearm and illegal financing-type criminal charges. A superseding
indictment was handed down on Nov. 20, 2016, with a second superseding
indictment returned on Dec. 5, 2017. A jury found O'Neal guilty of smuggling
goods from the United States on March 6, 2018. O'Neal was acquitted on other
counts alleging false information on firearm-purchase forms and money
laundering.

At trial, before U.S. District Court Judge William J. Martinez, the government
introduced evidence showing that O'Neal made multiple trips to the Dominican
Republic shortly after purchasing firearms in Denver and Colorado Springs,
Colorado. On one trip she flew from Denver to the Dominican Republic with 11
firearms in her luggage in early June 2015. O'Neal declared the firearms to the
airline, but did not obtain the required State Department export license. Her
bags had been misdirected by the airline and were not on her flight. When the
bags arrived later, Dominican Republic officials noticed the handguns while
examining her baggage. When O'Neal arrived at the airport to claim her
luggage, she was arrested. The Dominican Republic has a ban on all imported

 

WASHSTATEC000891
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 6 of 502

firearms. A Denver jury found O'Neal guilty of smuggling goods from the
United States.

O'Neal must also serve three years on supervised release after she completes
her prison sentence. ...

7. DoD/DSS Posts White Paper Discussing Outside

Director/Proxy Holcer Reform
(Source: Bob/DSS, 31 Aug 2018.)

After more than one year of research and collaboration with government and
industry stakeholders, DSS has released a White Paper explaining possible
reforms to the framework governing Outside Directors and Proxy Holders
(OD/PH), who serve on the Boards of Directors of cleared contractors with
DSS-approved FOCI mitigation agreements. OD/PH play a critical role in
overseeing and protecting government interests. The goal of reforming the
OD/PH framework is to empower those individuals and to strengthen their
Boards. You may read the paper here.

 

 

 

 

9. The National Law Journal: "Citfford Chance Hit with Civil

Penaity in U.S. Justice Dept. Discrimination Case"
(Source: The National Law Journal, 29 Aug 2018.) [Excerpts. ]

 

The firm, without admitting guilt, agreed to pay a $132,000 penalty, along
with lost wages to three unidentified individuals, to resolve immigration-
related claims tied to a document-review project.

In court and at the negotiation table, U.S. Justice Department prosecutors and
defense lawyers from big firms often take differing views of the law. Less

 

WASHSTATEC000892
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 7 of 502

common is the case in which a different view of the law makes the firm, and
not the client, the focus of a government investigation.

In court and at the negotiation table, U.S. Justice Department prosecutors and
defense lawyers from big firms often take differing views of the law. Less
common is the case in which a different view of the law makes the firm, and
not the client, the focus of a government investigation.

along with lost wages to three unidentified individuals, to resolve a Justice
Department investigation into the firm's refusal last year to allow dual citizens
and non-U.S. citizens to work on a document review project.

According to the Justice Department, Clifford Chance unlawfully shut out dual
citizens, along with non-citizens authorized to work in the U.S., based on the
firm's misreading of regulations that limit access to certain sensitive
information. The settlement papers did not reveal the identity of the client.

to U.S. citizens in a “good faith" effort to comply with the data access rules set
by the International Traffic in Arms Regulations.

But the Justice Department said the regulations also allow U.S. nationals,
lawful permanent residents, asylees and refugees to access certain sensitive
information covered by those national security rules.

A spokesperson for Clifford Chance said the firm was "pleased to reach a
settlement on this matter." The spokesperson declined to identify the client for
the document review project.

Justice officials said ITAR regulations do not limit sensitive information to only
U.S. citizens. Indeed, the regulations also give access to U.S. nationals, lawful
permanent residents, asylees, and refugees, the department said. The
department cautioned that employers that limit their hiring to U.S. citizens
without a proper legal basis run the risk of violating the Immigration and
Nationality Act's anti-discrimination provisions.

“Employers subject to the ITAR must be careful not to engage in unlawful
discrimination against U.S. workers," John Gore, acting assistant attorney in
charge of the Justice Department's Civil Rights Division, said in a prepared
statement. "The Department of Justice is committed to ensuring that
employers do not unlawfully exclude U.S. citizens and work authorized non-
U.S. citizens from employment opportunities."

Clifford Chance general counsel James Paul signed the agreement for the firm,
which did not admit guilt.

Under the settlement, Clifford Chance will be subject to DOJ monitoring and
reporting requirements for two years. The firm must also train employees on

 

WASHSTATEC000893
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 8 of 502

the anti-discrimination provision of the Immigration and Nationality Act and
inform clients who request citizenship-based hiring restrictions of the law's
requirements. ...

back to top

 

 

 

10. ST&R Trade Report: “Dates and Deadlines: Letters of

Credit, Food Facilities, Import Deciaration”
(Source: Sandler, Travis & Rosenberg Trade Report, 31 Aug 2018.)

 

Following are highlights of regulatory effective dates and deadlines, federal
agency meetings, and other trade-related events coming up in the next week.

stationary activity centers
- 4 Sep: deadline for comments on reorganization of FTZ 78 in Tennessee

 

production authority
- 5 Sep: deadline for comments on proposed new FTZ subzone in North

Carolina

- 6 Sep: deadline for comments to ITC on potential [PR import restrictions on
breast imaging devices

- 6 Sep: meeting of BIS Materials Technical Advisory Committee

declaration requirements for plant products
- 7 Sep: deadline for nominations for Emerging Technologies Technical

Advisory Committee

11. Wired: "3-D Printed Gun Blueprints Are Back, and

Only New Laws Can Stop Them"
(Source: Wired, 29 Aug 2018.)

Attorneys general from 20 states celebrated on Monday when a district court
judge in Seattle extended an injunction against the sharing of 3-D printed gun
blueprints online. But their victory lap was short-lived. On Tuesday afternoon,
Cody Wilson, founder of the open-source gun-printing advocacy group Defense
who want them.

Wilson said that while the preliminary injunction forbade him to share the files

Tuesday, Wilson periodically stopped talking to check his phone when a new
sale came through.

 

WASHSTATEC000894
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 9 of 502

This technicality, legal experts say, really does allow Wilson to sell his
blueprints. The legally tricky part is verifying that his customers are all US
citizens; if not, he'll be in violation of US export law.

But the distinction between selling the blueprints and uploading them online
for free underscores the problems with the current legal battle against DIY

was never the optimal way to prevent 3-D printed gun proliferation. To do that
will require legislation, state or federal, expressly forbidding the downloading
and sharing of DIY blueprints, as well as the actual printing of plastic guns.

The Limits of Lawsuits

The government's case against Defense Distributed centers on export law, and
a deal Wilson struck with the State Department back in July. Until July, DIY
gun blueprints were considered a "deemed export" by the Department of
Defense, which meant that uploading them online was the same as exporting
them internationally. Wilson had argued that defining online data as an arms
export violated free speech. Physical publications that make information freely
available aren't treated the same as online content; if Wilson had just
published the blueprints in a magazine before uploading them, the State
Department would have had no room for complaint.

But Wilson, a devoted cryptoanarchist, didn't do that. His blueprints were
removed from his website during a four-year legal scuffle with the State

Department until this summer, when the government effectively caved by
transferring the export licensing of DIY gun blueprints to the Commerce
Department, which defines online data in a way that allows for Wilson to
distribute his plans.

This was a huge victory for Wilson, who immediately reuploaded the blueprints
to his website. But his success likely had more to do with ongoing export law
reform than his long-running suit.

“Wilson wasn't likely to win, and the only thing that caused the change here
was export control reform in moving .50 caliber or less arms to the Commerce
Department," says Clif Burns, an attorney specializing in export controls in the
DC office of Bryan Cave Leighton Paisner, who has followed the case from the
beginning. "There is no reason for us to have two export agencies. Every other
country in the world has one agency that does them all," says Burns.

Unlike the State Department, Commerce doesn't define online posts as
exports, and never has. With small firearms exports moving out of its
jurisdiction, Burns says, the State Department had no reason to keep fighting
the case.

"Why fight a battle that was going to be pointless in a matter of months? So
just go ahead and settle it," Burns says. "But they were a little bit sloppy
about how they settled it."

 

WASHSTATEC000895
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 10 of 502

Specifically, in July State approved the Defense Distributed blueprints for
public release, and it temporarily removed them from the category of small
firearms below .50 calibers. That second part opened the door to the case
brought by 20 attorneys general, who argued-in addition to noting the security
threats-that because of the category change, State had to give Congress
notice before implementing the deal.

On Monday, US District Judge Robert Lasnik in Seattle found both aspects of
that argument compelling enough to extend an injunction against the
publication of the blueprints online. “The instability and inaccuracy of 3-D
printed firearms pose threats to the citizens of the plaintiff States," Lasnik
wrote.

To some lawyers and gun control advocates, the intention of the injunction
was clearly to keep these blueprints from being used to make guns at all. “I
think [selling them] is a disingenuous workaround of the judge's order. The
core aim of the temporary injunction was to safeguard the public's security
while the legal issues are being determined. Selling the blueprints isn't an
exercise of First Amendment freedoms, but rather a subversion of a lawful
judicial order," says Lawrence Gostin of Georgetown Law, who specializes in
public health law.

But while that may have been the spirit of the lawsuit, and the injunction,
nothing in the case precludes the sale of those same prints to US citizens in
the United States. And it never did.

"The files cannot be uploaded to the internet, but they can be emailed,
mailed, securely transmitted, or otherwise published within the United States,"
Lasnik wrote in the decision Monday.

In fact, because the case against the blueprints has always hinged on export
law, Wilson could have sold them legally within the United States all along.
"For many years I chose not to sell these files. I was an open source
advocate," Wilson said at his Tuesday press conference. He's selling them now
for a suggested price of $10, though he will allow people to pay whatever they
want, even as little as a penny. To avoid any accusation that he's uploading
them to the internet, Wilson will the put the prints on flash drives and mail
them to customers. He also requires customers to click a box certifying that
they are US citizens, but appears to take no further action to verify their
citizenship.

“The whole issue was saying he couldn't export these plans. And what he's
saying is that has nothing to do with my domestic distribution of these plans.
‘That's never been controlled and I can do that,’ and he's dead right on that as
long as he only gives them to US citizens," agrees Burns.

Far From Over
Wilson is not selling the blueprints in Washington, Pennsylvania,

Massachusetts or any of the 20 states whose AG's brought the case against
him. If you try to order them on his website and put an address in any of

 

WASHSTATEC000896
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 11 of 502

those states, you're shown the following message: "451: Oops. You're behind
the blue wall. Your masters say you can't be trusted with this information.
Sorry, little lamb."

Each of these states has its own gun laws, which Wilson expects will explicitly
ban the sale of blueprints within their borders, if they don't already.

"Selling these files into Pennsylvania violates both our state law and the
agreement Defense Distributed reached with the Commonwealth before Judge
Diamond on July 29. Putting untraceable weapons in the hands of criminals
presents a clear public safety threat to Pennsylvanians, which is why I am
exploring all of my legal options to stop these sales," said Pennsylvania
attorney general Josh Shapiro in a statement to WIRED.

Washington State attorney general Bob Ferguson put the bail in the Trump
administration's court. "Because of our lawsuit, it is once again illegal to post
downloadable gun files to the internet,’ Ferguson said in a statement. "I trust
the federal government will hold Cody Wilson, a self-described ‘crypto-
anarchist,’ accountable to that law. If they don't, President Trump will be
responsible for anyone who is hurt or killed as a result of these weapons."

To really stop these blueprints from becoming untraceable ghost guns in the
US, state and federal governments need to outlaw the sale and distribution of
the plans for plastic guns directly, irrespective of their export status. "This
gerrymandered system of doing it through the export control laws doesn't
make any sense," says Burns. "Frankly, what that does is say that we are
worried that we are putting these plastic guns in the hands of French citizens
but we can't control whether that's being done in the United States or not."

For now, the blueprints are for sale in 30 states. Proceeds from the sales will
go to paying Wilson's legal fees, which will continue to be considerable-and if it
turns out he sells the plans to any non-US citizens or anyone outside the US,
they'll be even higher.

12. A.P. Bosch & V.J.A. Goossen: "Dutch Government
Presents Perspective on Recast of the EU Dual-Use

Reguiation"
(Source: Full Circle Compliance, 31 Aug 2018.)

 

 

WASHSTATEC000897
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 12 of 502

* Authors: Alexander P. Bosch, Senior Associate,
apbosch@fullcirclecompliance. eu: and Vincent J.A. Goossen, Program
Manager, viagoossen@fulicirclecompliance.eu. Both of Full Circle Compliance;
assistant editors of the Daily Bugle.

 

On 29 August, the Dutch Secretary of Foreign Trade and

Development informed the Dutch House of Representatives ("de Tweede
Kamer") about the current state of and the position of the Netherlands
concerning the recast of Council Regulation 428/2019 ("the Dual-Use
Regulation") [FN/1].

A proposal for the recast was presented by the European Commission on 28
September 2016. The aim of the proposed recast is to modernize and
strengthen the regulations. The most relevant update concerns the
strengthening of controls on cyber surveillance technology in order to enhance
human rights protection. The EU commission's aim is also to create a more
equal playing field and enhance transparency.

Below is a Summary and unofficial translation of the letter to the Dutch House
of Representatives:

The Dutch Position: Export Controls as a Foreign Policy Tool

The Dutch position is that the EU Dual-Use Regulation has proven itself
over the years as a well-functioning export control framework for the
European export control authorities. The Netherlands sees "added
value" in a revision and modernization of the regulation. In this review,
the Netherlands will focus on the following components.

Adding Cybersurveillance Technology

The Netherlands considers the broadening of export control to include
cybersurveillance technology as necessary. The Dual-Use Regulation is
considered to be the appropriate instrument to achieve this.
Cybersecurity is viewed as a growing threat to the stability of countries
and becomes a more relevant theme for a secure world. An increased
amount of data is stored digitally, interlinked, and shared via internet
connections. This offers opportunities for trade, freedom of expression,
political participation and democratization. However, there is also a
downside. In a growing number of countries, governments restrict or
forbid access to the internet. Some governments also follow the digital
footprints of human rights activists as to trace and prosecute them. The
threats of cyber-crime, cyber espionage, and digital warfare increase as
well. Such topics require an EU-wide approach and the Netherlands sees
export control as one of the ways to do so.

The European Commission's proposal still requires further elaboration on
the cyber theme as to clearly define the concept of cybersurveillance
technology and of the human rights that can be violated by it. It is
essential to provide clear and predictable framework for the business
community in this effort.

 

WASHSTATEC000898
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 13 of 502

The Netherlands considers an export control system most effective
when it is based on three pillars:

(1) Working on the basis of a control list,
(2) The safety net of the ad hoc license requirement;
(3) Corporate social responsibility.

In the revision of the regulation and the implementation of the
aforementioned extension to cybersurveillance technology, the
Netherlands determines its commitment on the basis of these three
pillars.

(1) Implementation Control Lists

The Netherlands is committed to work towards a control list for
cybersurveillance technology. Such a list provides clarity to companies
and export control authorities and brings legal certainty.

With the introduction of an EU control list for cybersurveillance
technology, the EU will deviate from the lists used by multilateral export
control regimes. The Netherlands is committed to safeguarding the
international level playing field as well as possible by continuing to work
on control through the appropriate international regimes and to deviate
as little as possible from the existing export control system. However,
among the participating states of the multilateral export control
regimes, there is currently no consensus for export control on
cybersurveillance technology. At the same time, the Netherlands
believes that the risks of human rights violations due to c
cybersurveillance technology must be overcome and sees a role for the
EU as a leader on this issue. Overcoming the risks of human rights
violations weighs heavier than maintaining the international level
playing field for the Netherlands.

(2) Ad-Hoc License Requirement

Technology is developing at high speed, so a control list will never be
entirely able to keep pace. The Netherlands sees the ad-hoc license
requirement (or "catch-all" instrument) for goods that are currently not
on control list, as essential for an effective export control system.
Therefore, the Netherlands also wants to use the ad-hoc licensing
obligation for cybersurveillance technology. This tool enables Member
States to act quickly and purposefully on information about non-
controlled cybersurveillance technology, which shows that this
technology may be used in human rights violations.

The catch-all instrument has shown itself useful in the current Dual-Use
Regulation and enables the Dutch government to act in special cases in
the case of high-risk exports of non-controlled goods. With regard to the
catch-all instrument for cybersecurity technology, the Netherlands
receives little support from other EU member states. The reason for this

 

WASHSTATEC000899
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 14 of 502

is the uncertainty in the industry about how this tool will work out in
practice for cybersurveillance technology. The Netherlands tries to
increase the support of other member states in bilateral consultations.

(3) Corporate Social Responsibility

Companies taking their international corporate social responsibility is
considered by the Dutch government as the third pillar of an effective
export control system. The Dutch export control authorities regularly
consult with companies to point out the risks that exports may entail. It
underlines that companies have their own social responsibility, must be
aware of the potential safety risks of their exports and act accordingly.

The Netherlands requires companies to issue an Internal Compliance
Program (ICP) for global export licenses, which, among other things,
address the risk of human rights violations in the export of cyber-
surveillance goods. The Netherlands considers it desirable that corporate
social responsibility is explicitly mentioned in a revised Dual-Use
Regulation. The European Parliament has already introduced the term
"due diligence" (an approach taken from the OECD guidelines for
multinational companies and the UN Guiding Principles on Business and
Human Rights) in its Position on the matter. The Netherlands can
Support such an addition, provided that it remains sufficiently clear what
is expected from exporters.

Two other elements from the Dutch position are the following.

A Level Playing Field Within The EU

Promoting a level playing field within the EU is undiminished a Dutch
priority in the negotiations on the revision of the Dual-Use Regulation.
The Netherlands, therefore, supports the Commission's proposal to level
license periods within the EU and to introduce a mandatory Internal
Compliance Program (ICP) when applying for global export licenses,
which is already practice in the Netherlands.

Transparency

The EU Commission requests more and more extensive reports from the
EU Member States on exports that have been licensed and on rejected
license applications. The Commission also wants EU Member States to
share more information about cases in which the ad-hoc license
requirement is invoked. The Netherlands states that it can only support
the Commission's efforts if this is done within the existing frameworks
for sharing state secret and company-sensitive information. The Dutch
practice is already characterized by a high degree of transparency
towards the public and the Dutch Parliament. An example of this is the
monthly and annual arms export reports that are published by the
Ministry of Foreign Affairs. The Netherlands is still not convinced of the
usefulness and necessity of more reports and wants to limit the increase
in administrative burden as much as possible. The new regulation must

 

WASHSTATECO000900
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 15 of 502

be effective, clearly written, and executable for industry and
governments.

Slow Negotiations in the Council

The negotiations in the Council require a lot of time in view of the
technical nature of the subject. The Council is aware of the fact that the
European Parliament has already taken a position [FN/2]. The
Netherlands is working in various ways to keep the progress in the
discussions at a pace. For example, the Netherlands, together with a
number of other EU member states, has taken the initiative to conduct
informal discussions in parallel with the Council, with the aim of making
the discussions in the Council as smooth as possible. The Netherlands
writes position papers, and provides, as one of ten Member States, each
time written comments and text suggestions on the Commission
proposal. The Netherlands sends experts to Brussels to participate in
technical consultations. It also scheduled a number of bilateral talks at
the end of the summer to emphasize, once again, the importance of
cybersecurity technology and human rights in the Dual-Use Regulation
and to find a way forward in the Council discussions.

In the Council a dichotomy has become visible in recent months [FN/3].
There is a group of like-minded EU member states that can support the
expansion to control cybersurveillance technology within the Dual-Use
Regulation. The Netherlands is part of this group. However, other

member states believe that this issue must be tackled on a national
level through national measures. However, such national measures are
a last resort for the Netherlands, measures on a topic such as this are
particularly effective if they are designed and implemented ina
comprehensive manner. The European Parliament supports an approach
at the EU level and is not in favor of solely national measures in the EU
Member States on this issue.

The Netherlands works together with a number of other EU Member
States to maintain the momentum and to come to a Council position
with the current European Parliament. The Netherlands wants to
adequately tackle new threats from cyber-surveillance technology. A
strong EU export control framework is part of that approach. The
modernization of the Dual-Use Regulation is necessary to accomplish

[FN/1] Kamerbrief inzake stand van zaken omtrent de onderhandelingen over de dual
use-verordening binnen de EU, 29 August 2018, available
here.

[FN/2] Reference P8_TA-PROV (2018) 0006, available here.

[FN/3] In January 2018, eleven EU Member States (Germany, Croatia, the Czech
Republic, France, Italy, Poland, Portugal, Romania, Slovakia, Slovenia, and Spain)
signaled their support for the EU Commission to draft rules that would place export
restrictions on companies selling surveillance technologies, according to a leaked

 

WASHSTATECO000901
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 16 of 502

 

_ ois. C. Duan & J. Westling: “The Jucge in the Latest 3D-
Pri nted Gun Case Got 3D Printing Totally Wrong"

Innovation Policy Associate. Both from the R Street Institute.

On Monday, a federal court in Washington state blocked Cody Wilson and his
company Defense Distributed from putting his 3D-printed gun schematic
online. The court's order-the latest in a years-long legal tussle that has picked
up this summer-largely focuses on government rulemaking procedures, but a
number of times it has to consider how technology works. When it does, it
manages to get the technology remarkably wrong.

Perhaps the most comical of these is when the decision considers whether
letting the schematic go online will cause "irreparable harm." Most of the files
are already online, Wilson's attorneys argued, so what's the harm in putting
them up yet again? Yet the court disagreed, saying those online copies might
be hard to find-only "a cybernaut with a BitTorrent protocol" could locate them
"in the dark or remote recesses of the internet."

Put aside that those "dark or remote recesses" are websites with URLs Jiterally
written on court fillings in front of the judge. Put aside that the websites are
accessed by HTTP, not BitTorrent. Put aside that “cybernaut" is Web 1.0

protocol" is just grammatically weird. A protocol is computer-speak fora
languade-not the sort of thing one can possess. One can have a BitTorrent
application, but not a BitTorrent language. Plus, no one uses the indefinite
article “a" in front of a language. To a computer scientist, it's like referring to
Noah Webster, armed with an English.

Other errors in the decision are deeper and more fundamental. The law that
supposedly prohibits the posting of the schematic is an export control law, the
Arms Export Control Act, so nothing stops Wilson from distributing the
schematic inside the United States. But posting the gun schematic online
necessarily exposes it to foreign countries, according to the court, because
"the internet is both domestic and international.”

 

Yet anyone who has used the internet in the last decade knows that it is not so
international today. Streaming video sites regularly have different offerings
per country. Corporate websites often redirect users to different sites based on
location. Indeed, there are freely available code snippets for blocking users by
country. Certainly skilled users can get around location-based blocking, but
they are at least at the skill level of BitTorrent-cybernauts who could also find
the schematics elsewhere.

 

 

 

WASHSTATECO000902
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 17 of 502

Perhaps the judge can't be faulted for that error-none of the lawyers appear to
have proposed country-based blocking-but one would expect the court to know
how harmful 3D-printed guns actually are, in a case about the harm of 3D-
printed guns. That does not appear to be the case. The judge assumes that
once the schematic is out, plastic guns will show up everywhere due to the
“portability and ease of a manufacturing process"-that is, 3D printing-“that can
be set up virtually anywhere."

 

 

Wilson's schematic does not suddenly enable portable, easy gun-printing
setups virtually anywhere.

This last mistake reflects an unfortunately systemic problem in government
and society: People assume that new technology is perfect and ubiquitous for
its worst uses, and unusable and rare for its best. It will be difficult to shake

literature. The best that can be done, then, may be to @ducate government on
technology. When things like the internet and 3D printing do not feel so
foreign either in Washington, D.C., or in federal courts, lawmakers and judges
may be less worried that such things spell out doom for everyone except the
cybernauts.

 

WASHSTATECO000903
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 18 of 502

 

 

 

 

 

44, “Oth Annual ‘Partnering for Compliance™’ West
eExport/Import Control Conference” on Oct. 16-18; Ft. Worth,
TX. Customs/ Import Boot Camp Oct. 19.

(Source: A.E. NicPhaidin, Info@PartneringForCompllance.org)

* What: The 9th Annual “Partnering for Compliance™" West will focus
intensely on a broad spectrum of export/import regulatory and compliance
matters of current relevance to companies and individuals involved in global
trading. Senior-level government officials and trade experts will provide first-
class training.
* Where: Dallas-Fort Worth Marriott South Airport Hotel (completely
renovated)
* When:

- Tue - Thurs, 16-18 Oct: “9th Annual ‘Partnering for Compliance™' West
Export Control Program

- Fri, 19 Oct: 1-Day Program "Customs/Import Boot Camp"
* Speakers confirmed: DoS/DDTL: Terry Davis & Audra Collins; DoS/DDTC:
Jae Shin; DoC/BIS: Bryce Bewley & Mary Quach & OEE James Fuller;
DoD/DTSA: Ken Oukrop; OFAC: Anthony D. Musa (Licensing) & Michael
Szustakowski (Enforcement); Census Bureau: Dale Kelly; DHS/CBP: O'Ruill D.
McCanlas; ICE: Dean Fittz; UK/EU: David Hayes Export Controls; Imports:

 

WASHSTATEC000904
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 19 of 502

Braumiller Law Group PLLC: Adrienne Braumiller & Bruce Leeds; and U.S.
trade.

* Opening Keynote Address: TBA (Invited)

* Cost: Export 3-day program: $650. Customs/Import 1-day program: $250.
Both programs: $900.

* Remarks: Maximum capacity is 200 participants to maintain informal and
collaborative environment.

* As time permits, all Government and trade speakers will informally hold
short "one-to-one" meetings with participants on a "first-come, first-served"
basis.

* Certificates of Completion granting: 4.5 IITEI CEUs and 20

CES NCBFAA Credits for 3-day Exports program, and 6.5 CCS NCBFAA Credits
for 1-day Customs/Import Boot Camp will be awarded for each program.

* More information: Here.

as |

15. ECS Presents "TITAR/EAR Symposium & Boot Camp" in
Annapolis, MD on 11-13 Sep

(Source: Suzanne Palmer, spalmer@exportcomollancesolutions.com)

* What: The ECS ITAR/EAR Symposium & Boot Camp, Annapolis, MD

* When: September 11-13, 2018

* Where: Chart House Restaurant on Spa Creek

* Sponsor: Export Compliance Solutions & Consulting (ECS)

* ECS Speaker Panel: Timothy Mooney, Commerce/BIS; Matt Doyle,
Lockheed; Matt McGrath, McGrath Law, Scott Jackson, Curtiss-Wright,
Suzanne Palmer & Mal Zerden.

* Register here for the three-day event or by calling 866-238-4018 or e-mail
spaimer@exportcomplancesolutions com

 

back to top

 

16. List of Approaching Events: 6 New Events Posted This
Week

(Sources: Editor and Event Sponsors)

Published every Friday or last publication day of the week, our overview of
Approaching Events is organized to list continuously available training, training
events, seminars & conferences, and webinars.

Please, submit your event announcement to Alexander Witt, Events & Jobs
Editor (email: awlt@fullcirclecompllance.eu), composed in the below format:

 

# DATE: LOCATION; “EVENT TITLE"; EVENT SPONSOR; WEBLINK;
CONTACT DETAILS (email and/or phone number)

 

WASHSTATECO000905
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 20 of 502

"4" = New or updated listing
Continuously Available Training

* E-Seminars: "US Export Controls" / “Defense Trade Controls"; Export
Compliance Training Institute; daniellie@iearnexportcompliance.com

* Webinar: "Company-Wide US Export Controls Awareness Program"; Export
Compliance Training Institute; danielic@iearnexportcompliance.com

* E-Seminars: "ITAR/EAR Awareness"; Export Compliance Solutions;
spaimer@exportcompliancesolutions.com

* Online: "Simplified Network Application Process Redesign (SNAP-R}":
Commerce/BIS; 202-482-2227

* E-Seminars: "Webinars On-Demand Library"; Sandler, Travis & Rosenberg,
PLA,

* Online: “International Trade Webinars"; Global Training Center

* Online: “On-Demand Webinars"; “General Training"; Center for Development
of Security Excellence; Defense Security Service (DSS)

* Online: "ACE Reports Training and User Guide"; DHS/CBP

* Online: "Increase Your International Sales - Webinar Archive"; U.S.
Commercial Service

* Web Form: “Compliance Snapshot Assessment"; Commonwealth Trading
Partners (CTP)

* Online: “Customs Broker Exam Preo Course"; The Exam Center

 

 

 

 

 

 

 

 

 

Seminars and Conferences

* Sep 3: Edinburgh, UK; "Interrnediate Seminar"; UK Department for
International Trade

 

International Trade
* Sep 4: Edinburgh, UK; "Control List Classification - Combined Dual Use and
Military"; UK Department for International Trade

 

International Trade

* Sep 4: Leeds, UK; "Methods of Payment & Letters of Credit"; Chamber
International

* Sep 4: London, UK; "An Introduction to Exporting"; UK Institute of Export
and International Trade

* Sep 5: Aberdeen, UK; "Beginner's Workshop’; UK Department for
International Trade

* Sep 5: Aberdeen, UK; “Intermediate Seminar"; UK Department for
International Trade

* Sep 6: Aberdeen, UK; “Licenses Workshop"; UK Department for
International Trade

* Sep 11-13: Annapolis, MD; “ITAR/EAR Symposium & Boot Camp Global
Trade Academy"; Export Compliance Solutions (ECS)

* Sep 11-13: Detroit, MI; "Export Controls Specialist Certification"; Global Trade
Academy

* Sep 11: Leeds, UK; "Export Documentation and Export Procedures",
Chamber International

 

 

 

 

 

 

WASHSTATEC000906
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 21 of 502

* Sep 12: Buffalo, NY; “Export Documentation and Procedures Seminar’;
International Business Training

* Sep 12: Melbourne, Australia; Defence Export Controls Outreach; Australian
Department of Defense

* Sep 12-13: Springfield, RI; “Cornplying with US Export Controls"; Bureau of
Industry and Security

* Sep 12-19: Chicago, IL; "Import 5-Day Boot Camp": Global Trade Academy

* Sep 13: Buffalo, NY; “Import Documentation and Procedures Seminar";
International Business Training

* Sep 13: Frankfurt, Germany; "BAFA/U.S. Export Control Seminar 2018";

 

 

 

 

Compliance Professionals Association (ICPA)

* Sep 16-19: Atlanta, GA; "2018 Annual Conference and Exposition"; National
Association of Foreign Trade Zones (NAFTZ)

* Sep 17: Los Angeles, CA; “Import Compliance"; Global Trade Academy

* Sep 17-20: Columbus, OH; “University Export Controls Seminar at The Ohio
State University In Columbus"; Export Compliance Training Institute

(ECTI); jessica @leamexportcornpliance com; 540-433-3977

* Sep 17-21: Los Angeles, CA; “Import 5-Day Boot Camp", Global Trade
Academy

* Sep 18: Anaheim, CA; “Import Documentation and Procedures Seminar";
International Business Training

* Sep 18: Kontich, Belgium; "Export Controls Master Class"; Customs4Trade
* Sep 18: Los Angeles, CA; “Tariff Classification for Importers and Exporters":
Global Trade Academy

* Sep 18-19: London, UK; "Decoding Trade Controls, Sanctions And
Reguiations On Dual-Use Goods"; KNect365

* Sep 18: San Diego, CA; “i2th Annual CompTIA Giobal Trade Compliance
Best Practices Conference"; CompTIA

* Sep 19: Washington, D.C.; "DDTC In-House Seminar"; Department of State
(Registration: Aug 10 - Aug 31; first come, first served)

* Sep 19: Los Angeles, CA; "NAFTA and Trade Agreements": Global Trade
Academy

* Sep 19-20: Rome, Italy; “Defense Exports 2018"; SMi

* Sep 19-20: Los Angeles, CA; "Complying With U.S. Export Controls"; BIS

* Sep 20: Pittsburgh, PA; "Export Documentation and Procedures Seminar";
International Business Training

* Sep 20: Los Angeles, CA; “Country and Rules of Origin"; Global Trade
Academy

* Sep 20: Mountain View, CA; “Assist Valuation: What Every Import
Professional Needs to Know"; Professional Association of Exporters and
Importers

* Sep 21: Los Angeles, CA; “Customs Valuation - The Essentiais"; Global Trade
Academy

* Sep 21: Pittsburgh, PA; "Incoterms 2010: Terms of Sale Seminar";
International Business Training

* Sep 21-24: Detroit, Michigan; "Best Customs Broker Exam Course"; GRVR
Attorneys

* Sep 24: Seligenstadt, Germany; "Follow-Up Fachtagung"; FALEX

* Sep 25-26; Chicago, IL; "Financial Crime Executive Roundtable"; American
Conference Institute

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC000907
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 22 of 502

* Sep 25: Kansas City, MO; “Impert Documentation and Procedures Seminar’;
International Business Training

* Sep 25: Leeds, UK; “Understanding Exporting & Incoterms"; Chamber
International

* Sep 25-26: San Francisco, CA; "Lith West Coast Conference on FCPA
Enforcement and Compliance"; American Conference Institute

* Sep 25-26: Toronto, Canada; "4th Forum on Economic Sanctions anc
Compliance Enforcement"; C5 Group

* Sep 26: Kansas City, MO; "Expert Docurnentation and Procedures Seminar’;
International Business Training

* Sep 26: McLean, VA; "EAR Basics"; FD Associates

* Sep 26: Oxford, UK; “Intermediate Seminar"; UK Department for
International Trade

 

 

 

 

 

 

 

 

Trade
* Sep 27: Oxford, UK; "Control List Classification - Combined Dual Use and

 

* Sep 28: Anaheim, CA; “Export Documentation and Procedures Seminar’;
International Business Training
* Oct 1-4: Austin, TX; "ITAR Defense Trade Controls / EAR Export Controls

 

 

 

 

* Oct 2: Bruchem, Netherlands; "Awareness Course U.S. Export Controls:
ITAR & EAR From a Non-US. Persnective": Full Circle Compliance

 

* Oct 2: Leeds, UK; "Export Documentation"; Chamber International

* Oct 2: Manchester, UK; "E-2Z CERT: How To Process Your Export
Documentation Online" Greater Manchester Chamber of Commerce;

* Oct 3: London, UK; "Control List Classification - Combined Dual-Use and

 

 

 

 

* Oct 4: London, UK; "Making better License Applications"; UK Department for
International Trade

* Oct 5: Boston, MA; “Incoterms 2010: Terms of Sale Seminar"; International
Business Training

* Oct 5: Boston, MA; " Inceterms: A Strategic Aporeach"; International
Business Training

* Oct 9: New Orleans, LA; “Import Documentation and Procedures Serninar’;
International Business Training

* Oct 10: Manchester, UK; "Export Documentation Training Course": Greater
Manchester Chamber of Commerce

* Oct 10: New Orleans, LA; "Tariff Classification Seminar"; Global Learning
Centre

* Oct 11: New Orleans, LA; "Export Documentation and Procedures Seminar";
International Business Training

* Oct 11: Rotterdam, NL; “Trade Compliance Congres"; SDU, Customs
Knowledge, and EvoFenedex

* Oct 12: New Orleans, LA; "Incoterms 2010: Terms of Sale Seminar";
International Business Training

* Oct 15-18: Amsterdam, NL; "US Export Controls on Non-US Transactions -
EAR, ITAR, OFAC Reqguiations Impact for EU, NL, UK & other Non-US
Companies"; ECTI; jessicaG@learnexportcompliance com: 540-433-3977

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATECO000908
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 23 of 502

* Oct 15-19: Chicago, IL; "Certified Classification Specialist"; Global Trade
Academy

* Oct 16-18: Dallas, TX; "Partnering for Compliance West Export/Import
Control Training and Education Program"; Partnering for Compliance

* Oct 16: Kontich, Belgium; "Export Contre! Compliance Basics";
Customs4Trade

* Oct 17: Manchester, UK; "Understanding Tariff Codes" Greater Manchester
Chamber of Commerce

* October 17-18; Miami/Fort Lauderdale, FL; “Lith Maritime Forwarding,
Freight Logistics & Global Chain Supply Workshop"; ABS

Consulting; aibert@abs-consulting net; 954 218-5285

* Oct 18-19: McLean, VA; "ITAR Fundamentais"; FD Associates

* Oct 19: Dallas TX; "“Customs/Import Boot Camp"; Partnering for Compliance

 

 

 

 

 

 

Professionals Association (ICPA)

* Oct 22-26: Dallas, Texas; "Best Customs Broker Exam Course"; GRVR
Attorneys

* Oct 22-23: Arlington, VA; "2018 Fall Advanced Conference"; Society for
International Affairs (SIA)

* Oct 23: Adelaide, Australia; Defence Export Controls Outreach; Australian
Department of Defense

* Oct 23: Kontich, Belgium; "Expert Control Compliance Basics":
Customs4Trade

* Oct 24: Leeds, UK; “Intermediate Seminar"; UK Department for
International Trade

* Oct 25: Leeds, UK; "Beginner's Workshop"; UK Department for International
Trade

* Oct 25: Leeds, UK; "Licenses Workshop"; UK Department for International
Trade

* Oct 25: Leeds, UK; "Control List Classification - Combined Dual Use and
Military"; UK Department for International Trade

* Oct 26: Louisville, KY; “Incoterms 2010: Terms of Sale Seminar";
International Business Training

* Oct 26: Milwaukee, WI; "Incoterms: A Strategic Approach", International
Business Training

* Oct 29 - Nov 1: Phoenix, AZ; [TAR Defense Trade Controls / EAR Export

 

 

 

 

 

* Oct 29: Seattle, WA; "Export Compliance & Controls 101"; Global Trade
Academy

* Oct 30 - Nov 1: Seattle, WA; “Export Controls Specialist - Certification";
Global Trade Academy

* Oct 30: Singapore; "4th Asia Summit on Economic Sanctions"; American
Conference Institute

* Oct 31 - Nov 1: Singapore; " 7th Asia Sumrnit_on Anti-Corruotion": American
Conference Institute

* Nov 6: Detroit, MI; "Classification: How to Classify Parts"; Global Trade
Academy

* Nov 6: Manchester, UK; "Export Control Symposium Autumn 2078": UK
Department for International Trade

* Nov 7: Detroit, MI; "Advanced Classification of Machinery and Electronics";
Global Trade Academy

 

 

 

 

 

WASHSTATECO000909
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 24 of 502

* Nov 7: Manchester, UK; “Understanding Incoterms" Greater Manchester
Chamber of Commerce

* Nov 7-9: London, UK; "TRACE European Forum, 2018"; TRACE Anti-Bribery
Compliance Solutions

* Nov 7-9: Detroit, MI; "Advanced Classification for Machinery & Electronics":
Global Trade Academy

* Nov 8-9: Shanghai, China; “ICPA China Conference", International
Compliance Professionals Association

* Nov 12-15: Washington, D.C.; “ITAR Defense Trade Controls / EAR Export
Controis Seminar’; ECTI; iessicag@iearnexportcompliance.corn; 540-433-3977
* Nov 13: Tysons Corner, VA; "Made in America, Buy America, or Buy
American: Qualify your Goods and Increase Sales"; Global Trade Academy

* Nov 14: Manchester, UK; “Intermediate Seminar’; UK Department for
International Trade

* Nov 15: Manchester, UK; "Beginner's Workshoo"; UK Department for
International Trade

* Nov 15: Manchester, UK; “Licenses Workshop"; UK Department for
International Trade

* Nov 15: Manchester, UK; "Control List Classification - Combined Dual Use

 

 

 

 

 

 

 

 

 

 

* Nov 15: McLean, VA; "ITAR For the Empowered Official"; FD Associates

* Nov 16, San Diego, CA; “Incoterms 2010: Terms of Sale Seminar’;
International Business Training

* Nov 20: Manchester, UK; "How to Claim Duty Relief on Export and Import
Processes" Greater Manchester Chamber of Commerce

* Nov 20: Sydney, Australia; Defence Export Controls Outreach; Australian
Department of Defense;

* Nov 21: London, UK; "Cyber Export Controls"; UK Department for
International Trade

* Nov 21: Manchester, UK; “Introduction to Exporting" Greater Manchester
Chamber of Commerce

* Nov 27: Houston, TX; "Durty Drawback Specialist - Certification"; Global
Trade Academy

* Dec 3-7: Tysons Corner, VA; “Certified Classification Specialist"; Global
Trade Academy

* Dec 4-5: London, UK; "Lith Advanced Conference on Customs Compliance
heid in Partnershio with HMRC": C5 Group

* Dec 4-5: Frankfurt, Germany; "US Defence Contracting and DFARS

 

 

 

 

 

 

 

 

 

 

 

* Dec 5: London, UK; “Intermediate Seminar"; UK Department for
International Trade

* Dec 6: London, UK; "Beginner's Workshop"; UK Department for International
Trad

 

Trade

* Dec 6: London, UK; "“Centrol List Classification - Combined Dual Use and
Military"; UK Department for International Trade

* Dec 6: London, UK; “International Documentation and Customs
Compliance’: Institute of Export and International Trade

* Dec 6: Manchester, UK; "Export Documentation Training Course:" Greater
Manchester Chamber of Commerce

 

 

 

 

WASHSTATECO000910
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 25 of 502

* Dec 6: Manchester, UK; "Intreduction to Export Controls and Licenses";

* Dec 10-13: Miami, FL; "ITAR Defense Trade Controls / EAR Export Controls
Seminar"; ECTI; jessica@iearnexportcompliance.com; 540-433-3977

* Dec 14: Philadelphia, PA; “Incoterms 2010: Terns of Sale Seminar";
International Business Training

 

 

 

 

2019

* Jan 6-7: Long Beach, CA; "Fundamentals of FITZ Seminar";

* Jan 21-24, 2019: San Diego, CA; "ITAR Defense Trade Controls / EAR Export
Controls Seminar"; ECTI; 540-433-3977

# Jan 30-31: Washington, DC; “Sth National Forum on CFIUS:" American
Conference Institute (ACI)

* Feb 6-7: Orlando, FL; “Boot Camp: Achieving ITAR/EAR Compliance’, Export
Compliance Solutions (ECS)

* Feb 12-13: Washington, D.C.; "2039 Legislative Summit"; National Association
of Foreign Trade Zones (NAFTZ)

* Mar 26-27: Scottsdale, AZ; "Seminar Level Tl: Managing ITAR/EAR

 

 

 

 

 

 

* May 5-7: Savannah, GA; "2019 Soring Seminar"; National Association of
Foreign Trade Zones (NAFTZ)

* Sep 8-11: Chicago, IL; "2019 Annual Conference and Exposition"; National
Association of Foreign Trade Zones (NAFTZ)

 

Webinars

* Sep 6: Webinar; "University Export Controls Program: Strenath in

 

* Sep 11: Webinar; "BIS License Application 748P: How to Prepare It and How
to Ensure Best Possible Approval Time"; ECTI; 540-433-3977

* Sep 12: Webinar; "Understanding the Tariff Wars: Developing Stratedies to
Overcome International Supply Chain Disruptions"; ECTI; 540-433-3977

* Sep 19: Webinar; “international Logistics": International Business Training
* Sep 24: Webinar; "Tariff Classification: Using the Harmonized Tariff

 

 

 

 

 

 

* Sep 25: Webinar; "NAFTA Rules of Origin"; International Business Training
# Sep 25: Webinar; "Meeting CBP's Informed Compliance and Reasonable

 

 

 

 

#Oct 3: Webinar; "IT Security, Cloud Computing, and Export Controls;"
ECTI; danielle@learnexportcompliance.com; 540-433-3977

# Oct 10: Webinar; “Advanced Classification, Part 2;" Sandler, Travis &
Rosenberg, P.A. (ST&R)

* Oct 15: Webinar; "Incoterms 2010: Terms of Sale"; International Business
Training

# Oct 23: Webinar; "A Practical Guide to AES Filing: When, What and How to
File in the Automated Export System)" ECTI;
danielecieamexportcompliance.com: 540-433-3977

 

 

 

 

 

 

 

 

WASHSTATEC000911
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 26 of 502

* Nov 14: Webinar; "An Export Commodity Classification Number ~ ECCN":
Foreign Trade Association

* Dec 3: Webinar; "Tariff Classification: Using the Harmonized Tariff
Schedule”; International Business Training

* Dec 4: Webinar; "NAFTA Rules of Origin"; International Business Training

* Dec 5: Webinar; “Import Documentation and Procedures"; International
Business Training

* Dec 11: Webinar; "Incoterms 2010: Terms of Sale"; International Business
Training

* Dec 20: Webinar; “International Logistics"; International Business Training

 

 

 

 

 

ay. Bartlett's Unfamiliar Quotations
(Source: Editor)

* Elizabeth Stuart Phelps (Elizabeth Stuart Phelps Ward (31 Aug 1844 - 28

Jan 1911; was an early feminist American author and intellectual who
challenged traditional Christian beliefs of the afterlife, challenged women's
traditional roles in marriage and family, and advocated clothing reform for
women.)

- "What an immense power over the life is the power of possessing distinct
aims. The voice, the dress, the look, the very motion of a person, define and
alter when he or she begins to live for a reason."

* Lily Tomlin (Mary Jean "Lily" Tomlin; born September 1, 1939; is an
American actress, comedian, writer, singer, and producer. Tomlin began her
career as a stand-up comedian, and performing Off-Broadway during the
1960s. Her breakout role was performing as a cast member on the variety
show, Rowan & Martin's Laugh-In, from 1969 until 1973.)

- "I personally think we developed language because of our deep need to
complain."

Friday funnies: Homographs, homophones, and heteronyms

Homographs are words of same spelling but with more than one
meaning. Homographs that are pronounced differently are
heteronyms. Homophones are words that hae the same sound as another
word but are spelled differently and have a different meaning.
(1) The bandage was ‘wound' around the 'wound'.
(2) The farm was used to ‘produce’ ‘produce.’
(3) The dump was so full that it had to ‘refuse’ more ‘refuse. '

 

WASHSTATEC000912
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 27 of 502

(4) We must 'polish' the ‘Polish’ furniture.

(5) He could ‘lead' if he would get the ‘lead' out.

(6) The soldier decided to ‘desert’ his ‘dessert’ in the ‘desert.’

(7) Since there is no time like the ‘present,’ he thought it was time to
‘present’ the 'present.'

(8) A ‘bass’ fish was painted on the head of the 'bass' drum.

(9) When shot at, the ‘dove’ ‘dove' into the bushes.

(10) I did not ‘object’ to the ‘object’.

(11) The insurance was ‘invalid’ for the ‘invalid’.

(12) There was a ‘row' among the oarsmen about how to ‘row’.

(13) They were too 'close' to the door to ‘close’ it.

(14) A buck ‘does' funny things when ‘does' are present.

(15) A seamstress ‘sewer’ tripped and fell into a ‘sewer' line.

(16) To help with planting, the farmer used his ‘sow’ to ‘sow’.

(17) The ‘wind’ was too strong to ‘wind’ the sail.

(18) Upon seeing the 'tear' in the painting, I shed a ‘tear’.

(19) I had to ‘subject’ the ‘subject’ to a series of tests.

(20) How can I ‘intimate’ this to my most ‘intimate’ friend?

_ 18. Are Your Copies of Regulations Up to Date?
(Source: Editor)

The official versions of the following regulations are published annually in the
U.S. Code of Federal Regulations (C.F.R.), but are updated as amended in the
Federal Register. The latest amendments to applicable regulations are listed

below.

* ATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of Arms,
Ammunition, and Implements of War

 

Destructive Devices and Certain Other Firearms; Background Checks for
Responsible Persons of a Trust or Legal Entity With Respect To Making or
Transferring a Firearm.

* CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199
- Last Amendment: 12 Jun 2018: 83 FR 27380-27407: Air Cargo Advance
Screening (ACAS)

 

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL
(NISPOM): DoD 5220.22-M

 

program; reporting requirements for Cleared Defense Contractors; alignment with
Federal standards for classified information systems; incorporated and cancelled

 

* EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B, Ch. VII,
Pts. 730-774

 

WASHSTATECO000913
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 28 of 502

- Last Amendments: 30 Aug 2018: 83 FR 44216-44228: Revisions to the
Export Administration Regulations Based on the 2017 Missile Technology
Control Regime Plenary Agreements

* FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR): 31 CFR, Parts
500-599, Embargoes, Sanctions, Executive Orders

Sanctions Regulations; and 83 FR 30539-30541: Removal of the Sudanese
Sanctions Regulations and Amendment of the Terrorism List Government
Sanctions Regulations

* FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part 30

Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (30 April 2018) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The BAFTR
contains all FTR amendments, FTR Letters and Notices, a large Index, and
approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in
the official text. Subscribers receive revised copies in Microsoft Word every
time the FTR is amended. The BAFTR is available by annual subscription from
the Full Circle Compliance website. BITAR subscribers are entitled to a 25%
discount on subscriptions to the BAFTR. Government employees (including

military) and employees of universities are eligible for a 50% discount on both
publications at www.FullCircleCompiance.eu.

 

* HARMONIZED TARIFF SCHEDULE OF THE UNTTED STATES (HTS, HTSA or

as abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 14 Aug 2018: Harmonized System Update 1812,
containing 27 ABI records and 6 harmonized tariff records.

- HTS codes for AES are available here.

- HTS codes that are not valid for AES are available here.

 

* INTERNATIONAL TRAFFIC IN ARMS REGULATIONS (ITAR}: 22 C.F.R. Ch. I,
Subch. M, Pts. 120-130.

- Last Amendment: 30 Aug 2018: &3 FR 44228-44229, USML Chapter
XI(c). - The only available fully updated copy (latest edition: 30 Aug 2018) of
the ITAR with all amendments is contained in Bartlett's
Annotated ITAR ("BITAR"), by James E. Bartlett III. The BITAR contains all
ITAR amendments to date, plus a large Index, over 800 footnotes containing
amendment histories, case annotations, practice tips, DDTC guidance, and
explanations of errors in the official ITAR text. Subscribers receive updated
copies of the BITAR in Word by email, usually revised within 24 hours after
every ITAR amendment. The BITAR is available by annual subscription from
the Full Circle Compliance website. BAFTR subscribers receive a 25% discount

 

 

WASHSTATECO000914
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 29 of 502

y Highlights of the Daily Bugie Top Stories

(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of Daily Bugle Top
Stories" posted here.

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled by:
Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and Vincent
J.A. Goossen; and Events & Jobs Editor, Alex Witt. The Ex/Im Daily Update is
emailed every business day to approximately 8,000 readers of changes to
defense and high-tech trade laws and regulations. We check the following
sources daily: Federal Register, Congressional Record, Commerce/AES,
Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF, DoD/DSS, DoD/DTSA,
FAR/DFARS, State/DDTC, Treasury/OFAC, White House, and similar websites of
Australia, Canada, U.K., and other countries and international organizations. Due
to space limitations, we do not post Arms Sales notifications, Denied Party listings,
or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified, or
export-controlled information. All items are obtained from public sources or
are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors’ material,
however, must comply with applicable copyright laws. If you would to submit
material for inclusion in the The Export/Import Daily Update ("Daily Bugle"),
please find instructions here.

* CAVEAT: The contents cannot be relied upon as legal or expert

advice. Consult your own legal counsel or compliance specialists before
taking actions based upon news items or opinions from this or other

unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for tax
or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or recommending
to another party any transaction or tax-related matter.

 

WASHSTATECO000915
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 30 of 502
* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
the request form on the Full Circle Compliance website.

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present is
available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.

Stay Connected

 

Copyright © 2018. All Rights Reserved.

POC Advisory B.V., Landgoed Groenhoven, Dorosstraat 6, Bruchem, 5314
AE Netherlands

SafeUnsubscribe’’ hartrigistate cov

 

Forward this ermiall | Undate Profile | Albout our service provider

 

Sent by jebartleli@fullcirclesompllance eu

 

WASHSTATECO000916
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 31 of 502

 

Message

From: Dearth, Anthony M [DearthAM @state.gov]

Sent: 9/1/2018 12:31:55 AM

To: PM-DDTC-Directors-DL [PM-DDTC-Directors-DL@state.gov]
Subject: Fwd: WTTLonline 09-03-18

Attachments: WTTLonline 09-03-18.pdf

V/R, Tony

Anthony M. Dearth

Chief of Staff

Directorate of Defense Trade Controls
Bureau of Political Military Affairs
U.S. Department of State

Phone: 202-663-2836

 

From: Meredith Gilston <mgilston@comcast.net>
Date: August 31, 2018 at 8:22:35 PM EDT

To: Dearth, Anthony M <DearthAM@state.gov>
Subject: WTTLonline 09-03-18

Dear Colleague,
Attached is the September 3, 2018, issue of Washington Tariff & Trade Letter. This week's issue includes articles on:

* BIS Updates Controls on Missile Technology

* U.S. Moves Forward on Bilateral NAFTA

* Industry, Experts Respond Quickly to NAFTA Announcement
* White House Allows Section 232 Country Exclusions

* Lege Mason Settles SEC FCPA Charges

* U.S. Takes Complaint over Russian Duties to WTO

* Judge Blocks Posting of 3-D Gun Blueprints Again

* Administration Adds Seasoning to $12 Billion Tariff Relief

* Justice Closes Two FCPA Cases Under New Policy

* US. Still Opposes WTO Appellate Reappointment

* Ex-Im Timely in Making Dual-Use Determinations, GAO Says
* Briefs: Export Enforcement, Newsprint, Antiboycott

Sincerely,

Meredith Gilston
Editor

WASHSTATECO000917
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 32 of 502

 

 

Vol. 38, No. 35 September 3, 2018

BIS Updates Controls on Missile Technology

In the Federal Register Aug. 30, Bureau of Industry and Security (BIS) implemented
changes agreed at two 2017 meetings of the Missile Technology Control Regime (MTCR).
Changes include revising 17 Export Control Classification Numbers (ECCNs), including
new definitions and clarifying text. In all, Commerce estimates the rule will not change
the number of annual BIS license requests, either because the change is not substantive or
because the controlled item is not widely used or exported.

One change involves revising ECCN 9A515 by adding new language to control
spacecraft thrusters for missile technology (MT) reasons. This final rule also revises
the text to specify that the MT control applies to spacecraft thrusters controlled in
that new paragraph when the total impulse capacity is equal to or greater than
8.41x10A5. “These changes are needed to clarify which of the satellite thrusters are
subject to the EAR,” BIS said. Unlike other changes, these revisions are expected to
result in an annual increase of 12 BIS license applications.

That clarification came from a previous final rule that moved these thrusters from the
U.S. Munitions List (USML) (see WTTL, Jan. 16, 2017, page 8). “State has informed
Commerce that it intends to clarify that the existing USML IV(d) paragraph does not
control spacecraft thrusters, and that such thrusters are ‘subject to the EAR.”

In ECCN 9A610, BIS removed the term “drones” because the MTCR Annex does not use
the term, other than stating that drones are a type of Unmanned Aerial Vehicles (UAVs),
the agency noted. Changes to ECCN 9A101 would limit the control to “engines that are
most likely to be used on MTCR controlled cruise missiles and unmanned aerial vehicles,
and to remove controls from larger engines that are unlikely to be used on such systems.”

U.S. Moves Forward on Bilateral NAFTA

After a week of intense talks with Canada, the U.S. Aug. 31 went forward with a bilateral
trade agreement to replace NAFTA, notifying Congress of its intent to sign a trade

 

© Copyright 2018 Gilston-Kalin Communications LLC. WTTL is published weekly 50 times a year except last week
P.O. Box 5325, Rockville, MD 20848-5325. in August and December. Subscriptions are $697 a year.
All rights reserved. Reproduction, photocopying or Additional users pay only $100 each with full-priced sub-
redistribution in any form, including electronic, without scription. Site and corporate licenses are also available.
written approval of publisher is prohibited by law. Phone: 301-460-3060 Fax: 301-460-3086

 

 

 

 

 

 

WASHSTATEC000918
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 33 of 502

 

Page 2 Washington Tariff & Trade Letter September 3, 2018

 

agreement with Mexico “— and Canada, if it is willing —“ in 90 days, in time for outgoing
Mexican President Pena Nieto to sign it. Whether Congress will agree to a bilateral
replacement of a trilateral deal remains to be seen.

Talks between USTR Robert Lighthizer and Canadian Foreign Minister Chrystia
Freeland ended abruptly Aug. 31, but are scheduled to continue Sept. 5. “We have also
been negotiating with Canada throughout this year-long process. This week those
meetings continued at all levels. The talks were constructive, and we made progress. Our
officials are continuing to work toward agreement,” the U.S. Trade Representative’s
(USTR) office said in a statement.

Four days earlier, the administration announced with much hoopla a deal with
Mexico to update NAFTA and a deadline to bring Canada along (see WTTL, Aug.
20, page 3). USTR quickly issued three fact sheets, using such action headlines as
rebalancing, strengthening and modernizing the 25-year old trade deal.

One USTR fact sheet outlined the agreement on new rules of origin and origin procedures,
including product-specific rules for passenger vehicles, light trucks, and auto parts. “This

deal encourages United States manufacturing and regional economic growth by requiring

that 75 percent of auto content be made in the United States and Mexico,” USTR said.

According to another, the new deal brought the labor chapter into the core of the
agreement, making labor provisions “fully enforceable, and represents the strongest
provisions of any trade agreement.” This language sounds very familiar to those who
followed the Trans-Pacific Partnership (TPP) negotiations leading to the deal’s signing at
the end of the Obama administration.

In addition, the environment chapter includes the “most comprehensive set of enforceable
environmental obligations of any previous United States agreement, including obligations
to combat trafficking in wildlife, timber, and fish; to strengthen law enforcement networks
to stem such trafficking; and to address pressing environmental issues such as air quality
and marine litter,” USTR said.

Another upgrade could be found in the new digital trade chapter — including a provision
that would “ensure that data can be transferred cross-border, and that limits on where
data can be stored and processed are minimized, thereby enhancing and protecting the
global digital ecosystem,” a fact sheet noted.

However, the missing piece is Canada. Even at the conference call announcing the original
deal on Monday, President Pena Nieto insisted Canada be a part of an eventual deal.
“We'll be waiting for Canada to be integrated into this process,” he said. “It is our wish...
that now Canada will also be able to be incorporated in all this. And I assume that they
going to carry out negotiations of the sensitive bilateral issues between Mexico — rather,
between Canada and the United States,” Pena Nieto added.

“ Vapyright 2018 GHeton-Kalin Communications LLC, Allrighte reserved. Reproduction,
photecepying or redistyibution in any forn without approval of publisher is prohibited by law.

 

 

 

WASHSTATECO000919
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 34 of 502

 

September 3, 2018 Washington Tariff & Trade Letter Page 3

 

industry, Experts Respond Quickly to NAFTA Announcement

As expected, lawmakers on both sides of the aisle and in both houses weighed in after the
deal’s announcement. “I look forward to carefully analyzing the details of what has been
agreed to and consulting with my colleagues and constituents to determine whether the
new proposal meets the high-standard trade priorities set out by Congress under Trade
Promotion Authority,” House Ways and Means Committee Chair Kevin Brady (R-Texas)
said in a statement Aug. 31.

“T also strongly urge Canada to step up and demonstrate that it can take on the ambitious
obligations of the agreement with the aim of concluding a modern, seamless three-way
agreement,” he added.

Sen. Ron Wyden (D-Ore.) said earlier in the week: “NAFTA is an outdated
agreement that needs a major overhaul, but there are a lot of details missing from
today’s announcement, and there are big unanswered questions as to where
negotiations will go with Canada. Furthermore, the administration must follow the
laws that I fought to pass to keep Congress and the public informed and give ample
time to review any deal before votes are considered.”

While the administration touted the new agreement to replace NAFTA as perhaps “the
largest trade deal ever,” observers, including former Obama administration economic
advisor Austan Goolsbee, see it as making incremental changes to the existing deal. In
addition, Goolsbee noted the new agreement’s similarity to the TPP, from which President
Trump withdrew soon after his inauguration.

“These are small - it's pretty insignificant things,” Goolsbee said in an interview on NPR
Aug. 31. “There's a couple of things on environmental that they agreed on, many of which
it looked like they kind of just took from the Trans-Pacific Partnership, which the
president pulled the U.S. out of, but was an agreement that both Canada and Mexico
signed onto. So there was a natural kind of a portfolio of things that they could choose to
update NAFTA with,” he added.

Unions took a wait and see attitude. "This deal is more than just a labor chapter. Effective
measures to stop the outsourcing of manufacturing to Mexico in many sectors, like auto,
aerospace, service jobs and others, are of paramount importance. We will reserve final
judgment on the value of this deal for working families until we can review the full and
final text," AFL-CIO said in a statement Aug. 31.

Other trade experts also weighed in. ‘Dividing NAFTA into two separate deals could
require the administration to restart the lengthy TPA process for the two separate
negotiations with Canada and Mexico or forgo it and risk changes to the deals by Congress
that Canada and Mexico might not accept,” three scholars from the Center for Strategic &
International Studies (CSIS) said in an email post.

“ Vapyright 2018 GHeton-Kalin Communications LLC, Allrighte reserved. Reproduction,
photecepying or redistyibution in any forn without approval of publisher is prohibited by law.

 

 

 

WASHSTATEC000920
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 35 of 502

 

Page 4 Washington Tariff & Trade Letter September 3, 2018

 

White House Allows Section 232 Country Exclusions

Admitting what many in industry had argued for months, the administration Aug. 29
allowed companies to apply for product exclusions on steel from South Korea, Argentina,
and Brazil, and aluminum from Argentina, all of whom have reached quota deals with the
administration that exempt them from Section 232 tariffs.

“This proclamation provides the Department the same product exclusion authority for
quotas that we already have for tariffs,” Commerce Secretary Wilbur Ross said ina
statement the next day. Companies can apply for product exclusions based on insufficient
quantity or quality available from U.S. steel or aluminum producers. In such cases, an
exclusion from the quota may be granted and no tariff would be owed, Commerce noted.

At a hearing in July, House Ways and Means Committee trade subcommittee
members raised this very issue, appearing to be just as frustrated with the unruly
product exclusion process as those manufacturers dependent on steel and aluminum
imports (see WTTL, July 30, page 9).

The White House proclamation explained further. “The quantitative limitations ...have in
some cases already filled for this year, and that projects in the United States employing
thousands of workers may be significantly disrupted or delayed because imports of specific
steel articles, which were contracted for purchase prior to my decision to adjust imports of
these articles, cannot presently be entered into the United States because the quantitative
limits have already been reached,” it said.

Ways and Means Chairman Kevin Brady (R-Texas) welcomed the announcement. “I hope
that these expansions to Commerce’s authority to issue product exclusions will make a
real difference to the hundreds of U.S. companies in Texas and throughout the country
that await a decision on their product exclusion requests. Now that these very helpful
improvements are in place, I am confident that Commerce will continue to expedite and
streamline the process using its existing authority to make relief broadly available and
extend it where there are no objections.”

The Motor & Equipment Manufacturers Association (MEMA) called it a “win for motor
vehicle parts suppliers” in a statement. “While there is still a need for improvement, these
are good first steps in fixing a problematic process,” it added. In a letter to the trade
subcommittee in August, MEMA called the exclusion process “onerous, expensive, and
confusing,” adding that it was also “opaque, inconsistent, and inaccessible.”

Legg Mason Settles SEC FCPA Charges

The second shoe dropped Aug. 27 when Maryland-based investment management firm
Legg Mason agreed to pay $34 million in disgorgement and prejudgment interest to
resolve a Securities and Exchange Commission (SEC) charge of violating the Foreign
Corrupt Practices Act (FCPA) in a scheme to bribe Libyan government officials.

© Copyright 20478 Glsten-Kalin Comrmunicatisns LLC. Al rights resarvad. Reproduction,
photocopying or redistribution in any form without anprovel of publisher is prohibited by lew.

 

 

 

WASHSTATEC000921
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 36 of 502

 

September 3, 2018 Washington Tariff & Trade Letter Page 5

 

Between 2004 and 2010, a Legg Mason subsidiary, Permal Group Ltd., partnered with
French financial services firm Societe Generale to solicit business from state-owned
financial institutions in Libya. The firm and Societe Generale agreed in June to settle
separate, but related Justice charges (see WTTL, June 11, page 3).

A Libyan intermediary in the scheme “used the term ‘cooking’ to describe his ability
to cause Libyan government officials to invest with Société Générale and Permal by
any means necessary, including bribes, threats, and intimidation,” the SEC order
noted. “Legg Mason failed in a timely manner to devise and maintain an adequate
system of internal accounting controls with respect to the Company’s widespread
use of introducing brokers and other intermediaries in emerging markets, including
Libya,” it added.

In June, Legg Mason entered into a non-prosecution agreement (NPA) and agreed to pay
$64.2 million, including a $32.6 million penalty and $31.6 million in disgorgement of
profits. The SEC noted it was not imposing a civil penalty based on the agreement with
Justice. At the time of that settlement, the company said that “the misconduct by former
employees of the legacy Permal business that the government found was totally
unacceptable. It violated our high standards, our long-held core values and our ‘no-chalk’
culture.”

U.S. Takes Complaint over Russian Duties to WTO

Add Russia to the list of World Trade Organization (WTO) members with which U.S. has
launched formal dispute consultations over duties those countries imposed in response to
U.S. Section 232 tariffs on steel and aluminum imports. The U.S. Aug. 20 claimed the
additional duties applied by Russia on certain U.S. imports violate the country’s WTO
commitments.

“Russia does not impose the additional duties measure on like products originating
in the territory of any other WTO Member. Russia also appears to be applying rates
of duty to U.S. imports greater than the rates of duty set out in Russia's schedule of
concessions,” the request said.

Russia filed a dispute complaint of its own in July with the U.S. over the steel and
aluminum tariffs, the seventh launched by a WTO member. Two weeks later, the U.S.
launched five separate WTO disputes against China, the European Union (EU), Canada,
Mexico and Turkey (see WTTL, July 23, page 2).

Judge Blocks Posting of 3-D Gun Blueprints Again

A Seattle U.S. District Court judge Aug. 27 granted a preliminary injunction against the
Trump administration’s settlement with Defense Distributed over posting of 3-D gun
blueprints online. However, the organization found a loophole that the judge allowed,
posting the blueprints for sale the day after the ruling.

© Copyright 2OIS Gheten-Kalin Communications LLO. All rights reserved. Reproduction,
photocopying or rdistribution in any form whthout approval of publisher is prohibited by lew.

 

 

 

WASHSTATEC000922
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 37 of 502

 

Page 6 Washington Tariff & Trade Letter September 3, 2018

 

In a brief filed in court a week before, Justice argued that eight states’ attorneys general
and the District of Columbia are firing blanks, The “plaintiffs misunderstand the
fundamental limit on the State Department’s authority,” the department said (see WTTL,
Aug. 20, page 1).

The judge called that argument “wholly unpersuasive’” in his latest ruling. “The
federal defendants assert that, because the AECA [Arms Export Control Act]
regulates the export of defense articles, a change in their regulatory stance cannot
be the cause of the domestic effects of which plaintiffs complain. As discussed in the
standing analysis, this argument ignores reality and is wholly unpersuasive,”
District Judge Robert S. Lasnik wrote.

In his ruling, the judge did not weigh in on the First Amendment argument, but said,
“That right is currently abridged, but it has not been abrogated. Regulation under the
AECA means that the files cannot be uploaded to the internet, but they can be emailed,
mailed, securely transmitted, or otherwise published within the United States.” Defense
Distributed used that loophole to post the blueprints for sale the day after the ruling.

Administration Adds Seasoning to $12 Billion Tariff Relief

A month after announcing $12 billion in assistance for farmers impacted by retaliatory
tariffs, the administration Aug. 27 added some details to the plan. While the original relief
plan included broad contours, Agriculture (USDA) was tasked with finalizing the plan
details.

In what some might call a drop in the feed bucket, the administration announced the
assistance plan for farmers in July (see WTTL, July 30, page 4). Specifically, these
programs will assist agricultural producers to meet the costs of disrupted markets, the
department said: USDA’s Farm Service Agency (FSA) will administer the Market
Facilitation Program (MFP) to provide payments to corn, cotton, dairy, hog, sorghum,
soybean and wheat producers starting Sept. 4.

In addition, USDA’s Agricultural Marketing Service (AMS) will purchase up to $1.2 billion
in commodities unfairly targeted by unjustified retaliation. USDA’s Food and Nutrition
Service (FNS) will distribute these commodities through nutrition assistance programs
and child nutrition programs. Lastly, $200 million will be made available to identify and
access new foreign markets for U.S. agricultural products through the Foreign
Agricultural Service’s (FAS) Agricultural Trade Promotion Program (ATP).

Farm groups welcomed the details. American Soybean Association President John Heis-
dorffer called the plan a “real shot in the arm” for growers in a statement. “This assistance
will be particularly helpful to farmers who didn’t forward-contract their crop earlier this
year and who need to arrange financing for planting next year’s crop,” he added.

Other groups applauded the plan, but want more action from the administration. “While

we're grateful and commend the administration for its action to help us, what pork
“ Vapyright 2018 GHeton-Kalin Communications LLC, Allrighte reserved. Reproduction,
photecepying or redistyibution in any forn without approval of publisher is prohibited by law.

 

 

 

WASHSTATEC000923
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 38 of 502

 

September 3, 2018 Washington Tariff & Trade Letter Page 7

 

producers really want is to export more pork, and that means ending these trade disputes
soon,” National Pork Producers Council (NPPC) President Jim Heimerl said. NPPC said
pork producers would receive $8 per hog based on 50% of the number of animals they
owned on Aug. 1.

Justice Closes Two FCPA Cases Under New Policy

After months of silence, Justice announced it has declined to prosecute two companies
under its recent Foreign Corrupt Practices Act (FCPA) Corporate Enforcement Policy.
One, Insurance Corporation of Barbados Limited (ICBL), allegedly paid $36,000 in bribes
to a Barbadian government official in exchange for insurance contracts. The other, a
United Kingdom (UK)-based manufacturer of broadband seismic instrumentation made
payments to the director of a Korean earthquake research center.

After an 18-month pilot program to encourage cooperation in potential FCPA
violations, Justice enshrined those tenets in a revised policy in November 2017 (see
WTTL, Dec. 4, page 4).

In its declination letter to ICBL dated Aug. 28, Justice cited the bribes paid to Donville
Inniss, a Barbadian government official, between August 2015 and April 2016. “In
exchange for the bribes from the ICBL employees, Inniss leveraged his position as the
Minister of Industry to enable the Barbadian insurance company to obtain two
government contracts,” the letter noted.

“To conceal the bribes, Inniss, who is a U.S. legal permanent resident and maintains a
residence in the United States, arranged to receive them through a U.S. bank account in
the name of a dental company that was located in Elmont, New York, and owned by his
friend who is a U.S. citizen. Inniss’ friend then assisted Inniss in further transferring
portions of the bribes from the dental company bank account in New York to a bank
account in the name of Inniss that was located in Tampa, Florida.”

Despite the “high-level involvement of corporate officers in the misconduct,” Justice closed
the case for the following reasons: ICBL’s timely, voluntary self-disclosure; the company’s
thorough and comprehensive investigation; its cooperation and its agreement to continue
to cooperate; ICBL’s disgorgement agreement: the steps the firm has taken to enhance its
compliance program and its internal accounting controls; its remediation, including but
not limited to terminating all of the involved executives and employees; and “the fact that
the department has been able to identify and charge the culpable individuals.”

Under the declination letter, ICBL agreed to disgorge $93,940.19 in profits. “This letter
does not provide any protection against prosecution of any individuals, regardless of their
affiliation with ICBL. If the Department learns information that changes its assessment of
any of the factors outlined above, it may reopen its inquiry,” Justice noted.

Three days earlier, Justice also issued a declination letter to Guralp Systems Limited
(GSL) Aug. 20, closing its investigation into possible violations of the FCPA and U.S.

© Copyright 2OIS Gheten-Kalin Communications LLO. All rights reserved. Reproduction,
photecopying or redistribution in any fomn without aonproval of publisher is prohibited by law.

 

 

 

WASHSTATEC000924
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 39 of 502

 

Page 8 Washington Tariff & Trade Letter September 3, 2018

 

money laundering statutes resulting from GSL’s payments to Heon-Cheol Chi, the director
of the Earthquake Research Center at the Korea Institute of Geoscience and Mineral
Resources, the letter noted.

In its declination letter, Justice cited these reasons: GSL’s voluntary disclosure, significant
remedial efforts and substantial cooperation. In addition, GSL is “the subject of an ongoing
parallel investigation by the UK’s Serious Fraud Office for violations of law relating to the
same conduct and has committed to accepting responsibility for that conduct with the
SFO,” it noted.

U.S. Still Opposes WTO Appellate Reappointment

Amid reports that the administration is considering withdrawing from the WTO, its
actions could simply chip away at the body’s ability to settle disputes. At the monthly
meeting of the WTO’s Dispute Settlement Body (DSB) Aug. 27, the U.S. repeated its long-
held opposition to the reappointment of Appellate Body member Shree Baboo Chekitan
Servansing. Without it, the body will be down to its minimum of three members when
Servansing’s term ends Sept. 30.

The U.S. again noted its opposition was not the rejection of any one individual, but
based on its longstanding concerns regarding abuse of the system. Most recently, in
its 2018 trade policy report, USTR cited concerns including issuing rulings on
antidumping and subsidy practices which go against the public interest to guard
against unfair trade practices, issuing advisory opinions “not necessary to resolve
the dispute,” and its “decision to ignore the mandatory 90-daydeadline for deciding
appeals.”

Also at the meeting, the DSB agreed to establish a panel to determine whether the EU
complied with the WTO ruling in the dispute illegal subsidies provided for Airbus. The
U.S. blocked EU’s first request at a special meeting in August (see WITL, Aug. 20, page
4). The EU claims it has removed the subsidies or taken appropriate steps to remove their
adverse effects and is now in compliance with the WTO ruling; the U.S. disagrees.

The U.S. also blocked Korea’s two first requests for panels to rule whether US safeguard
measures on imported solar cells and imported large residential washers are compatible
with WTO rules. Korea requested WTO dispute consultations in May (see WTTL, May 21,
page 10). Unfortunately, these consultations were not fruitful, prompting Korea to request
the establishment of a panel, a Geneva trade official noted.

Ex-Im Timely in Making Dual-Use Determinations, GAO Says

While the Export-Import Bank (Ex-Im) is generally monitoring dual-use exports on
whether they comply with bank policies ahead of internal deadlines, some of those initial
determinations lacked sufficient detail and needed clarification, according to a Govern-

© Copyright 2OIS Gheten-Kalin Communications LLO. All rights reserved. Reproduction,
photecopying or redistribution in any fomn without aonproval of publisher is prohibited by law.

 

 

 

WASHSTATEC000925
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 40 of 502

 

September 3, 2018 Washington Tariff & Trade Letter Page 9

 

ment Accountability Office (GAO) report (GAO-18-683R) released Aug. 30. This year, the
bank again determined that dual-use exports under two financed transactions are used
mostly for civilian purposes: fixed- and mobile-service satellites for the Mexican govern-
ment, and construction equipment for the government of Cameroon. Ex-Im “received all
documents from the government of Mexico on time and made a timely determination that
Mexico was in compliance with the bank's dual-use policy, but did not clearly document
this determination until 3 months later,” the report said.

“In response to our questions noting that the email did not specify whether the
certification was sufficient to make an annual dual-use compliance determination in
accordance with the bank’s dual-use policy, the engineer issued a more compre-
hensive statement clarifying that the certification and supporting data were
sufficient for this purpose and demonstrated that the primarily civilian use of the
satellite terminals was compliant with the dual-use policy,” it added.

“The bank received the government of Cameroon’s annual end-use certification several
days late and made a timely dual-use compliance determination for the Cameroon
construction equipment,” it added. Ex-Im did not finance any new exports under its dual-
use authority in fiscal year 2017 due to its lack of quorum.

* * * Briefs * * *

ELECTRONICS: In Federal Register Aug. 30, DDTC extended temporary controls on certain
intelligence analytics software under USML Category XI (military electronics) by reinserting
words “analyze and produce information from” and by adding software to description of items
controlled in paragraph (b). Changes will be effective until Aug. 30, 2019. State in February
published parallel notices of inquiry requesting public comments on USML categories V, X and XI
(see WITL, April 23, page 5).

EX-IM BANK: Senate Banking Committee Aug. 23 unanimously approved Kimberly Reed to lead
Export-Import Bank (Ex-Im). Reed sailed through nomination hearing month before (see WTTL,
July 23, page 11). Manufacturers immediately applauded vote. “We call on the Senate to confirm
her as soon as possible,” Aerospace Industries Association tweeted same day. President “put
forward a strong nominee and every senator who supports American manufacturing workers
should support her nomination,” NAM President Jay Timmons tweeted.

MUSICAL CHAIRS: President Aug. 27 nominated Treasury official Marshall Billingslea to be
under secretary of State for civilian security, democracy and human rights. Senate confirmed
Billingslea to be Treasury assistant secretary for terrorist financing in 65-35 vote in June 2017
(see WTTL, June 26, 2017, page 9). Prior to Treasury, Billingslea was managing director for
Deloitte Advisory and previously spent more than decade at Defense.

PAPER: U.S. Aug. 27 appealed WTO panel report in dispute with Canada over supercalendered
(SC) paper. Panel in July report upheld many of Canada’s claims that U.S. countervailing duties
(CVD) applied to SC paper imports and Commerce’s use of adverse facts available (AFA) were
inconsistent with WTO rules (see WTTL, July 9, page 3).

ANTIBOYCOTT: N.Y.-based Citibank, NA agreed Aug. 2 to pay $60,000 civil penalty to settle 20

violations of BIS antiboycott regulations. Company allegedly furnished information about business
© Copyright 2OIS Gheten-Kalin Communications LLO. All rights reserved. Reproduction,
photocopying or redistribution in any form whthout approval of publisher is prohibited by lena.

 

 

 

WASHSTATEC000926
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 41 of 502

 

Page 10 Washington Tariff & Trade Letter September 3, 2018

 

relationships with boycotted countries or blacklisted persons from 2012 through March 2016
during transactions with Kuwait, Lebanon, Oman, Pakistan, Qatar and UAE. Bank voluntarily
disclosed information concerning certain of its transactions to BIS, agency noted.

STEEL BAR: In 5-0 “sunset” vote Aug. 24, ITC said revoking antidumping duty orders on imports
of stainless steel bar from India would renew injury to U.S. industry. At same time, commission
said in 5-0 votes revoking antidumping duty orders on imports of stainless steel bar from Brazil,
Japan and Spain would not renew injury to U.S. industry.

ZTE: Commerce Secretary Wilbur Ross Aug. 24 named Roscoe Howard, Jr. to be Special
Compliance Coordinator (SCC) for ZTE deal (see WTTL, July 30, page 2). Howard is partner in
Barnes & Thornburg’s litigation department in Washington office. He previously served as D.C.
U.S. Attorney from 2001-2004 and has twice served as associate independent counsel under both
Republican and Democrat presidents. SCC’s function will be to “coordinate, monitor, assess, and
report on compliance with U.S. export control laws by ZTE, its subsidiaries, and affiliates
worldwide,” Commerce said in press release.

NEWSPRINT: Print journalists rejoice. In 5-0 final vote Aug. 29, ITC found U.S. industry is not
materially injured by dumped and subsidized imports of uncoated groundwood paper (newsprint)
from Canada. Sen. Susan Collins (R-Maine) introduced bipartisan Protecting Rational Incentives
in Newsprint Trade (PRINT) Act of 2018 (S.2835) in May to suspend import duties while
Commerce examines industry. Department announced final affirmative determinations in August

(see WTTL, Aug. 6, page 6).

EXPORT ENFORCEMENT: Indictment against Johnny Paul Tourino of Dana Point, Calif., owner
of Spectra Equipment, Inc., was unsealed Aug. 17 in Santa Ana U.S. District Court on charges of
conspiracy to procure and illegally ship export-controlled computer servers to [ran via UAE and
Hong Kong from January 2014 through July 2017. Servers were controlled under ECCN 5A002.A
for anti-terrorism and national security reasons. Tourino was arrested in February and released
on $100,000 bond. Trial is scheduled for March 2019.

 

MORE EXPORT ENFORCEMENT: Ghobad Ghasempour, Canadian national, was sentenced Aug.
20 in Seattle U.S. District Court to 42 months in prison followed by 3 years’ supervised release for
conspiracy to unlawfully export U.S. dual-use goods to Iran between 2011 and 2017. He was
arrested in March 2017 and has been in custody since. Ghasempour pleaded guilty in April 2018.
Items included thin film measurement system (ECCN 3A999.f), inertial guidance system test table
(ECCN 2B120) and two types of thermal imaging cameras (ECCNs 6A993 and 6A0093).

 

TARIFFS: China Aug. 27 requested formal WTO consultations over additional U.S. Section 301
tariffs of 25% applied to $16 billion in annual Chinese imports, claiming they are inconsistent with
U.S. WTO commitments. China previously requested consultations over U.S. safeguard duties
imposed on solar-cell imports and state-level incentives for using domestically sourced renewable
energy products and technologies (see WI'TL, Aug. 20, page 4).

ENTITY LIST: BIS in Federal Register Sept. 4 added 15 entities to Entity List under 17 entries in
China, Hong Kong, Pakistan, Russia, Saudi Arabia, Turkey, United Arab Emirates (UAE) and
United Kingdom. At same time, agency modified listing of two entries in Hong Kong and Russia
and removed Top Electronics Components 8.A., in Greece as “result of a request for removal.” Top
Electronics was added to list in October 2012.

© Sapyright ZO1S Giston-KRalin Communications LLG. Au rights reserved. Rapracduction,
photecepying or redistribution in any form without approval of publisher is prohibited by law.

 

 

 

WASHSTATEC000927
Appointment

From:
Sent:
To:

Subject:
Attachments:
Location:

Start:
End:
Show Time As:

Recurrence:

Team,

Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 42 of 502

Foster, John A [FosterJA2 @state.gov]

9/4/2018 3:31:31 PM

Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]; Noonan, Michael J
[NoonanMJ@state.gov]; Davidson-Hood, Simon [DavidsonHoodS@state.gov]; Hess, Rachel [HessR@state.gov]

Cats I-ffl FRN Draft Review
20180904 Cat I-lff FRN Clean.docx; 20180904 Cat I-ill FRN with Track Changes.docx
13th Floor Director's Office and/or Conf Room

9/5/2018 3:00:00 PM

9/5/2018 4:30:00 PM
Tentative

(none)

The CJ Team has booked the 13" Floor conference room from 10:30-11:30, so we can start our discussion in the
Director’s Office at 11:00 AM and then move it to the conference room after 11:30. | just reserved the conference room
from 11:30-1:30, but I’m hoping this read-through won't take that long. Per Rob’s request, attached are clean and red-
lined versions of the FRN.

Best,
John

WASHSTATEC000928
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 43 of 502

 

Message
From: Hart, Robert L [HartRL@state.gov]
Sent: 9/5/2018 1:02:30 PM
To: Monjay, Robert [MonjayR@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; Foster, John A
[FosterJA2 @state.gov]; Davidson-Hoad, Simon [DavidsonHoodS@state.gov]; Hess, Rachel [HessR @state.gov]
Subject: Fwd: preview of I-l[l final preamble

Attachments: Cat I-IIl FR preamble.docx

Rob Hart
202.736.9221 | hartrl@state.gov

 

From: Rogers, Shana A

Sent: Wednesday, September 5, 2018 8:47:08 AM

To: Hart, Robert L; Heidema, Sarah J

Cc: Monjay, Robert; Noonan, Michael J; Foster, John A
Subject: RE: preview of I-ill final preamble

Rob

 

Thanks,
Shana

Official - SBU
UNCLASSIFIED

From: Hart, Robert L

Sent: Friday, August 31, 2018 2:53 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>

Cc: Monjay, Robert <MonjayR @state.gov>; Noonan, Michael J <NoonanMJ@state.gov>; Foster, John A
<FosterJA2@state.gov>

Subject: preview of I-Ill final preamble

Sarah/Shana,

Thanks,

Rob

Official
LINCLASSIFIED

WASHSTATEC000929
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 44 of 502

 

Message
From: Foster, John A [FosterJA2 @state.gov]
Sent: 9/5/2018 1:44:34 PM
To: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]; Noonan, Michael J
[NoonanMJ @state.gov]; Davidson-Hood, Simon [DavidsonHoodS@state.gov]; Hess, Rachel [HessR@state.gov]
Subject: RE: preview of I-lil final preamble

Attachments: 20180905 Cats I-ill FRN with L and DTCP Track Changes.docx; 20180905 Cats I-lil FRN with L and DTCP Clean.docx

From: Hart, Robert L

Sent: Wednesday, September 5, 2018 9:03 AM

To: Monjay, Robert <MonjayR@state.gov>; Noonan, Michael J <NoonanMJ@state.gov>; Foster, John A
<FosterJA2@state.gov>; Davidson-Hood, Simon <DavidsonHoodS @state.gov>; Hess, Rachel <HessR@state.gov>
Subject: Fwd: preview of I-Ill final preamble

Rob Hart

 

 

From: Rogers, Shana A

Sent: Wednesday, September 5, 2018 8:47:08 AM

To: Hart, Robert L; Heidema, Sarah J

Cc: Monjay, Robert; Noonan, Michael J; Foster, John A
Subject: RE: preview of I-lll final preamble

Rob,

Thanks,
Shana

 

Official - SBU
UNCLASSIFIED

From: Hart, Robert L
Sent: Friday, August 31, 2018 2:53 PM

To: Heidema, Sarah J <HeidemaS) @state.gov>; Rogers, Shana A <KopersSA? @state goy>

     

 

<FosteniA? @istate goy>
Subject: preview of I-lll final preamble

Sarah/Shana,

 

WASHSTATEC000930
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 45 of 502

 

Thanks,

Rob

Official
LINCLASSIFIED

WASHSTATEC000931
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 46 of 502

Message (Digitally Signed)

From: Mueller, Andrew J CIV DTSA LD (US) [andrew.j.mueller2.civ@mail.mil]

Sent: 9/5/2018 2:06:11 PM

To: Monjay, Robert [MonjayR@state.gov]; Foster, John A [FosterJA2 @state.gov]

cc: Daoussi, Susan G CIV DTSA LD (US) [susan.g.daoussi.civ@mail.mil]; Mai, Chieu N CIV DTSA LD (US)
[chieu.n.mai.civ@mail.mil]

Subject: DOD comments on Cat |, HL, Hl matrix

Attachments: Copy of Daoussi edits 20180829 - USML I-Ill Public Comments for DoD inputs LATEST.xlsx; smime.p7s

Rob,

Here are our final comments.
Thank you.

Andy

Andrew Mueller

Licensing Directorate

Defense Technology Security Administration
4800 Mark Center Drive

Suite 07D23

Alexandria, VA 22350-1600

Tel: 571-372-2315

FAX: 571-372-7713

WASHSTATEC000932
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 47 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 9/5/2018 7:47:17 PM

To: Monjay, Robert [MonjayR@state.gov]; Foster, John A [FosterJA2@state.gov]; Noonan, Michael J
[NoonanMJ@state.gov]; Davidson-Hood, Simon [DavidsonHoodS@state.gov]; Hess, Rachel [HessR@state.gov]

Subject: RE: Revised Overseas Law Enforcement Personnel Para

Attachments: CAD file section edits.docx

Rob Hart
202.736.9221 | hartri@state gov

Official
UNCLASSIFIED

From: Monjay, Robert

Sent: Wednesday, September 5, 2018 3:30 PM

To: Foster, John A <FosterJA2 @state.gov>; Hart, Robert L <HartRL@state.gov>; Noonan, Michael J
<NoonanMJ@state.gov>; Davidson-Hood, Simon <DavidsonHoodS @state.gov>; Hess, Rachel <HessR@state.gov>
Subject: RE: Revised Overseas Law Enforcement Personnel Para

Official
UNCLASSIFIED

From: Foster, John A
Sent: Wednesday, September 5, 2018 3:10 PM
To: Hart, Robert L <Harthli@state. zov>; Monjay, Robert <MonjayRi@state.gov>; Noonan, Michael J

 

Subject: Revised Overseas Law Enforcement Personnel Para

Thanks,
John

From: Hart, Robert L

Sent: Wednesday, September 5, 2018 9:03 AM

To: Monjay, Robert <Moniayi @state.gov>; Noonan, Michael J <NoonanMi@state sov>; Foster, John A
<FosterJA2 @state.gov>; Davidson-Hood, Simon <DavidsonHoods @state gov>; Hess, Rachel <HessR@ state gov>
Subject: Fwd: preview of I-lll final preamble

Rob Hart
202.736.9221 | hartri@state. gov

 

 

 

 

 

 

WASHSTATEC000933
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 48 of 502

From: Rogers, Shana A

Sent: Wednesday, September 5, 2018 8:47:08 AM

To: Hart, Robert L; Heidema, Sarah J

Cc: Monjay, Robert; Noonan, Michael J; Foster, John A
Subject: RE: preview of I-ill final preamble

Rab,

Thanks,
Shana

Official - SBU
UNCLASSIFIED

From: Hart, Robert L
Sent: Friday, August 31, 2018 2:53 PM
To: Heidema, Sarah J <HeidemaSl @state.eov>; Rogers, Shana A <RogersSA? @ state goy>

 

ceorncartnesescbotucedenrnens®Waceccuevercentarccecdeaeceensnr Fo) Ue MEE ARAB Ag BM AB NAR AGA Nah ot fesneriececsntertrinencrstarercatsS®Wacrocevnezeersncneeulacenents

<Fosteri AZ @ state. poy>
Subject: preview of I-III final preamble

Sarah/Shana,

 

 

Thanks,

Rob

Official
UNCLASSIFIED

WASHSTATEC000934
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 49 of 502

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 9/6/2018 5:57:31 PM

To: Monjay, Robert [MonjayR@state.gov]; Hart, Robert L [HartRL@state.gov]; Miller, Michael F [Millermf@state.gov];
Heidema, Sarah J [HeidemaSJ@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]; McKeeby,David |
[McKeebyDI@state.gov]; Davidson-Hood, Simon [DavidsonHoodS @state.gov]; Fabry, Steven F [FabrySF@state.gov]

cc: PM-CPA [PM-CPA@state.gov]

Subject: RE: FLASH CLEARANCE - Status of Questions

Just following up on this, thanks.

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Paul, Joshua M

Sent: Wednesday, September 05, 2018 12:42 PM

To: Monjay, Robert <MonjayR@state.gov>; Hart, Robert L <HartRL@state.gov>; Miller, Michael F <Millermf@state.gov>;
Heidema, Sarah J <HeidemaS/J@state.gov>; Rogers, Shana A <RogersSA2@state.gov>; McKeeby, David |
<McKeebyDI@state.gov>; Davidson-Hoad, Simon <DavidsonHoodS@state.gov>; Fabry, Steven F <FabrySF @state.gov>
Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: FLASH CLEARANCE - Status of Questions

Hi, following up to check if L is ok with the proposed responses? Thanks.

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Monjay, Robert
Sent: Monday, August 27, 2018 12:30 PM
To: Hart, Robert L <HartRL@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Miller, Michael F <Millermf@state.gov>;

Heidema, Sarah J <HeidemaSJ @state.gov>; Rogers, Shana A <RogersSA? @state.gov>; McKeeby, David |
<McKeebyDi@state.gov>; Davidson-Hoad, Simon <DavidsonHoodS @state.gov>; Fabry, Steven F <FabrySF@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

 

 

Thanks
Rob

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Hart, Robert L

Sent: Monday, August 27, 2018 12:21 PM

To: Paul, Joshua M <PaulJM@state.gov>; Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J
<HeidernmaSJ@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2@state.gov>; McKeeby,

David | <McKeebyDI@state.gov>; Davidson-Hood, Simon <DavidsonHoodS@state.gov>; Fabry, Steven F

<FabrySF @state.gov>

 

WASHSTATEC000935
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 50 of 502

Cc: PM-CPA <PM-CPA@state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

Some additional suggestions in green below.

Rob Hart

202.736.9221 | hartri@state gov

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Paul, Joshua M
Sent: Monday, August 27, 2018 10:57 AM
To: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L

<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA?2 @state.gov>; McKeeby, David
i<McKeebyDI@state.gov>; Davidson-Hoad, Simon <DavidsonHoodS @state.gov>; Fabry, Steven F <FabrySF@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

Hi everyone,

 

WASHSTATEC000936
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 51 of 502

es

Po
rs
ee
—

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Friday, August 03, 2018 4:01 PM

 

WASHSTATEC000937
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 52 of 502

To: Paul, Joshua M <PaulJ M@state.gov>
Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice

M <KottmyerAM@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2@state.gov>;
Loucks, Alicia N <loucksan@state.gov>

Subject: RE: FLASH CLEARANCE - Status of Questions
Hi Josh,

Yes, that works well.

Best,
SDH
Regulatory and Multilateral Atfairs
Olbhice of Detense Trade Control Policy
Bureau of Political-Military Affairs
Department of State

Tel: 202-663-2811

Mobile: PF

Ernail davicsonhoodS@istate cov

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Paul, Joshua M

Sent: Friday, August 3, 2018 3:30 PM

To: Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice
M <KottmyerAM@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2@state.gov>;

Loucks, Alicia N <loucksan@state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

 

 

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

WASHSTATEC000938
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 53 of 502

From: Paul, Joshua M

Sent: Friday, August 03, 2018 3:29 PM

To: Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA?2 @state.gov>; Kottmyer, Alice
M <KottmyerAM@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2@state.gov>;

Loucks, Alicia N <loucksan@state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Davidson-Hood, Simon

Sent: Friday, August 03, 2018 3:20 PM

To: Paul, Joshua M <PaulM@state.gov>

Cc: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice
M <KottmyerAM@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2@state.gov>;
Loucks, Alicia N <loucksan@state.gov>

Subject: RE: FLASH CLEARANCE - Status of Questions

Hi Josh,

 

Best,

SDE

Regulatory and Multilateral Affairs
Office of Detense Trade Control Policy
Bureau of Political-Military Affairs
Department of State

‘Tel 202.663.28

Mobile:
Email: davidsonhoodS@istate coy

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

  

WASHSTATEC000939
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 54 of 502

From: Paul, Joshua M

Sent: Friday, August 3, 2018 3:13 PM

To: Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA?2 @state.gov>; Kottmyer, Alice
M <KottmyerAM@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2@state.gov>;

Loucks, Alicia N <loucksan@state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

 

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Davidson-Hoad, Simon

Sent: Friday, August 03, 2018 2:48 PM

To: Paul, Joshua M <PaulJ M@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice
M <KottmyerAM@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2@state.gov>;
Loucks, Alicia N <loucksan@state.gov>

Subject: RE: FLASH CLEARANCE - Status of Questions

Hi Josh,

Best,
SDET

Regulatory and Multilateral Affairs
Oftice of Detense Trade Control Policy
Bureau of Political-Miktary Attais
Department of State

Tel: 202-663-2811

Mobile:

Email davidsonboodSistate vou

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Paul, Joshua M
Sent: Friday, August 3, 2018 11:43 AM

WASHSTATEC000940
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 55 of 502

To: Rogers, Shana A <RogersSA2 @state.gov>; Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Monjay, Robert

<MonjayR @state.gov>; Foster, John A <FosterJA2 @state.gov>; Loucks, Alicia N <loucksan@state.gov>; Heidema, Sarah J
<HeidemaS/@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>

Subject: RE: FLASH CLEARANCE - Status of Questions

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

 

From: Rogers, Shana A

Sent: Friday, August 03, 2018 10:45 AM

To: Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Paul, Joshua M <Pauu M@state.gov>; McKeeby, David |
<McKeebyDI@state.gov>; Monjay, Robert <MonjayR@state.gov>; Foster, John A <FosterJA2 @state.gav>; Loucks, Alicia
N <loucksan@state.gov>; Heidema, Sarah J <HeidermaSJ@state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

 

Simon, Sarah, Josh,
The attached are edited responses to questions sent our way yesterday in several different emails.

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Davidson-Hood, Simon

Sent: Thursday, August 02, 2018 6:05 PM

To: Rogers, Shana A <RogersSA2 @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Paul, Joshua M <PaulJM@state.gov>; McKeeby, David |
<McKeebyDI@state.gov>; Monjay, Robert <MonjayR @state.gov>; Foster, John A <FosterJA2 @state.gov>; Loucks, Alicia

N <loucksan@ state.gov>
Subject: FLASH CLEARANCE - Status of Questions

Hi Shana,

Emails

   

BO
BO

WASHSTATEC000941
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 56 of 502

 

WASHSTATEC000942
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 57 of 502

 

 

 

 

WASHSTATEC000943
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 58 of 502

 

Best,

SEM

Reeulatory and Multilateral Affairs
Office of Detense Trade Control Policy
Bureau of Political-Military Affairs
Department of State

‘Teb 202-663-2811

Mobile:

Email: davidsonhoodsiystate. coy

 

4

WASHSTATEC000944
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 59 of 502

Official - SBU
UNCLASSIFIED

WASHSTATEC000945
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 60 of 502

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]
Sent: 9/6/2018 6:29:47 PM

To: PM-DTCP-RMA [PM-DTCP-RMA@state.gov]
Subject: Cats. I-II - combined revisions

Attachments: Cat I-fll FR - FRN 3 (2).docx

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Specialist (Henderson Group Contractor}
(202) 632-2788

Official
LINCLASSIFIED

WASHSTATEC000946
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 61 of 502

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 9/6/2018 7:17:16 PM

To: Foster, John A [FosterJA2 @state.gov]; Monjay, Robert [MonjayR @state.gov]; PM-DTCP-RMA [PM-DTCP-
RMA@state.gov]; Hart, Robert L [HartRL@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: RE: Cats. I-lll - combined revisions

Attachments: Cat I-Il] FR - FRN 3 (3).docx

Sarah,

 

 

MIJN

Official
UNCLASSIFIED

From: Foster, John A

Sent: Thursday, September 6, 2018 3:03 PM

To: Monjay, Robert <MonjayR@state.gov>; Noonan, Michael J <NoonanMJ@state.gov>; PM-DTCP-RMA <PM-DTCP-
RMA@state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: RE: Cats. I-lll - combined revisions

From: Monjay, Robert
Sent: Thursday, September 6, 2018 2:54 PM
To: Noonan, Michael J <Noonanhil state.
<HartRL@ state gay>
Subject: Re: Cats. I-Ill - combined revisions

cy>; PM-DTCP-RMA <PM-DTCP-RMA@@state goy>; Hart, Robert L

  

 

 

Thanks
Rob

Robert Monjay
202-663-2817 (office)

 

From: Hart, Robert L

Sent: Thursday, September 6, 2018 2:36:27 PM
To: Noonan, Michael J; PM-DTCP-RMA
Subject: RE: Cats. I-lll - combined revisions

WASHSTATEC000947
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 62 of 502

 

Rob Hart
202.736.9221 | hartri@istate gov

Official
UNCLASSIFIED

From: Noonan, Michael J

Sent: Thursday, September 6, 2018 2:30 PM

To: PM-DTCP-RMA <PM-DTCP-RMA @state goy>
Subject: Cats. I-III - combined revisions

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Specialist (Henderson Group Contractor)
(202) 632-2788

Official
UNCLASSIFIED

WASHSTATEC000948
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 63 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 9/7/2018 3:52:49 PM

To: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]
Subject: Cat [-fll FR - FRN 3 (3) SJH edits

Attachments: Cat I-Ill FR - FRN 3 (3) SJH edits.docx

Official
UNCLASSIFIED

WASHSTATEC000949
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 64 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 9/7/2018 4:57:44 PM

To: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR @state.gov]
Subject: Cat I-If FR - FRN 3 (3) SJH edits

Attachments: Cat I-Ill FR - FRN 3 (3) SJH edits.docx

Official
UNCLASSIFIED

WASHSTATEC000950
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 65 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 9/7/2018 6:26:40 PM

To: Noonan, Michael J [NoonanMJ @state.gov]
Subject: RE: Cat I-Ilf FR - FRN 3 (3) SJH edits

Attachments: Cat I-Ill FR - FRN 3 (3) SJH edits RLH RJM 2.docx

Rob Hart
202.736.9231 | hartri@state gov

Official
UNCLASSIFIED

From: Noonan, Michael J

Sent: Friday, September 7, 2018 2:18 PM

To: Hart, Robert L <HartRL@state.gov>

Cc: Monjay, Robert <MonjayR@state.gov>; Foster, John A <FosterJA2 @state.gov>
Subject: RE: Cat I-lll FR - FRN 3 (3) SJH edits

Official
UNCLASSIFIED

From: Hart, Robert L
Sent: Friday, September 7, 2018 2:15 PM
To: Noonan, Michael J <NoonanMl@state gov>

Subject: FW: Cat I-Ill FR - FRN 3 (3) SJH edits

 

Thanks,

Rob Hart
202.736.9231 | hartri@state gov

Official
UNCLASSIFIED

From: Heidema, Sarah J

Sent: Friday, September 7, 2018 12:58 PM

To: Hart, Robert L <Hart#i @state.eov>; Monjay, Robert <MonjayR@state sav>
Subject: Cat I-lll FR - FRN 3 (3) SJH edits

WASHSTATECO000951
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 66 of 502

Official
UNCLASSIFIED

WASHSTATEC000952
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 67 of 502

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 9/7/2018 6:48:16 PM

To: Hart, Robert L [HartRL@state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]; Monjay, Robert [MonjayR@state.gov]; Foster, John A
[FosterJA2 @state.gov]

Subject: RE: Cat [-Ill FR - FRN 3 (3) SJH edits

Attachments: Cat I-Il] FR - FRN 4.docx

 

Official
UNCLASSIFIED

From: Hart, Robert L

Sent: Friday, September 7, 2018 2:27 PM

To: Noonan, Michael J <NoonanMJ@state.gov>
Subject: RE: Cat I-lll FR - FRN 3 (3) SJH edits

Rob Hart
202.736.9221 | hartri@’state gov

Official
UNCLASSIFIED

From: Noonan, Michael J

Sent: Friday, September 7, 2018 2:18 PM

To: Hart, Robert L <Harthl @state.gov>

Cc: Monjay, Robert <Moniayh@state.eov>; Foster, John A <Foster] A? @state. gay>
Subject: RE: Cat I-lll FR - FRN 3 (3) SJH edits

Official
UNCLASSIFIED

  

 

From: Hart, Robert L
Sent: Friday, September 7, 2018 2:15 PM
To: Noonan, Michael J <Noonanhil@state soy>

 

Subject: FW: Cat I-Ill FR - FRN 3 (3) SJH edits

cenerintvnenceteatacecenesceceeAGnereuevsvneneervessdeReteeeces

 

Thanks,

WASHSTATECO000953
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 68 of 502

Rob Hart
202.736.9221 | hartri@’state gov

Official
UNCLASSIFIED

From: Heidema, Sarah J
Sent: Friday, September 7, 2018 12:58 PM

Subject: Cat I-Ill FR - FRN 3 (3) SJH edits

Official
UNCLASSIFIED

WASHSTATEC000954
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 69 of 502

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 9/7/2018 7:16:47 PM

To: Foster, John A [FosterJA2 @state.gov]; Hart, Robert L [HartRL@state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]; Monjay, Robert [MonjayR @state.gov]
Subject: RE: Cat I-Ilf FR - FRN 3 (3) SJH edits

Attachments: Cat I-Il| FR - FRN 3 (3)-(4) write compare..docx; Cat I-fll FR - FRN 4 - compare to proposed.docx

 

Official
UNCLASSIFIED

From: Foster, John A

Sent: Friday, September 7, 2018 2:50 PM

To: Noonan, Michael J <NoonanMJ @state.gov>; Hart, Robert L <HartRL@state.gov>
Ce: Heidema, Sarah J <HeidemaSJ @state.gov>; Monjay, Robert <MonjayR@state.gov>
Subject: RE: Cat I-lll FR - FRN 3 (3) SJH edits

From: Noonan, Michael J
Sent: Friday, September 7, 2018 2:48 PM

Ce: Heidema, Sarah J <HeidemasJi@state.gov>; Monjay, Robert <MoniayR@state.gov>; Foster, John A

 

Subject: RE: Cat I-IIl FR - FRN 3 (3) SJH edits

 

Official
UNCLASSIFIED

From: Hart, Robert L

Sent: Friday, September 7, 2018 2:27 PM

To: Noonan, Michael J <NecnanMi @state.goy>
Subject: RE: Cat I-lll FR - FRN 3 (3) SJH edits

Rob Hart
202.736.9221 | hartri@state gov

Official
UNCLASSIFIED

WASHSTATECO000955
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 70 of 502

From: Noonan, Michael J
Sent: Friday, September 7, 2018 2:18 PM

Cc: Monjay, Robert <MoniayR@state.e ov>; Foster, John A <Foster/A? @state. goy>
Subject: RE: Cat I-lll FR - FRN 3 (3) SJH edits

Official
UNCLASSIFIED

From: Hart, Robert L
Sent: Friday, September 7, 2018 2:15 PM
To: Noonan, Michael J <NoonanMi@state. soy>

 

Ce: Monjay, Robert <MorjayRm@state.gov>; Foster, John A <FosterJAZ @state goy>
Subject: FW: Cat I-Ill FR - FRN 3 (3) SJH edits

 

Thanks,

Rob Hart
202.736.9221 | hartri@istate gov

Official
UNCLASSIFIED

From: Heidema, Sarah J
Sent: Friday, September 7, 2018 12:58 PM

 

Official
UNCLASSIFIED

WASHSTATECO000956
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 71 of 502

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 9/7/2018 8:00:24 PM

To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Shin, Jae E [ShinJE@state.gov];
Hamilton, CatherineE [HamiltonCE@state.gov]; Dearth, Anthony M [DearthAM@state.gov]; PM-CPA [PM-
CPA@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]; Kottmyer, AliceM [KottmyerAM @state.gov];
Shufflebarger, Jamie [Shufflebarger) @state.gov]; Ravi, Sunil K [RaviSK@state.gov]; Urena, Michael A
{UrenaMA@state.gov]; PEUR Duty [P-EURDuty@state.gov]; Brechwald, Matthew J [BrechwaldMJ@state.gov];
Abisellan, Eduardo [AbisellanE@state.gov]; Darrach, Tamara A [DarrachTA@state.gov]; Krueger, Thomas G
[Krueger?G@state.gov]; McClung, Gailyn W [McClungGW @state.gov]; Shinnick,Julianne [Shinnicki @state.gov];
Peckham, Yvonne M [PeckhamYM @state.gov]; Young, LaToya M [YoungLM2@state.gov]; Blaha, Charles O
[BlahaCO @state.gov]

ce: PM-DTCP-RMA [PM-DTCP-RMA@state.gov]

Subject: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and III

Attachments: 20180524 - 83 FR 24198 - RIN 1400-AE30. pdf; Cat I-III FR - FRN 4.docx; Cat I-III FR - FRN 4 - redline.docx

importance: High
Colleagues,

By way of background, on May 24, the Directorate of Defense Trade Controls (DDTC) published the attached notice of
proposed rulemaking (NPRM) in the Federal Register (83 FR 24198) to amend the International Traffic in Arms
Regulations (ITAR) to revise Categories |, Il, and III of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. The articles removed from the USML as a result
of this proposed rule would become subject to the jurisdiction of the Department of Commerce (DoC) under the Export
Administration Regulations (EAR), which includes the Commerce Control List (CCL).

The NPRM requested public comments regarding the proposed revisions to USML Categories |, Il, and II]. DDTC
reviewed the comments we received and made a number of revisions to the proposed rule text based on them. DDTC
now plans to publish the attached final rule to amend the ITAR accordingly. DDTC has been in regular contact about this
rule with colleagues at both the Defense Technology Security Administration (DTSA) and DoC, which intends to publish a
companion final rule in the Federal Register to adopt the articles being removed from the USML onto the CCL.

 
   

e kindly request your clearance NLT
OOB Thursday, September 13,

DDTC has consulted extensively with a number of State Department offices, as well as with DTSA and DoC, about the
rule’s content and implementation, so we anticipate the attached final rule text will require minimal editing at this

 
   
  

stage. Please note that this document is approximately 75 pages long.

Please note that we have attached both a clean version of the final rule and a redline version with
track changes to help you readily identify the differences between the final rule and the NPRM that your offices
reviewed previously. If you have questions about the final rule text or about the publication process, please feel free to
email me.

   

Thanks,
John

John A. Foster

Office of Defense Trade Control Policy
Bureau of Political-Military Affairs
U.S. Department of State

WASHSTATEC000957
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 72 of 502

Tel: 202-663-2816
Email: FosterJA2 @state. gov

WASHSTATEC000958
wP

oe) Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 73 of 502

24198

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

DEPARTMENT OF STATE

22 CFR Parts 121, 123, 124, 126, and
129

[Public Notice 10094]
RIN 1400-AE30

international Traffic in Arms
Regulations: U.S. Munitions List
Categories |, ll, and Hl

AGENCY: Department of Siate.
ACTION: Proposed rule.

 

SUMMARY: The Department of State (the
Department) proposes to amend the
International Traffic in Arms
Regulations (ITAR) to revise Categories
I (firearms, close assault weapons and
combat shotguns), II (guns and
armament) and III (ammunition and
ordnance) of the U.S. Munitions List
(USML) to describe more precisely the
articles warranting export and

temporary import control on the USML.

Items removed from the USML would
become subject to the Export
Administration Regulations (EAR).

DATES: The Department will accept
comments on this proposed rule until
July 9, 2018.

ADDRESSES: Interested parties may
submit comments within 45 days of the
date of publication by one of the
following methods:

e Email: DDTCPublicCommenis@
state.gov with the subject line, “ITAR
Amendment—Categories I, II, and III.”

e Internet: At www.regulations.gov,
search for this notice using Docket
DOS-—2017-0046.

Comments received after that date
will be considered if feasible, but
consideration cannot be assured. Those
submitting comments should not
include any personally identifying
information they do not desire to be
made public or information for which a
claim of confidentiality is asserted,
because those comments and/or
transmittal emails will be made
available for public inspection and
copying after the close of the comment
period via the Directorate of Defense
Trade Controls website at
www.pinddtc.state.gov. Parties who
wish to comment anonymously may do
so by submitting their comments via
www.regulations.gov, leaving the fields
that would identify the commenter
blank and including no identifying
information in the comment itself.

FOR FURTHER INFORMATION CONTACT:
Robert Monjay, Office of Defense Trade
Controls Policy, Department of State,
telephone (202) 663-2817; email
DDTCPublicComments@state.gov.

WASHSTATECO000959

ATTN: Regulatory Change, USML
Categories I, H, and IL.

SUPPLEMENTARY INFORMATION: The
Directorate of Defense Trade Controls
{DDTC), U.S. Department of State,
administers the International Traffic in
Arms Regulations (TAR) (22 CFR parts
120 through 130). The items subject to
the jurisdiction of the ITAR, i.e.,
“defense articles,” are identified on the
ITAR’s U.S. Munitions List (USML) (22
CFR 121.1). With few exceptions, items
not subject to the export control
jurisdiction of the ITAR are subject to
the jurisdiction of the Export
Administration Regulations (EAR, 15
CFR parts 730 through 774, which
includes the Commerce Control List
(CCL) in Supplement No. 1 to part 774),
administered by the Bureau of Industry
and Security (BIS), U.S. Department of
Commerce. Both the ITAR and the EAR
impose license requirements on exports
and reexports. The Department of
Commerce is publishing a companion
rule in this edition of the Federal
Register.

Pursuant te section 38{a)}(1) of the
Arms Export Control Act (AECA), all
defense articles controlled for export or
import are part of the United States
Munitions List under the AECA. All
references to the USML in this rule,
however, are to the list of AECA defense
articles that are controlled for purposes
of export or temporary import pursuant
to the ITAR, and not to the list of AECA
defense articles on the United States
Munitions Import List (USMIL) that are
controlled by the Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF)
for purposes of permanent import under
its regulations at 27 CFR part 447.
References to the USMIL are to the list
of AECA defense articles controlled by
ATF for purposes of permanent import.

Section 38(b)(1)(A)(Gi) of the AECA,
requires, with limited exceptions,
registration of persons who engage in
the business of brokering activities with
respect to the manufacture, export,
import, or transfer of any defense article
or defense service designated by the
President as such under section 38{a)(1)
and licensing for such activities.
Through Executive Order 13637, the
President delegated the responsibility
for registration and licensing of
brokering activities to the Department of
State with respect to defense articles or
defense services controlled either for
purposes of export by the Department of
State or for purposes of permanent
import by ATF. Section 129.1(b) of the
ITAR states this requirement. As such,
all defense articles described in the
USMIL or the USML are subject to the
brokering controls administered by the

U.S. Department of State in part 129 of
the ITAR. The transfer of defense
articles from the ITAR’s USML to the
EAR’s CCL for purposes of export
controls does not affect the list of
defense articles controlled on the
USMIL under the AECA for purposes of
permanent import or brokering controls
for any brokering activity, including
facilitation in their manufacture, export,
permanent import, transfer, reexport, or
retransfer. This rule proposes adding a
new paragraph (b)(2)(vii) to § 129.2 to
update the enumerated list of actions
that are not considered brokering. This
change is a conforming change and is
needed to address the movement of
items from the USML to the CCL that
will be subject to the brokering controls,
to ensure that the U.S. government does
not impose a double licensing
requirement on the export, reexport or
retransfer of such items.

The Department of State is engaged in
an effort to revise the U.S. Munitions
List so that its scope is limited to those
defense articles that provide the United
States with a critical military or
intelligence advantage or, in the case of
weapons, are inherently for military end
use. The articles now controlled b
USML Categories I, I, and Ill that would
be removed from the USML under this
proposed rule do not meet this standard,
including many items which are widely
available in retail outlets in the United
States and abroad.

Revision of Category I

This proposed rule revises USML
Category I, covering firearms and related
articles, to control only defense articles
that are inherently military or that are
not otherwise widely available for
commercial sale. In particular, the
revised category will not include non-
automatic and semi-automatic firearms
to caliber .50 (12.7mm) inclusive,
currently controlled under paragraph
(a), and all of the parts, components,
accessories, and attachments specially
designed for those articles. Such items
will be subject to the new controls in
Export Control Classification Numbers
0A501, 0A502, 0A503, 0A504, 0A505,
0B501, 0B505, 00501, 0D505, 0E501,
and 0E502. Such controls in Category 0
of the CCL will be published in a
separate rule by the Department of
Commerce.

Paragraph (a) of USML Category I will
cover firearms that fire caseless
ammunition. Paragraph (b) will
continue to cover fully automatic
firearms to caliber .50 (12.7mm)
inclusive. Paragraph (c) will cover
firearms specially designed to integrate
fire control, automatic tracking, or
automatic firing systems, and all
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 74 of 502

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24199

 

 

weapons previously described in
paragraph (c) that remain on the USML
will be covered by paragraph {a), (b) or
(c) of this category or by Category II.
Paragraph (d) will cover fully automatic
shotguns. Paragraph (e) will continue to
cover silencers, mufflers, sound
suppressors, and specially designed
parts and components; flash suppressors
will be subject to the EAR. Paragraph (f)
will be reserved, as riflescopes and
other firearms sighting devices may be
controlled in USML Category XII if they
have night vison or infrared capabilities,
and other riflescopes will be subject to
the EAR. Paragraph (g) will continue to
cover barrels, receivers (frames), bolts,
bolt carriers, slides, or sears, specially
designed for the firearms in Category I.
Paragraph (h) will cover high capacity
(greater than 50 rounds) magazines, and
parts and components to convert a semi-
automatic firearm into a fully automatic
firearm, and accessories or attachments
specially designed to automatically
stabilize aim (other than gun rests) or for
automatic targeting. Paragraph (i) will
continue to cover the technical data and
defense services.

A new (x) paragraph will be added to
USML Category I, allowing ITAR
licensing for commodities, software, and
technology subject to the EAR, provided
those commodities, software, and
technology are to be used in or with
defense articles controlled in USML
Category I and are described in the
purchase documentation submitted with
the license application.

The note to Category I will be
retained, with conforming revisions. A
new second note will be added to clarify
the terms “firearm,” “fully automatic,”
and “caseless ammunition’’.

Revision of Category Il

This proposed rule revises USML
Category I, covering guns and
armament, establishing a bright line
between the USML and the CCL for the
control of these articles.

Most significantly, paragraph {j),
controlling parts and components, will
be revised to enumerate the articles
controlled therein.

Paragraph (a) will be revised to
enumerate the articles controlled in that
paragraph. The articles currently
covered in paragraph {c) (apparatus and
devices for launching or delivering
ordnance) still warranting control on the
ITAR will be included in new paragraph
{a)(4). A new paragraph (a)(5) will be
added for developmental guns and
armaments funded by the Department of
Defense and the specially designed parts
and components of those developmental
guns and armaments. The articles
currently controlled in paragraph (4),

WASHSTATECO000960

engines for self-propelled guns and
howitzers in paragraph (a), will be on
the CCL in ECCN 0A606. Tooling and
equipment for the production of articles
controlled in USML Category I,
currently in paragraph (g), will be on the
CCL in ECCN 0B602. Test and
evaluation equipment, currently in
paragraph (h), will be on the CCL in
ECCN 08602. Certain autoloading
systems controlled in paragraph (i) will
be moved to paragraphs {(j)(9) and (11).

A new (x) paragraph will be added to
USML Category I, allowing ITAR
licensing for commodities, software, and
technology subject to the EAR, provided
those commodities, software, and
technology are to be used in or with
defense articles controlled in USML
Category II and are described in the
purchase documentation submitted with
the application.

Revision of Category III

This proposed rule revises USML
Category I, covering ammunition and
ordnance, to establish a bright line
between the USML and the CCL for the
control of these articles and to be
consistent with the changes to
Category I.

Most significantly, paragraphs (a) and
{d) will be revised to remove broad
catch-alls and enumerate the articles to
be controlled therein. For example,
paragraph {a), which controls
ammunition for articles in USML
Categories I and II, will be revised to
specifically list the ammunition that it
controls. A new paragraph (a)(10) will
be added for developmental
ammunition funded by the Department
of Defense and the parts and
components specially designed for such
developmental ammunition.
Ammunition not enumerated in
paragraph {a) will be subject to the EAR.
Likewise, revised paragraph (d), which
controls parts and components, will
enumerate the articles it controls; those
articles not identified but currently
captured via the catch-all will be subject
to the EAR.

Additionally, paragraph {c}, which
controls production equipment and
tooling, will be removed and placed into
reserve. The articles currently covered
by this paragraph will be subject to the
EAR.

A new (x) paragraph will be added to
USML Category Il, allowing ITAR
licensing for commodities, software, and
technology subject to the EAR, provided
those commodities, software, and
technology are to be used in or with
defense articles controlled in USML
Category II and are described in the
purchase documentation submitted with
the application.

Conforming ITAR Changes

Additionally, conforming changes
will be made to several sections of the
ITAR that refer to the current controls
in USML Category I{a). These sections
will be amended because they all refer
to firearms that will be controlled on the
CCL. Section 123.16(b)(2) will be
revised to remove reference to the
firearms exemptions at § 123.17(a)
through (e), which describe the firearms
exemptions, because the paragraphs will
be removed as a consequence of the
control of non-automatic and semi-
automatic firearms on the CCL. For the
same reason, § 123.16(b}(6) will be
revised to describe only the remaining
exemption at § 123.17 (personal
protective gear), and § 123.16(b)(7} will
be reserved. Section 123.17 will be
amended to remove paragraphs (a)
through (e), consistent with changes
made to the USML. Section 123.18, as
it describes exemptions for firearms that
will be controlled for export by the
Department of Commerce, will be
removed and placed into reserve.
Revision of § 124.14(c}(9) will remove
the example of “sporting firearms for
commercial resale.’’ The policy
guidance on Zimbabwe in § 126.1{s) will
be revised to remove reference to the
firearms exemption in § 123.17.

Section 129.1(b) of the ITAR will be
revised to clarify that the regulations on
brokering activities in part 129 apply to
those defense articles and defense
services designated as such on the
USML and those items described on the
USMIL (27 CFR 447.21). Section 129.4
of the ITAR will also be revised to
clarify brokering requirements for items
on the USMIL that are subject to the
brokering requirements of the AECA.
The items that will move to the CCL for
export control purposes, yet are on the
USMIL for permanent import purposes,
remain subject to the brokering
requirements of part 129 with respect to
all brokering activities, including
facilitation in their manufacture, export,
permanent import, transfer, reexport, or
retransfer. The revisions also clarify that
foreign defense articles that are on the
USMIL require brokering authorizations.

Request for Comments

The Department welcomes comments
from the public and specifically
requests input on the following matters:

(1) A key goal of this rulemaking is to
ensure the USML and the CCL together
control all the items that meet
Wassenaar Arrangement commitments
embodied in its Munitions List
Categories 1, 2 and 3 (WA-ML1, WA-
ML2 and WA-—ML3). Readers are asked
to identify any potential gap in coverage
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 75 of 502

24200

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

brought about by the changes for USML
Categories I, I and II contained in this
notice and the new Category 0, O0x5zz
ECCNs published separately by the
Department of Commerce when
reviewed together.

(2) The Department seeks to establish
clear distinctions between the USML
and the CCL for the control of firearms,
large guns, armaments, ordnance and
ammunition. The public should provide
any specific examples of firearms {or
parts, components, accessories thereof},
large guns, armaments, ordnance or
ammunition whose jurisdiction is
unclear based on this revision.

(3) The Department has, in the past,
adopted a delayed effective date of 180
days for rules revising entire categories
of the USML and moving items to the
CCL. The Department seeks to allow
industry sufficient time to implement
this rule, including time to make
changes to IT systems, technology
controls plans, and other business
processes. The public should provide
input on the time necessary to
implement any final rule for these
categories, as well as a description of
any increased burden that, in the view
of the commenter, would be imposed on
businesses or individuals should this
rule be adopted.

Regulatory Analysis and Notices
Administrative Procedure Act

The Department of State is of the
opinion that controlling the import and
export of defense articles and services is
a foreign affairs function of the United
States government and that rules
implementing this function are exempt
from sections 553 (rulemaking) and 554
{adjudications) of the Administrative
Procedure Act (APA). Although the
Department is of the opinion that this
proposed rule is exempt from the
rulemaking provisions of the APA and
without prejudice to its determination
that controlling the import and export of
defense services is a foreign affairs
function, the Department is publishing
this proposed rule with a 45-day
provision for public comment.

Regulatory Flexibility Act

Since the Department is of the
opinion that this proposed rule is
exempt from the rulemaking provisions
of 5 U.S.C. 553, it does not require
analysis under the Regulatory
Flexibility Act.

Unfunded Mandates Reform Act of 1995

This proposed amendment does not
involve a mandate that will result in the
expenditure by State, local, and tribal
governments, in the aggregate, or by the

WASHSTATECO000961

private sector, of $100 million or more
in any year and it will not significantly
or uniquely affect small governments.
Therefore, no actions were deemed
necessary under the provisions of the
Unfunded Mandates Reform Act of
1995.

Small Business Regulatory Enforcement
Fairness Act of 1996

This rulemaking has been found not
to be a major rule within the meaning
of the Small Business Regulatory
Enforcement Fairness Act of 1996.

Executive Orders 12372 and 13132

This rulemaking will not have
substantial direct effects on the States,
on the relationship between the national
government and the States, or on the
distribution of power and
responsibilities among the various
levels of government. Therefore, in
accordance with Executive Order 13132,
it is determined that this rulemaking
does not have sufficient federalism
implications to require consultations or
warrant the preparation of a federalism
summary impact statement. The
regulations implementing Executive
Order 12372 regarding
intergovernmental consultation on
Federal programs and activities do not
apply to this rulemaking.

Executive Orders 12866 and 13563

Executive Orders 12866 and 13563
direct agencies to assess all costs and
benefits of available regulatory
alternatives and, if regulation is
necessary, to select regulatory
approaches that maximize net benefits
{including potential economic,
environmental, public health and safety
effects, distributed impacts, and equity).
The Department believes that the
benefits of this rulemaking largely
outweigh any costs, in that many items
currently controlled on the more-
restrictive USML are being moved to the
CCL. We request comment from the
public on any impact that would be
imposed on the public if this rule were
adopted.

Executive Order 13563 emphasizes
the importance of considering both
benefits and costs, both qualitative and
quantitative, of harmonizing rules, and
of promoting flexibility. This rule has
been designated a “significant
regulatory action,” although not
economically significant, under section
3(f) of Executive Order 12866.
Accordingly, the rule has been reviewed.
by the Office of Management and
Budget (OMB).

The Department believes the effect of
this proposed rule would decrease the
number of license applications

submitted to the Department under
OMB Control No. 1405-0003 by
approximately 10,000 annually, for
which the average burden estimates are
one hour per form, which results in a
burden reduction of 10,000 hours per
year.

The Department of Commerce
estimates that 4,000 of the 10,000
licenses that were required by the
Department will be eligible for license
exceptions or otherwise not require a
separate license under the EAR. The
Department of Commerce estimates that
6,000 transactions will require an
individual validated license. The
Department of Commerce will be
collecting the information necessary to
process license applications under OMB
Control No. 0694-0088. The Department
of Commerce estimates that OMB
Control No. 0694-0088 takes
approximately 43.8 minutes for a
manual or electronic submission. The
Department of Commerce estimates that
the 6,000 licenses constitute a burden of
4,380 hours for this collection. The
Department estimates a reduction in
burden of 10,000 hours due to the
proposed transition of these items to the
Department of Commerce, The
Department of Commerce estimates that
the burden of submitting license
applications for these items to the
Department of Commerce will be 4,380
burden hours. Therefore, the net burden
would be reduced by 5,620 hours. The
Department estimates that the burden
hour cost for completing a license
application is $44.94 per hour.
Therefore, the estimated net reduction
of 5,620 burden hours per year is
estimated to result in annual burden
hour cost reduction of $252,562.80.
There may also be other State
Department forms that will no longer
need to be submitted and that may
further reduce the burden hours for
applicants. The Department is seeking
comments on the reduction from the
other forms, as referenced below.

In addition to the reduction in burden
hours, there will be direct cost savings
to the State Department that would
result from the 10,000 license
applications no longer being required
under the ITAR once these items are
moved to the EAR. Pursuant to the
AECA, ITAR, and associated delegations
of authority, every person who engages
in the business of brokering activities,
manufacturing, exporting, or
temporarily importing any defense
articles or defense services must register
with the Department of State and pay a
registration fee. The Department of State
adopted the current fee schedule to
align the registration fees with the cost
of licensing, compliance and other
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 76 of 502

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24201

 

 

related activities. The Department of
Commerce would incur additional costs
to administer these controls and process
license applications. However, the
Department of Commerce does not
charge a registration fee to exporters
under the EAR and we are unable to
estimate the increase in costs to the
Department of Commerce to process the
new license applications. Therefore, we
are unable to provide an estimate of the
net change in resource costs to the
government from moving these items
from the ITAR to the EAR. It is the case,
however, that the movement of these
items from the ITAR would result in a
direct transfer of $2,500,000 per year
from the government to the exporting
public, less the increased cost to
taxpayers, because they would no longer
pay fees to the State Department and
there is no fee charged by the
Department of Commerce to apply for a
license.

The Department welcomes comments
from the public on the net reduction in
burden described within this section,
particularly if there are additional
burden reductions that are not reflected
here (please provide number of hours or
cost) or if the estimates noted here
appear otherwise inaccurate.

Estimated Cost Savings

The Department of State is of the
opinion that controlling the import and
export of defense articles and services is
a foreign affairs function of the United
States government and that rules
implementing this function are exempt
from Executive Order 13771 (82 FR
9339, February 3, 2017). Although the
Department is of the opinion that this
proposed rule is exempt from E.O.
13771 and without prejudice to its
determination that controlling the
import and export of defense services is
a foreign affairs function, this proposed
rule is expected to be an E.O. 13771
deregulatory action. The Department
has conducted this analysis in close
consultation with the Department of
Commerce. The total annual recurring
dollar cost savings is estimated to be
$1,376,281 for purposes of E.O. 13771
for the Department of State.

Executive Order 12988

The Department of State has reviewed
this rulemaking in light of sections 3{a)
and 3(b)(2) of Executive Order 12988 to
eliminate ambiguity, minimize
litigation, establish clear legal
standards, and reduce burden.

Executive Order 13175

The Department of State has
determined that this rulemaking will
not have tribal implications, will not

WASHSTATEC000962

impose substantial direct compliance
costs on Indian tribal governments, and
will not preempt tribal law.
Accordingly, Executive Order 13175
does not apply to this rulemaking.

Paperwork Reduction Act

Notwithstanding any other provision
of law, no person is required to respond
to, nor is subject to a penalty for failure
to comply with, a collection of
information, subject to the requirements
of the Paperwork Reduction Act of 1995
(44 U.S.C. 3501 et seq.) (PRA), unless
that collection of information displays a
currently valid OMB control number.

The Department of State believes
there would be a reduction in burden
for OMB Control No. 1405-0003,
Application/License for Permanent
Export of Unclassified Defense Articles
and Related Unclassified Technical
Data. This form is an application that,
when completed and approved by
Department of State, constitutes the
official record and authorization for the
commercial export of unclassified U.S.
Munitions List articles and technical
data, pursuant to the AECA and ITAR.
For an analysis of the reduction in
burden for OMB Control No. 1405-0003,
see the above Section for E.O. 12866.
The Department of State requests
comments on the collection of
information or potential reduction in
burden be sent also to the Office of
Information and Regulatory Affairs of
OMB, Attention: Desk Officer for
Department of State, at O[RA_
Submission@omb.eop.gov or Attention:
Desk Officer for Department of State,
Office of Information and Regulatory
Affairs of OMB, 725 17th St. NW,
Washington, DC 20503.

List of Subjects in 22 CFR Parts 121,
123, 124, 126, and 129

Arms and munitions, Exports.

Accordingly, for the reasons set forth
above, title 22, chapter I, subchapter M,
parts 121, 123, 124, 126, and 129 are
proposed to be amended as follows:

PART 121—THE UNITED STATES
MUNITIONS LIST

@ 1. The authority citation for part 121
continues to read as follows:

Authority: Secs. 2, 38, and 71, Pub. L. 90-
629, 90 Stat. 744 (22 U.S.C. 2752, 2778,
2797); 22 U.S.C. 26514; Pub. L. 105-261, 112
Stat. 1920; Section 1261, Pub. L. 112-239;
E.O. 13637, 78 FR 16129.

@ 2. Section 121.1 is amended by
revising U.S. Munitions List Categories
I, I, and III to read as follows:

§121.1 The United States Munitions List.

* * * * *

Category I—Firearms and Related
Articles

*(a) Firearms using caseless
ammunition.

*(b) Fully automatic firearms to .50
caliber (12.7 mm) inclusive.

*(c) Firearms specially designed to
integrate fire control, automatic
tracking, or automatic firing (e.g.,
Precision Guided Firearms (PGFs)), and
specially designed parts and
components therefor.

Note to paragraph (c}: Integration does not
include only attaching to the firearm or rail.

*(d) Fully automatic shotguns
regardless of gauge.

*(e) Silencers, mufflers, and sound
suppressors, and specially designed
parts and components therefor.

(A) [Reserved]

(g) Barrels, receivers (frames), bolts,
bolt carriers, slides, or sears specially
designed for the articles in paragraphs
(a), (b), and (d) of this category.

(h} Parts, components, accessories,
and attachments, as follows:

(1) Drum and other magazines for
firearms to .50 caliber (12.7 mm)
inclusive with a capacity greater than 50
rounds, regardless of jurisdiction of the
firearm, and specially designed parts
and components therefor;

(2) Parts and components specially
designed for conversion of a semi-
automatic firearm to a fully automatic
firearm.

(3) Accessories or attachments
specially designed to automatically
stabilize aim (other than gun rests) or for
automatic targeting, and specially
designed parts and components
therefor.

Gi) Technical data (see § 120.10 of this
subchapter) and defense services (see
§ 120.9 of this subchapter) directly
related to the defense articles described
in paragraphs (a), (b), (d), (e), (g), and (h)
of this category and classified technical
data directly related to items controlled
in ECCNs 0A501, 0B501, 0D501, and
GE501 and defense services using the
classified technical data. (See § 125.4 of
this subchapter for exemptions.)

(j)}-(w) [Reserved]

(x) Commodities, software, and
technology subject to the EAR (see
§ 120.42 of this subchapter) used in or
with defense articles.

Note to paragraph (x): Use of this
paragraph is limited to license applications
for defense articles where the purchase
documentation includes commodities,
software, or technology subject to the EAR
(see § 123.1(b) of this subchapter).

Note 1 te Category I: Paragraphs (a), (b),
(d), {e), (g), (h), and (i) of this category
exclude: Any non-automatic or semi-
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 77 of 502

24202

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

automatic firearms to .50 caliber (12.7 mm)
inclusive; non-automatic shotguns; BB,
pellet, and muzzle loading (e.g., black
powder) firearms; and parts, components,
accessories, and attachments of firearms and
shotguns in paragraphs (a), (b), (d), and (g) of
this category that are common to non-
automatic firearms and shotguns. The
Department of Commerce regulates the
export of such items. See the Export
Administration Regulations (15 CFR parts
730 through 774).

Note 2 te Category I: The following
interpretations explain and amplify the terms
used in this category:

(1) A firearm is a weapon not over .50
caliber (12.7 mm) which is designed to expel
a projectile by the deflagration of propellant.

(2) A fully automatic firearm or shotgun is
any firearm or shotgun which shoots, is
designed to shoot, or can readily be restored
to shoot, automatically more than one shot,
without manual reloading, by a single
function of the trigger.

(3) Caseless ammunition is firearm
ammunition without a cartridge case that
holds the primer, propellant, and projectile
together as a unit.

Category II—Guns and Armament

{a) Guns and armament greater than
.50 caliber (12.7 mm), as follows:

*(1) Guns, howitzers, artillery, and
cannons;

*(2) Mortars;

*(3) Recoilless rifles;

*(4) Grenade launchers; or

(5) Developmental guns and
armament greater than .50 caliber (12.7
mim) funded by the Department of
Defense and specially designed parts
and components therefor.

Note 1 to paragraph (a)(5): This paragraph
does not control guns and armament greater
than .50 caliber (12.7 mm) (a) in production,
(b) determined to be subject to the EAR via
a commodity jurisdiction determination (see
§ 120.4 of this subchapter), or (c) identified
in the relevant Department of Defense
contract or other funding authorization as
being developed for both civil and military
applications.

Note 2 to paragraph (a)(5): Note 1 does not
apply to defense articles enumerated on the
U.S. Munitions List, whether in production
or development.

Note 3 to paragraph (a)(5): This provision
is applicable to those contracts or other
funding authorizations that are dated (one
year after publication of the final rule), or
later.

Note 1 to paragraph (a): This paragraph
does not include: Non-automatic and non-
semi-automatic rifles, carbines, and pistols
between .50 (12.7 mm) and .72 caliber
(18,288 mm) that are controlled on the CCL
under EGCN 0A501; shotguns controlled on
the CCL under ECCN 0A502; or black powder
guns and armaments manufactured between
1890 and 1919 controlled on the CCL under
ECCN 0A602,

WASHSTATECO000963

Note 2 to paragraph (a): Guns and
armament when integrated into their carrier
(e.g., ships, ground vehicles, or aircraft) are
controlled in the category associated with the
carrier. Self-propelled guns and armament
are controlled in USML Category VI. Towed
guns and armament and stand-alone guns
and armament are controlled under this
category.

(b) Flame throwers with a minimum
effective range of 20 meters.

(c) [Reserved]

*(d) Kinetic energy weapon systems
specially designed for destruction or
rendering mission-abort of a target.

Note to paragraph (d): Kinetic energy
weapons systems include but are not limited
to launch systems and subsystems capable of
accelerating masses larger than 0.1g to
velocities in excess of 1.6 km/s, in single or
rapid fire modes, using methods such as:
Electromagnetic, electrothermal, plasma,
light gas, or chemical. This does not include
launch systems and subsystems used for
research and testing facilities subject to the
EAR, which are controlled on the CCL under
ECCN 2B232.

(e) Signature reduction devices
specially designed for the guns and
armament controlled in paragraphs (a),
(b)}, and (d) of this category (e.g., muzzle
flash suppression devices).

(—G) [Reserved]

(j) Parts, components, accessories, and
attachments, as follows:

(1) Gun barrels, rails, tubes, and
receivers specially designed for the
weapons controlled in paragraphs (a)}
and (d) of this category;

(2) Sights specially designed to orient
indirect fire weapons;

(3) Breech blocks for the weapons
controlled in paragraphs (a) and (d) of
this category;

(4) Firing mechanisms for the
weapons controlled in paragraphs (a)
and (d) of this category and specially
designed parts and components
therefor;

(5) Systems for firing superposed or
stacked ammunition and specially
designed parts and components
therefor;

(6) Servo-electronic and hydraulic
elevation adjustment mechanisms;

(7) Muzzle brakes;

(8) Bore evacuators;

(9) Independently powered
ammunition handling systems and
platform interface components as
follows:

(i) Mounts;

(ii) Carriages;

(iii) Gun pallets;

(iv) Hydro-pneumatic equilibration
cylinders; or

(v) Hydro-pneumatic systems capable
of scavenging recoil energy to power
howitzer functions;

Note to paragraph (j)(9): For weapons
mounts specially designed for ground
vehicles, see Category VII.

(10) Recoil systems to mitigate the
shock associated with the firing process
of guns integrated into air platforms and
specially designed parts and
components therefor;

(11) Independent ammunition
handling systems for the guns and
armament controlled in paragraphs (a),
(b), and (d) of this category;

(12) Ammunition containers/drums,
ammunition chutes, ammunition
conveyor elements, and ammunition
container/drum entrance and exit units,
specially designed for the guns and
armament controlled in paragraphs (a),
(b), and (d) of this category;

(13) Aircraft/gun interface units to
support gun systems with a designed
rate of fire greater than 100 rounds per
minute and specially designed parts and
components therefor;

(14) Prime power generation, energy
storage, thermal management,
conditioning, switching, and fuel-
handling equipment, and the electrical
interfaces between the gun power
supply and other turret electric drive
components specially designed for
kinetic weapons controlled in paragraph
(d) of this category;

(15) Kinetic energy weapon target
acquisition, tracking fire control, and
damage assessment systems and
specially designed parts and
components therefor; or

*(16) Any part, component, accessory,
attachment, equipment, or system that:

(i) Is classified:

(ii) Contains classified software; or

(iii) Is being developed using
classified information.

“Classified” means classified
pursuant to Executive Order 13526, or
predecessor order, and a security
classification guide developed pursuant
thereto or equivalent, or to the
corresponding classification rules of
another government or
intergovernmental organization.

(k) Technical data (see § 120.10 of this
subchapter) and defense services (see
§ 120.9 of this subchapter) directly
related to the defense articles described
in paragraphs (a), (b), (d), (e), and (j) of
this category and classified technical
data directly related to items controlled
in ECCNs 0A602, 0B602, 0D602, and
OE602 and defense services using the
classified technical data. (See § 125.4 of
this subchapter for exemptions.)

()-(w) [Reserved]

(x) Commodities, software, and
technology subject to the EAR (see
§ 120.42 of this subchapter) used in or
with defense articles.
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 78 of 502

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24203

 

 

Note to paragraph (x): Use of this
paragraph is limited to license applications
for defense articles where the purchase
documentation includes commodities,
software, or technology subject to the EAR
(see § 123.1(b) of this subchapter).

Category II—Ammunition and
Ordnance

*(a) Ammunition, as follows:

(1) Ammunition that incorporates a
projectile controlled in paragraph (d)(1)
or (3) of this category;

(2) Ammunition preassembled into
links or belts;

(3) Shotgun ammunition that
incorporates a projectile controlled in
paragraph (d)(2) of this category;

(4) Caseless ammunition
manufactured with smokeless powder;

Note to paragraph (a){4): Caseless
ammunition is ammunition without a
cartridge case that holds the primer,
propellant, and projectile together as a unit.

(5) Ammunition, except shotgun
ammunition, based on non-metallic
cases, or non-metallic cases that have
only a metallic base, which result in a
total cartridge mass 80% or less than the
mass of a brass- or steel-cased cartridge
that provides comparable ballistic
performance;

(6) Ammunition employing
pyrotechnic material in the projectile
base and any ammunition employing a
projectile that incorporates tracer
materials of any type having peak
radiance above 710 nm and designed to
be observed primarily with night vision
optical systems;

(7) Ammunition for fully automatic
firearms or guns that fire superposed or
stacked projectiles;

(8) Electromagnetic armament
projectiles or billets for weapons with a
design muzzle energy exceeding 5 MJ;

(9) Ammunition, not specified above,
for the guns and armaments controlled
in Category II; or

(10) Developmental ammunition
funded by the Department of Defense
and specially designed parts and
components therefor.

Note 1 te paragraph (a){10): This
paragraph does not control ammunition (a) in
production, (b) determined to be subject to
the EAR via a commodity jurisdiction
determination (see § 120.4 of this
subchapter), or (c) identified in the relevant
Department of Defense contract or other
funding authorization as being developed for
both civil and military applications.

Note 2 te paragraph (a)(10): Note 1 does
not apply to defense articles enumerated on
the U.S. Munitions List, whether in
production or development.

Note 3 to paragraph (a)(10): This provision
is applicable to those contracts or other

WASHSTATEC000964

funding authorizations that are dated (one
year after publication of the final rule), or
later.

(b) Ammunition/ordnance handling
equipment specially designed for the
articles controlled in this category, as
follows:

(1) Belting, linking, and de-linking
equipment; or

(2) Fuze setting devices.

(c) [Reserved]

(d) Parts and components for the
articles in this category, as follows:

(1) Projectiles that use pyrotechnic
tracer materials that incorporate any
material having peak radiance above
710 nm or are incendiary, explosive,
steel tipped, or contain a core or solid
projectile produced from one ora
combination of the following: tungsten,
steel, or beryllium copper alloys;

(2) Shotgun projectiles that are
flechettes, incendiary, tracer, or
explosive;

Note to paragraph (d)(2): This paragraph
does not include explosive projectiles
specially designed to produce noise for
scaring birds or other pests (e.g., bird bombs,
whistlers, crackers).

(3) Projectiles of any caliber produced
from depleted uranium;

(4) Projectiles not specified above,
guided or unguided, for the items
controlled in USML Category II, and
specially designed parts and
components therefor (e.g., fuzes,
rotating bands, cases, liners, fins,
boosters);

(5) Canisters or sub-munitions (e.g.,
bomblets or minelets), and specially
designed parts and components
therefor, for the guns or armament
controlled in USML Category 1;

(6) Hardened cores, regardless of
caliber, produced from one ora
combination of the following: tungsten,
steel, or beryllium copper alloy;

(7) Cartridge cases, powder bags, or
combustible cases for the items
controlled in USML Category I;

(8) Non-metallic cases, including
cases that have only a metallic base, for
the ammunition controlled in paragraph
(a)(5) of this category;

(9) Cartridge links and belts for fully
automatic firearms and guns controlled
in USML Categories I or II;

(10) Primers other than Boxer, Berdan,
or shotshell types;

Note to paragraph (d)(16): This paragraph
does not control caps or primers of any type
in use prior to 1890.

(11) Safing, arming, and fuzing
components (to include target detection
and proximity sensing devices) for the
ammunition in this category and
specially designed parts therefor;

(12) Guidance and control
components for the ammunition in this

category and specially designed parts
therefor;

(13) Terminal seeker assemblies for
the ammunition in this category and
specially designed parts and
components therefor;

(14) Dluminating flares or target
practice projectiles for the ammunition
controlled in paragraph (a)(9) of this
category; or

*(15) Any part, component, accessory,
attachment, equipment, or system that:

(i) Is classified;

(ii) Contains classified software; or

{iii) Is being developed using
classified information.

“Classified” means classified
pursuant to Executive Order 13526, or
predecessor order, and a security
classification guide developed pursuant
thereto or equivalent, or to the
corresponding classification rules of
another government or
intergovernmental organization.

(e) Technical data (see § 120.10 of this
subchapter) and defense services {see
§ 120.9 of this subchapter) directly
related toe the defense articles
enumerated in paragraphs (a), (b), and
(d) of this category and classified
technical data directly related to items
controlled in ECCNs 0A505, 0B505,
0D505, and 02505 and defense services
using the classified technical data. (See
§ 125.4 of this subchapter for
exemptions.).

(f}-(w) [Reserved]

(x) Commodities, software, and
technology subject to the EAR (see
§ 120.42 of this subchapter) used in or
with defense articles.

Note to paragraph (x): Use of this
paragraph is limited to license applications
for defense articles where the purchase
documentation includes commodities,
software, or technology subject to the EAR
(see § 123.1(b) of this subchapter).

Notes to Category III: 1. This category does
not control ammunition crimped without a
projectile (blank star) and dummy
ammunition with a pierced powder chamber.

2. This category does not control cartridge
and shell casings that, prior to export, have
been rendered useless beyond the possibility
of restoration for use as a cartridge or shell
casing by means of heating, flame treatment,
mangling, crushing, cutting, or popping.

3. Grenades containing non-lethal or less
lethal projectiles are under the jurisdiction of
the Department of Commerce.

*& * * * *

PART 123—LICENSES FOR THE
EXPORT OF DEFENSE ARTICLES

@ 3. The authority citation for part 123
continues to read as follows:

Authority: Secs. 2, 38, and 71, Pub. L. 90—
629, 90 Stat. 744 (22 U.S.C. 2752, 2778,
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 79 of 502

24204

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

2797); 22 U.S.C. 2753; 22 U.S.C. 26514: 22
U.S.C. 2776; Pub. L. 105-261, 112 Stat. 1920;
Sec 1205(a), Pub. L. 107-228; Sec. 520, Pub.
L. 112-55; Section 1261, Pub. L. 112-239;
E.O. 13637, 78 FR 16129.

@ 4. Section 123.15 is amended by
revising paragraph (a){3} to read as
follows:

§123.15 Congressional certification
pursuant te Section 36(c) of the Arms
Export Control Act.

(a) xk ek

(3) A license for export of defense
articles controlled under Category I
paragraphs (a) through (g) of the United
States Munitions List, §121.1 of this
subchapter, in an amount of $1,000,000

or more.
* * * * *

@ 5. Section 123.16 is amended by
revising paragraphs {b)(2) introductory
text and (b}({6) and removing and
reserving paragraph (b)(7) to read as
follows:

§123.16 Exemptions of general

applicability.
* * * * *
(b) xk *k *

(2) Port Directors of U.S. Customs and
Border Protection shall permit the
export of parts or components without
a license when the total value does not
exceed $500 in a single transaction and:
* * * * *

(6) For exemptions for personal
protective gear, refer to § 123.17.

* * * * *

# 6. Section 123.17 is amended by
revising the section heading, removing
and reserving paragraphs {a) through (e),
and revising paragraph (j) to read as
follows:

§123.17 Exemption for personal protective
gear.
* * * * *

{j) If the articles temporarily exported
pursuant to paragraphs (f) through (i) of
this section are not returned to the
United States, a detailed report must be
submitted to the Office of Defense Trade
Controls Compliance in accordance
with the requirements of § 127.12(c)(2)
of this subchapter.

* *& * * *

§123.18 [Removed and Reserved]

@ 7. Section 123.18 is removed and
reserved.

WASHSTATECO000965

PART 124—AGREEMENTS, OFF-
SHORE PROCUREMENT, AND OTHER
DEFENSE SERVICES

@ 8. The authority citation for part 124
continues to read as follows:

Authority: Secs. 2, 38, and 71, Pub. L. 90-
629, 90 Stat. 744 (22 U.S.C. 2752, 2778,
2797); 22 U.S.C. 26514; 22 U.S.C. 2776;
Section 1514, Pub. L. 105-261; Pub. L. 111—
266; Section 1261, Pub. L. 112-239; E.O.
13637, 78 FR 16129.

@ 9. Section 124.14 is amended by
revising paragraph (c)(9) to read as
follows:

§124.14 Exports to warehouses or
distribution points outside the United
States.
* * * * *

(c) ee

(9) Unless the articles covered by the
agreement are in fact intended to be
distributed to private persons or entities
{e.g., cryptographic devices and
software for financial and business
applications), the following clause must
be included in all warehousing and
distribution agreements: ‘‘Sales or other
transfers of the licensed article shall be
limited to governments of the countries
in the distribution territory and to
private entities seeking to procure the
licensed article pursuant to a contract
with a government within the
distribution territory, unless the prior
written approval of the U.S. Department

of State is obtained.”
* * * * *&

PART 126—GENERAL POLICIES AND
PROVISIONS

@ 10. The authority citation for part 126
continues to read as follows:

Authority: Secs. 2, 38, 40, 42 and 71, Pub.
L. 80-629, 90 Stat. 744 (22 U.S.C. 2752, 2778,
2780, 2791 and 2797); 22 U.S.C. 2651a; 22
U.S.C. 287c; E.G. 12918, 59 FR 28205; 3 CFR,
1994 Comp., p. 899; Sec. 1225, Pub. L. 108—
375; Sec. 7089, Pub. L. 111-117; Pub. L. 111-
266; Section 7045, Pub. L. 112-74; Section
7046, Pub. L. 112-74; E.O. 13637, 78 FR
16129.

@ 11. Section 126.1 is amended by
revising paragraph(s) to read as follows:

§126.1 Prohibited exports, imports, and
sales to or from certain countries.
* * * * *

(s} Zimbabwe. It is the policy of the
United States to deny licenses or other
approvals for exports or imports of
defense articles and defense services
destined for or originating in Zimbabwe,

except that a license or other approval
may be issued, on a case-by-case basis,
for the temporary export of firearms and
ammunition for personal use by
individuals (not for resale or retransfer,
inchiding to the Government of
Zimbabwe).

* * * * *

PART 129—REGISTRATION AND
LICENSING OF BROKERS

@ 12. The authority citation for part 129
continues to read as follows:

Authority: Section 38, Pub. L. 104-164,
110 Stat. 1437, (22 U.S.C. 2778); E.O. 13637,
78 FR 16129.

@ 13. Section 129.1 is amended by
revising paragraph (b) to read as follows:

§129.1 Purpose.

* * * * *

(b) All brokering activities identified
in this subchapter apply equally to
those defense articles and defense
services designated in § 121.1 of this
subchapter and those items designated
in 27 CFR 447,21 (U.S. Munitions
Import List).
@ 14, Section 129.2 is amended by:
@ a. In paragraph (b)(2)(v), removing the
word “or” at the end of the paragraph;
@ b. Removing the period at the end of
paragraph (b){2)(vi) and adding “; or” in
its place; and
@ c. Adding paragraph (b)(2){vii).

The addition reads as follows:

§129.2 Definitions.

* * * * *

(b) * & *

(2) kk *

(vii) Activities by persons to facilitate
the export, reexport, or transfer of an
item subject to the EAR that has been
approved pursuant to a license or
license exception under the EAR ora
license or other approval under this
subchapter.

* * * * *

@ 15. Section 129.4 is amended by
revising paragraphs (a}{1) and (a)(2)(i) to
read as follows:

§129.4 Requirement for approval.

{a) x * *

(1) Any foreign defense article or
defense service enumerated in part 121
of this subchapter (see § 120.44 of this
subchapter, and § 129.5 for exemptions)
and those foreign origin items on the
U.S. Munitions Import List (see 27 CFR
447.21); or
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 80 of 502

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24205

 

 

(2) * ek OK

(i) Firearms and other weapons of a
nature described by Category Ifa)
through (d), Category II{a) and (d), and
Category Ula) of §121.1 of this
subchapter or Category I{a) through (c),
Category I{a), and Category IlI(a) of the

WASHSTATECO00966

U.S. Munitions Import List (see 27 CFR
447,21);

@ 16. Section 129.6 is amended by
revising paragraph (b)(3)(i} to read as
follows:

§129.6 Procedures for obtaining approval.
* * * * *&

(b)* * *

(3) * Ke OK

(i) The U.S. Munitions List (see
§ 121.1 of this subchapter) or U.S.
Munitions Import List (see 27 CFR
447,21) category and sub-category for
each article;
* * * * *
[FR Doc. 2018-10366 Filed 5-21-18; 8:45 am]
BILLING CODE 4710-25-P
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 81 of 502

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 9/10/2018 8:46:42 PM

To: Carter, Rachel [CarterR @state.gov]; PM-Strategy [PM-Strategy @state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL @state.gov]; O'Keefe, Kevin P [OKeefeKP@state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD @state.gov]; Martin, Davette T [MartinDT@state.gov];
Dudding, Maria [DuddingM@state.gov]; Litzenberger,Earle D (Lee) [LitzenbergerED@state.gov]; Nute, Kathryn M
[NuteKM3 @state.gov]; McVerry, James [James.Mcverry.ctr@dla.mil]; String, Marik A [StringMA@state.gov]; Phalen,
Susan A [PhalenSA @state.gov]

Subject: CPA MEDIA MONITORING: 10 September, 2018

 

Alerts for 10 September, 2018

“US clears further E-2D Hawkeye package for Japan”, Per DSCA figures released this summer, Tokyo has
$19.6 billion in active foreign military sales cases, including the F-35, the Aegis combat system, the KC-46
refueling tanker, the Global Hawk and the Osprey MV-22 tilt-rotor aircraft and the Hawkeye.

 

“State official predicts US weapon sales increase in 201%", According to numbers from the Defense Security
Cooperation Agency, the U.S. has signed $46.9 billion in weapons sales to foreign partners and allies, smashing
past the $41.9 billion figure from all of fiscal 2017. But Thompson points to new policies put forth earlier this
year from the Trump administration, designed to encourage American arms exports and bolster domestic
industry, as a factor that will have a direct impact next fiscal year.

 

“The War Over War Powers Heats Up in Congress”, Trump appointments have been held up over other issues
as well. Democratic Sen. Ed Markey last month announced his intention to block the nomination of R. Clarke
Cooper for assistant secretary of state for political-military affairs until Trump agrees to reverse his decision
allowing a company to publish instructions for 3D-printed guns. Ambassador Tina Kaidanow has been serving
in this position in an acting role since February 2016, but she will soon be leaving the State Department to
become the Pentagon’s director of international cooperation.

 

“Is the DS Ready to Stand Up for Taiwan Agaimst Chima?”, The bill authorizes the State Department to
“downgrade U.S. relations with any government that takes adverse actions with regard to Taiwan, and
authorizes the State Department to suspend or alter U.S. foreign assistance, including foreign military financing,
to governments that take adverse actions with regard to Taiwan.”

 

“Soain holds talks with Saudi Arabia over weapons deals”, Shipbuilders in southern Spain have protested in
recent days over fears that Saudi Arabia could scrap a separate $2.1 billion purchase of warships in retaliation.

 

“Gatar meets with GCC chiefs of staffin Kuwait”, The meeting, which came just one week after Kuwait’s Emir
Sabah Al Ahmed Al Sabah met with US President Donald Trump in Washington, will look to “promote a
conjoined military action”. Although not directly specified, this could relate to what has commonly been
referred to as “Arab Nato”.

 

“"olombtie's LUN rebels sav Duque conditions for peace talks ‘unaceentable’’, Colombia’s ELN rebels said on
Monday that President Ivan Duque’s conditions for the continuation of peace talks, including that the guerrillas
release all hostages, were “unacceptable”, but that they intended to free captives anyway.

 

WASHSTATEC000967
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 82 of 502

“Purepean F-35 fighter jet users push to drive down operating costs”, The U.S. military and European operators
of the radar-evading F-35 fighter jet have agreed to work together more closely to help lower the cost of
operating the new warplanes as growing numbers arrive in Europe, officials said.

 

“Pacific islands new diplomatic battleground for China and the West”, There are just 2.3 million people living
in the Pacific island countries, but the region is important for America’s Indo-Pacific strategy and it also has
geopolitical significance for China. Six of the 11 nations have diplomatic ties with Taipei but Beijing is pushing
for them to switch recognition — both sides have been trying to win favour by offering aid and support.

 

“The flawed reason for US. military aid cuts to Pakistan”, This latest cut to Pakistan’s coalition support fund,
which is a program that allows the Department of Defense to use funds from its emergency response fund to
reimburse coalition partners for logistical and operational support to U.S. military operations, is a not a surprise.
In fact, the cuts are part of financial aid cuts announced in January 2018. Pakistan’s relatively muted reaction,
however, also reflects the Khan administration’s foreign policy priorities, which include improving the
relationship between the U.S. and Pakistan.

 

“Hudaida fighting leaves scores dead afler Yemen talks fail”, The pro-government coalition, which includes
Saudi and UAE air forces, has been pushing to close in on Hudaida, the entry point for some 70 percent of
Yemen’s imports including food and aid, since June. The coalition Sunday was positioned to attempt to seize
the main road linking Sanaa, the rebel-held capital, to the port city, a military official told AFP. The road is a
key supply route for the Houthis.

 

“What 2+2 talks mean for india”, After being under consideration for more than a decade, the Modi government
finally took the decisive action of signing COMCASA, which will enable the transfer of communication
security equipment from the US to India, facilitating “interoperability” between the two defence forces as well
as with other militaries that use US-origin systems for secured data links.

 

 

‘““"an Ching Bring Peace to Africa?”, China pledged that it would set up a China-Africa peace and security fund,
provide free military aid to the African Union, and extend a total of 50 security assistance programs. This is an
important announcement that would complement the $200 million in support that China is already providing
through the United Nations Secretary-General’s Peace and Security Trust Fund, which finances peace and
security projects mostly in Africa in priority areas such as peacekeeping, counterterrorism, and capacity
building to member states.

“Taliban Overruns Northern District, Kills Dozens of Atghan Troops”, During the past three days, the
insurgents stepped up battlefield attacks across the country and have overrun territory and killed more than 80
personnel of the Afghan National Defense and Security Force (ANDSF) being trained and advised by the U.S.
military.

 

“Israel's Secret War Apainst fran Is Widening”, Israel has carried out periodic strikes against the Syrian regime
and Hezbollah targets throughout the country’s civil war. Starting this year, however, there has been a sharp
increase in the frequency of such attacks and the commencement of the direct targeting of Iranian facilities and
personnel. The imminent demise of the Syrian rebellion spurred this shift.

 

“Tapwan to Boost Military Budeet for F-16 Unerades”, Total cost for the upgrade of the 144 F-16s, known as
the Phoenix Rising Project, is estimated at around $5.3 billion. All the aircraft will be upgraded to the latest F-
16 configuration, dubbed V for “Viper.” The F-16s will be retrofitted with advanced avionics including a new
flight management system, a new active electronically scanned array fire-control radar, an enhanced electronic
warfare system, and helmet-mounted display system, next to others.

 

“Anoola: the "100 Women in Demining Project" mine hunters’, In Angola Eni, together with The HALO Trust,
he started "100 Women in Demining Project ", a unique initiative that aims not only to remove the mines still

 

WASHSTATECO000968
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 83 of 502

present on the territory but, at the same time, to empower local women . Using women's teams for the removal
of the devices, in fact, allows women to have a training, a job and, above all, to be more and more independent.

“US recalls top diplomats after three Taine: allies in Latin America switch recognition to Beyine”’, The US
State Department said on Saturday that Robin Bernstein, the US ambassador to the Dominican Republic; Jean
Manes, its ambassador to El Salvador; and Roxanne Cabral, the US chargé d’ affaires in Panama, had been
recalled “for consultations related to recent decisions to no longer recognise” the self-ruled island.

“Sevenicen years after Sept. 11, Al Oacda may be stronger than ever’, The group has amassed the largest
fighting force in its existence. Estimates say it may have more than 20,000 militants in Syria and Yemen alone.
It boasts affiliates across north Africa, the Levant and parts of Asia, and it remains strong around the
Afghanistan-Pakistan border.

 

‘“Talwan to form drone fleet to patrol Hs coastline”, The Tengyun drones have four weapon mounts compatible
with the US-made AGM-114 Hellfire air-to-surface missiles. Such weapons are primarily used for precision
strikes at targets within a range of 0.5 to eight kilometers. The new ARM drones can destroy an adversary’s
radar systems, or the platforms on which they are installed.

 

“Syria's Assad approves pas attack in Idlib despite warning, report says’, Reports of Assad's approval comes
about a week after President Trump warned the strongman and his allies not to “recklessly attack” the province.
Trump called any gas attack a potential “grave humanitarian mistake.”

 

“Marsden: U.S. foreign aid should be redirected to risk-taking companies’, Conventional wisdom has long held
that a country has to first be stable before its economy can thrive. This kind of thinking results in endless U.S.

funding for military training and advisers, with pitiful results, as we’ve long seen in both the Middle East and
Africa.

 

“Washington Quietly Increases Lethal Weapons to Ukraine”, Both the danger of stoking tensions with Moscow
and becoming too close to a regime in Kiev that exhibits disturbing features should caution the Trump
administration against boosting military aid to Ukraine.

 

“Owner of Defense Fim Charged with Consmracy to Defraud Department of Defense of 87 Million, Violate
Arms Export Control Act”, . In acquiring contracts, Gul routinely and unlawfully exported drawings and
technical data, some of which was subject to U.S. export control laws, in order to secretly manufacture military
parts in Turkey. Gul and his conspirators then fraudulently supplied those foreign-made parts to unwitting DoD
customers in the United States.

 

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pm / \Twitter: @SteteDeptPM

     

Stay connected with State.gov:

 

WASHSTATECO00969
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 84 of 502

Official
UNCLASSIFIED

WASHSTATEC000970
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 85 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 9/11/2018 4:43:46 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: FW: Reminder - Clearance Request by OOB Thursday - Final Rule to Revise USML Categories I, ll, and Ii
Rob Hart

202.736.9221 | hartri@state gov

Official - SBU
UNCLASSIFIED

From: Rogers, Shana A

Sent: Tuesday, September 11, 2018 12:41 PM

To: Hart, Robert L <HartRL@state.gov>

Cc: Foster, John A <FosterJA2 @state.gov>

Subject: RE: Reminder - Clearance Request by OOB Thursday - Final Rule to Revise USML Categories |, Il, and III

Rob,

 

Thanks,
Shana

Official - SBU
UNCLASSIFIED

From: Hart, Robert L

Sent: Tuesday, September 11, 2018 12:27 PM
To: Rogers, Shana A <RogersSA2 @ state. goy>
Cc: Foster, John A <FosternJA? Gistate coy>

 

Subject: FW: Reminder - Clearance Request by OOB Thursday - Final Rule to Revise USML Categories I, II, and III
Importance: High

 

Thanks!

Rob Hart
202.736.9221 | hartyi@state. gov

Official

WASHSTATEC000971
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 86 of 502

UNCLASSIFIED

From: Foster, John A
Sent: Tuesday, September 11, 2018 12:11 PM

 

<AblsellanE@ state gov>; Darrach, Tamara A <DarrachTA@ state gov>; Krueger, Thomas G <KruegerTG@istate.goy>;
McClung, Gailyn W <MeClungGW @state zoy>; Shinnick, Julianne <Shinnicki @state.gov>; Young, LaToya M
<Young V2 @state gay>; Blaha, Charles O <BiahaCO @state goy>

Ce: Hart, Robert L <Harthl @state.goy>

Subject: Reminder - Clearance Request by OOB Thursday - Final Rule to Revise USML Categories |, Il, and III

importance: High

Colleagues,
This is a friendly reminder to please clear the attached final rule NET OO8B this Thursday.

Thanks,
John

From: Foster, John A
Sent: Friday, September 7, 2018 4:00 PM
To: Miller, Michael F <Millermf@state.eov>; Heidema, Sarah J <HeidemaS!@istate.goy>; Shin, Jae E <ShinJE@state.goy>;

 

 

¢

<Krueger?G@state.eov>; McClung, Gailyn W <McClungGW/i@ state. gov>; Shinnick, Julianne <Shinnick!i@istate gov>;

<BilahalO@ state .cov>

Cc: PM-DTCP-RMA <P M-DTCE-RMAG@ state.gov>

Subject: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and Ill
Importance: High

 

Colleagues,

By way of background, on May 24, the Directorate of Defense Trade Controls (DDTC) published the attached notice of
proposed rulemaking (NPRM) in the Federal Register (83 FR 24198) to amend the International Traffic in Arms
Regulations (ITAR) to revise Categories |, Il, and Ill of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. The articles removed from the USML as a result
of this proposed rule would become subject to the jurisdiction of the Department of Commerce (DoC) under the Export
Administration Regulations (EAR), which includes the Commerce Control List (CCL).

The NPRM requested public comments regarding the proposed revisions to USML Categories l, Il, and Ill. DDTC
reviewed the comments we received and made a number of revisions to the proposed rule text based on them. DDTC
now plans to publish the attached final rule to amend the ITAR accordingly. DDTC has been in regular contact about this
rule with colleagues at both the Defense Technology Security Administration (DTSA) and DoC, which intends to publish a
companion final rule in the Federal Register to adopt the articles being removed from the USML onto the CCL.

 
    

we kindly request your clearance NLT

  

OOB Thursday, September 13,

 

WASHSTATEC000972
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 87 of 502

DDTC has consulted extensively with a number of State Department offices, as well as with DTSA and DoC, about the
rule’s content and implementation, so we anticipate the attached final rule text will require minimal editing at this
stage. Please note that this document is approximatel

   

Piease note that we have attached both a clean version of the final rule and a redline version with
track changes to help you readily identify the differences between the final rule and the NPRM that your offices

reviewed previously. If you have questions about the final rule text or about the publication process, please feel free to
email me.

Thanks,
John

John A. Foster

Office of Defense Trade Control Policy
Bureau of Political-Military Affairs
U.S. Department of State

Tel: 202-663-2816

WASHSTATEC000973
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 88 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 9/12/2018 6:49:58 PM

To: Foster, John A [FosterJA2 @state.gov]; Hart, Robert L [HartRL@state.gov]

ce: Noonan, Michael J [NoonanMJ@state.gov]; Kottmyer, Alice M [KottmyerAM @state.gov]
Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and III

Attachments: Cat I-II] FR - FRN 4.docx; Cat I-lIl FR - FRN 4 (LPM preivew 2).docx

John, Rob,

 

Thanks,.
Shana

Official - SBU
LINCLASSIFIED

From: Foster, John A

Sent: Friday, September 7, 2018 4:00 PM

To: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE @state.gov>; Dearth, Anthony M <DearthAM@state.gov>; PM-CPA <PM-
CPA@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>;
Shufflebarger, Jamie <ShufflebargerJ @state.gov>; Ravi, Sunil K <RaviSK@state.gov>; Urena, Michael A
<UrenaMA@state.gov>; P EUR Duty <P-EURDuty@state.gov>; Brechwald, Matthew J <BrechwaldMJ@state.gov>;
Abisellan, Eduardo <AbisellanE@state.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Krueger, Thomas G
<Krueger? G@state.gov>; McClung, Gailyn W <McClungGW @state.gov>; Shinnick, Julianne <ShinnickJ@state.gov>;
Peckham, Yvonne M <PeckhamYM @state.gov>; Young, Latoya M <YoungLM2 @state.gov>; Blaha, Charles O
<BlahaCO@state.gov>

Cc: PM-DTCP-RMA <PM-DTCP-RMA@state.gov>

Subject: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, II, and Ill

Importance: High

Colleagues,

By way of background, on May 24, the Directorate of Defense Trade Controls (DDTC) published the attached notice of
proposed rulemaking (NPRM) in the Federal Register (83 FR 24198) to amend the International Traffic in Arms

WASHSTATEC000974
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 89 of 502

Regulations (ITAR) to revise Categories I, ll, and Ill of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. The articles removed from the USML as a result
of this proposed rule would become subject to the jurisdiction of the Department of Commerce (DoC) under the Export
Administration Regulations (EAR), which includes the Commerce Control List (CCL).

The NPRM requested public comments regarding the proposed revisions to USML Categories I, II, and Ill. DDTC
reviewed the comments we received and made a number of revisions to the proposed rule text based on them. DDTC
now plans to publish the attached final rule to amend the ITAR accordingly. DDTC has been in regular contact about this
rule with colleagues at both the Defense Technology Security Administration (DTSA} and DoC, which intends to publish a
companion final rule in the Federal Register to adopt the articles being removed from the USML onto the CCL.

 
   
   

we kindly request your clearance NLT
OOB Thursday, September 13,

DDTC has consulted extensively with a number of State Department offices, as well as with DTSA and DoC, about the
rule’s content and implementation, so we anticipate the attached final rule text will require minimal editing at this
stage. Please note that this document is approximately 75 pages long.

Please note that we have attached both a clean version of the final rule and a redline version with
track changes to help you readily identify the differences between the final rule and the NPRM that your offices
reviewed previously. If you have questions about the final rule text or about the publication process, please feel free to
email me.

Thanks,
John

John A. Foster
Office of Defense Trade Control Policy
Bureau of Political-Military Affairs
U.S. Department of State
Tel: 202-663-2816

Email: FosterJA? @state gov

 

WASHSTATECO000975
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 90 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 9/12/2018 7:38:16 PM

To: Monjay, Robert [MonjayR@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; Foster, John A
[FosterJA2 @state.gov]

Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and III

Attachments: Cat I-Ill FR -FRN 4-LPM preview 2, RMA consolidated comments thus far.docx

 

Rob Hart
202.736.9221 | hartyi@state. gov

Official - SBU
UNCLASSIFIED

From: Rogers, Shana A

Sent: Wednesday, September 12, 2018 2:50 PM

To: Foster, John A <FosterJA2 @state.gov>; Hart, Robert L <HartRL@state.gov>

Cc: Noonan, Michael J <NoonanMJ@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>
Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, II, and II

John, Rob,

Thanks,.
Shana

Official - SBU
LINCLASSIFIED

WASHSTATEC000976
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 91 of 502

From: Foster, John A
Sent: Friday, September 7, 2018 4:00 PM

  
 
 

 
 

 

    

To: Miller, Michael F <Mj er>; Heidema, Sarah J <Hele e.gov>; Shin, Jae E <3! » BOYD)
Hamilton, Catherine E <HarniiitenC’ @ state. gov>; Dearth, Anthony M <DearthAM @state.gov>; PM-CPA <PM-

 

 

<UrenaMA @state. gov>; P EUR Duty <P-EURDuty@ state gov>; Brechwald, Matthew J <BrechwaldMJ@istate gov>;
Abisellan, Eduardo <Abisellant @state.gov>; Darrach, Tamara A <DarrachTA@state.eoy>; Krueger, Thomas G

 

Peckham, Yvonne M <PeckhamY¥M@state.gayv>; Young, Latoya M <Youns M2 @istate.zov>; Blaha, Charles O

 

 

Subject: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and Ill
importance: High

Colleagues,

By way of background, on May 24, the Directorate of Defense Trade Controls (DDTC) published the attached notice of
proposed rulemaking (NPRM) in the Federal Register (83 FR 24198) to amend the International Traffic in Arms
Regulations (ITAR) to revise Categories I, Il, and II of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. The articles removed from the USML as a result
of this proposed rule would become subject to the jurisdiction of the Department of Commerce (DoC) under the Export
Administration Regulations (EAR), which includes the Commerce Control List (CCL).

The NPRM requested public comments regarding the proposed revisions to USML Categories I, II, and III. DDTC
reviewed the comments we received and made a number of revisions to the proposed rule text based on them. DDTC
now plans to publish the attached final rule to amend the ITAR accordingly. DDTC has been in regular contact about this
rule with colleagues at both the Defense Technology Security Administration (DTSA) and DoC, which intends to publish a
companion final rule in the Federal Register to adopt the articles being removed from the USML onto the CCL.

 
  

we kindly request your clearance NLT

   

OOB Thursday, September 13,

DDTC has consulted extensively with a number of State Department offices, as well as with DTSA and DoC, about the
rule’s content and implementation, so we anticipate the attached final rule text will require minimal editing at this
stage. Please note that this document is approximately 75 pages long.

   

 

Please note that we have attached both a clean version of the final rule and a redline version with
track changes to help you readily identify the differences between the final rule and the NPRM that your offices
reviewed previously. If you have questions about the final rule text or about the publication process, please feel free to
email me.

 

Thanks,
John

John A. Foster

Office of Defense Trade Control Policy
Bureau of Political-Military Affairs
U.S. Department of State

Tel: 202-663-2816

WASHSTATEC000977
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 92 of 502

WASHSTATECO000978
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 93 of 502

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 9/12/2018 9:09:39 PM

To: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR @state.gov]; Foster, John A [FosterJA2@state.gov]
Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, I, and III

Attachments: Cat I-lI}FR-FRN 4- LPM preview 2 RMA consolidated comments thus far MJN.docx

Official - SBU
UNCLASSIFIED

From: Hart, Robert L

Sent: Wednesday, September 12, 2018 3:38 PM

To: Monjay, Robert <MonjayR@state.gov>; Noonan, Michael J <NoonanMJ@state.gov>; Foster, John A
<FosterJA2@state.gov>

Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories I, Il, and Ill

 

Rob Hart
202.736.9231 | hartrifstate gov

Official - SBU
UNCLASSIFIED

From: Rogers, Shana A
Sent: Wednesday, September 12, 2018 2:50 PM
To: Foster, John A <Foster/A? @istate.gov>; Hart, Robert L <Harthi @'state gay>

Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and III

John, Rob

WASHSTATECO000979
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 94 of 502

Thanks,.
Shana

 

Official - SBU
LINCLASSIFIED

From: Foster, John A
Sent: Friday, September 7, 2018 4:00 PM

 

<UrenaMAGistate cove; P EUR Duty <P-EU >.>; Brechwald, Matthew J <BrechwaldMJ@state.gov>;

Abisellan, Eduardo <AbisellanE@state.gov>; Darrach, Tamara A <DarrachTA@state gov>; Krueger, Thomas G

 

Peckham, Yvonne M <PeckhamYhiG@istate.gov>; Young, LaToya M <YoungLM2@state.gov>; Blaha, Charles O
<BlahaCOG@istate. gov>

Subject: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and Ill

Importance: High

Colleagues,

By way of background, on May 24, the Directorate of Defense Trade Controls (DDTC) published the attached notice of
proposed rulemaking (NPRM) in the Federal Register (83 FR 24198) to amend the International Traffic in Arms
Regulations (ITAR) to revise Categories |, Il, and Ili of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. The articles removed from the USML as a result
of this proposed rule would become subject to the jurisdiction of the Department of Commerce (DoC) under the Export
Administration Regulations (EAR), which includes the Commerce Control List (CCL).

The NPRM requested public comments regarding the proposed revisions to USML Categories I, Il, and II]. DDTC
reviewed the comments we received and made a number of revisions to the proposed rule text based on them. DDTC
now plans to publish the attached final rule to amend the ITAR accordingly. DDTC has been in regular contact about this
rule with colleagues at both the Defense Technology Security Administration (DTSA) and DoC, which intends to publish a
companion final rule in the Federal Register to adopt the articles being removed from the USML onto the CCL.

 
   

we kindly request your clearance NLT
OOB Thursday, September 13,

 

DDTC has consulted extensively with a number of State Department offices, as well as with DTSA and DoC, about the
rule’s content and implementation, so we anticipate the attached final rule text will require minimal editing at this

   
   

stage. Please note that this document is approximatel

Please note that we have attached both a clean version of the final rule and a redline version with
track changes to help you readily identify the differences between the final rule and the NPRM that your offices

WASHSTATEC000980
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 95 of 502

reviewed previously. If you have questions about the final rule text or about the publication process, please feel free to
email me.

Thanks,
John

John A. Foster

Office of Defense Trade Control Policy
Bureau of Political-Military Affairs
U.S. Department of State

Tel: 202-663-2816

Email: FosteriA2 @ state. goy

 

WASHSTATEC000981
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 96 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 9/12/2018 11:04:41 PM

To: Noonan, Michael J [NoonanMJ @state.gov]; Hart, Robert L [HartRL@state.gov]; Foster, John A [FosterJA2 @state.gov]
Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, I, and III

Attachments: Cat I-[IE} FR -FRN 4- RJM LPM preview 2 RMA consolidated comments thus far.docx

Official - SBU
UNCLASSIFIED

From: Noonan, Michael J
Sent: Wednesday, September 12, 2018 11:10 PM
To: Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Foster, John A <FosterJA2@state.gov>

Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories I, Il, and Ill

Official - SBU
UNCLASSIFIED

From: Hart, Robert L
Sent: Wednesday, September 12, 2018 3:38 PM
To: Monjay, Robert <MonisyR @state.gov>; Noonan, Michael J <NeonsnMJ@state.gov>; Foster, John A

 

Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and III

Rob Hart

Official - SBU
UNCLASSIFIED

From: Rogers, Shana A
Sent: Wednesday, September 12, 2018 2:50 PM

     

Ce: Noonan, Michael J <Mooranhii@state gov>; Kottmyer, Alice M <Kattrnye
Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and III

John, Rob,

WASHSTATEC000982
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 97 of 502

 

Thanks,.
Shana

Official - SBU
LINCLASSIFIED

From: Foster, John A
Sent: Friday, September 7, 2018 4:00 PM

   

 
  

te. &.

Hamilton, Catherine E <HamiftonCE @ state gov>; Dearth, Anthony M <DearthAM @state. gov>; PM-CPA <PM-
CPA@state. gov>; Rogers, Shana A <RogersSA2 @state gov>; Kottmyer, Alice M <KottmyerAM @state gov>;
Shufflebarger, Jamie <Shuffiebarger!] @state.gov>; Ravi, Sunil K <RaviSk@state.gov>; Urena, Michael A

<UrenaMA@istate.gov>; P EUR Duty <P-EURDuty @state.gov>; Brechwald, Matthew | <BrechwaldMJ@state. cove;

 

 

   
 
 

 

PUD:

Peckham, Yvonne M <PeckhamY¥M@state.zov>; Young, Latoya M <Young M2 @state.gov>; Blaha, Charles O
<BiahaCO@ state. gov>

Cc: PM-DTCP-RMA <PM-DTCP-RMA@ state.
Subject: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, II, and Ill
Importance: High

 

Colleagues,

By way of background, on May 24, the Directorate of Defense Trade Controls (DDTC) published the attached notice of
proposed rulemaking (NPRM) in the Federal Register (83 FR 24198) to amend the International Traffic in Arms
Regulations (ITAR) to revise Categories I, Il, and Ill of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. The articles removed from the USML as a result
of this proposed rule would become subject to the jurisdiction of the Department of Commerce (DoC) under the Export
Administration Regulations (EAR), which includes the Commerce Control List (CCL).

The NPRM requested public comments regarding the proposed revisions to USML Categories I, Il, and Ill. DDTC
reviewed the comments we received and made a number of revisions to the proposed rule text based on them. DDTC
now plans to publish the attached final rule to amend the ITAR accordingly. DDTC has been in regular contact about this
rule with colleagues at both the Defense Technology Security Administration (DTSA) and DoC, which intends to publish a
companion final rule in the Federal Register to adopt the articles being removed from the USML onto the CCL.

WASHSTATEC000983
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 98 of 502

 
    

we kindly request your clearance NLT

  

OOB Thursday, September 13,

 

DDTC has consulted extensively with a number of State Department offices, as well as with DTSA and DoC, about the
rule’s content and implementation, so we anticipate the attached final rule text will require minimal editing at this
stage. Please note that this document is approximately 75 pages long.

Please note that we have attached both a clean version of the final rule and a redline version with
track changes to help you readily identify the differences between the final rule and the NPRM that your offices
reviewed previously. If you have questions about the final rule text or about the publication process, please feel free to
email me.

 

Thanks,
John

John A. Foster

Office of Defense Trade Control Policy
Bureau of Political-Military Affairs
U.S. Department of State

Tel: 202-663-2816

WASHSTATEC000984
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 99 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 9/13/2018 12:44:54 AM

To: Rogers, Shana A [RogersSA2 @state.gov]; Foster, John A [FosterJA2 @state.gov]

ce: Noonan, Michael J [NoonanMJ@state.gov]; Kottmyer, Alice M [KottmyerAM @state.gov]; Monjay, Robert
[MonjayR @state.gov]

Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, I, and III

Attachments: Cat I-II} FR -FRN 4- RJM LPM preview 2 RMA consolidated.docx

 

Thanks,

Rob Hart
202.736.9321 | hartri@state gov

Official - SBU
UNCLASSIFIED

From: Rogers, Shana A

Sent: Wednesday, September 12, 2018 2:50 PM

To: Foster, John A <FosterJA2 @state.gov>; Hart, Robert L <HartRL@state.gov>

Cc: Noonan, Michael J <NoonanMJ@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>
Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and Ill

John, Rob,

 

Thanks,.
Shana

Official - SBU

WASHSTATEC000985
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 100 of 502

UNCLASSIFIED

From: Foster, John A
Sent: Friday, September 7, 2018 4:00 PM

 

orv>; PM-CPA <PR-
CPA@state gov>; Rogers, Shana A <RogerssA2@state. gov>; Kottmyer, Alice M <KottimyerAM @state. gov>;
@state pov>; Urena, Michael A

  

 

Subject: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, II, and Ill
Importance: High

Colleagues,

By way of background, on May 24, the Directorate of Defense Trade Controls (DDTC) published the attached notice of
proposed rulemaking (NPRM) in the Federal Register (83 FR 24198) to amend the International Traffic in Arms
Regulations (ITAR) to revise Categories |, Il, and Ili of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. The articles removed from the USML as a result
of this proposed rule would become subject to the jurisdiction of the Department of Commerce (DoC) under the Export
Administration Regulations (EAR), which includes the Commerce Control List (CCL).

The NPRM requested public comments regarding the proposed revisions to USML Categories I, Il, and II]. DDTC
reviewed the comments we received and made a number of revisions to the proposed rule text based on them. DDTC
now plans to publish the attached final rule to amend the ITAR accordingly. DDTC has been in regular contact about this
rule with colleagues at both the Defense Technology Security Administration (DTSA) and DoC, which intends to publish a
companion final rule in the Federal Register to adopt the articles being removed from the USML onto the CCL.

we kindly request your clearance NLT

OOB Thursday, September 13,

 

 

DDTC has consulted extensively with a number of State Department offices, as well as with DTSA and DoC, about the
rule’s content and implementation, so we anticipate the attached final rule text will require minimal editing at this
stage. Please note that this document is approximately 75 pages long.

    
   

Please note that we have attached both a clean version of the final rule and a redline version with
track changes to help you readily identify the differences between the final rule and the NPRM that your offices
reviewed previously. If you have questions about the final rule text or about the publication process, please feel free to
email me.

Thanks,
John

John A. Foster

Office of Defense Trade Control Policy
Bureau of Political-Military Affairs

WASHSTATEC000986
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 101 of 502

U.S. Department of State
Tel: 202-663-2816
Email: FosteriA2 @ state. goy

nan inn nn nnn RES AAAI NNR I AAA

WASHSTATEC000987
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 102 of 502

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 9/13/2018 1:52:41 PM

To: Hart, Robert L [HartRL@state.gov]; Foster, John A [FosterJA2@state.gov]

Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and III

Attachments: Cat I-ll| FR - FRN 4 (LPM preview) AK comments.docx

Official
UNCLASSIFIED

From: Hart, Robert L

Sent: Thursday, September 13, 2018 9:12 AM

To: Noonan, Michael J <NoonanMJ@state.gov>; Foster, John A <FosterJA2@state.gov>
Subject: FW: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and Ill

Rob Hart

Official
UNCLASSIFIED

From: Kottmyer, Alice M

Sent: Thursday, September 13, 2018 6:56 AM

To: Noonan, Michael J <Noonanhél@state gov>; Hart, Robert L <HartRL@state gov>; Rogers, Shana A
<RogerssAz G@istate gay>; Foster, John A <FasterJAz @state gov>

Cc: Monjay, Robert <Moniayh@state.eov>; Kottmyer, Alice M <KottirnyerAM @ state goy>
Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and III

Official
UNCLASSIFIED

 

From: Noonan, Michael J
Sent: Wednesday, September 12, 2018 10:54 PM

To: Hart, Robert L <HarthlL @state.zov>; Rogers, Shana A <RogersSA2@state gsov>; Foster, John A <FosterJA? @istate gov>

severtentnevetatareAnesvereceneretncanedDWeesventneveercnccerstcectucrte senescentucenederecedeessetehiveentvententuercenssdeckerseere

Subject: Re: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, II, and III

WASHSTATEC000988
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 103 of 502

 

 

From: Hart, Robert L

Sent: Wednesday, September 12, 2018 8:44 PM

To: Rogers, Shana A; Foster, John A

Cc: Noonan, Michael J; Kottmyer, Alice M; Monjay, Robert

Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories I, II, and III

 

Thanks,

Rob Hart

cesecccenenceceneS@vientvcatensnercesendeckerceeees

Official - SBU
UNCLASSIFIED

From: Rogers, Shana A
Sent: Wednesday, September 12, 2018 2:50 PM
To: Foster, John A <FosterJA2 @state. gov>; Hart, Robert L <HartR lL @ state gov>

Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and Ill

John, Rob,

WASHSTATEC000989
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 104 of 502

Thanks,.
Shana

Official - SBU
UNCLASSIFIED

From: Foster, John A
Sent: Friday, September 7, 2018 4:00 PM
To: Miller, Michael F <Millerrnf@state.eov>; Heidema, Sarah J <HeidemaSl@istate.goy>; Shin, Jae E <ShinJE@state.goy>;

 

 

<RishaCO@state goy>
Cc: PM-DTCP-RMA <PM-DTCP-RMA @ state. goy>

 

Subject: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and Ill
Importance: High

Colleagues,

By way of background, on May 24, the Directorate of Defense Trade Controls (DDTC) published the attached notice of
proposed rulemaking (NPRM) in the Federal Register (83 FR 24198) to amend the International Traffic in Arms
Regulations (ITAR) to revise Categories |, Il, and Ili of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. The articles removed from the USML as a result
of this proposed rule would become subject to the jurisdiction of the Department of Commerce (DoC) under the Export
Administration Regulations (EAR), which includes the Commerce Control List (CCL).

The NPRM requested public comments regarding the proposed revisions to USML Categories l, Il, and Ill. DDTC
reviewed the comments we received and made a number of revisions to the proposed rule text based on them. DDTC
now plans to publish the attached final rule to amend the ITAR accordingly. DDTC has been in regular contact about this
rule with colleagues at both the Defense Technology Security Administration (DTSA} and DoC, which intends to publish a
companion final rule in the Federal Register to adopt the articles being removed from the USML onto the CCL.

 
    

we kindly request your clearance NLT

  

OOB Thursday, September 13,

 

DDTC has consulted extensively with a number of State Department offices, as well as with DTSA and DoC, about the
rule’s content and implementation, so we anticipate the attached final rule text will require minimal editing at this
stage. Please note that this document is approximatel

Please note that we have attached both a clean version of the final rule and a redline version with
track changes to help you readily identify the differences between the final rule and the NPRM that your offices
reviewed previously. If you have questions about the final rule text or about the publication process, please feel free to
email me.

 

Thanks,

WASHSTATECO000990
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 105 of 502

John

John A. Foster

Office of Defense Trade Control Policy
Bureau of Political-Military Affairs
U.S. Department of State

Tel: 202-663-2816

Email: FosterJA? @ state. gov

WASHSTATEC000991
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 106 of 502

Appointment

From: Foster, John A [FosterJA2 @state.gov]

Sent: 9/13/2018 8:13:09 PM

To: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]; Noonan, Michael J
[NoonanMJ @state.gov]

Subject: Discussion of Remaining Cats I-fll FRN Comments

Location: DTCP Director's Office

Start: 9/17/2018 2:00:00 PM

End: 9/17/2018 3:00:00 PM

Show Time As: Tentative

Recurrence: (none)

WASHSTATECO000992
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 107 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 9/13/2018 8:22:45 PM

To: Hart, Robert L [HartRL@state.gov]; Foster, John A [FosterJA2@state.gov]

ce: Noonan, Michael J [NoonanMJ@state.gov]; Kottmyer, Alice M [KottmyerAM @state.gov]; Monjay, Robert
[MonjayR @state.gov]

Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, I, and III

Attachments: 20180913 Cat I-llL FR -FRN 4- RJM LPM preview 2 RMA consolidated LPM (....docx; 20180913 Cat I-lIf FR - FRN 4 -
RJM LPM preview 2 RMA consolidated LPM.docx

 

Thanks,
Shana

Official - SBU
UNCLASSIFIED

From: Hart, Robert L

Sent: Wednesday, September 12, 2018 8:45 PM

To: Rogers, Shana A <RogersSA2 @state.gov>; Foster, John A <FosterJA2 @state.gov>

Cc: Noonan, Michael J <NoonanMJ@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; Monjay, Robert
<MonjayR@state.gov>

Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and III

Thanks,

Rob Hart
202.736.9221 | hartri@istate gov

Official - SBU
UNCLASSIFIED

From: Rogers, Shana A

Sent: Wednesday, September 12, 2018 2:50 PM

To: Foster, John A <Fester/&2@state.gov>; Hart, Robert L <Harthi @state gov>

Cc: Noonan, Michael J <NoonanM/ @istate.gov>; Kottmyer, Alice M <KottriyerAM @state.soy>
Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and III

John, Rob,

WASHSTATECO000993

 
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 108 of 502

 

 

Thanks,.
Shana

Official - SBU
LINCLASSIFIED

From: Foster, John A
Sent: Friday, September 7, 2018 4:00 PM

   

 
  

te. &.

Hamilton, Catherine E <HamiftonCE @ state gov>; Dearth, Anthony M <DearthAM @state. gov>; PM-CPA <PM-
CPA@state. gov>; Rogers, Shana A <RogersSA2 @state gov>; Kottmyer, Alice M <KottmyerAM @state gov>;
Shufflebarger, Jamie <Shuffiebarger!] @state.gov>; Ravi, Sunil K <RaviSk@state.gov>; Urena, Michael A

<UrenaMA@istate.gov>; P EUR Duty <P-EURDuty @state.gov>; Brechwald, Matthew | <BrechwaldMJ@state. cove;

 

 

   
 
 

 

PUD:

Peckham, Yvonne M <PeckhamY¥M@state.zov>; Young, Latoya M <Young M2 @state.gov>; Blaha, Charles O
<BiahaCO@ state. gov>

Cc: PM-DTCP-RMA <PM-DTCP-RMA@state,
Subject: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, II, and Ill
Importance: High

 

Colleagues,

By way of background, on May 24, the Directorate of Defense Trade Controls (DDTC) published the attached notice of
proposed rulemaking (NPRM) in the Federal Register (83 FR 24198) to amend the International Traffic in Arms
Regulations (ITAR) to revise Categories I, Il, and Ill of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. The articles removed from the USML as a result
of this proposed rule would become subject to the jurisdiction of the Department of Commerce (DoC) under the Export
Administration Regulations (EAR), which includes the Commerce Control List (CCL).

The NPRM requested public comments regarding the proposed revisions to USML Categories I, Il, and Ill. DDTC
reviewed the comments we received and made a number of revisions to the proposed rule text based on them. DDTC
now plans to publish the attached final rule to amend the ITAR accordingly. DDTC has been in regular contact about this
rule with colleagues at both the Defense Technology Security Administration (DTSA) and DoC, which intends to publish a
companion final rule in the Federal Register to adopt the articles being removed from the USML onto the CCL.

WASHSTATEC000994
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 109 of 502

 
      
  

we kindly request your clearance NLT
OOB Thursday, September 13

DDTC has consulted extensively with a number of State Department offices, as well as with DTSA and DoC, about the

rule’s content and implementation, so we anticipate the attached final rule text will require minimal editing at this
stage. Please note that this document is approximately 75 pages long.

   
   

Piease note that we have attached both a clean version of the final rule and a redline version with
track changes to help you readily identify the differences between the final rule and the NPRM that your offices

reviewed previously. If you have questions about the final rule text or about the publication process, please feel free to
email me.

Thanks,
John

John A. Foster

Office of Defense Trade Control Policy
Bureau of Political-Military Affairs
U.S. Department of State

Tel: 202-663-2816

WASHSTATECO000995
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 110 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 9/13/2018 8:46:12 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: Re: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and Ill

Robert Monjay
202-663-2817 (office)
(mobile)

 

From: Hart, Robert L

Sent: Thursday, September 13, 2018 4:12:56 PM

To: Monjay, Robert

Subject: FW: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and Ill

Rob Hart

| hartriMstate gov

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Rogers, ShanaA

Sent: Thursday, September 13, 2018 7:20 AM

To: Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Cc: Noonan, Michael J <NoonanMJ@state.gov>; Foster, John A <FosterJA2@state.gov>; Monjay, Robert
<MonjayR@state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>; Cavnar, Anna <CavnarA@state.gov>
Subject: FW: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and Ill

Rob and Sarah,

Many thanks,
Shana

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATECO000996
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 111 of 502

From: Soskin, Eric (CIV) <E

Cc: Myers, Steven A. (CIV) <Stey e@usdoaieov>; Robinson, Stuart J. (CIV) <Stuart.J Robinson @ usdol sov>

Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and III

Shana,

 

 

WASHSTATEC000997
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 112 of 502

 

Thanks,
Eric (and Steve and Stuart}

From: Rogers, Shana A [maiito:RopersSA? @state gov]

Sent: Monday, September 10, 2018 11:57 AM

To: Robinson, Stuart J. (CIV) <strobins@civ UShO! GOV>

Tyce R. (CIV) <tywalters@CiV USDOL GOV>

Subject: FW: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and Ill
importance: High

 

Stuart,

Thanks,
Shana

Official - SBU
UNCLASSIFIED

From: Foster, John A
Sent: Friday, September 07, 2018 4:00 PM
To: Miller, Michael F <Millermf@state.eov>; Heidema, Sarah J <HeidemaS!@istate.goy>; Shin, Jae E <ShinJE@state.goy>;

 

 

re.zov>; Kottmyer, Alice M <Kotim
state gov>; Ravi, Sunil K <RaviSk@ state. goy>; Urena, Michael A

 

 

Abisellan, Eduardo <Abisellant @state eov>; Darrach, Tamara A <DarrachTA@state.gov>; Krueger, Thomas G
<Krueger!G@state.gov>; McClung, Gailyn W <McClungGVW/@state.gov>; Shinnick, Julianne <Shinnick! @state gov;

  

 

<BiahaCO@state goy>

Cc: PM-DTCP-RMA <P M-DTCE-RMAG@ state.gov>

Subject: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and Ill
Importance: High

 

Colleagues,

By way of background, on May 24, the Directorate of Defense Trade Controls (DDTC) published the attached notice of
proposed rulemaking (NPRM) in the Federal Register (83 FR 24198) to amend the International Traffic in Arms
Regulations (ITAR) to revise Categories |, Il, and II of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. The articles removed from the USML as a result
of this proposed rule would become subject to the jurisdiction of the Department of Commerce (DoC) under the Export
Administration Regulations (EAR), which includes the Commerce Control List (CCL).

The NPRM requested public comments regarding the proposed revisions to USML Categories l, Il, and Ill. DDTC

reviewed the comments we received and made a number of revisions to the proposed rule text based on them. DDTC
now plans to publish the attached final rule to amend the ITAR accordingly. DDTC has been in regular contact about this

WASHSTATEC000998
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 113 of 502

rule with colleagues at both the Defense Technology Security Administration (DTSA) and DoC, which intends to publish a
companion final rule in the Federal Register to adopt the articles being removed from the USML onto the CCL.

 
       

we kindly request your clearance NLT
OOB Thursday, September 13,

DDTC has consulted extensively with a number of State Department offices, as well as with DTSA and DoC, about the
rule’s content and implementation, so we anticipate the attached final rule text will require minimal editing at this
stage. Please note that this document is approximately 75 pages long.

   
    

Piease note that we have attached both a clean version of the final rule and a redline version with
track changes to help you readily identify the differences between the final rule and the NPRM that your offices

reviewed previously. If you have questions about the final rule text or about the publication process, please feel free to
email me.

Thanks,
John

John A. Foster

Office of Defense Trade Control Policy
Bureau of Political-Military Affairs
U.S. Department of State

Tel: 202-663-2816

WASHSTATECO000999
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 114 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 9/13/2018 8:47:13 PM

To: Kottmyer, Alice M [KottmyerAM@state.gov]

ce: Rogers, Shana A [RogersSA2 @state.gov]; Monjay, Robert [MonjayR @state.gov]; Noonan, Michael J
[NoonanMJ@state.gov]; Foster, John A [FosterJA2 @state.gov]

Subject: Responses to L/M comments on Cats I-III

Attachments: Cat [-Il] FR - FRN 4 (LPM preview) AK comments + JAF RLH Responses.docx

Alice,

 

Thanks,

Rob Hart
Chief (Acting), Regulatory and Multilateral Affairs Division
Department of State | Directorate of Defense Trade Controls

Official
LINCLASSIFIED

WASHSTATECO001000
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 115 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 9/13/2018 9:01:42 PM

To: Monjay, Robert [MonjayR@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; Foster, John A
[FosterJA2 @state.gov]

Subject: FW: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories I, Il, and Ill

Attachments: 20180913 Cat I-Ill FR - FRN 4 - RIM LPM preview 2 RMA consolidated LPM (....docx; 20180913 _ Cat I-III FR - FRN 4 -
RJM LPM preview 2 RMA consolidated LPM.docx

 

Thanks,

Rob Hart

BN 226 state.gov
Official - SBU

UNCLASSIFIED

From: Rogers, Shana A

Sent: Thursday, September 13, 2018 4:23 PM

To: Hart, Robert L <HartRL@state.gov>; Foster, John A <FosterJA2 @state.gov>

Cc: Noonan, Michael J <NoonanMJ@state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>; Monjay, Robert
<MonjayR@state.gov>

Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and Ill

Rob,

 

Thanks,
Shana

Official - SBU
UNCLASSIFIED

From: Hart, Robert L

Sent: Wednesday, September 12, 2018 8:45 PM

To: Rogers, Shana A <Rogers8A2(@ state. gov>; Foster, John A <FosterJAZ@state gov>

Cc: Noonan, Michael J <NoonanMi @istate.eav>; Kottmyer, Alice M <KotimyerAM @state.
<MornjayR @state gov>

Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, II, and II

  

o>; Monjay, Robert

   

WASHSTATECO001001
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 116 of 502

 

Thanks,

Rob Hart

Official - SBU
LINCLASSIFIED

From: Rogers, Shana A
Sent: Wednesday, sere. 22, 2018 2:50 PM

     

Cc: Noonan, Michael ) cvoopant) Detate. >; “Kottmyer, Alice M ckottrm er ate. goy
Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, | ll, and Hi

John, Rob,

 

Thanks,.
Shana

Official - SBU
UNCLASSIFIED

From: Foster, John A
Sent: Friday, September 7, 2018 4:00 PM
To: Miller, Michael F <i¥ eine: gov>; Heidema, Sarah J <HeidemaS) @state.eov>; Shin, Jae E <ShinJE @state. gov;

 

 

     

CPASistate gover; Rogers Shana A <Roge Sstate, gov>; Kottmyer, Alice M eKot timmy oA
aeons ame <Shutflebar estate SYD; Rev" Sunil K <RaviSk@state gov>; Urena, vical A

 

 

WASHSTATEC001002
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 117 of 502

Abisellan, Eduardo <Abiselant @state.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Krueger, Thomas G

<Krueger?tG@ state gov>; McClung, Gailyn W <McClungGW @state. gov>; Shinnick, Julianne <Shinnick!) @state.gov>;
Peckham, Yvonne M <PeckhamYM@istate.gov>; Young, LaToya M <YoungLMi2@state.gov>; Blaha, Charles O

 

Subject: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and Ill
Importance: High

Colleagues,

By way of background, on May 24, the Directorate of Defense Trade Controls (DDTC) published the attached notice of
proposed rulemaking (NPRM) in the Federal Register (83 FR 24198) to amend the International Traffic in Arms
Regulations (ITAR) to revise Categories I, Il, and II of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. The articles removed from the USML as a result
of this proposed rule would become subject to the jurisdiction of the Department of Commerce (DoC) under the Export
Administration Regulations (EAR), which includes the Commerce Control List (CCL).

The NPRM requested public comments regarding the proposed revisions to USML Categories I, II, and Ill. DDTC
reviewed the comments we received and made a number of revisions to the proposed rule text based on them. DDTC
now plans to publish the attached final rule to amend the ITAR accordingly. DDTC has been in regular contact about this
rule with colleagues at both the Defense Technology Security Administration (DTSA) and DoC, which intends to publish a
companion final rule in the Federal Register to adopt the articles being removed from the USML onto the CCL.

 
    

we kindly request your clearance NLT

  

OOB Thursday, September 13,

 

DDTC has consulted extensively with a number of State Department offices, as well as with DTSA and DoC, about the
rule’s content and implementation, so we anticipate the attached final rule text will require minimal editing at this
stage. Please note that this document is approximately 75 pages long.

   

Please note that we have attached both a clean version of the final rule and a redline version with
track changes to help you readily identify the differences between the final rule and the NPRM that your offices
reviewed previously. If you have questions about the final rule text or about the publication process, please feel free to
email me.

Thanks,
John

John A. Foster

Office of Defense Trade Control Policy
Bureau of Political-Military Affairs
U.S. Department of State

Tel: 202-663-2816

WASHSTATEC001003
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 118 of 502

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 9/13/2018 9:48:46 PM

To: Foster, John A [FosterJA2 @state.gov]

ce: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]
Subject: FW: Responses to L/M comments on Cats I-Ill

Attachments: 20180913 Cat I-Ill FR - FRN 4- RJM LPM preview 2 RMA consolidated LPM (.._ - MJIN.docx

Mr. Foster —

 

Official
UNCLASSIFIED

From: Hart, Robert L

Sent: Thursday, September 13, 2018 4:47 PM

To: Kottmyer, Alice M <KottmyerAM @state.gov>

Ce: Rogers, Shana A <RogersSA2@state.gov>; Monjay, Robert <MonjayR@state.gov>; Noonan, Michael J
<NoonanMJ@state.gov>; Foster, John A <FosterJA2 @state.gov>

Subject: Responses to L/M comments on Cats I-ll

Alice,

 

Thanks,

Rob Hart
Chief (Acting), Regulatory and Multilateral Affairs Division
Department of State | Directorate of Defense Trade Controls

Official
UNCLASSIFIED

WASHSTATECO001004
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 119 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 9/14/2018 3:36:54 PM

To: Monjay, Robert [MonjayR@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; Foster, John A
[FosterJA2 @state.gov]

Subject: Cats I-fl updated doc

Attachments: Cat [-II] FR - FRN 5.docx

Importance: High

 

Rob Hart
Chief (Acting), Regulatory and Multilateral Affairs Division
Department of State | Directorate of Defense Trade Controls

Official
UNCLASSIFIED

WASHSTATECO001005
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 120 of 502

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 9/14/2018 6:15:36 PM

To: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR @state.gov]; Foster, John A [FosterJA2@state.gov]
Subject: RE: Cats I-lll updated doc

Attachments: Cat I-Il] FR - FRN 5 +MJN.docx

Rob,

Official
UNCLASSIFIED

From: Hart, Robert L

Sent: Friday, September 14, 2018 11:37 AM

To: Monjay, Robert <MonjayR@state.gov>; Noonan, Michael J <NoonanMJ@state.gov>; Foster, John A
<FosterJA2@state.gov>

Subject: Cats I-lll updated doc

Importance: High

Rob Hart
Chief (Acting), Regulatory and Multilateral Affairs Division
Department of State | Directorate of Defense Trade Controls

PY hartri@state gov

Official
UNCLASSIFIED

WASHSTATECO001006
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 121 of 502

WASHSTATECO001007
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 122 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 9/14/2018 6:53:39 PM

To: Noonan, Michael J [NoonanMJ @state.gov]; Monjay, Robert [MonjayR@state.gov]; Foster, John A
[FosterJA2 @state.gov]

Subject: RE: Cats I-lil updated doc

Attachments: Cat [-Il] FR -FRN 5S RLH JAF MJN.docx

Rob Hart
22 state.gov
Official

UNCLASSIMED

From: Noonan, Michael J

Sent: Friday, September 14, 2018 2:16 PM

To: Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Foster, John A <FosterJA2@state.gov>
Subject: RE: Cats I-Ill updated doc

Rob,

Official
UNCLASSIFIED

From: Hart, Robert L
Sent: Friday, September 14, 2018 11:37 AM

 

<FosteriA2@ state goy>
Subject: Cats I-Ill updated doc
Importance: High

WASHSTATEC001008

  
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 123 of 502

 

Rob Hart
Chief (Acting), Regulatory and Multilateral Affairs Division
Department of State | Directorate of Defense Trade Controls

| nari estate gov

Official
UNCLASSIFIED

WASHSTATECO001009
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 124 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 9/14/2018 7:07:08 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

ce: Noonan, Michael J [NoonanMJ@state.gov]; Foster, John A [FosterJA2@state.gov]
Subject: latest [Ill

Attachments: Cat [-Il] FR -FRN 5S RLH JAF MJN.docx

 

Thanks,

Rob Hart

Chief (Acting), Regulatory and Multilateral Affairs Division

Department of State | Directorate of Defense Trade Controls
| hartri@state gov

 

Official
UNCLASSIFIED

WASHSTATECO001010
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 125 of 502

Appointment

From: Hart, Robert L [HartRL@state.gov]

Sent: 9/17/2018 1:47:13 PM

To: Foster, John A [FosterJA2 @state.gov]

Subject: Accepted: Discussion of Remaining Cats I-IIL FRN Comments
Location: DTCP Director's Office

Start: 9/17/2018 5:00:00 PM

End: 9/17/2018 6:00:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATECO001011
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 126 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 9/17/2018 4:46:31 PM

To: Hart, Robert L [HartRL@state.gov]

cc: Noonan, Michael J [NoonanMJ @state.gov]; Foster, John A [FosterJA2 @state.gov]; Monjay, Robert
[MonjayR @state.gov]

Subject: RE: latest I-1f

Attachments: 20180917_Cat I-Il] FR - FRN 5 RLH JAF MJN LPM.docx

Rob

 

Shana

Official - SBU
LINCLASSIFIED

From: Hart, Robert L

Sent: Friday, September 14, 2018 3:07 PM

To: Rogers, Shana A <RogersSA2@state.gov>

Ce: Noonan, Michael J <NoonanMJ@state.gov>; Foster, John A <FosterJA2@state.gov>
Subject: latest I-ll|

Thanks,

Rob Hart
Chief (Acting), Regulatory and Multilateral Affairs Division
Department of State | Directorate of Defense Trade Controls

HE | pect state. cov

Official
UNCLASSIFIED

WASHSTATECO001012
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 127 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 9/17/2018 4:49:13 PM

To: Hart, Robert L [HartRL@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; Foster, John A [FosterJA2 @state.gov]
Subject: RE: Cats I-lll updated doc

Attachments: Cat [-Il] FR - FRN 5 RLH JAF MJN RJIM.docx

 

Official - SBU
UNCLASSIFIED

From: Hart, Robert L

Sent: Friday, September 14, 2018 2:54 PM

To: Noonan, Michael J <NoonanMJ@state.gov>; Monjay, Robert <MonjayR@state.gov>; Foster, John A
<FosterJA2@state.gov>

Subject: RE: Cats I-Ill updated doc

Rob Hart

| oe @stote.gov

Official
LINCLASSIFIED

From: Noonan, Michael J
Sent: Friday, September 14, 2018 2:16 PM

senensvnescerveratertaeBWeectnercencarceteesetebarzeeree snenescecsareeederenedeercateSDfencteercarcnencrceeshiReccnerer Foe AE BO MAR RRA BON ON net otienterinenecernentontar®Wuestnererensversesctobeevcente

Subject: RE: Cats I-Ill updated doc

Rob,

Official
LINCLASSIFIED

From: Hart, Robert L
Sent: Friday, September 14, 2018 11:37 AM

secececeucerederecedeercenthiveentventensuercensssdckerceera

<FosterIA2 @istate gny>

WASHSTATECO001013
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 128 of 502

Subject: Cats I-lll updated doc
Importance: High

Rob Hart
Chief (Acting), Regulatory and Multilateral Affairs Division
Department of State | Directorate of Defense Trade Controls

PF | hartri@state gov

Official
UNCLASSIFIED

 

 

WASHSTATECO001014
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 129 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 9/17/2018 4:57:12 PM

To: Hart, Robert L [HartRL@state.gov]; Noonan, Michael J [NoonanM!@state.gov]; Foster, John A [FosterJA2 @state.gov]
Subject: RE: Cats I-lll updated doc

Official - SBU

UNCLASSIFIED

From: Hart, Robert L

Sent: Monday, September 17, 2018 12:57 PM

To: Monjay, Robert <MonjayR@state.gov>; Noonan, Michael J <NoonanMJ @state.gov>; Foster, John A
<FosterJA2@state.gov>

Subject: RE: Cats I-Ill updated doc

Rob Hart
| net @stste.zov

Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Monday, September 17, 2018 12:49 PM
To: Hart, Robert L <Harthli@state.gov>; Noonan, Michael J <NoonanM/ @state.gov>; Foster, John A

<Foster|A2 @ state goy>

 

Subject: RE: Cats I-lll updated doc

 

Official - SBU
UNCLASSIFIED

From: Hart, Robert L

Sent: Friday, September 14, 2018 2:54 PM

To: Noonan, Michael J <NoonanM! @state.gov>; Monjay, Robert <Mon):
<Foster|A2 @ state goy>

Subject: RE: Cats I-lll updated doc

WASHSTATECO001015

yR@ state sov>; Foster, John A

   

 
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 130 of 502

Rob Hart
BE | 32 | state.gov
Official

UNCLASSHAED

From: Noonan, Michael J
Sent: Friday, September 14, 2018 2:16 PM

To: Hart, Robert L <Harth _ @state.zov>; Monjay, Robert <MoniayR @state .gov>; Foster, John A <Foster/AZ@state. gov>
Subject: RE: Cats I-Ill updated doc

Rob,

Official
UNCLASSIFIED

From: Hart, Robert L
Sent: Friday, September 14, 2018 11:37 AM

To: Monjay, Robert <Manjay& @state.gov>; Noonan, Michael J <NoonanMit@state.eov>; Foster, John A

 

Rob Hart
Chief (Acting), Regulatory and Multilateral Affairs Division

WASHSTATECO001016
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 131 of 502

Department of State | Directorate of Defense Trade Controls
GD 2rsicstate gov

Official
UNCLASSIFIED

WASHSTATECO001017
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 132 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]
Sent: 9/17/2018 5:56:44 PM

To: Hart, Robert L [HartRL@state.gov]

Attachments: 20180917_Cat I-fll FR - FRN 5S RLH JAF MJN LPM RJM.docx

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov

Official - SBU
LINCLASSIFIED

WASHSTATECO001018
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 133 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]
Sent: 9/17/2018 5:58:17 PM

To: Noonan, Michael J [NoonanMJ @state.gov]
Subject: FW:

Attachments: 20180917_Cat I-fll FR - FRN 5 RLH JAF MJN LPM RJM.docx

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Monday, September 17, 2018 1:57 PM
To: Hart, Robert L <HartRL@state.gov>
Subject:

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjayR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATECO001019
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20

Page 134 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]
Sent: 9/17/2018 6:00:35 PM

To: Noonan, Michael J [NoonanMJ @state.gov]
Subject: FW:

Attachments: 20180917_Cat I-fll FR - FRN 5 RLH JAF MJN LPM RJM.docx

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Monday, September 17, 2018 1:58 PM
To: Noonan, Michael J <NoonanMJ@state.gov>
Subject: FW:

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Monday, September 17, 2018 1:57 PM
To: Hart, Robert L <Harthl @state. gov>
Subject:

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

oie

Email: MonjayR@state.gov

   
 

Official - SBU
UNCLASSIFIED

WASHSTATEC001020
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 135 of 502

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 9/17/2018 9:13:07 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]; Rogers, Shana A [RogersSA2 @state.gov];
Foster, John A [FosterJA2 @state.gov]

Subject: I-1 FRN 6

Attachments: Cat I-Il] FR - FRN 6.docx

Sarah,

 

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC)
Compliance Specialist (Henderson Group Contractor}
(202) 632-2788

Official
UNCLASSIFIED

WASHSTATEC001021
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 136 of 502

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 9/18/2018 4:57:57 PM

To: PM-DTCP-RMA [PM-DTCP-RMA@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: CPA Media Monitoring: Guns.com: 3D printed gun advocates expand lawsuit, name more officials as defendants

 

3D printed gun advocates expand lawsuit, name more officials as defendants
By Chris Eger
18 September 2018

Crypto- and free-market anarchist Cody Wilson, allied with a gun rights group, is expanding the reach of their
federal lawsuit over legal protections for 3D printed gun files.

Currently fighting a coalition of national gun control groups and attorneys general from over a score of states
seeking to block the distribution of downloadable 3D printed gun files in a Seattle federal court, Wilson and the
Second Amendment Foundation have added New York Gov. Andrew Cuomo, Pennsylvania Gov. Thomas
Wolf, Delaware Attorney General Matthew Denn, and Pennsylvania Attorney General Josh Shapiro to their
countersuit filed in a Texas federal court.

SAF founder Alan Gottlieb described the case as rooted in the First Amendment. “What these public officials
are attempting is an unconstitutional exercise of prior restraint,” Gottlieb said. “They are trying to prevent
Defense Distributed and its founder, Cody Wilson, from exercising free speech.”

The Texas-based lawsuit was filed in July against New Jersey Attorney General Gurbir Grewal and L.A. City
Attorney Michael Feuer, who sought to close off access to the files by those in their respective jurisdictions. In
the challenge, attorneys for DefDist argued that the effort by Grewal and Feuer illegally interferes with the
company’s lawful business under the Dormant Commerce Clause, which restricts the powers of states to get
involved in federally-protected interstate commerce.

For his part, Feuer on Monday filed a motion to dismiss the suit, calling it a “retaliatory, frivolous” action. At
the same time, Grewal has called on federal officials to take steps to ensure that the files are not available to
anyone, citing original action by the U.S. State Department to limit access to them under a 1970s-era
international arms control program.

Currently barred from giving the files away for free on his DefCAD site, Wilson late last month began selling
the plans on a “pay anything” model, saying, “I’m happy now to become the iTunes of downloadable guns if I
can’t be the Napster.” According to on-site tickers, the files have been ordered over 20,000 times.

Meanwhile, the New Jersey Assembly Judiciary Committee approved a bill Monday making it a felony to
produce 3D-printed guns or purchase parts to build such a gun, sending it to the full Assembly for a vote.
Likewise, Washington D.C. Mayor Muriel E. Bowser (D) introduced legislation on Monday to ban both 3D-
printed plastic guns and so-called “ghost guns” from the nation’s capital. At least six bills are pending in
Congress on the subject of 3D-printed guns.

Link: bttes:/Avwweuns.com/?G 18/09/11 8/3d-orinted-gun-advocates-expand-lawsuilt-name-more-officials-as-
defendants/

 

 

WASHSTATEC001022
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 137 of 502

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647 6968
e-mail: MarquisMRa@state.gov | Web: www.state.gov//pm / |Twitter: @StateDeptPM

Stay connected with State.gov:

 

Official
UNCLASSIFIED

WASHSTATEC001023
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 138 of 502

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]
Sent: 9/18/2018 5:45:46 PM

To: Hart, Robert L [HartRL@state.gov]
Subject: 1-11

Attachments: Cat I-Il] FR - FRN 6 clean - fixes for inclusion with SH edits.docx

Michael Noonan

 

Department of State
Directorate of Defense Trade Controls (PM/DDTC/DTCC}

a _ (Henderson Group Contractor}

WASHSTATEC001024
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 139 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 9/18/2018 7:13:44 PM

To: Noonan, Michael J [NoonanMJ @state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]; Foster, John A [FosterJA2 @state.gov]
Subject: RE: f-lll FRN 6

Attachments: Cat I-ll FR - FRN 6 (LPM).docx

Official - SBU
UNCLASSIFIED

From: Noonan, Michael J

Sent: Monday, September 17, 2018 5:13 PM

To: Heidema, Sarah J <HeidernaSJ @state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, ShanaA
<RogersSA2 @state.gov>; Foster, John A <FosterJA2 @state.gov>

Subject: |-lll FRN 6

Sarah,

 

Michael Noonan

 

Department of State
Directorate of Defense Trade Controls (PM/DDTC/DTCC)
Compliance Specialist (Henderson Group Contractor)

Official
UNCLASSIFIED

WASHSTATEC001025
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 140 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 9/18/2018 8:02:03 PM

To: Rogers, Shana A [RogersSA2 @state.gov]
Subject: Fwd: Cat [-lll FR - FRN 6

Attachments: Cat I-Il] FR - FRN 6.docx

Get Outlook for [OS

 

From: Heidema, Sarah J <heidemasj@state.gov>
Sent: Tuesday, September 18, 2018 1:18 PM

To: Hart, Robert L

Ce: Foster, John A; Monjay, Robert; Noonan, Michael J
Subject: Cat I-lll FR - FRN 6

 

Official
UNCLASSIFIED

WASHSTATEC001026
Appointment

From:
Sent:
To:

cc:

Subject:
Attachments:
Location:

Start:
End:
Show Time As:

Recurrence:

   

ee

Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 141 of 502

Hart, Robert L [HartRL@state.gov]

9/18/2018 9:00:57 PM

Heidema, Sarah J [HeidemaSJ@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; Foster, John A
[FosterJA2 @state.gov]

Monjay, Robert [MonjayR@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]

I-ilf Table Read
Cat [-Il] FR - FRN 7.docx
13th floor

9/19/2018 1:30:00 PM
9/19/2018 3:00:00 PM
Tentative

(none)

 

WASHSTATEC001027
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 142 of 502

Appointment

 

From: Hart, Robert L [HartRL@state.gov]
Sent: 9/18/2018 9:00:57 PM

To: Ross, Paula E [RossPE @state.gov]
Subject: I-II! Table Read

Attachments: Cat I-iI] FR - FRN 7.docx

Location: 13th floor

Start: 9/19/2018 1:30:00 PM

End: 9/19/2018 3:00:00 PM

Show Time As: Tentative

Recurrence: (none)

 

WASHSTATEC001028
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 143 of 502

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 9/18/2018 9:03:18 PM

To: Rogers, Shana A [RogersSA2 @state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]; Foster, John A [FosterJA2 @state.gov]
Subject: RE: f-lll FRN 6

Attachments: Cat [-Il] FR - FRN 6 clean - items articles.docx

From: Rogers, Shana A

Sent: Tuesday, September 18, 2018 3:14 PM

To: Noonan, Michael J <NoonanMJ @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Foster, John A <FosterJA2@state.gov>
Subject: RE: |-!I FRN 6

Official - SBU
LINCLASSIFIED

From: Noonan, Michael J

Sent: Monday, September 17, 2018 5:13 PM

Ce: Hart, Robert L <HartRi @state.g j 2 0 v>; Monjay, Robert <Monias
<RogerssA2 @state.gov>; Foster, John A <FosterJA2 @ state goy>
Subject: i-ili FRN 6

/R@state sov>; Rogers, Shana A

  

Sarah,

 

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Specialist [Henderson Group Contractor}
(202) 632-2788

Official
UNCLASSIFIED

WASHSTATEC001029
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 144 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 9/18/2018 11:12:18 PM

To: Hart, Robert L [HartRL@state.gov]; Noonan, Michael J [NoonanM/@state.gov]; Rogers, Shana A
{RogersSA2 @state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Foster, John A [FosterJA2 @state.gov]

Subject: RE: f-lll FRN 6

Attachments: Cat [-Il} FR -FRN 7 RIM.docx

Thanks
Rob

Official - SBU
UNCLASSIFIED

From: Hart, Robert L

Sent: Tuesday, September 18, 2018 5:05 PM

To: Noonan, Michael J <NoonanMJ@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>

Cc: Monjay, Robert <MonjayR @state.gov>; Foster, John A <FosterJA2 @state.gov>

Subject: RE: |-If] FRN 6

Rob Hart
| 22 @ state. gov

Official
UNCLASSIFIED

From: Noonan, Michael J

Sent: Tuesday, September 18, 2018 5:03 PM

To: Rogers, Shana A <RogersSA?2 @istate.cav>; Heidema, Sarah J <HeldemaS!/ @state.goy>

Cc: Hart, Robert L <Harthl @state.soy>; Monjay, Robert <Moniayh@state.zov>; Foster, John A <FasterJA2 @ state. gov>
Subject: RE: I-III FRN 6

  

5

  

 

From: Rogers, Shana A
Sent: Tuesday, September 18, 2018 3:14 PM

 
 

JAP state aoy>

Subject: RE: I-lll FRN 6

WASHSTATEC001030
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 145 of 502

Official - SBU
UNCLASSIFIED

From: Noonan, Michael J

Sent: Monday, September 17, 2018 5:13 PM

To: Heidema, Sarah J <HeldemaSi@ state gov>

Ce: Hart, Robert L <HartRl@state gov>; Monjay, Robert <MonlayR@state.cov>; Rogers, Shana A
<RogersSA? @istate zav>; Foster, John A <FastenAZ@ state goy>

snecatadvetnetectaeseenusutesbateetneenteveenvenseo Bobeewecne

Subject: I-lll FRN 6

Sarah,

 

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PFM/DDTC/DTCC}
Compliance Specialist (Henderson Group Contractor}
(202) 632-2788

Official
LINCLASSIFIED

WASHSTATEC001031
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 146 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 9/19/2018 2:02:32 PM

To: Noonan, Michael J [NoonanMJ @state.gov]
Subject: Document3

Attachments: Document3.docx

Official
UNCLASSIFIED

WASHSTATEC001032
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 147 of 502

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 9/19/2018 5:45:28 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

cc: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]; Foster, John A [FosterJA2 @state.gov];
Rogers, Shana A [RogersSA2 @state.gov]

Subject: I-Ill version 8 - post table read 09.19

Attachments: Cat [-Ill FR - FRN 8.docx

Sarah,

 

Michael Noonan

 

Department of State
Directorate of Defense Trade Controls (PM/DDTC/DTCC)}
Compliance Specialist [Henderson Group Contractor}

WASHSTATEC001033
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 148 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 9/19/2018 7:36:08 PM

To: Rogers, Shana A [RogersSA2 @state.gov]; Hart, Robert L [HartRL@state.gov]; Noonan, Michael J
[NoonanMJ @state.gov]; Monjay, Robert [MonjayR@state.gov]; Foster, John A [FosterJA2@state.gov]

Subject: EDIT TO THE Tech data Public comment: Cat I-lll FR - FRN 8

Attachments: Cat I-II] FR - FRN 8.docx

 

Official
UNCLASSIFIED

WASHSTATEC001034
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 149 of 502

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 9/19/2018 8:16:17 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: RE: EDIT TO THE Tech data Public comment: Cat I-ilI FR - FRN 8

Attachments: Cat [-il] FR - FRN 8 + 3D CAD + MJN.docx

From: Hart, Robert L

Sent: Wednesday, September 19, 2018 4:07 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Noonan, Michael J
<NoonanMJ@state.gov>; Monjay, Robert <MonjayR@state.gov>; Foster, John A <FosterJA2 @state.gov>
Subject: RE: EDIT TO THE Tech data Public comment: Cat I-lll FR - FRN 8

Rob Hart

Official
UNCLASSIFIED

From: Heidema, Sarah J
Sent: Wednesday, September 19, 2018 3:36 PM
To: Rogers, Shana A <RogersSA2@state goy>; Hart, Robert L <HartRL@state.gov>; Noonan, Michael J

ee

  

Subject: EDIT TO THE Tech data Public comment: Cat I-III FR - FRN 8

Official
UNCLASSIFIED

WASHSTATEC001035
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 150 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 9/19/2018 8:30:56 PM

To: Noonan, Michael J [NoonanMJ @state.gov]; Hart, Robert L [HartRL@state.gov]; Heidema, Sarah J
[HeidemaSJ @state.gov]; Monjay, Robert [MonjayR@state.gov]; Foster, John A [FosterJA2 @state.gov]

Subject: RE: EDIT TO THE Tech data Public comment: Cat I-IlI] FR - FRN 8

Attachments: Cat I-II] FR - FRN 8 (LPM).docx

Official - SBU
UNCLASSIFIED

From: Noonan, Michael J

Sent: Wednesday, September 19, 2018 4:17 PM

To: Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Monjay, Robert <MonjayR@state.gov>; Foster, John A <FosterJA2 @state.gov>
Subject: RE: EDIT TO THE Tech data Public comment: Cat I-IIl FR - FRN 8

From: Hart, Robert L
Sent: Wednesday, September 19, 2018 4:07 PM

<Noonanhilg@ state.sov>; Monjay, Robert <MoniayR@state.gov>; Foster, John A <FosterJAZ @ state. gov>
Subject: RE: EDIT TO THE Tech data Public comment: Cat I-lll FR - FRN 8

 

Rob Hart

| hartri@state goy
Official
UNCLASSIFIED

From: Heidema, Sarah J
Sent: Wednesday, September 19, 2018 3:36 PM
To: Rogers, Shana A <RogersSA2 @state.goy>; Hart, Robert L <HartRL@state.gov>; Noonan, Michael J

Subject: EDIT TO THE Tech data Public comment: Cat I-Ill FR - FRN 8

Official
UNCLASSIFIED

WASHSTATEC001036
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 151 of 502

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 9/19/2018 8:47:12 PM

To: Noonan, Michael J [NoonanMJ@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]; Hart, Robert L
[HartRL@ state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Monjay, Robert [MonjayR@state.gov]

Subject: RE: EDIT TO THE Tech data Public comment: Cat I-IlI] FR - FRN 8

Attachments: Cat I-ll] FR-FRN8&+3D CAD + MIN + JAF.docx

From: Noonan, Michael J

Sent: Wednesday, September 19, 2018 4:43 PM

To: Rogers, Shana A <RogersSA2@state.gov>; Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Monjay, Robert <MonjayR@state.gov>; Foster, John A <FosterJA2 @state.gov>
Subject: RE: EDIT TO THE Tech data Public comment: Cat I-II| FR - FRN 8

Rob,

 

From: Rogers, Shana A

Sent: Wednesday, September 19, 2018 4:31 PM

<Heidema’] @ state.g ov>; Monjay, Robert < Mo njiayR@istate.¢ av>; Foster, John A <Fo sterlA? state gay>
Subject: RE: EDIT TO THE Tech data Public comment: Cat I-lll FR - FRN 8

Official - SBU
UNCLASSIFIED

From: Noonan, Michael J
Sent: Wednesday, September 19, 2018 4:17 PM

<Rogers5&2 @state.gov>; Monjay, Robert <MoniayR@state.gov>; Foster, John A <Faster.
Subject: RE: EDIT TO THE Tech data Public comment: Cat I-lll FR - FRN 8

From: Hart, Robert L
Sent: Wednesday, September 19, 2018 4:07 PM

[52 state soy>

           

WASHSTATEC001037
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 152 of 502

sencnceteneveeneserieetateteneseceeS@feaccocacstenerceceasRctercnceee, FS gh EF BE RMA NAB MeN 0 l ninencsebacntedearars®WececeurzeceencnrcersbeDencwcnce Po MOE NAR BOMERAR AR FRONT hepeiuntinszestecerenrestved@Aencvtentroneenercecdeebercenene

Subject: RE: EDIT TO THE Tech data Public comment: Cat I-lll FR - FRN 8

Rob Hart

M22 state.gov
Official

UNCLASSIFIED

From: Heidema, Sarah J

Sent: Wednesday, September 19, 2018 3:36 PM

<Noonanhil@ state. gov>; Monjay, Robert <MoniayR@istate.gov>; Foster, John A <FasterJAZ
Subject: EDIT TO THE Tech data Public comment: Cat I-Ill FR - FRN 8

Cstate goy>

        

 

Official
LINCLASSIFIED

WASHSTATEC001038
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 153 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 9/19/2018 9:08:34 PM

To: Foster, John A [FosterJA2 @state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; Rogers, Shana A
[RogersSA2 @state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Monjay, Robert [MonjayR @state.gov]

Subject: RE: EDIT TO THE Tech data Public comment: Cat I-llI] FR - FRN 8

Attachments: Cai I-Il] FR - FRN 8 (RMA LPM).docx

Rob Hart

| v2 stetc.cev
Official
UNCLASSIFIED

From: Foster, John A

Sent: Wednesday, September 19, 2018 4:47 PM

To: Noonan, Michael J <NoonanMJ@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Hart, Robert L
<HartRL@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Monjay, Robert <MonjayR@state.gov>
Subject: RE: EDIT TO THE Tech data Public comment: Cat I-lll FR - FRN 8

From: Noonan, Michael J
Sent: Wednesday, September 19, 2018 4:43 PM

<Heidema’! @ state. gov>; Monjay, Robert <MoniayR@istate.gov>; Foster, John A <Foster|Ar@ state goy>
Subject: RE: EDIT TO THE Tech data Public comment: Cat I-lll FR - FRN&

Rob,

From: Rogers, Shana A
Sent: Wednesday, September 19, 2018 4:31 PM

To: Noonan, Michael J <NeenanMi@ state. gav>; Hart, Robert L <HarthL@state.gov>; Heidema, Sarah J

nnn nanan nS aAnnnannmnnnnnnnnnnnaiannnnnne

<HeldemaSl@istate. gov>; Monjay, Robert <MoniayR @state.gov>; Foster, John A <FosterJA2@state gov>

snecretnctinetnertvenesnsenenscotmeesDOeesceaecneenecatoasdeecencce, DON EEE AZGAY po ENMAIA Moh Me ON OM ecnetncsncedesteedeconccsSi@icntnnecatenecscosckRetncrnn A EE MME OMAR BER BON ON a Mins estat ecnesutes ataetbeentnneenventen Bobeewnecne

Subject: RE: EDIT TO THE Tech data Public comment: Cat I-lll FR - FRN 8

 

WASHSTATEC001039
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 154 of 502

Official - SBU
UNCLASSIFIED

From: Noonan, Michael J

Sent: Wednesday, September 19, 2018 4:17 PM

To: Hart, Robert L <Harthi @state.gov>; Heidema, Sarah J <HeidemaSJ @state.gov>; Rogers, ShanaA
<RogersSA? @state gov>; Monjay, Robert <Monjayk@state.gov>; Foster, John A <FosterJA2 @state zoy>
Subject: RE: EDIT TO THE Tech data Public comment: Cat I-III FR - FRN 8

From: Hart, Robert L

Sent: Wednesday, September 19, 2018 4:07 PM

To: Heidema, Sarah J <HeidernaSi@state eov>; Rogers, Shana A <RogersSA2 @state.gov>; Noonan, Michael J
<Noonanlvij@ state gov>; Monjay, Robert <MonjayR@ state goy>; Foster, John A <FasteriA2@state goy>

 

 

Subject: RE: EDIT TO THE Tech data Public comment: Cat I-lll FR - FRN 8

Rob Hart

 

Official
UNCLASSIFIED

From: Heidema, Sarah J
Sent: Wednesday, September 19, 2018 3:36 PM

<Noonanbil@ state zov>; Monjay, Robert <MoniayR@state.gov>; Foster, John A <FosterJA2 @state. goy>
Subject: EDIT TO THE Tech data Public comment: Cat I-lIl FR - FRN 8

 

Official
UNCLASSIFIED

WASHSTATECO001040
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 155 of 502

 

Message
From: Monjay, Robert [MonjayR@state.gov]
Sent: 9/19/2018 11:52:03 PM
To: Noonan, Michael J [NoonanMJ@state.gov]; Hart, Robert L [HartRL@state.gov]; Foster, John A
[FosterJA2 @state.gov]; Rogers, Shana A [RogersSA2 @state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: EDIT TO THE Tech data Public comment: Cat I-llI] FR - FRN 8

Attachments: Cat I-Ill FR - FRN 8 (RMA LPM) RJM.docx

All

 

Thanks
Rob

Official - SBU
UNCLASSIFIED

From: Noonan, Michael J

Sent: Wednesday, September 19, 2018 5:24 PM

To: Hart, Robert L <HartRL@state.gov>; Foster, John A <FosterJA2 @state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Monjay, Robert <MonjayR@state.gov>
Subject: RE: EDIT TO THE Tech data Public comment: Cat I-Ill FR - FRN 8

 

From: Hart, Robert L
Sent: Wednesday, September 19, 2018 5:09 PM

 

Subject: RE: EDIT TO THE Tech data Public comment: Cat I-lll FR - FRN 8

 

Rob Hart
| hartri@state gov

Official
UNCLASSIFIED

From: Foster, John A
Sent: Wednesday, September 19, 2018 4:47 PM
To: Noonan, Michael J <NoonanMi@state.gov>; Rogers, Shana A <RogersSA2 @ state. gov>; Hart, Robert L

WASHSTATECO001041
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 156 of 502

senensvnescetvernrervarBWuecvnectecenrvereesebebaezcenee snestelvarnescentnencearnentensncesSWGcecvueverctntnevecedkeveencet

Subject: RE: EDIT TO THE Tech data Public comment: Cat I-lll FR - FRN 8

From: Noonan, Michael J
Sent: Wednesday, September 19, 2018 4:43 PM
To: Rogers, Shana A <RogersSA2?@state goy>; Hart, Robert L <HartRL@state gov>; Heidema, Sarah J

     
 

Subject: RE: EDIT TO THE Tech data Public comment: Cat I-lll FR - FRN 8

Rob,

From: Rogers, Shana A
Sent: Wednesday, September 19, 2018 4:31 PM
To: Noonan, Michael J <NoonanMJ@state.sov>; Hart, Robert L <HarthL@state.gov>; Heidema, Sarah J

 

Subject: RE: EDIT TO THE Tech data Public comment: Cat I-lll FR - FRN 8

Official - SBU
UNCLASSIFIED

From: Noonan, Michael J

Sent: Wednesday, September 19, 2018 4:17 PM

To: Hart, Robert L <HarthlL @state.gov>; Heidema, Sarah J <HeidemaS) @state.
<Rogerss&2 @state.cov>; Monjay, Robert <MoniayR@state.zov>; Foster, John A <FosterIA2 @state.goy>
Subject: RE: EDIT TO THE Tech data Public comment: Cat I-Ill FR - FRN 8

From: Hart, Robert L

Sent: Wednesday, September 19, 2018 4:07 PM

To: Heidema, Sarah J <HeldemaSi state gov>; Rogers, Shana A <RogerssA2 @istate.gov>; Noonan, Michael J
<Noonanh@ state. eov>; Monjay, Robert <MoniayR@state. gov>; Foster, John A <FosterJA2 @ state gav>
Subject: RE: EDIT TO THE Tech data Public comment: Cat I-lll FR - FRN 8

Rob Hart

rov>; Rogers, ShanaA

        

 

 

WASHSTATEC001042
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 157 of 502

Official
UNCLASSIFIED

From: Heidema, Sarah J
Sent: Wednesday, September 19, 2018 3:36 PM
To: Rogers, Shana A <RogersSA2?@state goy>; Hart, Robert L <HartRL@state gov>; Noonan, Michael J

 

<Moorianil@ state gov>; Monjay, Robert <MoniayR@siste.gav>; Foster, John A <FasterJA? @state govo

eeeceeeneeeeeeeceseeeeeeeeeeeeeceeet@Ueetenseeeeeteeeenceds ebecceecee ceeneceeneeneeeVecceedecceenesD2Gcerceceseceseesceerdeibereence seeeeneerenencenneeececeeeeneecel?@ieeceeceecceeesecceeeiteceeees!

Subject: EDIT TO THE Tech data Public comment: Cat I-IIT FR - FRN 8

 

Official
UNCLASSIFIED

WASHSTATEC001043
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 158 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]
Sent: 9/20/2018 12:18:22 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: Draft Cats I-lil

Attachments: 20180920 Cat I-IIl FR - FRN 8 (RMA LPM) RJM.docx

Official
UNCLASSIFIED

WASHSTATEC001044
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 159 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 9/20/2018 12:44:54 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: 20180920 Cat I-Ill FR - FRN 8 (RMA LPM) RJM

Attachments: 20180920 Cat I-IIl FR - FRN 8 (RMA LPM) RJM.docx

Official
UNCLASSIFIED

WASHSTATECO001045
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 160 of 502

 

Message

From: Timothy Mocney [Timothy.Mooney@bis.doc.gov]

Sent: 9/20/2018 12:54:22 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

cc: Monjay, Robert [MonjayR@state.gov]; Hart, Robert L [HartRL@state.gov]; Steven Clagett
[Steven.Clagett @bis.doc.gov]; Jeff Bond [Jeff.Bond@bis.doc.gov]

Subject: RE: firearms rules

Attachments: 2018-9-19 Master comments table.docx

Hi Sarah,

 

Tim

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, September 20, 2018 8:32 AM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>

Cc: Monjay, Robert <MonjayR @state.gov>; Hart, Robert L <HartRL@state.gov>
Subject: firearms rules

Tim-

Sarah J. Heidema
Director
PM/DTCP
202-663-2809

Official
UNCLASSIFIED

WASHSTATECO001046
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 161 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 9/20/2018 7:40:13 PM

To: Rogers, Shana A [RogersSA2 @state.gov]
ce: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: latest Cats I-IIl

Attachments: 20180920 Cat I-IIl FR - FRN 8 (RMA LPM) RJM RLH.docx

Shana,

Thanks,

 

Rob Hart
Chief (Acting), Regulatory and Multilateral Affairs Division
Department of State | Directorate of Defense Trade Controls

BN | oat @ state.gov

Official
UNCLASSIFIED

WASHSTATEC001047
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 162 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 9/20/2018 7:58:39 PM

To: String, Marik A [StringMA@state.gov]

ce: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: DRAFT 1-3 FRN

Attachments: 20180920 Cat I-lll FR - FRN 8 SJH draft Clean.docx

Marik-

 

Sarah

Official
UNCLASSIFIED

WASHSTATEC001048
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 163 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 9/21/2018 8:10:03 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L [HartRL@state.gov]

ce: Monjay, Robert [MonjayR@state.gov]; Miller, Michael F [Millermf@state.gov]; Fabry, Steven F [FabrySF@state.gov]
Subject: RE: DRAFT 1-3 FRN

Attachments: 20180921 Cat I-lll FR - FRN 8 (All L edits).docx

Sarah and Rob,

 

Happy to discuss at your convenience.

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: String, Marik A

Sent: Thursday, September 20, 2018 5:53 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR @state.gov>; Miller, Michael F <Millermf@state.gov>;
Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: DRAFT 1-3 FRN

Sarah,

   
 

h
BO
he

WASHSTATECO001049
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 164 of 502

 

Thanks,
Marik

Attomey-Cllient Communication
Sensitive but Unclassified

Official - SBU
LINCLASSIFIED

WASHSTATECO001050
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 165 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 9/21/2018 8:38:54 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L [HartRL@state.gov]
Subject: RE: DRAFT 1-3 FRN

Attachments: 20180921 Cat I-lil FR - FRN 8 (All L edits) RJM Page 19.docx

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Friday, September 21, 2018 4:10 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L <HartRL@state.gov>

Cc: Monjay, Robert <MonjayR@state.gov>; Miller, Michael F <Millermf@state.gov>; Fabry, Steven F
<FabrySF@state.gov>

Subject: RE: DRAFT 1-3 FRN

Sarah and Rob,

 

Happy to discuss at your convenience.

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: String, Marik A
Sent: Thursday, September 20, 2018 5:53 PM

Ce: Hart, Robert L <HartRi@istate.zov>; Monjay, Robert <MonjayR@state sov>; Miller, Michael F <hillermi@state.gov>;

WASHSTATECO001051
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 166 of 502

cearacvedechevtenestettnenserentneS@Mencctencroceruevcecdecdecoearne

Subject: RE: DRAFT 1-3 FRN

Sarah,

J
&
&

 

Thanks,
Marik

Attomey-Cllient Communication
Sensitive but Unclassified

Official - SBU
LINCLASSIFIED

WASHSTATEC001052
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 167 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 9/24/2018 4:27:28 PM

To: Monjay, Robert [MonjayR@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: DRAFT 1-3 FRN

Attachments: 20180921 Cat I-II| FR - FRN 8 (All L edits) RIM RLH.docx

 

Rob Hart
302.736.9321 | hariri@istate gov

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Monjay, Robert

Sent: Friday, September 21, 2018 4:45 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L <HartRL@state.gov>
Subject: RE: DRAFT 1-3 FRN

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Monjay, Robert
Sent: Friday, September 21, 2018 4:39 PM

Subject: RE: DRAFT 1-3 FRN

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A
Sent: Friday, September 21, 2018 4:10 PM

Cc: Monjay, Robert <MoniayR@state.gov>; Miller, Michael F <Milermf@state zov>; Fabry, Steven F
<FabrySF @state goy>
Subject: RE: DRAFT 1-3 FRN

Sarah and Rob,

 

WASHSTATECO001053
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 168 of 502

Happy to discuss at your convenience.

 

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: String, Marik A
Sent: Thursday, September 20, 2018 5:53 PM
To: Heidema, Sarah J <Heideraii @ state. cov>

Cc: Hart, Robert L <HartR L@state.gov>; Monjay, Robert <MoniayR@state gov>; Miller, Michael F <Milerrmf@state zov>;

 

 

Subject: RE: DRAFT 1-3 FRN

Sarah,

ee
. ee
| ee

Thanks,
Marik

   

 

 

Sensitive but Unclassified

WASHSTATEC001054
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 169 of 502

Official - SBU
UNCLASSIFIED

WASHSTATECO001055
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 170 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 9/24/2018 8:03:42 PM

To: Rogers, Shana A [RogersSA2 @state.gov]; Fabry, Steven F [FabrySF@state.gov]

ce: Monjay, Robert [MonjayR@state.gov]; Miller, Michael F [Millermf@state.gov]; Hart, Robert L [HartRL@state.gov]
Subject: RE: DRAFT 1-3 FRN

Attachments: Cat I-II] FR - FRN 9.docx

Shana and Steve-

 

Sarah

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Friday, September 21, 2018 4:10 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L <HartRL@state.gov>

Cc: Monjay, Robert <MonjayR@state.gov>; Miller, Michael F <Millermf@state.gov>; Fabry, Steven F
<FabrySF @state.gov>

Subject: RE: DRAFT 1-3 FRN

Sarah and Rob

 

Happy to discuss at your convenience.

WASHSTATEC001056
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 171 of 502

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: String, Marik A
Sent: Thursday, September 20, 2018 5:53 PM

 
  

ayk @stat

-e.goy>; Miller, Michael F <Milermi@stat

   

SB. BOV>)
Rogers, Shana A <RogersSA? @istate. goy>
Subject: RE: DRAFT 1-3 FRN

Sarah,

e
BO
Be

Thanks,
Miarik

   

Privileged & Confidential
Atterney-Client Communication

Sensitive but Unclassified

Official - SBU
UNCLASSIFIED

WASHSTATECO001057
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 172 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 9/24/2018 8:10:35 PM

To: Timothy Mocney [Timothy.Mooney@bis.doc.gov]; Richard Ashooh [Richard Ashooh@bis.doc.gov]

cc: Karen NiesVogel [Karen.NiesVogel @bis.doc.gov]; Lopes, Alexander [alexander.jopes@bis.doc.gov]; Clagett, Steven

[steven.clagett@bis.doc.gov]; Matthew Borman [Matthew.Borman@bis.doc.gov]; Monjay, Robert
[MonjayR @state.gov]; Hart, Robert L [HartRL@state.gov]; Abraham, Liz [LAbraham@doc.gov]; Hillary Hess
[Hillary Hess @bis.doc.gov]; Foster, John A [FosterJA2 @state.gov]; Miller, Michael F [Millermf@state.gov]; Noonan,
Michael J [NoonanMJ@state.gov]

Subject: RE: ITAR/CCL Firearms Rule

Attachments: Cat I-Il] FR - FRN 9.docx

Tim,

 

All the best,

Sarah
Official
LINCLASSIFIED

From: Timothy Mooney <Timothy.Mooney@bis.doc.gov>

Sent: Friday, September 21, 2018 2:02 PM

To: Richard Ashooh <Richard.Ashoch@bis.doc.gov>; String, Marik A <StringMA@state.gov>

Ce: Karen NiesVogel <Karen.NiesVogel@bis.doc.gov>; Lopes, Alexander <alexander.lopes@bis.doc.gov>; Clagett, Steven
<steven.clagett@bis.doc.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Monjay, Robert <MonjayR@state.gov>; Hart, Robert L <HartRL@state.gov>; Abraham, Liz
<LAbraham@doc.gov>; Hillary Hess <Hillary.Hess@bis.doc.gov>

Subject: RE: ITAR/CCL Firearms Rule

DAS String,

 

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security

WASHSTATECO001058
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 173 of 502

From: Richard Ashooh

Sent: Friday, September 21, 2018 1:38 PM

To: ‘String, Marik A’ <String MA @state soy>

Cc: Timothy Mooney <Timathy. Mooney @® bis doc.gov>; Karen NiesVogel <Karen.Nies Vogel bis. doc.gov>; Alexander
Lopes <Alexancer, Lopes tbis.cloc.gov>; Steven Clagett <Steven Clapeti@ bis.cloc gov>; Matthew Borman

<Matthew Borman@isis doc.goy>

 

 

 

 

Subject: RE: ITAR/CCL Firearms Rule

 

Rich

From: String, Marik A <StringMA@ state. gov>

Sent: Thursday, September 20, 2018 3:14 PM

To: Richard Ashooh <Richard Ashooh@bis. doc goay>
Subject: ITAR/CCL Firearms Rule

 

Dear Rich,

 

Marik

Marik A. String

Deputy Assistant Secretary
Bureau of Political-Military Affairs
U.S. Department of State

WASHSTATECO001059
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 174 of 502

Official - SBU
UNCLASSIFIED

WASHSTATECO001060
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 175 of 502

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 9/25/2018 12:32:54 PM

To: Marquis, Matthew R [MarquisMR @state.gov]; PM-DTCP-RMA [PM-DTCP-RMA@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: RE: CPA Media Monitoring: NPR: ‘Lion King' Puppet Technician Arrested After Allegedly Printing 3D Gun At Theater

 

Official
UNCLASSIFIED

From: Marquis, Matthew R

Sent: Tuesday, September 25, 2018 8:28 AM

To: PM-DTCP-RMA <PM-DTCP-RMA@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Heidema, Sarah | <HeidemaSJ@state.gov>; Miller, Michael F <Millermf@state.gov>
Subject: CPA Media Monitoring: NPR: ‘Lion King’ Puppet Technician Arrested After Allegedly Printing 3D Gun At Theater

 

"Lion King' Puppet Technician Arrested After Allegedly Printing 3D Gun At Theater
By Laurel Wamsley
24 September 2018

A puppet technician with the Broadway production of The Lion King was using a 3D printer to print a gun at
the theater, police say.

Officers were called to Manhattan's Minskoff Theater on Friday, where they say they found 47-year-old puppet
technician Ilya Vett in the process of printing a handgun.

New York City police Officer James Taylor says that when he arrived at a production and prop room for the
musical, he saw a 3D printer producing a hard black plastic object "shaped like a revolver in that the object has
a hand grip and a pointed, snub-nosed nozzle" and "an empty space where it is customary for a cylinder holding
live rounds of ammunition to be placed.”

Printed guns have been in the headlines recently, as several states moved to block a Texas-based company from
posting and selling plans for the guns online. Last month, a federal judge in Seattle granted a preliminary
injunction preventing the publication of online blueprints for the guns.

Vett was arrested and charged with attempted criminal possession of a firearm. According to the criminal
complaint, he told a detective that he was making the gun as a gift for his brother, who lives upstate and has a
firearms license. Vett said the 3D printer was his own and he had brought it to work because his own workshop
was too dusty, the complaint says.

The defendant reportedly explained that he found the plans for the gun online and downloaded them to a
memory card. The card was inserted into the printer, which police say was powered on, moving and in

operation when they arrived.

Vett was released Saturday and his case adjourned until Nov. 7. His attorney declined to comment.

WASHSTATEC001061
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 176 of 502

The New York Daily News reports Vett was losing his job at The Lion King and that security found the printer
and partially printed gun while assisting him in clearing out his things. An NPR request for comment from
Disney, which produces the musical, was not returned.

In a video posted by Disney in November 2017 (and removed from YouTube today), Vett explained that being
a puppet technician means ensuring the puppets used onstage continue to work properly.

"Usually by the end of every week, we'll have seen every puppet and just given it a look,” he said. "And if
something's wrong and it needs a little paint or there's something that's not functioning correctly, we'll then go
in, fix it and get it back onto the stage as quickly as possible.”

In late July, New York Gov. Andrew Cuomo announced a series of actions to prevent distribution of 3D-printed
guns, including issuing a state police notice of the relevant statute.

"[T]he production of pistols and revolvers is also illegal in the absence of a license to own one,” Cuomo's office
explained in a news release. "Even a valid pistol permit does not in and of itself authorize an individual to
possess a 3D-printed pistol or revolver, since there is no guarantee that a local firearms licensing officer will
allow a 3D-printed pistol or revolver to be registered on a pistol license.”

In court documents filed in July, states’ attorneys general seeking to block publication of the gun blueprints
described "irreparable" harm that would result from the files’ release.

"The States' extensive and comprehensive firearms-regulation laws are seriously undermined by the
Government's actions," they wrote. "Once the files are publicly released, anyone with access to a commercially
available printer—regardless of their age, mental health status, or criminal history—will be able to download
the files and use them to make functional weapons at home that can evade metal detectors, that are untraceable
because they contain no serial numbers, and that use bullets that are forensically untraceable to the weapon.”

As NPR's Camila Domonoske has reported, under federal law:

"[It's legal] for Americans to make their own guns for personal use, as long as those guns set off metal
detectors and show up on X-ray machines. If you're 3D printing part of a gun and using metal components for
other parts, as some designs call for, no law is violated.

"However, one of the Defense Distributed designs is virtually all plastic, except for a metal firing pin. Critics
say that design will allow illegal, undetectable guns to proliferate. However, skeptics note that design is not
very reliable compared with guns with metal parts."

Link: https:/Awwew poor ore/2018/09/24/65 | 1S8206/hon-king-puppet-technician-arresied-after-allegediy-
yrintine-3d-eun-at-

 

   

 

ent 20180074

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647 6968

e-mail:

 

WASHSTATECO001062
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 177 of 502

Stay connected with Srate.gov:

 

Official
LINCLASSIFIED

WASHSTATECO001063
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 178 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]
Sent: 9/25/2018 1:45:38 PM

To: Hart, Robert L [HartRL@state.gov]
Subject: RE: DRAFT 1-3 FRN

Official
UNCLASSIFIED

From: Hart, Robert L

Sent: Tuesday, September 25, 2018 9:42 AM

To: Rogers, Shana A <RogersSA2 @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>
Subject: RE: DRAFT 1-3 FRN

 

Rob Hart
202.736.9221 | hartri@state.gov

Official - SBU
UNCLASSIFIED

From: Rogers, Shana A

Sent: Tuesday, September 25, 2018 9:39 AM

To: Heidema, Sarah J <HeidemaS)/ @ state gov>; Hart, Robert L <Hart
Subject: RE: DRAFT 1-3 FRN

RL@state gay>

     

Sarah, Rob,

  

Thanks,
Shana

Official - SBU
UNCLASSIFIED

From: Heidema, Sarah J
Sent: Monday, September 24, 2018 4:04 PM
To: Rogers, Shana A <RogersSA2 @state.zov>; Fabry, Steven F <FabrySi @state. gev>

   

WASHSTATEC001064
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 179 of 502

Cc: Monjay, Robert <MonjayRi@state.sov>; Miller, Michael F <Millermt@)state.gov>; Hart, Robert L <HartRlLi@ state. gov>

Subject: RE: DRAFT 1-3 FRN

Shana and Steve-

 

Sarah

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Friday, September 21, 2018 4:10 PM

To: Heidema, Sarah J <Heidernaii @state. sov>; Hart, Robert L <Harthi @state gov>

Cc: Monjay, Robert <MoniayR@state.gove; Miller, Michael F <Milermif@ state zov>; Fabry, Steven F

Subject: RE: DRAFT 1-3 FRN

Sarah and Rob,

 

Happy to discuss at your convenience.

Thanks,
Shana

WASHSTATECO001065
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 180 of 502

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: String, Marik A

Sent: Thursday, September 20, 2018 5:53 PM

To: Heidema, Sarah J <HeidermaS/@ state goy>

Ce: Hart, Robert L <HarthlL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Miller, Michael F <Milermig@state.gov>;
Rogers, Shana A <RogersSA? @istate goy>

Subject: RE: DRAFT 1-3 FRN

   

Sarah,

 

Thanks,
Marik

Privileged & Confidential
Attomey-Client Communication

Sensitive but Unclassified

 

Official - SBU
UNCLASSIFIED

WASHSTATECO001066
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 181 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]
Sent: 9/25/2018 2:10:26 PM

To: Fabry, Steven F [FabrySF @state.gov]

cc: Trumbull, Charles P [TrumbullCP @state.gov]
Subject: RE: DRAFT 1-3 FRN

Attachments: 20180921 Cat I-lll FR - FRN 8 (All L edits compare to final).docx; Cat I-lII FR - FRN 9_Ledits.docx

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Fabry, Steven F

Sent: Monday, September 24, 2018 6:33 PM

To: Rogers, Shana A <RogersSA2 @state.gov>

Ce: Trumbull, Charles P <TrumbullCP @state.gov>
Subject: FW: DRAFT 1-3 FRN

~~ Steve

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Heidema, Sarah J
Sent: Monday, September 24, 2018 4:04 PM

Cc: Monjay, Robert <Moniayh@state.gov>; Miller, Michael F <Milermi@ state. gov>; Hart, Robert L <HartRhlL@state. cov>
Subject: RE: DRAFT 1-3 FRN

WASHSTATECO001067
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 182 of 502

Shana and Steve-

 

Sarah

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Friday, September 21, 2018 4:10 PM

To: Heidema, Sarah J <Heidermaii @state.sov>; Hart, Robert L <Harthi @state gov>

Cc: Monjay, Robert <MoniaykR@state gzov>; Miller, Michael F <Milermi@ state zov>; Fabry, Steven F

Subject: RE: DRAFT 1-3 FRN

Sarah and Rob,

 

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

WASHSTATECO001068
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 183 of 502

From: String, Marik A
Sent: Thursday, September 20, 2018 5:53 PM
To: Heidema, Sarah J <HeidemaSlh@state goy>

dastostunentntatiarenesnsineceesuatt@tuaccnersetneriereere Bobeewrecne

cearatvedechevtenestertnenserentneS@Mencctensrecernevcecdececcearee

Subject: RE: DRAFT 1-3 FRN

Sarah,

 

Thanks,
Marik

Privileged & Confidential
Attomey-Client Communication

Sensitive but Unclassified

 

Official - SBU
UNCLASSIFIED

WASHSTATECO001069
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 184 of 502

 

Message

From: Fabry, Steven F [FabrySF @state.gov]

Sent: 9/25/2018 11:02:02 PM

To: Dorosin, Joshua L [DorosinJL@state.gov]

cc: Trumbull, Charles P [TrumbullCP @state.gov]; Rogers, Shana A [RogersSA2 @state.gov]
Subject: FW: DRAFT 1-3 FRN

Attachments: 20180921 Cat I-lll FR - FRN 8 (All L edits compare to final).docx; Cat I-lII FR - FRN 9_Ledits.docx

-- Steve

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Tuesday, September 25, 2018 10:10 AM
To: Fabry, Steven F <FabrySF @state.gov>

Ce: Trumbull, Charles P <TrumbuliCP@state.gov>
Subject: RE: DRAFT 1-3 FRN

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Fabry, Steven F
Sent: Monday, September 2: 24, 2018 6:33 PM

 

Ce: Trumbull, Charles P <7 rrurmbullck Pio state gov>
Subject: FW: DRAFT 1-3 FRN

~~ Steve

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

WASHSTATECO001070
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 185 of 502

From: Heidema, Sarah J

Sent: Monday, September 24, 2018 4:04 PM

To: Rogers, Shana A <RogersSA2 @ state. goy>; Fabry, Steven F <FabrySf@state gov>

Cc: Monjay, Robert <MonjayRi@state.gov>; Miller, Michael F <Millermit@)state.gov>; Hart, Robert L <HartRlLi@state.gov>

Subject: RE: DRAFT 1-3 FRN

Shana and Steve-

 

Sarah

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Friday, September 21, 2018 4:10 PM

To: Heidema, Sarah J <HeidermaSi @state.cov>; Hart, Robert L <HartRii@state.cov>

Cc: Monjay, Robert <Moniayh@state.gov>; Miller, Michael F <Millermf@state.zov>; Fabry, Steven F

Subject: RE: DRAFT 1-3 FRN

Sarah and Rob,

 

Happy to discuss at your convenience.

WASHSTATEC001071
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 186 of 502

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: String, Marik A
Sent: Thursday, September 20, 2018 5:53 PM
To: Heidema, Sarah J <HeidemaSi @state goy>

 

Rogers, Shana A <RogersSA2@
Subject: RE: DRAFT 1-3 FRN

Sarah,

&

  

Thanks,
Marik

Attorney-Client Communication
Sensitive but Unclassified

 

Official - SBU
UNCLASSIFIED

WASHSTATEC001072
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 187 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 9/26/2018 8:19:10 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Noonan, Michael J [NoonanMJ@state.gov]; Davidson-Hood, Simon [DavidsonHoodS@state.gov]; Foster, John A
[FosterJA2 @state.gov]

Subject: notes for Thursday - Monday

Attachments: Cat I-Il] FR - FRN 9.docx

 

Rob Hart
Chief (Acting), Regulatory and Multilateral Affairs Division
Department of State | Directorate of Defense Trade Controls

P| | hartri@state gov

 

Official
UNCLASSIFIED

WASHSTATEC001073
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 188 of 502

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 9/26/2018 9:10:38 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

cc: Hart, Robert L [HartRL@state.gov]; Noonan, Michael J [NoonanMJ @state.gov]

Subject: FW: New PM Tasker: Control Number: H20180926=001 -- Member: Markey, Edward J. (RE: Defense Distributed)--

Date Due: 9/28/2018 at 12 PM
Attachments: 20180926 - Outgoing H20180926 Markey RLH.docx; H20180926- Incoming Markey.pdf

Sarah,

 

Thanks,
John

From: PM-Staffers Mailbox

Sent: Wednesday, September 26, 2018 12:37 PM

To: DDTC Tasker DL <DDTCTaskerDL@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Carter, Rachel

<CarterR @state.gov>; String, Marik A <StringMA@state.gov>

Subject: New PM Tasker: Control Number: H20180926=001 -- Member: Markey, Edward J. (RE: Defense Distributed)--
Date Due: 9/28/2018 at 12 PM

Dear DDTC,

Please see new PM tasker for Control Number: H20180926=001 -- Member: Markey, Edward J regarding Defense
Distributed.

Please submit to PM Staffers by Friday, Sept 28 at 12 pm.

Please follow instructions in the tasker and use proper templates.
Please clear through PM/CPA and H.

All OpenNet taskers can be found here.

Please let us know if you have any questions.

All the Best,

Kurosh Massoud Ansari

Staff Assistant

Bureau of Political Miltary-Affairs

2201 C Street, NW, Room 637268

202-647-5104

massoudansarik@state.gov

From: H CCU@state.gov <H_ CCU@state.gov>
Sent: Wednesday, September 26, 2018 12:13 PM

 

 

WASHSTATECO001074
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 189 of 502

To: H_CCTasking-PM <H_ CCTasking-PM@state.gov>

Ce: Darrach, Tamara A <DarrachTA@state.gov>; H_CCU <H_CCU@state.gov>
Subject: Control Number: H20180926=001 -- Member: Markey, Edward J. -- Date Due: 10/1/2018

Congressional Correspondence - 2 day tasker

Control Number: H20180926=001

Date Due: 10/1/2018

Actions:

« Reply for signature by Charles S. Faulkner, Acting Assistant Secretary, Legislative Affairs.

Member: Markey, Edward J.

Subject: Writing to request the Department reconsider the decision to advocate for the widespread availability of
undetectable"3D" printed firearms, in light of the resignation of Defense Distriouted's CEO, Cody Wilson, after being
arrested on sexual assault charges.

2 Day Tasker

e For all correspondence that will be signed by the Secretary or other Principal: Please submit a draft response
under cover of a joint action memo by H and your Bureau. Please submit the action memo on the classified
(high) side to the H Staffers. Also, please advise the CCU on the unclassified (low) side when the action memo
has been submitted.

e The attached Substantive Correspondence is due in the Congressional Correspondence Unit (CCU) on the due
date indicated on the tasker.

e Document Requests: All request for DOS documents require an interim response to the Member within 2 days of
the official tasker. The interim response acknowledges receipt of the request and advises that a search for the

requested information has begun. All responsive documents must be cleared for release by P via action memo.

   

WASHSTATECO001075
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 190 of 502

DEPARTMENT OF STATE CONGRESSIONAL CORRESPONDENCE
TASKER

 
  

IPS CONTROL# ACTION BUREAU: Pr

18 OFab=c0)

SEP 2 6 2018

 

 

x SUBSTANTIVE

ontonorontit aanrintmnneatennctte

a,’ IMAGE ENTIRE DOCUMENT

 

ee REQUESTED: RESPOND TO CCU WITHIN 2 DAYS

_REPLY FOR SIGNATURE BY Charles S. Faulkner, Acting Assistant Secretary

Legislative Affairs
ADDRESS ENVELOPE TO DISTRICT OFFICE

DIRECT REPLY TO CONSTITUENT BY OFFICE DIRECTOR WITH COPY TO
CONGRESSIONAL OFFICE. PHONE 7-7608 WHEN COMPLETED

FYI ONLYINO RESPONSE NECESSARY

REPLY FOR SIGNATURE DIRECTLY BY BUREAU

OTHER ACTION:

 

FOR GUIDANCENNFORMATION ON FORMATTING CONGRESSIONALS SEE:

btte-/diglopedia state gov/index pho ?itie=Bureau of Legislative Affairs Reference Documents#Yellow Border

  

“BUREAUS MUST MAKE TRANSFERS OF ACTION DIRECTLY WITH RECEIVING BUREAU’S FRONT
OFFICE. PLEASE NOTIFY CCU VIA UNCLASS EMAIL OF ALL TRANSFERS OF ACTION’

  

ADDITIONAL INSTRUCTIONS:

____dult-eigner Letter:

 

Special Instructions:

 

_. .(EREST TASKER®

___ lease clear with NSC prior to submission to H

WASHSTATECO001076
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 191 of 502

 

 

 

Por

Necessary
reau

Samana

 

sclo| fcl one:

Soe SOROS!

 

 

 

 

 

 

 

evercs( Tascer:
__._.epecial Inetructions:

 

 

 

 

 

 

 

WASHSTATECO001077
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 192 of 502

EDWARD J. MAREEY

MASSACHUSETTS

 

  

  
 

September 26, 2018
CHAI
US. SENATE CIMA TI

The Honorable Andrea L. Thompson.

Under Secretary for Arms Control and International Securtty
U.S. Department of State

2201 C Street, NW.

Washington, DC 20520

 

Dear Under Secretary Thompson:

On September 25, 2018, Defense Distributed, an advocate for the widespread availability
of undetectable three-dimensional (“3D”) printed firearms, announced that its Chief Executive
Officer Cody Wilson had resigned in the wake of sexual assault charges against him. | write to
urge the State Department to take the opportunity presented by the leadership change at Defense
Distributed to revisit the terms of the June 29, 2018 settlement agreement it reached in Htigation
with Defense Distributed, which would allow Defense Distributed or anyone else to publish
online blueprints for the 3D printing of these deadly weapons.

On August 27, 2018, Iudge Robert S. Lasnik of the U.S. District Court for the Western
District of Washington issued a preliminary injunction that halted implementation of the
settlement agreement. In the injunction, the court recognized that the State Department itself had
once argued in the litigation against Defense Distributed that ‘export of Defense Distributed's
[computer-aided design] files could cause serious harm to U.S. national security and foreign
policy interests.°"! The State Department had the right position when it urged the court to
dismiss Defense Distributed’s lawsuit on these and other grounds.

As the injunetion reflecis, it has become increasingly apparent that the settlement was il-
advised, dangerous, and inimical to U.S. interests around the globe. The departure of Cody
Wilson from Defense Distributed may give the State Department a chance to reengage with the
company. Renewed settlement talks would give the State Department a forum in which to fix the
mistake it made by nexplicably reversing its position in the litigation, entering inte the
settlement agreement in the first place, and agreeing to pay $40,000 of Defense Distributed’s
attorneys’ fees.

 

| State of Washinaten v. US. Dep't of State, No. 2:18-cv-01115-RSL, Prelim. Inj. at 4, (WD,
Wash. Aug, 27, 2018), quoting Defense Distributed v. U.S. Dep’? of State, No. L.13-ev-00372-
RP, Def"s Opp. Pls.” Mot. Prelim. Inj. at 10 GW.D. Tes. Aune 10, 20133,

WASHSTATECO001078
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 193 of 502

The Honorable Andrea L. Thompson
September 26, 2018

Page 2

Finally, a renegotiated settlement agreement that prevents Defense Distributed or anyone
else from posting blueprints online could satisfy my concerns that led me to place a hold on the
nomination of R. Clarke Cooper to be an Assistant Secretary of State for Political-Military
Affairs. | understood from our recent meeting that the confirmation of Mr. Cooper —- who
oversees the Directorate of Defense Trade Controls, which is at the center of the 3D printable
gun controversy —- is important to you.

Absent a renegotiation of the settlement agreement, Mr. Cooper’s confirmation will have
to awail the resolution of the litigation between the State Department and Defense Distributed. If
the issuance of the preliminary injunction is any indication of where that case will end up, it
would behoove the State Department to use this opportunity to short-circuit the litigation,
renegotiate with new leadership at Defense Distributed, and solve the problem it created with a
settlement agreement that allows for the online publication of blueprints for dangerous and
deadly 3D-printed firearms.

Sincerely, |

 
  

  

Edward 1. Gtarkey
United States Senator

ce: Chad A. Readler

WASHSTATECO001079
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 194 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 9/28/2018 8:07:10 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Monjay, Robert [MonjayR@state.gov]; Miller, Michael F [Millermf@state.gov]; Hart, Robert L [HartRL@state.gov];
Fabry, Steven F [FabrySF@state.gov]; Dorosin, Joshua L [DorosinJL@state.gov]; Cavnar, Anna [CavnarA@state.gov]

Subject: RE: DRAFT 1-3 FRN

Attachments: Cai I-Il] FR - FRN 9_Ledits.docx JD Comments).docx

Sarah,

 

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Heidema, Sarah J

Sent: Monday, September 24, 2018 4:04 PM

To: Rogers, Shana A <RogersSA2 @state.gov>; Fabry, Steven F <FabrySF@state.gov>

Cc: Monjay, Robert <MonjayR@state.gov>; Miller, Michael F <Millermf@state.gov>; Hart, Robert L <HartRL@state.gov>
Subject: RE: DRAFT 1-3 FRN

Shana and Steve-

 

Sarah

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A
Sent: Friday, September 21, 2018 4:10 PM
To: Heidema, Sarah J <HeidermaSi @state.eov>; Hart, Robert L <HartRi @state.gov>

 

ceerncartneserebetucedenrnesWacnceuevercentueccecdeeceencn, Fo OE BOE MEE MAR AGA NG EN ON AU dectnenecotenneneaerseivoneveencnrcnevenceecdoRecvueres

WASHSTATECO001080
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 195 of 502

Subject: RE: DRAFT 1-3 FRN

Sarah and Rob

 

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: String, Marik A
Sent: Thursday, September 20, 2018 5:53 PM

 
 

io

ate goy>; Miller, Michael F <Milermf@istate goy>;

      

Rogers, Shana A <RogersSA? @state.sov>
Subject: RE: DRAFT 1-3 FRN

Sarah,

ae
| ee
| ee
Thanks,

WASHSTATEC001081
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 196 of 502

Marik

Attomey-Cllient Communication
Sensitive but Unclassified

Official - SBU
LINCLASSIFIED

WASHSTATEC001082
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 197 of 502

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 10/1/2018 2:23:04 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Hart, Robert L [HartRL@state.gov]; Noonan, Michael J [NoonanMJ @state.gov]

Subject: RE: New PM Tasker: Control Number: H20180926=001 -- Member: Markey, Edward J. (RE: Defense Distributed)--

Date Due: 9/28/2018 at 12 PM
Attachments: 20181001 - Outgoing H20180926 Markey.docx; H20180926- Incoming Markey.pdf

Sarah,
Please review the revised letter | drafted based on our discussion, and then fll circulate it for clearance.

Thanks,
John

From: Foster, John A

Sent: Wednesday, September 26, 2018 5:11 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Noonan, Michael J <NoonanMJ@state.gov>

Subject: FW: New PM Tasker: Control Number: H20180926=001 -- Member: Markey, Edward J. (RE: Defense
Distributed)-- Date Due: 9/28/2018 at 12 PM

Sarah,

Per our discussion, attached jis the draft outgoing letter in response ta this tasker. [ve also attached the pdf of the
incoming letter. Please let us know your thoughts when convenient, and then ll be happy to circulate this for
clearance,

Thanks,
John

From: PM-Staffers Mailbox

Sent: Wednesday, September 26, 2018 12:37 PM

To: DDTC Tasker DL <DDTCTaskerDL@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Carter, Rachel
<CarterR@state.gov>; String, Marik A <StringWMA@state.gov>

Subject: New PM Tasker: Control Number: H20180926=001 -- Member: Markey, Edward J. (RE: Defense Distributed)--
Date Due: 9/28/2018 at 12 PM

 

Dear DDTC,

Please see new PM tasker for Control Number: H20180926=001 -- Member: Markey, Edward J regarding Defense
Distributed.

Please submit to PM Staffers by Friday, Sept 28 at 12 pm.
Please follow instructions in the tasker and use proper templates.
Please clear through PM/CPA and H.

All OpenNet taskers can be found here.

WASHSTATEC001083
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 198 of 502

Please let us know if you have any questions.
All the Best,

Kurosh Massoud Ansari

Staff Assistant

Bureau of Political Milftary-Affairs

PRA/EO SharePoint

2201 C Street, NW, Room 63228

202-647-5104

massoudansarik@state.gov

From: H_ CCU@state.gov <H_ CCU@state.gov>

Sent: Wednesday, September 26, 2018 12:13 PM

To: H_CCTasking-PM <H_CCTasking-PM @state.gov>

Ce: Darrach, Tamara A <DarrachTA@state.gov>; H_CCU <H_CCU@state.gov>
Subject: Control Number: H20180926=001 -- Member: Markey, Edward J. -- Date Due: 10/1/2018

 

 

 

Congressional Correspondence - 2 day tasker

Control Number: H20180926=001
Date Due: 10/1/2018

Actions:

* Reply for signature by Charles S. Faulkner, Acting Assistant Secretary, Legislative Affairs.

Member: Markey, Edward J.

Subject: Writing to request the Department reconsider the decision to advocate for the widespread availability of
undetectable"3D" printed firearms, in light of the resignation of Defense Distributed's CEO, Cody Wilson, after being
arrested on sexual assault charges.

2 Day Tasker

e For all correspondence that will be signed by the Secretary or other Principal: Please submit a draft response
under cover of a joint action memo by H and your Bureau. Please submit the action memo on the classified
(high) side to the H Staffers. Also, please advise the CCU on the unclassified (low) side when the action memo
has been submitted.

e The attached Substantive Correspondence is due in the Congressional Correspondence Unit (CCU) on the due
date indicated on the tasker.

« Document Requests: All request for DOS documents require an interim response to the Member within 2 days of
the official tasker. The interim response acknowledges receipt of the request and advises that a search for the
requested information has begun. All responsive documents must be cleared for release by P via action memo.

e All Unclassified responses to congressional inquiries should be submitted to the CCU on OpenNet, as a word
document, named using the H Control Number (e.g. H20110321=000.docx for substantive or 11002201 .docx for
constituent). In the case of interim responses use the control number plus interim plus. (e.g.
H20110321=000interim.docx for substantive or 11002201 interim.docx for constituent)

e All Classified responses to congressional inquiries should be submitted to CCU on ClassNet to the
3 box, as a word document, named using the H Control Number (e.g.
H20110321=000.docx for substantive or 11002201 .docx for constituent). In the case of interim responses use the
control number plus interim plus. (e.g. H20110321=000interim.docx for substantive or 11002201 interim.docx for
constituent)

WASHSTATEC001084
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 199 of 502

DEPARTMENT OF STATE CONGRESSIONAL CORRESPONDENCE
TASKER

 
  

IPS CONTROL# ACTION BUREAU: Pr

18 OFab=c0)

SEP 2 6 2018

 

 

x SUBSTANTIVE

ontonorontit aanrintmnneatennctte

a,’ IMAGE ENTIRE DOCUMENT

 

ee REQUESTED: RESPOND TO CCU WITHIN 2 DAYS

_REPLY FOR SIGNATURE BY Charles S. Faulkner, Acting Assistant Secretary

Legislative Affairs
ADDRESS ENVELOPE TO DISTRICT OFFICE

DIRECT REPLY TO CONSTITUENT BY OFFICE DIRECTOR WITH COPY TO
CONGRESSIONAL OFFICE. PHONE 7-7608 WHEN COMPLETED

FYI ONLYINO RESPONSE NECESSARY

REPLY FOR SIGNATURE DIRECTLY BY BUREAU

OTHER ACTION:

 

FOR GUIDANCENNFORMATION ON FORMATTING CONGRESSIONALS SEE:

btte-/diglopedia state gov/index pho ?itie=Bureau of Legislative Affairs Reference Documents#Yellow Border

  

“BUREAUS MUST MAKE TRANSFERS OF ACTION DIRECTLY WITH RECEIVING BUREAU’S FRONT
OFFICE. PLEASE NOTIFY CCU VIA UNCLASS EMAIL OF ALL TRANSFERS OF ACTION’

  

ADDITIONAL INSTRUCTIONS:

____dult-eigner Letter:

 

Special Instructions:

 

_. .(EREST TASKER®

___ lease clear with NSC prior to submission to H

WASHSTATEC001085
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 200 of 502

 

 

 

Por

Necessary
reau

Samana

 

sclo| fcl one:

Soe SOROS!

 

 

 

 

 

 

 

evercs( Tascer:
__._.epecial Inetructions:

 

 

 

 

 

 

 

WASHSTATECO001086
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 201 of 502

EDWARD J. MAREEY

MASSACHUSETTS

 

  

  
 

September 26, 2018
CHAI
US. SENATE CIMA TI

The Honorable Andrea L. Thompson.

Under Secretary for Arms Control and International Securtty
U.S. Department of State

2201 C Street, NW.

Washington, DC 20520

 

Dear Under Secretary Thompson:

On September 25, 2018, Defense Distributed, an advocate for the widespread availability
of undetectable three-dimensional (“3D”) printed firearms, announced that its Chief Executive
Officer Cody Wilson had resigned in the wake of sexual assault charges against him. | write to
urge the State Department to take the opportunity presented by the leadership change at Defense
Distributed to revisit the terms of the June 29, 2018 settlement agreement it reached in Htigation
with Defense Distributed, which would allow Defense Distributed or anyone else to publish
online blueprints for the 3D printing of these deadly weapons.

On August 27, 2018, Iudge Robert S. Lasnik of the U.S. District Court for the Western
District of Washington issued a preliminary injunction that halted implementation of the
settlement agreement. In the injunction, the court recognized that the State Department itself had
once argued in the litigation against Defense Distributed that ‘export of Defense Distributed's
[computer-aided design] files could cause serious harm to U.S. national security and foreign
policy interests.°"! The State Department had the right position when it urged the court to
dismiss Defense Distributed’s lawsuit on these and other grounds.

As the injunetion reflecis, it has become increasingly apparent that the settlement was il-
advised, dangerous, and inimical to U.S. interests around the globe. The departure of Cody
Wilson from Defense Distributed may give the State Department a chance to reengage with the
company. Renewed settlement talks would give the State Department a forum in which to fix the
mistake it made by nexplicably reversing its position in the litigation, entering inte the
settlement agreement in the first place, and agreeing to pay $40,000 of Defense Distributed’s
attorneys’ fees.

 

| State of Washinaten v. US. Dep't of State, No. 2:18-cv-01115-RSL, Prelim. Inj. at 4, (WD,
Wash. Aug, 27, 2018), quoting Defense Distributed v. U.S. Dep’? of State, No. L.13-ev-00372-
RP, Def"s Opp. Pls.” Mot. Prelim. Inj. at 10 GW.D. Tes. Aune 10, 20133,

WASHSTATECO001087
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 202 of 502

The Honorable Andrea L. Thompson
September 26, 2018

Page 2

Finally, a renegotiated settlement agreement that prevents Defense Distributed or anyone
else from posting blueprints online could satisfy my concerns that led me to place a hold on the
nomination of R. Clarke Cooper to be an Assistant Secretary of State for Political-Military
Affairs. | understood from our recent meeting that the confirmation of Mr. Cooper —- who
oversees the Directorate of Defense Trade Controls, which is at the center of the 3D printable
gun controversy —- is important to you.

Absent a renegotiation of the settlement agreement, Mr. Cooper’s confirmation will have
to awail the resolution of the litigation between the State Department and Defense Distributed. If
the issuance of the preliminary injunction is any indication of where that case will end up, it
would behoove the State Department to use this opportunity to short-circuit the litigation,
renegotiate with new leadership at Defense Distributed, and solve the problem it created with a
settlement agreement that allows for the online publication of blueprints for dangerous and
deadly 3D-printed firearms.

Sincerely, |

 
  

  

Edward 1. Gtarkey
United States Senator

ce: Chad A. Readler

WASHSTATEC001088
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 203 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 10/2/2018 6:42:50 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: FW: DRAFT 1-3 FRN

Attachments: Cat I-ll| FR - FRN 9_Ledits.docx (JD Comments).docx

Rob Hart

a | hartr state gov

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

 

From: Rogers, Shana A

Sent: Friday, September 28, 2018 4:07 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>

Cc: Monjay, Robert <MonjayR@state.gov>; Miller, Michael F <Millermf@state.gov>; Hart, Robert L <HartRL@state.gov>;
Fabry, Steven F <FabrySF @state.gov>; Dorosin, Joshua L <DorosinJL@state.gov>; Cavnar, Anna <CavnarA@state.gov>

Subject: RE: DRAFT 1-3 FRN

Sarah,

 

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Heidema, Sarah J

Sent: Monday, September 24, 2018 4:04 PM

To: Rogers, Shana A <RogersSA?2 @istate.cav>; Fabry, Steven F <FabrySF @state goy>

Cc: Monjay, Robert <Moniayh@state.gov>; Miller, Michael F <Millermf@state.gov>; Hart, Robert L <HartRlL@state.gov>
Subject: RE: DRAFT 1-3 FRN

    

Shana and Steve-

 

WASHSTATECO001089
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 204 of 502

Sarah

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A
Sent: Friday, September 21, 2018 4:10 PM
To: Heidema, Sarah J <HeidemaSi @state gov>; Hart, Robert L <Harthl @state. gov>

 

<PabrySh @state goy>
Subject: RE: DRAFT 1-3 FRN

Sarah and Rob,

 

Happy to discuss at your convenience.

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: String, Marik A

Sent: Thursday, September 20, 2018 5:53 PM

To: Heidema, Sarah J <HeidernaSi @state. gov>

Ce: Hart, Robert L <HartRhi@istate.zov>; Monjay, Robert <Monjayk@state gov>; Miller, Michael F <hillermi@state.gov>;

Subject: RE: DRAFT 1-3 FRN

Sarah,

WASHSTATECO001090
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 205 of 502

| ee
Be
‘ee

Thanks,
Viarik

Privileged & Confidential
Atterney-Client Communication

Sensitive but Unclassified

Official - SBU
UNCLASSIFIED

WASHSTATEC001091
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 206 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 10/2/2018 7:31:53 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

ce: Monjay, Robert [MonjayR@state.gov]; Miller, Michael F [Millermf@state.gov]; Hart, Robert L [HartRL@state.gov];

Dorosin, JoshuaL [DorosinJL@state.gov]; Cavnar, Anna [CavnarA@state.gov]; Trumbull, Charles P
[TrumbullCP@state.gov]

Subject: RE: DRAFT 1-3 FRN

Attachments: Cat I-Ill FR - FRN 9_Ledits.docx (SJH Comments).docx

Shana-

Sarah

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Tuesday, October 2, 2018 3:09 PM

To: Heidema, Sarah J <HeidernaSJ@state.gov>

Ce: Monjay, Robert <MonjayR@state.gov>; Miller, Michael F <Millermf@state.gov>; Hart, Robert L <HartRL@state.gov>;
Dorosin, Joshua L <DorosinJL@state.gov>; Cavnar, Anna <CavnarA@state.gov>; Trumbull, Charles P

<TrumbullCP @state.gov>

Subject: RE: DRAFT 1-3 FRN

Hi Sarah,

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Friday, September 28, 2018 4:07 PM

To: Heidema, Sarah J <Heidemas) @state.gov>

Cec: Monjay, Robert <NoniayR@state.gov>; Miller, Michael F <Millermf@state. gzov>; Hart, Robert L <Harthl @state. gov>;
Fabry, Steven F <FabrySF @state.zov>; Dorosin, Joshua L <DorosiniL @state.gov>; Cavnar, Anna <CavnarA@state poy>

Subject: RE: DRAFT 1-3 FRN

   

Sarah,

 

Thanks,

WASHSTATECO001092
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 207 of 502

Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Heidema, Sarah J

Sent: Monday, September 24, 2018 4:04 PM

Cc: Monjay, Robert <MoniayR @state.gov>; Miller, Michael F <Millermf@state,cov>; Hart, Robert L <HartL@state,gov>
Subject: RE: DRAFT 1-3 FRN

Shana and Steve-

 

Sarah

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A
Sent: Friday, September 21, 2018 4:10 PM

 

Ce: Monjay, Robert <MorjayR@state.gzov>; Miller, Michael F <Milermi@state. gov>; Fabry, Steven F
<Fabrys i @state goy>
Subject: RE: DRAFT 1-3 FRN

 

Sarah and Rob,

 

WASHSTATECO001093
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 208 of 502

Happy to discuss at your convenience.

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: String, Marik A

Sent: Thursday, September 20, 2018 5:53 PM

To: Heidema, Sarah J <HeidemaSi @state.gov>

Cc: Hart, Robert L <Harthl @state.soy>; Monjay, Robert <Moniayh@state.zov>; Miller, Michael F <Millermi@state.goy>;

Subject: RE: DRAFT 1-3 FRN

Sarah,

&

   

} ee
| ee
Thanks,
Marik

Attomey-Cllient Communication
Sensitive but Unclassified

Official - SBU
LINCLASSIFIED

WASHSTATEC001094
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 209 of 502

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]
Sent: 10/5/2018 4:02:11 PM

To: Rogers, Shana A [RogersSA2 @state.gov]
Subject: RE: DRAFT 1-3 FRN

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Friday, October 5, 2018 12:01 PM
To: Kovar, Jeffrey D <KovarJD@state.gov>
Subject: RE: DRAFT 1-3 FRN

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Kovar, Jeffrey D

Sent: Friday, October 05, 2018 11:46 AM

To: Rogers, Shana A <RogersSA?2 @state.gov>
Subject: RE: DRAFT 1-3 FRN

WASHSTATECO001095
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 210 of 502

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A
Sent: Friday, October 5, 2018 7:11 AM
gov>

deseoenenstneeeceentoner Btueceente Bobeecnecne

  

Ce: Trumbull, Charles P <TrumbullCP @state gory>
Subject: FW: DRAFT 1-3 FRN

Jeff,

  

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, ShanaA

Sent: Friday, October 05, 2018 7:04 AM

Cc: Monjay, Robert <MoniayRi@state.cov>; Miller, Michael F <Millermf@state. gov>; Hart, Robert L <HartRhlL @state.gov>;
Dorosin, Joshua L <DorosinjL @istate.gov>; Cavnar, Anna <CavnarA@state.gov>; Trumbull, Charles P

  

senercetinenereraticarvoerensesontenthiveentuencercuercenssdeckerceeras

Subject: RE: DRAFT 1-3 FRN

Sarah,

WASHSTATEC001096
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 211 of 502

Viany thanks,
Shana

   

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Heidema, Sarah J
Sent: Thursday, October 04, 2018 2:41 PM

 
   

Harm! @ state sav>; Hart, Robert L <Hart
Dorosin, Joshua L <DorosinJL@ state. sov>; Cavnar, Anna <CaynarA@state.gsov>; Trumbull, Charles P

RL @state gov>;

  

 

Subject: RE: DRAFT 1-3 FRN

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Thursday, October 4, 2018 12:06 PM

To: Heidema, Sarah J <HeidemaSi @state goy>

Cc: Monjay, Robert <MonilayRm@state.gov>; Miller, Michael F <Millermf@)state.gov>; Hart, Robert L <HartRi @state.gov>;

cerentetvnenerAninedeeraretDWaerientneveercaccertnbarcecrce, FTN TEE BOE MEE MAR AGA Ka HB OND Dl pneneuservenercenenenst@Wentvnercrcenrserceceedeecenese Fn BB MAINE NE MG Bae ON 0 Nentucetenenerte {Wreteateeceercaccees

 

<TrumbullCP @state goy>

 

Subject: RE: DRAFT 1-3 FRN

Sarah,

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

WASHSTATECO001097
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 212 of 502

From: Heidema, Sarah J

Sent: Tuesday, October 02, 2018 3:32 PM

To: Rogers, Shana A <RogersSA2 @ state. gov>

Cc: Monjay, Robert <MonilayRm@state.gov>; Miller, Michael F <Millermf@)state.gov>; Hart, Robert L <HartRi @state.gov>;

Dorosin, Joshua L <DorasinjL @state.eov>; Cavnar, Anna <CavnarA@state eav>; Trumbull, Charles P

<TrumbullCP @state. goy>

Subject: RE: DRAFT 1-3 FRN

      

Shana-

Sarah

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Tuesday, October 2, 2018 3:09 PM

To: Heidema, Sarah J <HeidemaSi @state goy>

Cc: Monjay, Robert <MonjayR@state.gov>; Miller, Michael F <Milermi@state gov>; Hart, Robert L <HartRL@ state. gov>,
Dorosin, Joshua L <DorasiniL @state.gov>; Cavnar, Anna <CavnarA@istate.gav>; Trumbull, Charles P
<TrumbullCP @state goy>

Subject: RE: DRAFT 1-3 FRN

     

 

Hi Sarah,

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A
Sent: Friday, September 28, 2018 4:07 PM

 
        

Ce: Monjay, Robert <Moniz ef llermi@state gov>; Hart, Robert L <HartRlL@state gov>;
Fabry, Steven F <FabrySii@state.gov>; Dorosin, Joshua L <DorosiniL@ state zov>; Cavnar, Anna <CaynarA@ state. sov>
Subject: RE: DRAFT 1-3 FRN

 

Sarah

 

Thanks,

WASHSTATECO001098
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 213 of 502

Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Heidema, Sarah J

Sent: Monday, September 24, 2018 4:04 PM

Cc: Monjay, Robert <MoniayR @state.gov>; Miller, Michael F <Millermf@state,cov>; Hart, Robert L <HartL@state,gov>
Subject: RE: DRAFT 1-3 FRN

Shana and Steve-

 

Sarah

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A
Sent: Friday, September 21, 2018 4:10 PM

 

Ce: Monjay, Robert <MorjayR@state.gzov>; Miller, Michael F <Milermi@state. gov>; Fabry, Steven F
<Fabrys i @state goy>
Subject: RE: DRAFT 1-3 FRN

 

Sarah and Rob,

 

WASHSTATEC001099
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 214 of 502

Thanks,
Shana

   

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: String, Marik A

Sent: Thursday, September 20, 2018 5:53 PM

To: Heidema, Sarah J <HeidemaSi @state.gov>

Cc: Hart, Robert L <Harthl @state.soy>; Monjay, Robert <Moniayh@state.zov>; Miller, Michael F <Millermi@state.goy>;

cearacvedechevtenestettnenserentneS@Mencctencroceruevcecdecdecoearne

Subject: RE: DRAFT 1-3 FRN

Sarah,

&
ee
BO

Thanks,
Marik

   

Attomey-Cllient Communication
Sensitive but Unclassified

 

Official - SBU
LINCLASSIFIED

WASHSTATECO001100
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 215 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 10/9/2018 4:56:23 PM

To: String, Marik A [StringMA@state.gov]

cc: Miller, Michael F [Millermf@state.gov]
Subject: RE: ITAR/CCL Firearms Rule

 

Official
UNCLASSIFIED

From: String, Marik A

Sent: Tuesday, October 9, 2018 12:44 PM

To: Heidema, Sarah J <HeidermaSJ@state.gov>
Ce: Miller, Michael F <Millermf@state.gov>
Subject: RE: ITAR/CCL Firearms Rule

Marik

Official
UNCLASSIFIED

From: Heidema, Sarah J

Sent: Friday, October 5, 2018 11:01 AM
To: String, Marik A <StringMA@state.gov>
Ce: Miller, Michael F <Millermf@state.gov>
Subject: RE: ITAR/CCL Firearms Rule

 

WASHSTATECO001101
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 216 of 502

Official
UNCLASSIFIED

From: String, Marik A

Sent: Friday, October 5, 2018 10:27 AM

To: Heidema, Sarah J <HeidemaSJ @state.gov>
Ce: Miller, Michael F <Millermf@state.gov>
Subject: RE: ITAR/CCL Firearms Rule

Official
UNCLASSIFIED

From: Heidema, Sarah J

Sent: Friday, October 5, 2018 10:15 AM
To: String, Marik A <StringMA@state.gov>
Cc: Miller, Michael F <Millermf@state.gov>
Subject: FW: ITAR/CCL Firearms Rule

 

Official
UNCLASSIFIED

From: Timothy Mooney <Timothy.Mocney @bis.doc.gov>

Sent: Friday, October 5, 2018 9:44 AM

To: Heidema, Sarah J <HeidernaSJ @state.gov>; Clagett, Steven <steven.clagett@bis.doc.gov>; Richard Ashooh
<Richard.Ashooh@bis.doc.gov>

Cc: Karen NiesVogel <Karen.NiesVogel@bis.doc.gov>; Lopes, Alexander <alexander.lopes@bis.doc.gov>; Matthew
Borman <Matthew.Borman@bis.doc.gov>; Monjay, Robert <MonjayR@state.gov>; Hart, Robert L <HartRL@state.gov>;
Abraham, Liz <LAbraharn@doc.gov>; Hillary Hess <Hillary. Hess@bis.doc.gov>; Foster, John A <FosterJA2 @state.gov>;
Miller, Michael F <Millermf@state.gov>; Noonan, Michael J <NoonanM/@state.gov>

Subject: RE: ITAR/CCL Firearms Rule

 

 

 

 

Sarah,

 

Tim

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Friday, October 05, 2018 8:10 AM

To: Timothy Mooney <Timothy.Mcooney@bis.doc.gov>; Steven Clagett <Steven.Clagett@bis.doc.gov>; Richard Ashooh
<Richard.Ashooh@bis.doc.gov>

Cc: Karen NiesVogel <Karen.NiesVogel@bis.doc.gov>; Alexander Lopes <Alexander.Lopes@bis.doc.gav>; Matthew

 

 

 

 

 

WASHSTATECO001102
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 217 of 502

Borman <Matthew.Borman@bis.doc.gov>; Monjay, Robert <MonjayR@state.gov>; Hart, Robert L <HartRL@state.gov>;

Abraham, Liz <LAbraharn@doc.gov>; Hillary Hess <Hillary. Hess@bis.doc.gov>; Foster, John A <FosterJA2 @state.gov>;
Miller, Michael F <Millermf@state.gov>; Noonan, Michael J <NoonanMJ@state.gov>
Subject: RE: ITAR/CCL Firearms Rule

 

Tim-

Sarah

From: Timothy Mooney <Timothy, Mooney@bis.doc.gov>

 

Sent: Monday, September 24, 2018 4:52 PM

 

 

 

 

<LAbraham@doc.gov>; Hillary Hess <Hillary G gov>; Foster, John A <FosterJA2@ .ov>; M
<Millermf(@state.gov>; Noonan, Michael J <NoonanMJ @state.gov>

Subject: RE: ITAR/CCL Firearms Rule

Sarah,

 

From: Steven Clagett
Sent: Monday, September 24, 2018 4:33 PM
To: Timothy Mooney <Timothy.Mooney(@bis.doc.gov>; Richard Ashooh <Richard. Ashooh@bis.doc.gov>

 

 

Cc: Karen NiesVogel <Karen.Nies Vogel@bis.doc.gav>; Alexander Lopes <Alexander.Lopes(@bis.doc.gov>; Matthew Borman

 

 

<LAbraham@doc.gov>; Hillary Hess <Hillary.Hess(@bis.doc.gov>; Foster, John A <FosterJA2@state.zov>; Miller, Michael F

<Millermf@state.gov>; Noonan, Michael J <NoonanMJ@state.gov>
Subject: RE: ITAR/CCL Firearms Rule

 

WASHSTATEC001103
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 218 of 502

From: Heidema, Sarah J [mailto:HeidemaSJ@state.gov]

Sent: Monday, September 24, 2018 4:11 PM

To: Timothy Mooney; Richard Ashooh

Cc: Karen NiesVogel; Alexander Lopes; Steven Clagett; Matthew Borman; Monjay, Robert; Hart, Robert L; Abraham, Liz; Hillary
Hess; Foster, John A; Miller, Michael F; Noonan, Michael J

Subject: RE: ITAR/CCL Firearms Rule

Tim

2

All the best,

Sarah
Official

UNCLASSIFIED

From: Timothy Mooney <Timothy, Mooney@bis.doc.gov>
Sent: Friday, September 21, 2018 2:02 PM

 

   

 

 
 

Monjay, Robert <MonjayR
<Hillary. Hess@bis.doc.gov>

AREER sh Al BE ee A

Subject: RE: ITAR/CCL Firearms Rule

DAS String,

WASHSTATEC001104
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 219 of 502

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security

Tel

From: Richard Ashooh

Sent: Friday, September 21, 2018 1:38 PM

To: ‘String, Marik A' <StringMA@state pov>

Ce: Timothy Mooney <Timothy.Mooncy@bis.doc.gov>; Karen Nies Vogel <Karen.Nies Vogel@bis.doc.gov>; Alexander Lopes
<Alexander.Lopes@bis.doc.gov>; Steven Clagett <Steven.Clagett@bis.doc.gov>; Matthew Borman

<Matthew. Borman@bis.doc.gov>

Subject: RE: ITAR/CCL Firearms Rule

 

 

 

 

Rich

Sent: Thursday, September 20, 2018 3:14 PM
To: Richard Ashooh <Richard. Ashooh@bis.doc.gov>
Subject: ITAR/CCL Firearms Rule

 

Dear Rich,

 

WASHSTATECO001105
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 220 of 502

Marik

Marik A. String
Deputy Assistant Secretary
Bureau of Political-Military A ffairs

U.S. Department of State

Official - SBU

UNCLASSIFIED
Official

UNCLASSIFIED

WASHSTATECO001106
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 221 of 502

Message (Digitally Signed)

From: Monjay, Robert [MonjayR@state.gov]

Sent: 10/9/2018 6:16:59 PM

To: Daoussi, Susan G CIV DTSA LD (US) [susan.g.daoussi.civ@mail.mil]

cc: Hart, Robert L [HartRL@state.gov]; Davidson-Hood, Simon [DavidsonHoodS@state.gov]
Subject: RE: Categories I-lll Regulation

Attachments: Cat I-lI} FR - FRN 10.docx; smime.p7s

 

Thanks
Rob

----- Original Message-----

From: Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil>

Sent: Wednesday, October 3, 2018 9:28 AM

To: Monjay, Robert <MonjayR@state.gov>; Hart, Robert L <HartRL@state.gov>; Davidson-Hood, Simon
<DavidsonHoods@state. gov>

Subject: Categories I-III Regulation

Thank you.

Regards,

Susan

Susan G Daoussi

Division Chief, Gold Team

Licensing Directorate,

Defense Technology Security Administration (DTSA)

Susan.G.Daoussi.civ@mail.mil

WASHSTATECO001107
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 222 of 502

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Sent: 10/16/2018 3:35:12 PM

To: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Peckham, Yvonne M [PeckhamYM @state.gov];
Kottmyer, Alice M [KottmyerAM@state.gov]; Robert Monjay (monjayr@state.gov) [monjayr@state.gov]; Mathew,
Asha [amathew@doc.gov]; Robbins, Peter [PRobbins@doc.gov]; Hillary Hess [Hillary Hess@bis.doc.gov]; Abraham,
Liz [LAbraham @doc.gov}

cc: Joyce, Shannon M. EOP/OMB [Shannon_M_Joyce@omb.eop.gov]

Subject: RE: Export control rules on guns (cats 1-3)

Thanks, Jasmeet.

Tim

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Tuesday, October 16, 2018 11:29 AM

To: Peckham, Yvonne M <PeckhamYM @state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>; Robert Monjay
(monjayr@state.gov) <monjayr@state.gov>; Mathew, Asha <amathew@doc.gov>; Robbins, Peter <PRobbins@doc.gov>;
Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Ce: Joyce, Shannon M. EOP/OMB <Shannon_M_Joyce@omb.eop.gov>

Subject: Export control rules on guns (cats 1-3)

 

Thanks!

WASHSTATECO001108
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 223 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 10/18/2018 3:20:31 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: FW: AR in Washington v. State

Attachments: ECR_Criteria_Att.1.pdf; Cat | _draft10062010 (2).docx; ECR_Positive_List_Review_Process Doc_8 16_10.pdf;
REVISED DOD Do Not Staff List (DNSL)--6/01/09

Rob Hart

Official - SBU (Deliberative Process, Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Wednesday, October 17, 2018 12:43 PM

To: Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>

Ce: Foster, John A <FosterJA2 @state.gov>

Subject: FW: AR in Washington v. State

DTCP —

Thanks,
Shana

 

 

Sent: Wednesday, October 17, 2018 11:17 AM

To: Rogers, Shana A <RogersSA2@state.gov>
Subject: FW: AR in Washington v. State

Shana,

 

Vir,

Don

WASHSTATECO001109
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 224 of 502

Donald F. Cox

Deputy Assistant General Counsel
(Research, Development and Acquisition)
Pentagon, RM 4C682

Washington, DC 20350-1000

From: Devendorf, Thomas E CIV DTSA TD (US) <thomas.e.devendorf.civ@mail.mil>
Sent: Tuesday, October 16, 2018 2:00 PM

To: Cox, Donald F CIV ASN (RDA), AGC <donald. fcox@navy.mil>

Cc: Oukrop, Kenneth Jeffrey (Ken) CIV DTSA LD (US) <kenneth.j oukrop.civ@mail._mil>
Subject: RE: AR in Washington v. State

 

 

 

Sent: Friday, October 12, 2018 1:46 PM
To: Devendorf, Thomas E CIV DTSA TD (US) <thomas.e.devendorf.civ@mail.mil>

 

Cc: Oukrop, Kenneth Jeffrey (Ken) CIV DTSA LD (US) <kenneth.j.oukrop.civ@mail.mil>; Minnifield, Tracy J CIV DTSA LD (US)
<tracy.j.minnifield.civi@mail mil>; Grenn, Michael W CIV DTSA TD (US) <michael.w.grenn.civ@mail.mil>; Daoussi, Susan G CIV

DTSA LD (US) <susan.g.daoussi.civ@mail mil>
Subject: RE: AR in Washington v. State

vit,

 

 

 

Don

From: Devendorf, Thomas E CIV DTSA TD (US) <thomas.ce.devendorf.civ@mail.mil>

 

WASHSTATECO001110
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 225 of 502

Sent: Friday, October 12, 2018 1:19 PM

EMEA es ho ON

Cc: Oukrop, Kenneth Jeffrey (Ken) CIV DTSA LD (US) <kenneth.j.oukrop.civ@mail.mil>; Minnifield, Tracy J CTV DTSA LD (US)
<tracy.j minnifield.civ@mail.mil>; Grenn, Michael W CIV DTSA TD (US) <michael.w.grenn.civ@mail.mil>; Daoussi, Susan G CIV

 

 

 

Subject: RE: AR in Washington v. State

Don,

Tom

From: Cox, Donald F CIV ASN (RDA), AGC <donald.f.cox@navy.mil>

Sent: Friday, October 12, 2018 12:59 PM

To: Devendorf, Thomas E CIV DTSA TD (US) <thomas.e.devendorf.civ@mail mil>
Subject: FW: AR in Washington v. State

 

Hi Tom,

 

Thanks.

Don

Subject: [Non-DoD Source] AR in Washington v. State

Don,

WASHSTATECO001111
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 226 of 502

 

Many thanks,

Shana

Shana Rogers
Attorney-Adviser, L/PM
U.S. Department of State

(202) 647-8546 (office)

a :)

rogerssa2@state.gov <mailto:rogerssa2@state.gov>

Official - SBU (Deliberative Process, Attorney Work Product)

UNCLASSIFIED

Official - SBU (Deliberative Process, Attorney Work Product, Attorney-Client Privilege)

UNCLASSIFIED

WASHSTATECO001112
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 227 of 502

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 10/26/2018 11:47:51 AM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: PCC on Export Controls (Cats 1-3) Readout

Importance: High

VM

From: Miller, Michael F

Sent: Thursday, October 25, 2018 8:46 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>

Ce: String, Marik A <StringMA@state.gov>; Miller, Michael F <Millermf@state.gov>
Subject: Re: PCC on Export Controls (Cats 1-3} Readout

+ttt+tetttt+

 

WASHSTATECO001113
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 228 of 502

 

WASHSTATECO001114
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 229 of 502

 

Message

From: Timothy Mocney [Timothy.Mooney@bis.doc.gov]

Sent: 11/2/2018 3:58:25 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov];
Richard Ashoch [Richard.Ashooh@bis.doc.gov]; Alexander Lopes [Alexander.Lopes@bis.doc.gov]; Steven Clagett
[Steven.Clagett @bis.doc.gov]

cc: Monjay, Robert [MonjayR@state.gov]; Hart, Robert L [HartRL@state.gov]; Miller, Michael F [Millermf@state.gov];
Matthew Borman [Matthew.Borman @bis.doc.gov]; String, Marik A [StringMA@state.gov]

Subject: RE: CATS I-Ill Timeline

Attachments: 2018-11-2_CLEAN I-ill timeline with State comments + BIS comments.docx

Thanks, Sarah.

 

Tim

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, November 01, 2018 1:48 PM

To: Timothy Mooney <Timothy.Mooney @bis.doc.gov>; Seehra, Jasmeet K. EOP/OMB

<Jasmeet_K. Seehra@omb.eop.gov>; Richard Ashooh <Richard.Ashooh@bis.doc.gov>; Alexander Lopes
<Alexander.Lopes@bis.doc.gov>; Steven Clagett <Steven.Clagett@bis.doc.gov>

Cc: Monjay, Robert <MonjayR@state.gov>; Hart, Robert L <HartRL@state.gov>; Miller, Michael F <Millermf@state.gov>;
Matthew Borman <Matthew.Borman@bis.doc.gov>; String, Marik A <StringMA@state.gov>

Subject: RE: CATS I-lll Timeline

 

WASHSTATECO001115
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 230 of 502

Sarah

Official
LINCLASSIFIED

From: Timothy Mooney <Timethy. Mooney @bis. coc gay>
Sent: Thursday, November 1, 2018 11:35 AM

 

ceatuerieneriscectatetenenuerineresSéWinerventarntenenceceRctacenenes

Richard Ashooh <Richard. Ashooh@bis.doc.goy>; Lopes, Alexander <alexander lopes@bis.dac.eov>; Clagett, Steven
<steven. clagett @bis.doc.eov>

 

 

Matthew Borman <Matthew. Borman@ bis. coc. eayv>
Subject: RE: CATS I-lll Timeline

Sarah,

Thanks,
Tim

From: Heidema, Sarah J <HeidemaSi@istate eay>

Sent: Thursday, November 01, 2018 11:18 AM

To: Timothy Mooney <Timothy. Mooney @bis.doc.gov>; Seehra, Jasmeet K. EOP/OMB

<Jasmeet K. Seehra@iomb.eon.goy>; Richard Ashooh <BRichard. Ashooh@bis.doc.gov>; Alexander Lopes
<Alexander.Lopesibis.coc.poy>; Steven Clagett <Steven. Clagett @ bis doc zay>

 

 

 

 

Subject: RE: CATS I-lll Timeline

Tim-

 

Thanks much,
Sarah

Official
LINCLASSIFIED

WASHSTATECO001116
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 231 of 502

From: Timothy Mooney <Tirnothy. Mooney @bis.doc.gov>
Sent: Friday, October 26, 2018 4:58 PM

 

 

  

Richard Ashooh <Richard Ashooh@bis.doc.gzov>; Lopes, Alexander <alexander Jopes@bis.doc.gov>;
<steven clagett @bis.doc.gov>
Ce: Monjay, Robert <Maniayk
Subject: RE: CATS I-lll Timeline

Tim

age

 

 

 

‘2. poy>; Hart, Robert L <Harthil @state. goy>; Miller, Michael F <Milerm{i@state sov>

         

 

From: Seehra, Jasmeet K. EOP/OMB <lasmmeet K. Seehra@omb.con.gov>
Sent: Friday, October 26, 2018 2:49 PM

 

<Alexander.Lopes@ bis. doc.goy>; Steven Clagett <Steven Clagett @bis doc.gov>; Timothy Mooney

 

 

<Timothy. Mooney @ bis. doc. goy>

 

 

Subject: RE: CATS I-lll Timeline

 

From: Heidema, Sarah J <HeidemaSi@istate eay>

Sent: Friday, October 26, 2018 2:28 PM

To: Richard Ashooh <Richard Ashoch@bis.dac.zov>; Lopes, Alexander <aiexander lopes@ bis. cioc.goy>; Clagett, Steven
<steven clagetti@bis cloc.gav>; Seehra, Jasmeet K. EOP/OMB <lasmeet K. Seehra@omb.eop.gov>; Timothy Mooney
<Timothy. Mooney bis cloc.goy>

 

 

 

 

 

 

Subject: RE: CATS I-lll Timeline

 

WASHSTATECO001117
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 232 of 502

 

Official
UNCLASSIFIED

From: Kouts, Jodi L. EOP/NSC <Jodi.L kouts@nse.eop.gay>

Sent: Thursday, October 25, 2018 4:47 PM

To: Heidema, Sarah J <HeidemaSi @state. gov>; Miller, Michael F <Milerm{@istate.gav>; Richard Ashooh
<Richard Ashoohi® bis coc. zov>; Lopes, Alexander <alexander lones@ bis.doc.gov>; Clagett, Steven
<steven clazeti@ bis. coc. aove>; Seehra, Jasmeet K. EOP/OMB <lasmeet K. Seehra@omb con gov>

Cc: Morrison, Timothy A. EOP/NSC <Timothy.A.Morrison@nsc.cop.gov>

Subject: CATS I-Ill Timeline

importance: High

 

 

 

All-

Thank you!
Jodi

Jodi L. Kouts
Director for Nonproliferation and Strategic Trade
National Security Council

   

Secure:

WASHSTATECO001118
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 233 of 502

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 11/7/2018 5:55:44 PM

To: Monjay, Robert [MonjayR@state.gov]; Kottmyer, Alice M [KottmyerAM @state.gov]; Peckham, Yvonne M

[PeckhamYM @state.gov]; Hart,Robert L [HartRL@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Ganzer, Ann
K [GanzerAK @state.gov]; Plotnick, Sarah (Federal) [splotnick@doc.gov]; Robbins, Peter (Federal)
[PRobbins@doc.gov]; Asha,Mathew [amathew@doc.gov]; Rogers, Shana A [RogersSA2 @state.gov];
Heidi.Cohen@treasury.gov; Hanoi. Veras@treasury.gov; DHSOGCRegulations [DHSOGCRegulations@hq.dhs.gov];
'DOE Reg Mailbox(GC-7 lenergyregs@hq.doe.gov)' [GC-7 lenergyregs@hq.doe.gov]; Jennings, Nanette (HQ-LAQ0O)
[nanette.jennings@nasa.gov]; Parker, Cheryl E.(HQ-LAQOO) [cheryl.e.parker@nasa.gov]; Hinchman, Robert (OLP)
{Robert.Hinchman@usdoj.gov]; Gormsen, Eric T (OLP) [Eric.T.Gormsen@usdoj.gov]; Krueger, Thomas G
[Krueger?G@state.gov]; Daoussi, Susan G CIV DTSA LD (US) [susan.g.daoussi.civ@mail.mil]; Laychak,Michael R SES
DTSA EO (US) [michael.r.laychak.civ@mail.mil]; Minnifield, Tracy J CIV DTSA LD (US) [tracy.j.minnifield.civ@mail.mil];
Mueller, AndrewJ CIV DTSA LD (US) [andrew.j.mueller2.civ@mail.mil]; Rodriguez, Candice LCIV DTSA LD (US)
[candice.|.rodriguez.civ@ mail.mil]; Toppings, Patricia L CIV OSD ODCMO (US) [patricia.|.toppings.civ@mail.mil]

cc: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Hunt, AlexT. EOP/OMB
[Alexander_T._ Hunt@omb.eop.gov]; Theroux, Rich P. EOP/OMB [Richard_P._Theroux@omb.eop.gov]; Joyce,
Shannon M. EOP/OMB [Shannon_M_Joyce@omb.eop.gov]; Turner, Austin F. EOP/OMB
[Austin_F_Turner@omb.eop.gov]; Vanka, Sarita EOP/OMB [Sarita_Vanka@omb.eop.gov]; McGinnis, Kevin E.
EOP/OMB [Kevin_E_McGinnis@omb.eop.gov]; Nye, Joseph B. EOP/OMB [Joseph_B_Nye@omb.eop.gov]

Subject: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories I-IIf on
firearms, armaments, and ammunition

Attachments: 0694-AF47_2018-11-2 Clean Commerce Cat I-IIl firearms rule.docx; Cat I-III FR - FRN 10.docx

WASHSTATECO001119
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 234 of 502

 

Message

From: Peckham, Yvonne M [PeckhamYM @state.gov]

Sent: 11/7/2018 6:30:47 PM

To: Joyce, Shannon (Shannon_M_Joyce@omb.eop.gov) [Shannon_M_Joyce@omb.ecp.gov]

cc: Hart, Robert L [HartRL@state.gov]; Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Peckham,
Yvonne M [PeckhamYM @state.gov]

Subject: RE: Cat I-Ill (firearms) rule

Shannon,

Thank you,
Yvonne

Official
UNCLASSIFIED

From: Peckham, Yvonne M

Sent: Wednesday, November 7, 2018 1:19 PM

To: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Peckham, Yvonne M <PeckhamYM @state.gov>
Subject: FW: Cat I-Ill (firearms) rule

Hi Jasmeet,

Yvonne

Official
UNCLASSIFIED

From: Hart, Robert L

Sent: Wednesday, November 7, 2018 12:55 PM
To: Peckham, Yvonne M <Peckham¥M @state.gov>
Subject: FW: Cat I-III (firearms) rule

 

Thanks,

Rob Hart
202.736.9221

Official
UNCLASSIFIED

WASHSTATECO0

a

| hartri@state cov

1120
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 235 of 502

From: Seehra, Jasmeet K. EOP/OMB <lasmmeet K. Seehra@omb.con.gov>
Sent: Wednesday, November 7, 2018 12:43 PM

Sistate.gov>; Monjay, Robert <MoniayR@state.zov>; Rogers, ShanaA

 
 
 

Subject: RE: Cat I-IIl (firearms) rule

cenrneveenencsrentstveSWicervuevercentneretedkeveencet

Sent: Wednesday, November 7, 2018 10:00 AM
To: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@emb.ecop.gov>

<RogersSA?2 @istate goy>
Subject: RE: Cat I-Ill (firearms) rule

Rob Hart

cesecccenenceceneS@vientvcatensnercesendeckerceeees

Official
UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@omb.con.gov>
Sent: Wednesday, November 7, 2018 8:19 AM
To: Heidema, Sarah J <HeidemaSi@ state goy>

 

<MonjayR @state.gov>; Richard Ashooh <Bichard.Ashooh@bis. doc.gov>; Matthew Borman
<Matthew.Borman@bis.doc.gov>; Lopes, Alexander <alexancder lopes@bis.doc.gov>; Clagett, Steven
<steverclagett @ibis.doc.gov>; Jeff Bond <Jeff. Band @bis.doc.¢ov>; Hillary Hess <Hilary. Hess@ibis.doc.gov>; Karen

 

 

       

NiesVogel <Karen NiesVorel @bis doc. zov>; splotnicki@doc.sov; Abraham, Liz <LAbraham @coc.gav>; Kottmyer, Alice M

 

 

WASHSTATEC001 121
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 236 of 502

On Nov 7, 2018, at 7:55 AM, Heidema, Sarah J <HeidermaS!@istate.gov> wrote:

Official
UNCLASSIFIED

From: Timothy Mooney <Timothy.Mooneyi@bis. doc gov>
Sent: Tuesday, November 6, 2018 5:34 PM
To: Heidema, Sarah J <HeidemaSi @state. gov>; Hart, Robert L <Harthi @ state sav>; Monjay, Robert

 

Ce: Richard Ashooh <Richare Ashooh@bis.dac.gov>; Matthew Borman

<Matthew.Borman@bis doc.gav>; Lopes, Alexander <alexander jopes@bis.doc.gov>; Clagett, Steven
<steven.clagett @bis.doc.gov>; Jeff Bond <Jel. Bond @his.dac.gov>; Hillary Hess

<Hillary. Hess @ bis. coc.gov>; Karen NiesVogel <Karen.NiesVogel @bis.doc.gov>; sploinick@idac. gov;
Abraham, Liz <LAbraham@dac.gov>; Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@omb.cop.pav>
Subject: Cat I-ill (firearms) rule (Commerce rule is cleared for sending to OMB. Commerce OGC will
upload in ROCIS when Jasmeet is ready to accept it)

 

 

 

 

    

Sarah,

Tim

WASHSTATEC001122
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 237 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 11/7/2018 6:45:12 PM

To: Krueger, Thomas G [KruegerTG@state.gov]; McClung, Gailyn W [McClungGW @state.gov]; Young, LaToya M

[YoungLM2 @state.gov]; Barron,Benjamin A [BarronBA@state.gov]; Blaha, Charles O [BlahaCO@state.gov]; Walker,
Wilbert P (Pete) [WalkerWP@state.gov]; Douville, Alex J [DouvilleAJ@state.gov]; Shin, Jae E [ShinJE@state.gov];
Rogers, Shana A [RogersSA2 @state.gov]; Kottmyer, Alice M [KottmyerAM@state.gov]

cc: Hamilton, Catherine E [HamiltonCE @state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; Davidson-Hood, Simon
[DavidsonHoodS@state.gov]; Foster, John A [FosterJA2@state.gov]; Hart, Robert L [HartRL@state.gov]; Heidema,
Sarah J [HeidemaSJ@state.gov]; Hess, Rachel [HessR @state.gov]; Monjay, Robert [MonjayR@state.gov]; Peckham,
Yvonne M [PeckhamYM @state.gov]

Subject: FW: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories I-ill on
firearms, armaments, and ammunition

Attachments: 0694-AF47_2018-11-2 Clean Commerce Cat I-Ill firearms rule.docx; Cat I-III FR - FRN 10.docx

HEAL

 

Thank you
Rob
Official - SBU

UNCLASSIMED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Wednesday, November 7, 2018 12:56 PM

To: Monjay, Robert <MonjayR@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; Peckham, Yvonne M
<PeckhamYM @state.gov>; Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Ganzer, Ann
K <GanzerAK@state.gov>; Plotnick, Sarah (Federal) <splotnick@doc.gov>; Robbins, Peter (Federal)
<PRobbins@doc.gov>; Asha, Mathew <amathew@doc.gov>; Rogers, Shana A <RogersSA2 @state.gov>;

Heidi.Cohen @treasury.gov; Hanoi. Veras@treasury.gov; DHSOGCRegulations <DHSOGCRegulations@hq.dhs.gov>; ‘DOE
Reg Mailbox (GC-71energyregs@hq.doe.gov)' <GC-71lenergyregs@hq.doe.gov>; Jennings, Nanette (HQ-LAOQO)
<nanette.jennings@nasa.gov>; Parker, Cheryl E. (HQ-LAOOO) <cheryl.e.parker@nasa.gov>; Hinchman, Robert (OLP)
<Robert.Hinchman@usdoj.gov>; Gormsen, Eric T (OLP) <Eric.T.Gormsen@usdoj.gov>; Krueger, Thomas G

<KruegerTG @state.gov>; Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil>; Laychak, Michael R SES
DTSA EO (US) <michael.r.laychak.civ@mail.mil>; Minnifield, Tracy J CIV DTSA LD (US) <tracy.j.minnifield.civ@ mail.mil>;
Mueller, Andrew J CIV DTSA LD (US) <andrew.j.mueller2.civ@mail.mil>; Rodriguez, Candice L CIV DTSA LD (US)
<candice.|.rodriguez.civ@mail.mil>; Toppings, Patricia L CIV OSD ODCMO (US) <patricia.|.toppings.civ@mail.mil>

Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>; Hunt, Alex T. EOP/OMB
<Alexander_T._Hunt@omb.eop.gov>; Theroux, Rich P. EOP/OMB <Richard_P._Theroux@omb.eop.gov>; Joyce, Shannon
M. EOP/OMB <Shannon_M_Joyce@omb.eop.gov>; Turner, Austin F. EOP/OMB <Austin_F_Turner@omb.eop.gov>;
Vanka, Sarita EOP/OMB <Sarita_Vanka@omb.eop.gov>; McGinnis, Kevin E. EOP/OMB
<Kevin_E_McGinnis@omb.eop.gov>; Nye, Joseph B. EOP/OMB <Joseph_B_Nye@omb.eop.gov>

Subject: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories I-ill
on firearms, armaments, and ammunition

 

WASHSTATEC001123
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 238 of 502

 

 

WASHSTATEC001124
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 239 of 502

 

Message

From: Timothy Mocney [Timothy.Mooney@bis.doc.gov]

Sent: 11/9/2018 7:56:49 PM

To: Hart, Robert L [HartRL@state.gov]

cc: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: Cat I-Ill (firearms) rule (Commerce rule is cleared for sending to OMB. Commerce OGC will upload in ROCIS when
Jasmeet is ready to accept it)

Rob,

Tim

From: Hart, Robert L <HartRL@state.gov>

Sent: Thursday, November 08, 2018 11:04 AM

To: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Ce: Rogers, Shana A <RogersSA2@state.gov>

Subject: RE: Cat I-III (firearms) rule (Commerce rule is cleared for sending to OMB. Commerce OGC will upload in ROCIS
when Jasmeet is ready to accept it)

| amma

Thanks,

Rob Hart
202.736.9221 | hartri@state gov

Official
UNCLASSIFIED

From: Timothy Mooney <Timethy. Mooney @bis.doc.gov>
Sent: Tuesday, November 6, 2018 5:34 PM
To: Heidema, Sarah J <HeidemaSi @state.eov>; Hart, Robert L <Harthi @istate.gov>; Monjay, Robert

 

 

Ce: Richard Ashoch <Richarc. Ashooh@bis.<ioc.env>; Matthew Borman <Matthew.Borman@bis.cdoc.gov>; Lopes,
Alexander <siexander jopes@ibis coc.gov>; Clagett, Steven <steven.clagett @bis doc.gov>; Jeff Bond

 

 

 

 

 

TeatvicnenecestuceveeceetntereSDveecscencnceurneccerenenceceteberceneee Fn BN ENA I RD ON OO et rac dinlecenrnrcuszenceneBWaertaesecntseetentvenevorsbeDertnente

splotnick @ doco; Abraham, Liz <LAbraham@doc.gov>; Seehra, Jasmeet K. EOP/OMB

<Jasmest K. Seehra@iomb.cap.gov>

Subject: Cat I-ill (firearms) rule (Commerce rule is cleared for sending to OMB. Commerce OGC will upload in ROCIS
when Jasmeet is ready to accept it)

     

 

Sarah,
Tim

WASHSTATECO001125
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 240 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 11/13/2018 4:34:26 PM

To: Schuyler J. Schouten (schuyler.j.schouten@who.eop.gov) [schuyler.j.schouten@who.eop.gov]

Subject: FW: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories I-Ill on

firearms, armaments, and ammunition
Attachments: 0694-AF47_2018-11-2 Clean Commerce Cat I-Ill firearms rule.docx; Cat I-III FR - FRN 10.docx

Hi Schuyler,

   

 

Many thanks,
Shana
Official - SBU

UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Wednesday, November 07, 2018 12:56 PM

To: Monjay, Robert <MonjayR@state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>; Peckham, Yvonne M
<PeckhamYM @state.gov>; Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J <HeidemaSJ @state.gov>; Ganzer, Ann
K <GanzerAK@state.gov>; Plotnick, Sarah (Federal) <splotnick@doc.gov>; Robbins, Peter (Federal)
<PRobbins@doc.gov>; Asha, Mathew <amathew@doc.gov>; Rogers, Shana A <RogersSA2 @state.gov>;

Heidi.Cohen @treasury.gov; Hanoi. Veras@treasury.gov; DHSOGCRegulations <DHSOGCRegulations@hq.dhs.gov>; ‘DOE
Reg Mailbox (GC-71energyregs@hq.doe.gov)' <GC-71lenergyregs@hq.doe.gov>; Jennings, Nanette (HQ-LAGGO)
<nanette.jennings@nasa.gov>; Parker, Cheryl E. (HQ-LAQ00) <cheryl.e.parker@nasa.gov>; Hinchman, Robert (OLP)
<Robert.Hinchman@usdoj.gov>; Gormsen, Eric T (OLP) <Eric.T.Gormsen@usdoj.gov>; Krueger, Thomas G
<Krueger?G@state.gov>; Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil>; Laychak, Michael R SES
DTSA EO (US) <michael.r.laychak.civ@mail.mil>; Minnifield, Tracy J CIV DTSA LD (US) <tracy.j.minnifield.civ@ mail.mil>;
Mueller, Andrew J CIV DTSA LD (US) <andrew.j.mueller2.civ@mail.mil>; Rodriguez, Candice L CIV DTSA LD (US)
<candice.|.rodriguez.civ@mail.mil>; Toppings, Patricia L CIV OSD ODCMO (US) <patricia.|.toppings.civ@mail.mil>

Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K. Seehra@omb.eop.gov>; Hunt, Alex T. EOP/OMB

<Alexander_T._ Hunt@omb.eop.gov>; Theroux, Rich P. EOP/OMB <Richard_P._ Theroux@omb.eop.gov>; Joyce, Shannon
M. EOP/OMB <Shannon_M_Joyce@omb.eop.gov>; Turner, Austin F. EOP/OMB <Austin_F_Turner@omb.eop.gov>;
Vanka, Sarita EOP/OMB <Sarita_ Vanka@omb.eop.gov>; McGinnis, Kevin E. EOP/OMB
<Kevin_E_McGinnis@omb.eop.gov>; Nye, Joseph B. EOP/OMB <Joseph_B_Nye@omb.eop.gov>

Subject: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories I-lll
on firearms, armaments, and ammunition

 

WASHSTATEC001126
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 241 of 502

WASHSTATECO001127
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 242 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 11/14/2018 9:04:04 PM

To: Monjay, Robert [MonjayR@state.gov]

Subject: RE: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories I-lll on

firearms, armaments, and ammunition
Attachments: 0694-AF47_2018-11-2 Clean Commerce Cat I-IIl firearms rule.docx

 

Thanks,
Shana

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Tuesday, November 13, 2018 6:43 PM

To: Krueger, Thomas G <Krueger1G@state.gov>; McClung, Gailyn W <McClungGW @state.gov>; Young, Latoya M
<YoungLM2@state.gov>; Barron, Benjamin A <BarronBA@state.gov>; Blaha, Charles O <BlahaCO @state.gov>; Walker,
Wilbert P (Pete) <WalkerWP @state.gov>; Douville, Alex J <DouvilleAJ@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>

Cc: Hamilton, Catherine E <HamiltonCE@state.gov>; Noonan, Michael J <NoonanMJ@state.gov>; Davidson-Hood, Simon
<DavidsonHoodS @state.gov>; Foster, John A <FosterJA2@state.gov>; Hart, Robert L <HartRL@state.gov>; Heidema,
Sarah J <HeidemaSJ@state.gov>; Hess, Rachel <HessR@state.gov>; Peckham, Yvonne M <PeckhamYM@state.gov>
Subject: RE: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories I-
ill on firearms, armaments, and ammunition

All,
Thanks
Rob

Rebert J. Monjay

US. Department of State
Office of Defense Trade Controls Policy
Phone: 202.663.2817
Email: MonjayR@state soy

Official - SBU
LINCLASSIFIED

   

From: Monjay, Robert
Sent: Wednesday, November 7, 2018 1:45 PM

WASHSTATEC001128
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 243 of 502

senentvneoeceee di Recvacerenescves®Wentvnercrecersercccebedeecenene sulneriecenrecezenterentncecentS@tentvcacencnercescncdeckerseceer Poe ne EAM Mth RGAE B Mew ad NadlOUN Dood MnvnereseranseninecienrBWuesineruecenevereesetobeevseres

Wilbert P (Pete) <Walker\WP@state.zov>; Douville, Alex J <DouvilleAi@state gov>; Shin, Jae E <ShinJE@state. goy>;
Rogers, Shana A <RogersSA2 @state gov>; Kottmyer, Alice M <KotimyerAM@ state. gov>

 

<DavidsonHoodS @state.goy>; Foster, John A <Foster{42 @state gov>; Hart, Robert L <HartRiL@state.gov>; Heidema,
Sarah J <HeidemaSJ @state gov>; Hess, Rachel <Hesskh @state.gov>; Monjay, Robert <MoniayR@state goy>; Peckham,
Yvonne M <PeckhamyM @istat
Subject: FW: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories !-
ill on firearms, armaments, and ammunition

 

 

 

 

 

 

Wank yOu
Rob

Official - SBU
UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@omb.con goy>

Sent: Wednesday, November 7, 2018 12:56 PM

To: Monjay, Robert <MoniayR @state gov>; Kottmyer, Alice M <KotimyerAM @state gov>; Peckham, Yvonne M
<PeckhamYM@istate.gov>; Hart, Robert L <HartRLi@state gov>; Heidema, Sarah J <HeidermaSi @state.gov>; Ganzer, Ann

 

 

 

<PRobbins@doc.gov>; Asha, Mathew <amathew@ doc.gov>; Rogers, Shana A <RKogersSA? @state gov;

Heidi Cohen (@treasury.gov; Hanol Veras@treasury.gov; DHSOGCRegulations <bHSOGCRegulations@ ha.dhs.gov>; 'DOE
Reg Mailbox (GC-? lenergyregs @ha.doe.gov)' <GC-? Llenereyress@ho.doe.gove>; Jennings, Nanette (HQ-LA000)
<nanetice jennings @inasa.gov>; Parker, Cheryl E. (HQ-LAOQOO) <chery!.¢.parkerG@inasa.gov>; Hinchman, Robert (OLP)
<Robert.Hinchman@usdoj gav>; Gormsen, Eric T (OLP) <Eric. T.Gormsen@usdal.gov>; Krueger, Thomas G
<Krueper?TG@state.gov>; Daoussi, Susan G CIV DTSALD (US) <susan.¢. dacussich@mallmil>; Laychak, Michael R SES
DTSA EO (US) <michael.riaychak.civi@mailrmil>; Minnifield, Tracy J CIV DTSA LD (US) <tracy..minnifield civ@ mail mib;
Mueller, Andrew J CIV DTSA LD (US) <andrew.Lmueller? civ@mailmil>; Rodriguez, Candice L CIV DTSALD (US)
<candice.Lrodripuez.clv@mailmil>; Toppings, Patricia L CIV OSD ODCMO (US) <pairicia.| tongings. civ@mail.mil>

Ce: Seehra, Jasmeet K. EOP/OMB <Jasrneet K. Seehra@orb.cop.gov>; Hunt, Alex T. EOP/OMB

<Alexander T. Humt@eomb.coo.gov>; Theroux, Rich P. EOP/OMB <Richard P. Theroux@omb.eop.goy>; Joyce, Shannon
M. EOP/OMB <Shannon Mi Joyce@ormnb.coo.gov>; Turner, Austin F. EOP/OMB <Austin F Turner@omb.eop.gove;
Vanka, Sarita EOP/OMB <Sarita Vanka@omb.eop.goy>; McGinnis, Kevin E. EOP/OMB

<Kevin E MeGinnis@omb.con.gov>; Nye, Joseph B. EOP/OMB <Jeseph B Nyve@omb.con.eov>

Subject: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories I-lll
on firearms, armaments, and ammunition

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC001129
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 244 of 502

WASHSTATEC001130
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 245 of 502

 

Message

From: Hamilton, Catherine E [HamiltonCE @state.gov]

Sent: 11/15/2018 12:34:43 AM

To: Monjay, Robert [MonjayR@state.gov]

Subject: Re: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories I-Ill on

firearms, armaments, and ammunition

 

From: Monjay, Robert

Sent: Wednesday, November 14, 2018 7:32 PM

To: Hamilton, Catherine E

Subject: RE: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories
I-ITI on firearms, armaments, and ammunition

Official
UNCLASSIFIED

From: Hamilton, Catherine E

Sent: Wednesday, November 14, 2018 7:29 PM

To: Monjay, Robert <MonjayR@state.gov>

Subject: Re: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories I-
ill on firearms, armaments, and ammunition

 

From: Monjay, Robert

Sent: Wednesday, November 14, 2018 6:55 PM

To: Young, LaToya M; Barron, Benjamin A; Blaha, Charles O; Walker, Wilbert P (Pete); Douville, Alex J; Kottmyer, Alice
M

Cc: Hamilton, Catherine E; Peckham, Yvonne M

Subject: RE: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories
I-III on firearms, armaments, and ammunition

Hello all,

Thanks
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Tuesday, November 13, 2018 6:43 PM

To: Krueger, Thomas G <Krueger?G @'state.gov>; McClung, Gailyn W <McClungGW @istate.gov>; Young, LatoyaM
Wilbert P (Pete) <WalkerWP @istate eav>; Douville, Alex J <DouvilleA/ @state gov>; Shin, Jae E <ShiniE@state.
Rogers, Shana A <KogersSA? @istate.gov>; Kottmyer, Alice M <KotimyerAM @ state. gov>

PUD:

 

WASHSTATEC001 131
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 246 of 502

<Davidsonhoods @ state zov>; Foster, John A <Fester/A2 @state. sov>; Hart, Robert L <Harthi @state. gov>; Heidema,
Sarah J <HeidemaSs @state. cov>; Hess, Rachel <HessR@state.gov>; Peckham, Yvonne M <PackhamYM@ state. gav>

Subject: RE: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories |-
ill on firearms, armaments, and ammunition

 

 

All

Thanks
Rob

Robert J. Manjay

US. Department af State
Office of Defense Trade Controls Policy
Phone: 202.663.2847
Email: MonjavRepstate.gov

  

Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Wednesday, November 7, 2018 1:45 PM

 

   

<Young LM? @state.gov>; Barron, Benjamin A <BarronbAg@istate gov>; Blaha, Charles O <fishaCO@state.gov>; Walker,
Wilbert P (Pete) <WaikerWP@state.gov>; Douville, Alex J <fouvilleAl@ state gov>; Shin, Jae E <ShinJE@state gov;

Cc: Hamilton, Catherine E <HarmlitenC’ @ state. zov>; Noonan, Michael J <NoonanMi @state.gov>; Davidson-Hood, Simon
<DavidsontoodS @state.gov>; Foster, John A <Foster/A2 @state gov>; Hart, Robert L <HarthlL@state gov>; Heidema,

 

 

 

Yvonne M <PeckharmyM @state gov>
Subject: FW: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories |-
ill on firearms, armaments, and ammunition

 

 

HAL,

 

Thank you
Rob

Official - SBU
LINCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <lasrneet K. Seehra@omb.cop.gay>
Sent: Wednesday, November 7, 2018 12:56 PM

 

snencecectuceredereseduerceteSiveectuencercnenceceecRetecnneree, Fo Ne LEE BME p BAMA NeKe BN ON ep rinerencstenesedtentiestenenteteneses Wieacvnercrecceneneccebedeecenene

<PeckhamyM @state gov>; Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J <HeidernaS! @istate.zov>; Ganzer, Ann
K <GarzerAk@state.eov>; Plotnick, Sarah (Federal) <splotnick@doc.gov>; Robbins, Peter (Federal)

 

 

 

WASHSTATEC001132
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 247 of 502

sruceteceriececentceenenertines@WenerocersentceeRetecencnce FT NUE BMA OB M AGAMA BK WON rh ceceatncenecencestzcnrectar®Wueneveerenercecteedereenece, 20 Ny Ep MEE AGAR BGA BON ON ae cviebebeeteennsziecentactotventenernervacetenercetstedbecsaene

Heidi Cohen @treasury.gov; Hanol Veras@treasury.gov; DHSOGCRegulations <BHSOGCResulations@ha dhs. gov>; 'DOE
Reg Mailbox (GC-? lenergyrees@ha.doe.gov)' <GC-7 Lenereyregs @ ha .doe. gov>; Jennings, Nanette (HQ-LAGOO)

 

<Robert.Hinchman@usdoj|. gov>; Gormsen, Eric T (OLP) <Eric. 7.Gormsen@uscdal.eov>; Krueger, Thomas G

<Krueger?’G@ state gov>; Daoussi, Susan G CIV DTSA LD (US) <susan.g. daoussi civiimallmil>; Laychak, Michael R SES
DTSA EO (US) <michael.riaychak.civ@maillmil>; Minnifield, Tracy J CIV DTSA LD (US) <tracy.Lminnifield civ@mail mil;
Mueller, Andrew J CIV DTSA LD (US) <andrew.} mueller? .civ@mail.mil>; Rodriguez, Candice L CIV DTSALD (US}
<candice.Lrodriguez.chy@rmail.mil>; Toppings, Patricia L CIV OSD ODCMO (US) <patricia toppings chv@mall mil>

Ce: Seehra, Jasmeet K. EOP/OMB <iasmeet Kk. Seehra@omb.cop.aov>; Hunt, Alex T. EOP/OMB

<Alexander T. Hunt@omb.cos.gov>; Theroux, Rich P. EOP/OMB <Richard PB. Theroux®omb.eop.gov>; Joyce, Shannon
M. EOP/OMB <Shannon M Joyce @omb.eoo.gov>; Turner, Austin F. EOP/OMB <Austin F Turner@oemb.eon.gov>;
Vanka, Sarita EOP/OMB <Sarita Vanka@omb.eop.aev>; McGinnis, Kevin E. EOP/OMB

<Kevin E McGinnis@oamb.eon.gov>; Nye, Joseph B. EOP/OMB <Jaseph B Nye@ormib.eop.gov>

 

 

 

 

 

 

 

 

 

Subject: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories I-lll
on firearms, armaments, and ammunition

 

WASHSTATEC001133
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 248 of 502

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 11/16/2018 8:44:51 PM

To: ‘Grossman, Beth (Federal) (bgrossman@doc.gov)' [bgrossman@doc.gov]; Asha, Mathew [amathew@doc.gov];
Robbins, Peter [PRobbins@doc.gov]; Plotnick, Sarah (Federal) [splotnick @doc.gov]; Hart, Robert L
{HartRL@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Monjay,Robert [MonjayR@state.gov]; Ganzer, Ann K
[GanzerAK @state.gov]; Kottmyer, Alice M [KottmyerAM@state.gov]; Peckham, Yvonne M [PeckhamYM @state.gov]

cc: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Joyce,Shannon M. EOP/OMB
[Shannon_M_Joyce@omb.eop.gov]; Turner, Austin F.EOP/OMB [Austin_F_Turner@omb.eop.gov]; Kouts, Jodi L.
EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]

Subject: DOD comments on final Commerce and State Export Control Comments on Categories 1-3

Attachments: Cat I-Il! FR - FRN 10 (DOD Final).docx; 0694-AF47_2018-11-2 Clean Commerce Cat I-III firearms rule (DOD Final}.docx

 

WASHSTATEC001134
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 249 of 502

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 11/16/2018 9:44:56 PM

To: Hart, Robert L [HartRL@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Monjay, Robert [MonjayR@state.gov];
Peckham, YvonneM [PeckhamYM @state.gov]; Kottmyer, Alice M [KottmyerAM@state.gov]; 'Ganzer, Ann K'
[GanzerAK @state.gov]

cc: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Turner, Austin F. EOP/OMB
{Austin_F_Turner@omb.eop.gov]; Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]; Plotnick, Sarah (Federal)
[splotnick@doc.gov]; Mathew, Asha (Federal) [amathew@doc.gov]; ‘Grossman, Beth
(Federal) (bgrossman@doc.gov)' [ogrossman@doc.gov]; Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]; Joyce,
Shannon M. EOP/OMB [Shannon_M_Joyce@omb.eop.gov]

Subject: Commerce/BIS comments on State's rule for Cats 1-3 and Status of DHS comments

Attachments: 2018-11-16 BIS edits and comments on Cat I-Ill FR - FRN 10 - for sending to OMB.docx; CJ 346-14.pdf

  

 

Thanks!

WASHSTATECO001135
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 250 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 11/16/2018 9:59:38 PM

To: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

ce: Kottmyer, Alice M [KottmyerAM@state.gov]; Peckham, Yvonne M [PeckhamYM @state.gov]; Hart, Robert L

[HartRL@state.gov]; Heidema, Sarah! [HeidemaSJ@state.gov]; Ganzer, Ann K [GanzerAK@state.gov]; Rogers,Shana
A [RogersSA2 @state.gov]; Krueger, Thomas G [KruegerTG @state.gov]; Noonan, Michael J [NoonanMJ@state.gov]
Subject: RE: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories I-lll on
firearms, armaments, and ammunition
Attachments: 0694-AF47_2018-11-2 Clean Commerce Cat I-III firearms rule - DOS.docx

Jasmeet

 

Thanks
Rob

Robert J. Monjay

US. Department of State

Office of Defense Trade Conirols Policy
Phone: 202.663.2817

Official - SBU
UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Wednesday, November 7, 2018 12:56 PM

To: Monjay, Robert <MonjayR@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; Peckham, Yvonne M
<PeckhamYM @state.gov>; Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J <HeidemaS] @state.gov>; Ganzer, Ann
K <GanzerAK @state.gov>; Plotnick, Sarah (Federal) <splotnick@doc.gov>; Robbins, Peter (Federal)
<PRobbins@doc.gov>; Asha, Mathew <amathew@doc.gov>; Rogers, Shana A <RogersSA2 @state.gov>;

Heidi.Cohen @treasury.gov; Hanoi. Veras@treasury.gov; DHSOGCRegulations <DHSOGCRegulations@hq.dhs.gov>; 'DOE
Reg Mailbox (GC-71energyregs@hq.doe.gov)' <GC-71lenergyregs@hq.doe.gov>; Jennings, Nanette (HQ-LAQOO)
<nanette.jennings@nasa.gov>; Parker, Cheryl E. (HQ-LAOOO) <cheryl.e.parker@nasa.gov>; Hinchman, Robert (OLP)
<Robert.Hinchman@usdoj.gov>; Gormsen, Eric T (OLP) <Eric.T.Gormsen@usdoj.gov>; Krueger, Thomas G

<KruegerTG @state.gov>; Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@ mail.mil>; Laychak, Michael R SES
DTSA EO (US) <michael.r.laychak.civ@mail.mil>; Minnifield, Tracy J CIV DTSA LD (US) <tracy.j.minnifield.civ@mail.mil>;
Mueller, Andrew J CIV DTSA LD (US) <andrew.j.mueller2.civ@mail.mil>; Rodriguez, Candice L CIV DTSA LD (US)
<candice.|.rodriguez.civ@mail.mil>; Toppings, Patricia L CIV OSD ODCMO (US) <patricia.|.toppings.civ@mail.mil>

Ce: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>; Hunt, Alex T. EOP/OMB

<Alexander_T._ Hunt@omb.eop.gov>; Theroux, Rich P. EOP/OMB <Richard_P._Theroux@omb.eop.gov>; Joyce, Shannon
M. EOP/OMB <Shannon_M_Joyce@omb.eop.gov>; Turner, Austin F. EOP/OMB <Austin_F_Turner@omb.eop.gov>;
Vanka, Sarita EOP/OMB <Sarita_Vanka@omb.eop.gov>; McGinnis, Kevin E. EOP/OMB
<Kevin_E_McGinnis@omb.eop.gov>; Nye, Joseph B. EOP/OMB <Joseph_B_Nye@omb.eop.gov>

Subject: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories I-lll
on firearms, armaments, and ammunition

WASHSTATEC001136
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 251 of 502

WASHSTATEC001137
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 252 of 502

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 11/20/2018 2:32:21 PM

To: Plotnick, Sarah (Federal) [splotnick@doc.gov]; ‘Grossman, Beth(Federal) (bgrossman@doc.gov)'
[bgrossman@doc.gov]; Mathew, Asha (Federal) [amathew@doc.gov]; Robbins, Peter [PRobbins@doc.gov]; Monjay,
Robert [MonjayR@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, RobertL [HartRL@state.gov]; Krueger,
Thomas G [Krueger?G@state.gov]; Kottmyer, Alice M [KottmyerAM@state.gov]; Peckham, Yvonne M
[PeckhnamYM @state.gov]

cc: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Joyce, Shannon M. EOP/OMB
[Shannon_M_Joyce@omb.eop.gov]; Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]

Subject: DHS comments on State and Commerce Export Reform Rules for Categories I-Ill on firearms, armaments, and
ammunition

Attachments: Commerce Export_FR_cwp 11-13-18 + Entry edits.docx; Comments to DDTC and BIS Draft Final Rules.docx

 

WASHSTATEC001138
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 253 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 11/20/2018 2:36:03 PM

To: Monjay, Robert [MonjayR@state.gov]

Subject: RE: From DOJ -- Comments on Final State and Commerce Export Reform Rules for Categories I-lll on firearms,

armaments, and ammunition
Attachments: Cat I-Ill FR - FRN 10 (DOS response to DOD BIS ATF) RLH.docx

 

Rob Hart
202.736.9221 | hartyi@state. gov

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Monday, November 19, 2018 6:55 PM

To: Hart, Robert L <HartRL@state.gov>

Subject: RE: From DOJ -- Comments on Final State and Commerce Export Reform Rules for Categories I-III on firearms,

armaments, and ammunition

Official - SBU
UNCLASSIFIED

From: Hart, Robert L
Sent: Friday, November 16, 2018 5:00 PM

Subject: Fwd: From DOJ -- Comments on Final State and Commerce Export Reform Rules for Categories I-III on firearms,
armaments, and ammunition

Rob Hart

 

WASHSTATEC001139
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 254 of 502

From: Seehra, Jasmeet K. EOP/OMB <iasmeet &, seehra@omb.eon.goy>

Sent: Friday, November 16, 2018 10:40 PM

To: Robbins, Peter; Asha, Mathew; ‘Grossman, Beth (Federal) (bgrossman@cdoc.gav)'; Plotnick, Sarah (Federal); Monjay,
Robert; Heidema, Sarah J; Hart, Robert L; Ganzer, Ann K; Peckham, Yvonne M; Kottmyer, Alice M

Cc: Seehra, Jasmeet K. EOP/OMB; Joyce, Shannon M. EOP/OMB; Turner, Austin F. EOP/OMB

Subject: From DOJ -- Comments on Final State and Commerce Export Reform Rules for Categories I-lll on firearms,
armaments, and ammunition

 

Please see the attached files.

WASHSTATECO001140
Appointment

From:
Sent:
To:

Subject:
Location:

Start:
End:
Show Time As:

Recurrence:

Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 255 of 502

Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

11/20/2018 4:10:07 PM

Plotnick, Sarah (Federal) [splotnick@doc.gov]; Abraham, Liz [LAbraham@doc.gov]; Clagett, Steven
[steven.clagett@bis.doc.gov]; 'TimothyMooney' [Timothy.Mooney@bis.doc.gov]; Hart, Robert L [HartRL@state.gov];
Monjay, Robert [MonjayR@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Krueger, Thomas G
[Krueger?G@state.gov]; Kottmyer,Alice M [KottmyerAM @state.gov]; Laychak, Michael R SES DTSA EO (US)
[michael.r.laychak.civ@ mail.mil]; Mueller, Andrew J CIV DTSA LD (US) [andrew.j.mueller2.civ@mail.mil]; Schoen,
Barry A CIV DTSA LD (USA) [barry.a.schoen.civ@mail.mil]; Oukrop, Kenneth Jeffrey (Ken) CIV DTSA LD(US)
{kenneth.j.oukrop.civ@mail.mil]; Minnifield, Tracy J CIV DTSA LD (US) [tracy.j.minnifield.civ@mail.mil]; Daoussi,
Susan G CIV DTSA LD (US) [susan.g.daoussi.civ@mail.mil]; Brackett, Taurus L CIV DTSA LD (USA)
{taurus.|.brackett.civ@mail.mil]; Devendorf, Thomas E CIV DTSA TD (US) [thomas.e.devendorf.civ@mail.mil]; Rose,
Jesse J CIV DTSA PD (US) [jesse.j.rose3.civ@mail.mil]; Rodriguez, Candice L CIV DTSA LD (US)
{candice.|.rodriguez.civ@ mail.mil]; Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]; Joyce, Shannon M. EOP/OMB
[Shannon_M_Joyce@omb.eop.gov]

Call with DOD, Commerce, and State on the status of Export Control Rules for Categories 1-3
Bridge line is a 2 participant code is

11/26/2018 8:00:00 PM
11/26/2018 9:30:00 PM
Tentative

(none)

 

WASHSTATECO001 141
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 256 of 502

Appointment

 

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 11/20/2018 6:13:11 PM

To: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Subject: Tentative: Call with DOD, Commerce, and State on the status of Export Control Rules for Categories 1-3
Location: Bridge line is ens participant code ‘i

Start: 11/26/2018 8:00:00 PM

End: 11/26/2018 9:30:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC001142
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 257 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]
Sent: 11/27/2018 8:35:00 PM

To: Hart, Robert L [HartRL@state.gov]
Subject: Cats I-lf 38(f)

Attachments: USML Cat I-lil 38(f) - AM to T Tab 2 (Revised Control Text).docx; USML Cat I-IIf 38(f) - AM to T Tab 3 (Line-in Line-out
Comparison).docx; USML Cat I-llf 38(f) - AM to T Tab 4 (DRAFT Commerce control text).docx; USML Cat I-II 38(f) -
AM to T Tab 5 (Summary).docx; USML Cat I-tll 38(f) - AM to T Tab 6 (MDE List).docx; USML Cat I-III 38(f) - AM to
T.docx; USML Cat [-lli 38(f) - AM to T Tab 1 (Notification Letters).docx

Rob,
Attached is the draft 38(f) AM to T and attachments.

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

obi: iii

Email: MonjavR@state.gov

Official
UNCLASSIFIED

WASHSTATEC001143
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 258 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 11/27/2018 9:09:42 PM

To: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Plotnick,Sarah (Federal) [splotnick @doc.gov];
‘Grossman, Beth (Federal)(bgrossman@doc.gov)' [ogrossman@doc.gov]; Asha, Mathew [amathew@doc.gov];
Robbins, Peter [PRobbins@doc.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L [HartRL@state.gov];
Krueger, ThomasG [KruegerTG@state.gov]; Kottmyer, Alice M [KottmyerAM @state.gov]; Peckham, Yvonne M
[PeckhnamYM @state.gov]

cc: Joyce, Shannon M. EOP/OMB [Shannon_M_Joyce@omb.eop.gov]; Kouts, Jodi L. EOP/NSC
[Jodi.L.Kouts@nsc.eop.gov]

Subject: RE: DHS comments on State and Commerce Export Reform Rules for Categories I-Ill on firearms, armaments, and
ammunition

Attachments: Comments to DDTC and BIS Draft Final Rules (DOS).docx; Cat I-ill FR - FRN 10 (DOS response to DOD BIS ATF).docx

Jasmeet,
Thanks
Rab

Official - SBU
UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Tuesday, November 20, 2018 9:32 AM

To: Plotnick, Sarah (Federal) <splotnick@doc.gov>; ‘Grossman, Beth (Federal) (bgrossman@dac.gov)'
<bgrossman@doc.gov>; Asha, Mathew <amathew@doc.gov>; Robbins, Peter <PRobbins@doc.gov>; Monjay, Robert
<MonjayR@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L <HartRL@state.gov>; Krueger,
Thomas G <Krueger?G@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; Peckham, Yvonne M
<PeckhamYM @state.gov>

Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._ Seehra@omb.eop.gov>; Joyce, Shannon M. EOP/OMB
<Shannon_M_Joyce@omb.eop.gov>; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>

Subject: DHS comments on State and Commerce Export Reform Rules for Categories I-lll on firearms, armaments, and
ammunition

 

WASHSTATEC001144
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 259 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]
Sent: 11/27/2018 9:32:13 PM

To: Monjay, Robert [MonjayR@state.gov]
Subject: RE: Cats I-llf 38(f)

Attachments: USML Cat I-Ill 38(f) - AM to T RLH.docx

Rob Hart
202.736.9231 | hartrifstate gov

Official
UNCLASSIFIED

From: Monjay, Robert <MonjayR@state.gov>
Sent: Tuesday, November 27, 2018 3:35 PM
To: Hart, Robert L <HartRL@state.gov>
Subject: Cats I-Ill 38(f)

Rob,
Attached is the draft 38(f) AM to T and attachments.

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

voi:

Email: ee -

Official
UNCLASSIFIED

WASHSTATECO001145
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 260 of 502

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 11/27/2018 10:50:41 PM

To: Monjay, Robert [MonjayR@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L [HartRL@state.gov];
Krueger, Thomas G [KruegerTG@state.gov]

cc: splotnick@doc.gov; Timothy Mooney [Timothy.Mconey@bis.doc.gov]; Abraham, Liz [LAbraham@doc.gov];

StevenClageit [Steven.Clagett @bis.doc.gov]; Jeff Bond [Jeff.Bond@bis.doc.gov]; Elan Mitchell-Gee [Elan.Mitchell-
Gee@bis.doc.gov]; Seehra, Jasmeet K.EOP/OMB [Jasmeet_K. Seehra@omb.eop.gov]; Kottmyer, Alice M
[KottmyerAM@state.gov]; Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.ecop.gov]

Subject: FW: From ATF to BIS -- responses to questions re: temporary imports for Commerce/BIS Cats 1-3

Attachments: 11.27.18 ATF Responses to OMB.docx

From: Seehra, Jasmeet K. EOP/OMB

Sent: Tuesday, November 27, 2018 5:41 PM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>; Abraham, Liz <LAbraham@doc.gov>; splotnick@doc.gov;
Steven Clagett <Steven.Clagett@bis.doc.gov>; Jeff Bond <Jeff.Bond@bis.doc.gov>; Elan Mitchel1-Gee
<Elan.Mitchel1-Gee@bis.doc.gov>

Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@Gomb. eop.gov>
Subject: From ATF to BIS -- responses to questions re: temporary imports for Commerce/BIS Cats 1-3

Please see attached.

WASHSTATECO001146
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 261 of 502

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Sent: 11/28/2018 12:27:10 AM

To: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Monjay,Robert [MonjayR@state.gov]; Heidema,
Sarah J [HeidemaSJ@state.gov]; Hart, Robert L [HartRL@state.gov]; Krueger, Thomas G [KruegerTG@state.gov]

cc: splotnick@doc.gov; Abraham, Liz [LAbraham @doc.gov]; Steven Clagett [Steven.Clagett @bis.doc.gov]; Jeff Bond
[Jeff.Bond @bis.doc.gov]; Elan Mitchell-Gee [Elan.Mitchell-Gee@bis.doc.gov]; Kottmyer, Alice M
{[KottmyerAM@state.gov]; Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]

Subject: RE: From ATF to BIS -- responses to questions re: temporary imports for Commerce/BIS Cats 1-3

Thanks, Jasmeet.

Tim

----- Original Message-----

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb. eop.gov>

Sent: Tuesday, November 27, 2018 5:51 PM

To: Monjay, Robert <MonjayR@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Krueger, Thomas G <KruegerTG@state.gov>

Cc: splotnick@doc.gov; Timothy Mooney <Timothy.Mooney@bis.doc.gov>; Abraham, Liz <LAbraham@doc.gov>;
Steven Clagett <Steven.Clagett@bis.doc.gov>; Jeff Bond <Jeff.Bond@bis.doc.gov>; Elan Mitchell-Gee
<Elan.Mitchel1]l-Gee@bis.doc.gov>; Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>; Kottmyer,
Alice M <KottmyerAM@state.gov>; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>

Subject: FW: From ATF to BIS -- responses to questions re: temporary imports for Commerce/BIS Cats 1-3

From: Seehra, Jasmeet K. EOP/OMB

Sent: Tuesday, November 27, 2018 5:41 PM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>; Abraham, Liz <LAbraham@doc.gov>; splotnick@doc. gov;
Steven Clagett <Steven.Clagett@bis.doc.gov>; Jeff Bond <Jeff.Bond@bis.doc.gov>; Elan Mitchell-Gee
<Elan.Mitchel1-Gee@bis.doc.gov>

Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet_k._Seehra@omb. eop.gov>
Subject: From ATF to BIS -- responses to questions re: temporary imports for Commerce/BIS Cats 1-3

Please see attached.

WASHSTATECO001147
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 262 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 11/28/2018 2:11:01 PM

To: Miller, Michael F [Millermf@state.gov]; McKeeby, David | [McKeebyDI@state.gov]; Dearth, Anthony M
[DearthAM @state.gov]

cc: Paul, Joshua M [PaulJM@state.gov]

Subject: RE: For A-DAS Clearance: Roll-Out Plan for Cats I-{ll Final Rules

Attachments: 1119 Roll out Plan USML Cats I-fll FINAL RULES.docx

 

Official
LINCLASSIFIED

From: Miller, Michael F <Millermf@state.gov>

Sent: Tuesday, November 27, 2018 8:49 PM

To: McKeeby, David | <McKeebyDI@state.gov>; Heidema, Sarah J <HeidemaS]@state.gov>; Dearth, Anthony M
<DearthAM @state.gov>

Ce: Paul, Joshua M <PauliM @state.gov>

Subject: RE: For A-DAS Clearance: Roll-Out Plan for Cats I-ill Final Rules

 

 

From: McKeeby, David I <MeckeebyDigestate 2oy>
Date: November 27, 2018 at 5:02:24 PM EST

To: Miller, Michael F <Millermi@state goy>
<DearthAM@state gov>

Ce: Paul, Joshua M <PanlI Mudstate. gov>

Subject: RE: For A-DAS Clearance: Roll-Out Plan for Cats I-III Final Rules

Heidema, Sarah J <Heiiemas/@ostate.gov>, Dearth, Anthony M

2

Mike:

Thanks — revised version attached PO

WASHSTATEC001148
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 263 of 502
Let me know if this works.

Thanks,
Dave

 

David I. McKeeby

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.8757 | (a BlackBerry:

J e-mail: mckeebydi@state.gov \“0 Web: www.state.gov/t/pm |Twitter: @StateDeptPM

 

Stay connected with Srate. gov:

 

From: Miller, Michael F <Milermfgistate. goy>
Sent: Tuesday, November 27, 2018 10:35 AM
To: McKeeby, David | <McKeebyDi@state.cov>; Heidema, Sarah J <HeidemaSs

<DearthaAM @istate.gov>

 

Subject: Fwd: For A-DAS Clearance: Roll-Out Plan for Cats I-lll Final Rules

Thanks Dave,

 

MM

WASHSTATEC001149
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 264 of 502

 

Date: November 26, 2018 at 5:42:14 PM EST

To: Miller, Michael F <Millermil@state. gov>

Ce: Dearth, Anthony M <DearthAMi@ state. gov>

Subject: For A-DAS Clearance: Roll-Out Plan for Cats I-III Final Rules

Thanks,
Dave

 

 

 

David L. McKeeby

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.8757 | BlackBerry: P|

e-mail: mekeebydi@state.zov |“ Web: www.stute.gov/t/pm |Twitter: @StateDeptPM

Stay connected with State.gov:

 

Sent: Monday, November 26, 2018 4:33 PM

To: Paul, Joshua M <PaullM @istate.gov>; Heidema, Sarah J <HeldernaS @state zov>; Monjay, Robert

  

 

Ce: Ganzer, Ann K <GanzerAk@state.gov>; Krueger, Thomas G <Krueger?G @state.gov>; Noonan, Michael J
<Noonaniii@ state gov>; Miller, Michael F <Milermif@ state gov>

Subject: RE: State comments on Commerce's Export Reform Rules for Categories I-lil on firearms, armaments, and
ammunition

 

 

 

Thanks,

Rob Hart
202.736.9221 | hartri@state gov

Official
UNCLASSIFIED

From: Paul, Joshua M <PauliM@ state gov>
Sent: Wednesday, November 21, 2018 12:09 PM

WASHSTATECO001150
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 265 of 502

ceatneienericcecentetencrcecineresSifinetoentnentenencceeRetecrnerce, Fo TN BE RMARA Rah My Be ON 0 NetncnrenerestietWoretusvecnesearvotsdeReteceres

<MonjayR @state.gov>; PM-CPA <PM-CPA@ state. gov>
Ce: Ganzer, Ann K <GanzerAki@state.gov>; Krueger, Thomas G <k:

 

Subject: RE: State comments on Commerce's Export Reform Rules for Categories I-lll on firearms, armaments, and
ammunition

Official
UNCLASSIFIED

From: Heidema, Sarah J
Sent: Wednesday, November 21, 2018 11:36 AM
To: Paul, Joshua M <PaulM@istate.gov>; Hart, Robert L <Hartk

PM-CPA <PM-CPA@ state. goy>

io

L@istate.,

    

sen>; Monjay, Robert <Mon}

 

ayR state. gov>;

         

 

Subject: Re: State comments on Commerce's Export Reform Rules for Categories I-Ill on firearms, armaments, and
ammunition

Josh-

 

Thanks and happy almost Thanksgiving,
Sarah

 

From: Paul, Joshua M <paulln@ state gov>

Sent: Wednesday, November 21, 2018 11:13 AM

To: Hart, Robert L; Heidema, Sarah J; Monjay, Robert; PM-CPA

Cc: Ganzer, Ann K; Krueger, Thomas G; Noonan, Michael J

Subject: RE: State comments on Commerce's Export Reform Rules for Categories I-lll on firearms, armaments, and
ammunition

 

Official - SBU
UNCLASSIFIED

From: Hart, Robert L
Sent: Wednesday, November 21, 2018 11:08 AM

WASHSTATECO001151
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 266 of 502

srncecentnescentecreeAucnctel@MeercneverscacsceseRkececeree Fo ENON OND ecenensereiestutnterenensecvanttclencneene

Ce: Ganzer, Ann K <GanzerAk@state.gov>; Krueger, Thomas G <Krueger?G @state.gov>; Noonan, Michael J

 

<NoonanMil@ state gov>
Subject: RE: State comments on Commerce's Export Reform Rules for Categories I-lll on firearms, armaments, and

ammunition

 

Rob Hart
202.736.9221 | hartri@state gov

Official - SBU
UNCLASSIFIED

From: Paul, Joshua M

Sent: Wednesday, November 21, 2018 10:57 AM

To: Hart, Robert L <Harthl@state.gov>; Heidema, Sarah J <Heidermabi@state.zov>; Monjay, Robert
<MoniayR @state gov>; PM-CPA <PM-CPA@state gov>

 

<Noonanil ime state. gov>
Subject: RE: State comments on Commerce's Export Reform Rules for Categories I-Ill on firearms, armaments, and
ammunition

 

 

Official - SBU
LINCLASSIFIED

From: Hart, Robert L

Sent: Wednesday, November 21, 2018 10:38 AM

To: Paul, Joshua M <PauliM state gov>; Heidema, Sarah J <Heidemas.
<MornjayR @state gov>; PM-CPA <PM-CPA@ state gov>

      

Heistate.eav>; Monjay, Robert

      

<NoonanVG'state goy>
Subject: RE: State comments on Commerce's Export Reform Rules for Categories I-Ill on firearms, armaments, and
ammunition

Rob Hart
202.736.9221 | hartri@state gov

WASHSTATEC001152
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 267 of 502

Official - SBU
UNCLASSIFIED

From: Paul, Joshua M

Sent: Wednesday, November 21, 2018 10:11 AM

To: Heidema, Sarah J <HeidermaSJ @state.gov>; Monjay, Robert <MariayR state eav>; PM-CPA <PM-CPAG@istate gay>
Ce: Hart, Robert L <Harthl@state.gov>; Ganzer, Ann K <GanzerAK@ state. govy>; Krueger, Thomas G
<KrusperliG@state. gov>; Noonan, Michael J <NoonanMi@state 2oy>

Subject: RE: State comments on Commerce's Export Reform Rules for Categories I-lll on firearms, armaments, and
ammunition

Official - SBU
UNCLASSIFIED

   

From: Paul, Joshua M

Sent: Monday, November 19, 2018 3:50 PM

Ce: Hart, Robert L <Harthl@state.gov>; Ganzer, Ann K <GanzerAK@ state. govy>; Krueger, Thomas G

<Krueger?G @state gov>; Noonan, Michael J <NoonanMii@state gay>

Subject: RE: State comments on Commerce's Export Reform Rules for Categories I-lll on firearms, armaments, and
ammunition

Hello,

Attached please find an updated roll out plan for your review ~ happy to discuss further.

Jash
Official - SBU
URCLASSIFIED

From: Heidema, Sarah J

Sent: Monday, November 19, 2018 10:30 AM

To: Paul, Joshua M <PaulM@state.sov>; Monjay, Robert <MoniayR@state.gov>; PM-CPA <PM-CPA@ state goy>
<Krueger’G @istate zav>; Noonan, Michael J <NoonanMi@state goy>

Subject: RE: State comments on Commerce's Export Reform Rules for Categories I-Ill on firearms, armaments, and
ammunition

Official - SBU
UNCLASSIFIED

   

From: Paul, Joshua M
Sent: Monday, November 19, 2018 7:27 AM
To: Monjay, Robert <Meniay8 @state gov>; PM-CPA <PM-CPAg@ state, gay>

 

WASHSTATECO001153
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 268 of 502

Subject: RE: State comments on Commerce's Export Reform Rules for Categories I-lll on firearms, armaments, and
ammunition

Official - SBU
LINCLASSIFIED

From: Monjay, Robert

Sent: Friday, November 16, 2018 5:16 PM

Cc: Heidema, Sarah J <HelsemasS | @state zov>; Hart, Robert L <HartRi @state.sov>; Ganzer, Ann K

<GanzerAk @state.gov>; Krueger, Thomas G <Krueger?G @state.goy>; Noonan, Michael J <NoonanMi@'state gay>
Subject: FW: State comments on Commerce's Export Reform Rules for Categories I-ill on firearms, armaments, and
ammunition

        

 

 

Josh and Co.,

 

Thanks
Rob

Official - SBU
UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasineet K. Seehra@omb.congov>

Sent: Friday, November 16, 2018 5:12 PM

To: Monjay, Robert <MoniayR @state gov>

Cc: Kottmyer, Alice M <KotimyerAM @state.gov>; Peckham, Yvonne M <PeckhamyYM@state.gov>; Hart, Robert L

 

   

 

seucesvnescetvernrervarBWuecinercenearveceesetbaeveeree snestetvarneveentuencearnentecsncesS@VicecvueverceatneveteRkevecnrer FONE MAE RES MR poB MEER BORN ON Nol Boh crentuevieneseartoenesWWcnernercncececercecededbecenens

A <RogersSA? Gistate.gov>; Krueger, Thomas G <Krueger?G@state.zav>; Noonan, Michael J <NoonanMi@stats.gov>;
Kouts, Jodi L. EOP/NSC <Jodi. Kouts@nsc.eon.gov>; Joyce, Shannon M. EOP/OMB <Shannon M loyce@omb.cap.gov>
Subject: RE: State comments on Commerce's Export Reform Rules for Categories I-lil on firearms, armaments, and
ammunition

    

 

 

WASHSTATECO001154
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 269 of 502

 

Have a great weekend!

Sent: Friday, November 16, 2018 5:00 PM
To: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@omb.eop.gov>

<HartRl @state gov>; Heidema, Sarah J <Heidernahi @state.gov>; Ganzer, Ann K <GanzerAK@ state gov>; Rogers, Shana
A <RogersSA2 @state.gov>; Krueger, Thomas G <Krueger?Gi@ state eov>; Noonan, Michael J <NoonanMiJ@ state. gav>
Subject: RE: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories I-
ill on firearms, armaments, and ammunition

 

 

Jasmeet,

 

Thanks
Rob

Robert J. Monjay

US. Department of State

Office of Defense Trade Controls Policy

Phone: 202.663.2817
3 F) ety

    

Official - SBU
UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@oamb.econ.gov>
Sent: Wednesday, November 7, 2018 12:56 PM
To: Monjay, Robert <ManjayR @state.gov>; Kottmyer, Alice M <KotimyerAM @state gov>; Peckham, Yvonne M

 

K <GanzerAK @istate sav>; Plotnick, Sarah (Federal) <splotnick@doc.gov>; Robbins, Peter (Federal)
<PRobbins@icoc.zav>; Asha, Mathew <amathew@doc.gov>; Rogers, Shana A <RogersSA2 @state.gov>;

Heidi. Cohen @treasury.gov; Hanol. Veras@treasury.gov; DHSOGCRegulations <DHSOGCResulations@ha.cdhs.gov>; 'DOE
Reg Mailbox (GC-7 Lenergvress@ho.doe. gay)! <GC-7 lenersyregs@ha.doe.gov>; Jennings, Nanette (HQ-LAGGO)
<nanette jennings @nasa.eov>; Parker, Cheryl E. (HQ-LAQ00) <cheryl.¢.parker@rasa. gsov>; Hinchman, Robert (OLP)
<Robert.Hinchmani@uscdol.gov>; Gormsen, Eric T (OLP) <Eric. T.Gormsen @usdal.gov>; Krueger, Thomas G
<Krueger?G@istate gov>; Daoussi, Susan G CIV DTSA LD (US) <susan.g. daoussi.chi@mailmil>; Laychak, Michael R SES
DTSA EO (US) <richaelriaychak. clv@mailmil>; Minnifield, Tracy J CIV DTSA LD (US) <tracy.. minnifield civ@ mail mil;
Mueller, Andrew J CIV DTSA LD (US) <andrew.Lrmueller? civ@mailmil>; Rodriguez, Candice L CIV DTSALD (US)
<candice rodriguez civ@mail.mil>; Toppings, Patricia L CIV OSD ODCMO (US) <patricia. | toppings.civ@mail.mil>

Ce: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehraorb.cop.gov>; Hunt, Alex T. EOP/OMB

 

   

 

 

 

 

 

 

 

 

 

WASHSTATECO001155
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 270 of 502

<Alexender T. Hunt@omb.coo.gov>; Theroux, Rich P. EOP/OMB <Richard PF. Theroux@omb.ean.gov>; Joyce, Shannon
M. EOP/OMB <Shannon M Joycei@orb.cop.gov>; Turner, Austin F. EOP/OMB <Austin © Turner@omb.cop.gov>;
Vanka, Sarita EOP/OMB <Sarita Vanka@omb.eop.gov>; McGinnis, Kevin E. EOP/OMB

<Kevin E MecGinnis@omb.eon.gov>; Nye, Joseph B. EOP/OMB <Joseph B Nye@orb.coo.gov>

 

 

 

 

 

 

 

Subject: For Comment by COB on November 16th -- Final State and Commerce Export Reform Rules for Categories I-ill
on firearms, armaments, and ammunition

 

WASHSTATECO001156
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 271 of 502

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 11/29/2018 2:41:12 PM

To: Monjay, Robert [MonjayR@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Shin, Jae E [ShinJE@state.gov];
Hamilton, CatherineE [HamiltonCE@state.gov]; Dearth, Anthony M [DearthAM@state.gov]; Rogers,Shana A
[RogersSA2 @state.gov]; Kottmyer, Alice M [KottmyerAM @state.gov]; PM-CPA [PM-CPA@state.gov]; Krueger,
Thomas G [Krueger?G@state.gov]; McClung, Gailyn W [McClungGW @state.gov]; Abisellan, Eduardo
[AbisellanE @state.gov]; Christopherson, Collin C [ChristophersonCC@state.gov]; Urena, Michael A
{UrenaMA@state.gov]; Ravi,Sunil K [RaviSK@state.gov]; Blaha, Charles O [BlahaCO@state.gov]; Young,LaToya M
[YoungLM2 @state.gov]; Barron, Benjamin A [BarronBA@state.gov]; Cloutier, Marissa [CloutierM@state.gov]; Davis,
Terry L [DavisTL@ state.gov]; Gordon, Angela J [GordonAJ@state.gov]; Lorman, AmandaL [LormanAL@state.gov];
Miller, Asa G [MillerAG4@state.gov]; P/EUR Duty Officer [P-EURDuty@state.gov]

ce: PM-DTCP-RMA [PM-DTCP-RMA@state.gov]

Subject: Clearance Request by 12/3 at Noon - 38(f) Package on USML Cats I-III

Attachments: USML Cat I-Ill 38(f) - AM to T.docx; USML Cat I-lll 38(f) - AM to T Tab 1 (Notification Letters).docx; USML Cat I-Ilf 38(f)
- AM to T Tab 2 (Revised Control Text).docx; USML Cat I-IIl 38(f) - AM to T Tab 3 (Line-in Line-out Comparison).docx;
USML Cat I-ill 38(f) - AM to T Tab 4 (DRAFT Commerce control text).docx; USML Cat I-11 38(f) - AM to T Tab 5
(Summary).docx; USML Cat I-III 38(f} - AM to T Tab 6 (MDE List).docx

Colleagues,

 

Thanks,
John

From: Monjay, Robert <MonjayR@state.gov>

Sent: Thursday, November 29, 2018 9:09 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Shin, Jae E <ShinJE@state.gov>; Hamilton, Catherine E
<HamiltonCE@state.gov>; Dearth, Anthony M <DearthAM@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>;
Kottmyer, Alice M <KottmyerAM@state.gov>; PM-CPA <PM-CPA@state.gov>; Krueger, Thomas G

<Krueger? G@state.gov>; McClung, Gailyn W <McClungGW @state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>;
Christopherson, Collin C <ChristophersonCC @state.gov>; Urena, Michael A <UrenaMA@state.gov>; Ravi, Sunil K
<RaviSK@state.gov>; Blaha, Charles O <BlahaCO@state.gov>; Young, Latoya M <YoungLM2@state.gov>; Barron,
Benjamin A <BarronBA@state.gov>; Cloutier, Marissa <CloutierM @state.gov>; Davis, Terry L <DavisTL@state.gov>;
Gordon, Angela J <GordonA/@state.gov>; Lorman, Amanda L <LormanAL@state.gov>; Miller, Asa G
<MillerAG4@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>

Cc: PM-DTCP-RMA <PM-DTCP-RMA@state.gov>

Subject: Clearance for 38(f) Package on USML Cats I-lll

All,
Attached please find the AM to T and attachments to begin the AECA 38(f} notification to congress for the movement of
items in USML Categories I-lll to the CCL,

   

WASHSTATECO001157
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 272 of 502
Thank you
Rob
Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile: ii!

Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC001158
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 273 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 11/29/2018 3:29:57 PM

To: Robinson, Stuart J. (CIV) [Stuart.J.Robinson@usdoj.gov]; Eric Soskin(Eric.Soskin@usdoj.gov) [Eric.Soskin@usdoj.gov];
Myers, Steven A. (CIV) [Steven.A.Myers@usdoj.gov]

Subject: FW: DDTC Response Team Email Volume

Attachments: Phil in 06040: please stop the release of downloadable guns; Patti in 98003: please stop the release of downloadable
guns

 

Thanks,
Shana

Official - SBU
UNCLASSIFIED

From: Dearth, Anthony M <DearthAM@state.gov>

Sent: Wednesday, August 01, 2018 9:33 AM

To: Paul, Joshua M <PaulJM@state.gov>; PM-CPA <PM-CPA@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>
Subject: DDTC Response Team Email Volume

For your Situational Awareness.

3D Gun Related Email Counts

® Everytown — 115,233

e Everytown2 — 13,963 and counting

¢ 3D Emails — 563 and counting
Overall Total — 129,759 and counting

 

vir, Tony

Anthony M. Bearth

Chief of Staff

Directorate of Defense Trade Controis
Bureau of Political Miltary Affairs
United States Department of State
ONice: 202-663-2836

Official
UNCLASSIFIED

From: Pritchard, Edward W

Sent: Wednesday, August 01, 2018 9:29 AM

To: Dearth, Anthony M <DearthaM @istate.gov>; Wrege, Karen M <\VWre
Ce: Willbrand, Ryan T <WilisrandRT@ state. gov>

Subject: Response Team Email Box

sek Mi state goy>

     

WASHSTATECO001159
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 274 of 502

i have organized all of the DDTC Response Team’s 3d Gun related emails, in order to report accurately on them and
allow the response team to continue working without the need to sort through them. Below is an explanation of the
emails followed by the latest screen shot.

Organized
e Everytown folder consists of all emails from last week (7/23/2018 — 7/28/2018) sent from Everytown.

o moved ALL Everytown’s emails from last week (7/23/2018 — 7/28/2018) that were in the DDTC
Response team’s Inbox, Deleted, and EveryTownd2 folder to the Everytown folder.
o Note: The Everytown emails were bounced back from 7/24/2018 at 4:07 PM through 7/27/2018 at 9:39
PM and were not received by DDTC Response Team.
e Everytown2 folder consists of all emails from this week (7/29/2018 — present) sent from EveryTown.
o moved ALL Everytown’s emails from this week (7/29/2018 — present) that were in the DDTC Response
team’s Inbox, Deleted, and Everytown folder to the Everytown2 folder.
© Allincoming Everytown emails will only go into this folder.
« 3D Emails folder consists of all remaining emails since last week (7/23/2018 — present) that are related to the
Downloadable 3D Guns, but were not sent from Everytown.

Please let me know if you have any questions.
Thank you

Edward Pritchard

If Program Manager
U.S. Department of State
PM/BDTC/DTCM

SA-1 Room #HT2Z05-1

P (202) 663-2799

PritchardEW @state.gov

 

 

 

 

For more information or guidance on USML export controls, please see the following lnk:
www.pmddtc. state.gov

Official
UNCLASSIFIED

WASHSTATECO001160
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 275 of 502

 

Message

From: Mrs Phil Sawyer [bounce @list.everytown.org]

Sent: 7/24/2018 12:32:24 PM

To: DDTC Response Team [DDTCResponseTeam @state.gov]
Subject: Phil in 06040: please stop the release of downloadable guns

Dear Secretary Pompeo,

Please stop the release of downloadable files that will allow people, including convicted felons and
terrorists, to make untraceable guns on their 3D printers.

Do-it-yourself, downloadable guns are incredibly dangerous. The State Department is planning a special
exemption letting the company Defense Distributed release schematics for these guns -— information that
would enable terrorists, convicted felons and domestic abusers to simply download files online and print
their own illegal and untraceable guns. It’s unconscionable to allow criminals to print untraceable guns
on demand — and Defense Distributed says it will post its plans on August 1.

The State Department can act te prevent this deadly and dangerous outcome. It should not grant this
special exemption to endanger the public — and instead should continue to block this deadly information
from being published online.

Thank you,

Mrs Phil Sawyer in 06040

<http://track.sp.actionkit. com/q/cQ3xXxAZUIkM-
cbhEh2ochZQ~~/AAAAAQA~/RgRdOaFaP | cEd2F3ZEIKAAJaHFdbLxXkxtl1IaZGROY33 I c3BvbnNn | dGVhbUBZdGFOZS 5nb3ZYBAAAAFge>

WASHSTATECO001 161
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 276 of 502

 

Message

From: Patti Rader [bounce@list.everytown.org]

Sent: 7/24/2018 12:31:27 PM

To: DDTC Response Team [DDTCResponseTeam @state.gov]
Subject: Patti in 98003: please stop the release of downloadable guns

Dear Secretary Pompeo,

Please stop the release of downloadable files that will allow people, including convicted felons and
terrorists, to make untraceable guns on their 3D printers.

Do-it-yourself, downloadable guns are incredibly dangerous. The State Department is planning a special
exemption letting the company Defense Distributed release schematics for these guns -— information that
would enable terrorists, convicted felons and domestic abusers to simply download files online and print
their own illegal and untraceable guns. It’s unconscionable to allow criminals to print untraceable guns
on demand — and Defense Distributed says it will post its plans on August 1.

The State Department can act te prevent this deadly and dangerous outcome. It should not grant this
special exemption to endanger the public — and instead should continue to block this deadly information
from being published online.

Thank you,

Patti Rader in 98003

<http: //track.sp.actionkit.com/q/QFESUIMQ64UELity0j LVVA~~/AAAAAQA~/RgRdOaE i Pl cEd2F 3ZEIKAAcTHFdbjhuY1FIazeG
ROY3I1c3BvbnNI dGVhbUBZdGFOZS5nb3ZYBAAAAFg~>

WASHSTATECO001162
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 277 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 11/29/2018 5:59:58 PM

To: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Monjay,Robert [MonjayR@state.gov]; Heidema,
Sarah J [HeidemaSJ@state.gov]; Krueger, Thomas G [Krueger?G@state.gov]; Kottmyer, Alice M
[KottmyerAM@state.gov]; Peckham, Yvonne M [PeckhamYM @state.gov]

ce: Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]

Subject: RE: Status of State and Commerce Export Reform Rules for Categories I-III on firearms, armaments, and ammunition

Attachments: Cat I-Il| FR - FRN 10 (DOS response to DOD BIS ATF).docx; Cat I-llf FR - FRN 10 (DOS response to DOD BIS ATF)
clean.docx

eee

Rob Hart

202.736.9321 | hartri@state gov

Official
UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Thursday, November 29, 2018 12:45 PM

To: Monjay, Robert <MonjayR@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Krueger, Thomas G <KruegerTG@state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>;
Peckham, Yvonne M <PeckhamYM@state.gov>

Cc: Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>

Subject: RE: Status of State and Commerce Export Reform Rules for Categories I-ili on firearms, armaments, and

ammunition

From: Monjay, Robert <Monj
Sent: Tuesday, November 27, 2018 4:10 PM

 

‘Grossman, Beth (Federal) (bgrossrman@doc.gov)' <bgrossman@doc.gov>; Asha, Mathew <arnathew @doc.gov>;
Robbins, Peter <PRobhbins@doc.gav>; Heidema, Sarah J <HeidermmaSi@state pov>; Hart, Robert L <HartRiL@state. gov>;
Krueger, Thomas G <Krueser?G@ state zav>; Kottmyer, Alice M <KotimyerAM @state.gov>; Peckham, Yvonne M
<PeckhamYM@® state. gay>

Cc: Joyce, Shannon M. EOP/OMB <Shannen M Joyce@omb.eop.gov>; Kouts, Jodi L. EOP/NSC
<JodL.kouts@nse.eop.gov>

Subject: RE: DHS comments on State and Commerce Export Reform Rules for Categories |-IIl on firearms, armaments,
and ammunition

 

   

 

Jasrrieet,

Thanks
Rob

WASHSTATECO001163
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 278 of 502

Official - SBU
UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@omb.eon.gay>

Sent: Tuesday, November 20, 2018 9:32 AM

To: Plotnick, Sarah (Federal) <spietnick@doc.gov>; ‘Grossman, Beth (Federal) (berossrmmani@doc.gov)'
<bgrassman@cdoc.gov>; Asha, Mathew <armathewt@doc.gov>; Robbins, Peter <PRobbins@doc.eay>; Manjay, Robert

 

 

 

Cc: Seehra, Jasmeet K. EOP/OMB <Jasmest K. Seehra@ormb.ccon.gov>; Joyce, Shannon M. EOP/OMB

<Shannon M loyce@omb.eop.gov>; Kouts, Jodi L. EOP/NSC <JodiL. Kouts@nsc.ecop.gov>

Subject: DHS comments on State and Commerce Export Reform Rules for Categories I-Ill on firearms, armaments, and
ammunition

 

 

 

WASHSTATECO001164
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 279 of 502

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 11/29/2018 6:46:24 PM

To: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov];
Krueger, Thomas G [KruegerTG@state.gov]; Kottmyer, Alice M [KottmyerAM@state.gov]; Peckham, Yvonne M
[PeckhnamYM @state.gov]

ce: Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]

Subject: RE: Status of State and Commerce Export Reform Rules for Categories I-III on firearms, armaments, and ammunition

From: Hart, Robert L <HartRL@state.gov>

Sent: Thursday, November 29, 2018 1:00 PM

To: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._ Seehra@omb.eop.gov>; Monjay, Robert <MonjayR@state.gov>;
Heidema, Sarah J <HeidemaSJ@state.gov>; Krueger, Thomas G <KruegerTG@state.gov>; Kottmyer, Alice M
<KottmyerAM @state.gov>; Peckham, Yvonne M <PeckhamYM @state.gov>

Cc: Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>

Subject: RE: Status of State and Commerce Export Reform Rules for Categories i-Ili on firearms, armaments, and
ammunition

Rob Hart
202.736.9221 | hartyi@state. gov

Official
UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Thursday, November 29, 2018 12:45 PM

To: Monjay, Robert <MonjayR@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Krueger, Thomas G <KruegerTG@state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>;
Peckham, Yvonne M <PeckhamYM @state.gov>

Cc: Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>

Subject: RE: Status of State and Commerce Export Reform Rules for Categories I-Ill on firearms, armaments, and
ammunition

   

Sent: Tuesday, November 27, 2018 4:10 PM
To: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K. Seehra@amb.eop.gov>; Plotnick, Sarah (Federal) <spiotnick@dac.gov>;

 

WASHSTATECO001165
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 280 of 502

Robbins, Peter <PRobbins@doc.goevw>; Heidema, Sarah J <Heldermadig@state.gov>; Hart, Robert L <HartRL@state gov>;
Krueger, Thomas G <KruegerlG@ state.gov>; Kottmyer, Alice M <KotimyerAM @state. gov>; Peckham, Yvonne M

 

Ce: Joyce, Shannon M. EOP/OMB <Shannen M Jeyceomb.can.gov>: Kouts, Jodi L. EOP/NSC

<iodi Ll Bouts@nseeon sov>

Subject: RE: DHS comments on State and Commerce Export Reform Rules for Categories I-Ili on firearms, armaments,
and ammunition

   

Jasmeet,

Thanks
Rob

Official - SBU
LINCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <lasrneet K. Seehra@omb.cop.gay>
Sent: Tuesday, November 20, 2018 9:32 AM

 

<MoniayR @state gov>; Heidema, Sarah J <HeidemaS) @state.gov>; Hart, Robert L <HartRL@state.gov>; Krueger,

 

 

<PeckhamYMG@istate.gov>
Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@ormb.coo.gov>; Joyce, Shannon M. EOP/OMB

 

Subject: DHS comments on State and Commerce Export Reform Rules for Categories I-III on firearms, armaments, and
ammunition

 

WASHSTATECO001166
Message

From:
Sent:
To:

Subject:

Attachments:

Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 281 of 502

Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

11/30/2018 2:44:03 PM

Hinchman, Robert (OLP) [Robert.Hinchman@usdoj.gov]; Gormsen, Eric T(OLP) [Eric.T.Gormsen@usdoj.gov]; Jones,
Kevin R (OLP) [Kevin.R. Jones@usdoj.gov]; Mueller, Andrew J CIV DTSA LD (US) [andrew.j.mueller2.civ@ mail.mil];
Laychak, Michael R SES DTSA EO (US) [michael.r.laychak.civ@mail.mil]; Daoussi, Susan G CIV DTSA LD (US)
[susan.g.daoussi.civ@mail.mil]; Minnifield, Tracy J CIV DTSA LD (US) [tracy.j.minnifield.civ@mail.mil]; Dodd, Timothy
[timothy.dodd@HQ.DHS.GOV]; DHSOGCRegulations [DHSOGCRegulations@hq.dhs.gov]; Kottmyer, Alice M
[KottmyerAM@state.gov]; Hart, Robert L [HartRL@state.gov]; Krueger, ThomasG [KruegerTG@state.gov]; Heidema,
Sarah J [HeidemaSJ@state.gov]; Monjay,Robert [MonjayR@state.gov]; Peckham, Yvonne M

[PeckhamYM @state.gov]; Timothy Mooney [Timothy.Mooney@bis.doc.gov]; splotnick@doc.gov; Steven Clagett
[Steven.Clagett @bis.doc.gov]; Abraham,Liz [LAbraham@doc.gov]; Jeff Bond [Jeff.Bond@bis.doc.gov]; Elan Mitchell-
Gee [Elan.Mitchell-Gee @bis.doc.gov]; Hillary Hess [Hillary.Hess@bis.doc.gov]; Karen NiesVogel
[Karen.NiesVogel@bis.doc.gov]; Alexander Lopes [Alexander.Lopes@bis.doc.gov]

Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Kouts, JodiL. EOP/NSC
[Jodi.L.Kouts@nsc.eop.gov]; Joyce, Shannon M. EOP/OMB [Shannon_M_Joyce@omb.eop.gov]; McManus, Michael J.
EOP/OMB [Michael.J.McManus@omb.eop.gov]

For Comment by COB on Monday, December 3rd -- Materials Responding to Agency Comments on State and
Commerce Export Control Rules for Categories 1-3

2018-11-28 State and BIS responses to DHS Comments to DDTC and BIS Draft....docx; 2018-11-29 Redline Commerce
Cat I-ill firearms rule_0694-AF47_responding....docx; 2018-11-29 Clean Commerce Cat I-Ill firearms rule_0694-
AF47_responding t....docx; Cat I-III FR - FRN 10 (DOS response to DOD BIS ATF).docx; Cat I-ll1 FR - FRN 10 (DOS
response to DOD BIS ATF) clean.docx

 

WASHSTATECO001167
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 282 of 502

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 12/3/2018 2:15:15 PM

To: Shufflebarger, Jamie [ShufflebargerJ @state.gov]; Urena, Michael A [UrenaMA@state.gov]; Krueger, Thomas G
[KruegerTG @state.gov]

cc: Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L [HartRL@state.gov]

Subject: Reminder - Urgent Clearance Request by Noon Today - 38(f) Package on USML Cats I-Ill

Attachments: USML Cat I-Ill 38(f) - AM to T Tab 1 (Notification Letters).docx; USML Cat I-IIf 38(f) - AM to T Tab 2 (Revised Control
Text).docx; USML Cat I-III 38(f) - AM to T Tab 3 (Line-in Line-out Comparison).docx; USML Cat I-lll 38(f) - AM to T Tab
4 (DRAFT Commerce control text).docx; USML Cat I-II 38(f) - AM to T Tab 5 (Summary).docx; USML Cat I-Ill 38(f) -
AM to T Tab 6 (MDE List).docx; USML Cat I-Ilf 38(f} - AM to T.docx

Importance: High

Jamie, Mike, and Thomas,

 

Best,
John

From: Foster, John A

Sent: Friday, November 30, 2018 10:18 AM

To: Monjay, Robert <MonjayR@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE @state.gov>; Rogers, Shana A <RogersSA2@state.gov>; Kottmyer, Alice M
<KottmyerAM @state.gov>; PM-CPA <PM-CPA@state.gov>; Krueger, Thomas G <Krueger!G@state.gov>; McClung,
Gailyn W <McClungGW @state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>; Christopherson, Collin C
<ChristophersonCC@state.gov>; Urena, Michael A <UrenaMA@state.gov>; Ravi, Sunil K <RaviSK@state.gov>; Blaha,
Charles O <BlahaCO @state.gov>; Young, Latoya M <YoungLM2@state.gov>; Barron, Benjamin A
<BarronBA@state.gov>; Cloutier, Marissa <CloutierM@state.gov>; Davis, Terry L <DavisT_L@state.gov>; Gordon, Angela J
<GordonAJ@state.gov>; Lorman, Amanda L <LormanAL@state.gov>; Miller, Asa G <MillerAG4@state.gov>; P/EUR Duty
Officer <P-EURDuty @state.gov>

Cc: PM-DTCP-RMA <PM-DTCP-RMA@state.gov>

Subject: Reminder - Clearance Request by Monday at Noon - 38(f) Package on USML Cats I-III

Importance: High

Colleagues,

 

Best,
John

From: Foster, John A
Sent: Thursday, November 29, 2018 9:41 AM

 

Hamilton, Catherine E <HarmiltenCE @ state. gov>; Dearth, Anthony M <DearthAM @state cov>; Rogers, ShanaA

WASHSTATECO001168
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 283 of 502

senceecntboSeccensnceutoeseentevves Diracvnercrecersercccebedeecenene centutztentriscenencduertvenerncresceneneS@uencvcecencneeaeronedeckercenens, Fo ENON Orel caccnenratdWnerventurrterencnerittaccents

Thomas G <KruegerTG @state.goywo; McClung, Gailyn W <McCluneGW @state gov>; Abisellan, Eduardo

 

<AbisellanE state gay>; Christopherson, Collin C <ChristophersonCC@ state. gov>; Urena, Michael A

 

 

20>; Barron, Benjamin A <BarranBA@state.gov>; Cloutier, Marissa <C
Terry L <DavisTLi@ state, gov>; Gordon, Angela! <GordonAl@state.gov>; Lorman, Amanda L <LormsnAl@state gove;

 

 

Cc: PM-DTCP-RMA <PM-DICP-RMA@ state. goy>
Subject: Clearance Request by 12/3 at Noon - 38(f} Package on USML Cats I-Ill

Colleagues,

 

Thanks,
John

From: Monjay, Robert <
Sent: Thursday, November 29, 2018 9:09 AM

 

<HamiltonCE @state.¢ ov>; Dearth, Anthony M <DearthaAh @state.g j 2 0 >; Rogers, Shana A <RogersSA2 @ state gov>;
Kottmyer, Alice M <KottriyerAM @ state. gov>; PM-CPA <PM-CPA@state gov>; Krueger, Thomas G

 

Christopherson, Collin C <ChristophersonCC @ state gov>; Urena, Michael A <UrenaMAmstate sov>; Ravi, Sunil K
<Ravisk@state.gov>; Blaha, Charles O <BiahaClO tstate zov>; Young, LaToya M <YoungLM2@state.gov>; Barron,
Benjamin A <BarronBA@state.gov>; Cloutier, Marissa <CloutlerM @state.gov>; Davis, Terry L <DavisTL@istate gav>;
Gordon, Angela J <GordonAl@state.gov>; Lorman, Amanda L <LormanAL@state.gov>; Miller, Asa G

 

 

 

 

Subject: Clearance for 38(f) Package on USML Cats I-lil

All,
Attached please find the AM to T and attachments to
items in USML Categories I-Ill to the CCL.

begin the AECA 38(f) notification to congress for the movement of

   

   

Thank you

Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

WASHSTATECO001169
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 284 of 502
Email: MonjavR@state.gov

Official - SBU
LINCLASSIFIED

WASHSTATECO001170
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 285 of 502

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 12/3/2018 4:57:48 PM

To: Foster, John A [FosterJA2 @state.gov]; Shin, Jae E [ShinJE@state.gov]

cc: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: Clearance Request by 12/3 at Noon - 38(f) Package on USML Cats I-III

Attachments: USML Cat I-Ill 38(f) - AM to T (LPM) (DTCC).docx; USML Cat I-1l 38(f) - AM to T Tab 1 (Notification Letters)
(DTCC).docx; USML Cat I-ifl 38(f) - AM to T Tab 5 (Summary) (LPM, DTCP (SH), DTCC).docx

jae,

| mmm

Regards,

MIN

From: Foster, John A <FosterJA2 @state.gov>

Sent: Thursday, November 29, 2018 9:41 AM

To: Monjay, Robert <MonjayR@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE @state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>; PM-CPA <PM-CPA@state.gov>; Krueger,
Thomas G <Krueger?G@state.gov>; McClung, Gailyn W <McClungGW @state.gov>; Abisellan, Eduardo
<AbisellanE@state.gov>; Christopherson, Collin C <ChristophersonCC@state.gov>; Urena, Michael A

<UrenaMA @state.gov>; Ravi, Sunil K <RaviSK@state.gov>; Blaha, Charles O <BlahaCO@state.gov>; Young, LaToya M
<YoungLM2@state.gov>; Barron, Benjamin A <BarronBA@state.gov>; Cloutier, Marissa <CloutierM@state.gov>; Davis,
Terry L<DavisTL@state.gov>; Gordon, Angela J <GordonAJ@state.gov>; Lorman, Amanda L <LormanAL@state.gov>;
Miller, Asa G <MillerAG4@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>

Cc: PM-DTCP-RMA <PM-DTCP-RMA@state.gov>

Subject: Clearance Request by 12/3 at Noon - 38(f) Package on USML Cats I-ill

Colleagues,

 

Thanks,
John

From: Monjay, Robert <Monjayh @state.sov>

Sent: Thursday, November 29, 2018 9:09 AM

To: Heidema, Sarah J <HeideraSi@ state. sov>; Shin, Jae E <ShinJE@state.gov>; Hamilton, Catherine E
<HamiltonCe @istate.gav>; Dearth, Anthony M <DearthAM@state.cov>; Rogers, Shana A <RogersSA2 @state gov;
Kottmyer, Alice M <KottmyerAM @state.aov>; PM-CPA <PM-CPA@ state. gov>; Krueger, Thomas G

<Krueger?G@state gov>; McClung, Gailyn W <MecClunsGW @state.gov>; Abisellan, Eduardo <AbiselanE@state.cov>;

 

 

 

 

WASHSTATECO001171
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 286 of 502

srucnecnenserectuenstedWerecvueveccentnevetsdeReteences ccvencsiearnccrvaenttcecenes Wirncvnertreceeceneccdeebercenene stueetsceneusercbodercenencetstneS@Gencvtecencnecenvondecbercenem

Benjamin A <SarronbAtistate. gov>; Cloutier, Marissa <CloutierM @ state. gov>; Davis, Terry L <BavisTL@state.gov>;

eo nner onan nein nner oreo onee baboons

Gordon, Angela J <GorcdonA! @state.gov>; Lorman, Amanda L <LorrmanAL@state.gov>; Miller, Asa G

Cc: PM-DTCP-RMA <PM-DTCP-RMAS state eoy>
Subject: Clearance for 38(f) Package on USML Cats I-lil

 

All,

Attached please find the AM to T and attachments to begin the AECA 38(f) notification to congress for the movement of
items in USML Categories I-Ill to the CCL,

    
 

Thank you

Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC001172
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 287 of 502

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 12/3/2018 5:36:42 PM

To: PM -Staffers Mailbox [PM-StaffersMailbox@state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L [HartRL@state.gov]
Subject: PM FO Clearance Request - 38(f) Package on USML Cats I-lll

Attachments: USML Cat I-llf 38(f) - AM to T.docx; USML Cat [-Ill 38(f) - AM to T Tab 1 (Notification Letters).docx; USML Cat I-lll 38(f)
- AM to T Tab 2 (Revised Control Text).docx; USML Cat I-lll 38(f) - AM to T Tab 3 (Line-in Line-out Comparison).docx;
USML Cat I-ll 38(f) - AM to T Tab 4 (DRAFT Commerce control text).docx; USML Cat [-Il 38(f) - AM to T Tab 5
(Summary).docx; USML Cat I-Ill 38(f) - AM to T Tab 6 (MDE List).docx

Importance: High

Staff Assistants,

From: Foster, John A

Sent: Monday, December 3, 2018 11:08 AM

To: PM-Staffers Mailbox <PM-StaffersMailbox@ state.gov>

Ce: Hart, Robert L <HartRL@state.gov>

Subject: Flagging Incoming Quick-Turn FO Clearance Request Today - AM to T - 38(f) Package on USML Cats I-ill
Importance: High

Staff Assistants,

 

WASHSTATEC001173
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 288 of 502

Rest,
John

John A. Foster

CHfice of Defense Trade Control Policy
Bureau of Political-MilRary Affairs
U.S. Department of State

Tel: 202-663-2816

 

Christopherson, Collin C <ChristophersonCC @state. zov>; Urena, Michael A <UrenaliAg@sta
<Ravisk@state.gov>; Blaha, Charles O <BiahaClO tstate zov>; Young, LaToya M <YoungLM2@state.gov>; Barron,

Gordon, Angela J <GerdonAl@state.gev>; Lorman, Amanda L <LormanAL@state.gov>; Miller, Asa G
<MilerAG4 @istate.gav>; P/EUR Duty Officer <P-EURDuty @state.gav>

Subject: Clearance for 38(f) Package on USML Cats I-lil

All,
Attached please find the AM to T and attachments to begin the AECA 38(f) notification to congress for the movement of

items in USML Categories I-lll to the CCL

   

 

Thank you
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817
ii:{_

Email: MonjayR

   
 

Official - SBU
UNCLASSIFIED

WASHSTATECO001174
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 289 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 12/3/2018 5:45:35 PM

To: Kottmyer, Alice M [KottmyerAM@state.gov]

Subject: RE: Clearance Request by 12/3 at Noon - 38(f) Package on USML Cats I-III

Attachments: RE: Reminder - Clearance Request by Monday at Noon - 38(f) Package on USML Cats I-Ill; RE: Reminder - Clearance
Request by Monday at Noon - 38(f) Package on USML Cats I-Ill

Alice,
FYi-l cleared with some edits.

Shana

Official
UNCLASSIFIED

From: Kottmyer, Alice M <KottmyerAM @state.gov>

Sent: Monday, December 03, 2018 12:44 PM

To: Foster, John A <FosterJA2 @state.gov>; Rogers, Shana A <RogersSA2 @state.gov>
Cc: Kottmyer, Alice M <KottmyerAM @state.gov>

Subject: RE: Clearance Request by 12/3 at Noon - 38(f) Package an USML Cats I-lll

Thanks
Alice

Sent: Thursday, November 29, 2018 9:41 AM

To: Monjay, Robert <MoniayR @state.gov>; Heidema, Sarah J <HeidernaSJ@state gov>; Shin, Jae E <ShinJE@ state.gov;

nannnnnnnnnnnnnnnnniitinnninannmnnnnnnnnnnnoiannnnne

   

 

 

@state.

 

Terry L<2 a>; Gordon, Angela J <GordonAl@state.gov>; Lorman, Amanda L <LormanAl.
Miller, Asa G <MilerAG4 @state.gov>; P/EUR Duty Officer <P-EURDuty@ state. goy>

OVD}

   

 

Subject: Clearance Request by 12/3 at Noon - 38(f) Package on USML Cats I-ill

Colleagues,

 

Thanks,
John

WASHSTATECO001175
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 290 of 502

From: Monjay, Robert <Moniz

 

Sent: Thursday, November 29, 2018 9:09 AM

  
     
 
 

 

<HamiltonCl @state.gov>; Dear

 

= eov>; Abisellan, Eduardo <Abisellank@state goy>,
Christopherson, Collin C <ChristophersonCC @state gov>; Urena, Michael A <UrenaMA@ state gov>; Ravi, Sunil K
<RaviSki@ state zoy>; Blaha, Charles O <BiahsCO@state.gov>; Young, LaToya M <YoungLhi2 @state.goy>; Barron,

 

Cc: PM-DTCP-RMA <PM-DTCP-RMAS state eoy>
Subject: Clearance for 38(f) Package on USML Cats I-iil

 

All,

Attached please find the AM to T and attachments to begin the AECA 38(f) notification to congress for the movement of
items in USML Categories I-Ill to the CCL.

    

 

Thank you
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobis: ____

Email: oo ~

Official - SBU
UNCLASSIFIED

 

WASHSTATECO001176
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 291 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 12/3/2018 1:49:30 PM

To: Foster, John A [FosterJA2 @state.gov]; Hart, Robert L [HartRL@state.gov]

Subject: RE: Reminder - Clearance Request by Monday at Noon - 38(f) Package on USML Cats I-lll

Attachments: USML Cat I-Ill 38(f) - AM to T (LPM).docx

Official - SBU
UNCLASSIFIED

From: Rogers, Shana A

Sent: Friday, November 30, 2018 4:13 PM

To: Foster, John A <FosterJA2 @state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: RE: Reminder - Clearance Request by Monday at Noon - 38(f) Package on USML Cats I-ill

John,

   

|

Thanks,
Shana

 

Official - SBU
UNCLASSIFIED

From: Foster, John A <FosterJA2 @state pov>
Sent: Friday, November 30, 2018 10:18 AM
To: Monjay, Robert <ManjayR @state.gov>; Heidema, Sarah J <HeiderniaSi@state cov>; Shin, Jae E <ShinJE@state gove;

  

<KotimyerAM @state cove; PM-CPA <PM-CPAGistate gev>; Krueger, Thomas G <K .arv>; McClung,
Gailyn W <McCluneGW @istate.gov>; Abisellan, Eduardo <AbiselianE@ state zov>; Christopherson, Collin C

 

 

 

.goy>; Young, LaToya M <¥aur Sstate gov>; Barron, Benjamin A
<BarronBA@ state .gov>; Cloutier, Marissa <CloutierM @istate gov>; Davis, Terry L <DavisT|@state.gov>; Gordon, Angela]

 

Officer <P-EURDuty@ state.gov>

Cc: PM-DTCP-RMA <P M-DTCE-RMAG@ state.gov>

Subject: Reminder - Clearance Request by Monday at Noon - 38(f) Package on USML Cats I-III
Importance: High

 

Colleagues,

 

WASHSTATECO001177
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 292 of 502

Best,
John

From: Foster, John A
Sent: Thursday, November 29, 2018 9:41 AM
To: Monjay, Robert <NonisyR @state. coy>; Heidema, Sarah J <Heicemas) @ state gov>; Shin, Jae E <ShinJE@state zoy>;

.2ov¥>; Christopherson, Collin C <ChristophersonCC@state.gov>; Urena, Michael A
<UrenahiA tstate sov>; Ravi, Sunil K <Ravisk state. gov>; Blaha, Charles O <BiahaCO@state.gov>; Young, LaToya M

 

 

 

 

 
 

seneettneroeeees: salneriesenrececenserentncesentS@vtentvcecencnercensadeckerceceas

Terry L<D ‘ov>; Gordon, Angela J <Gordon&i state. gayv>; Lorman, Amanda L <i
Miller, Asa G <MillerAG4 @ state goy>; P/EUR Duty Officer <P-EURDuty @state gov>

   

Subject: Clearance Request by 12/3 at Noon - 38(f) Package on USML Cats I-ill

Colleagues,

 

Thanks,
John

Sent: Thursday, November 29, 2018 9:09 AM
To: Heidema, Sarah J <HeldemaSi@ state, gov>; Shin, Jae E <ShinJE@state zoy>; Hamilton, Catherine E

  

Kottmyer, Alice M <KetimyerAM @ state.gowo; PM-CPA <PM-CPA@ state. gov>; Krueger, Thomas G
<Krueger!G@state.gov>; McClung, Gailyn W <McClungGVW/@state.gov>; Abisellan, Eduardo <AbiseilanE@ state gov>;

 

  

 

 

 

<RaviSKk@istate gov>; Blaha, Charles O <BiahaCO @istate.gov>; Young, LaToya M <YoungLM2@state.gov>; Barron,
Benjamin A <BarronBbAtestate gov>; Cloutier, Marissa <Cloutier @ state.gov>; Davis, Terry L <DavistL@state gov;

 

 

 

 

<MilerAG4 @istate.gov>; P/EUR Duty Officer <P-EURDuty @state.goy>
Cc: PM-DTCP-RMA <PM-DTCP-RMAG@ state goy>
Subject: Clearance for 38(f) Package on USML Cats I-lil

 

All,
Attached please find the AM to T and attachments to begin the AECA 38(f) notification to congress for the movement of
items in USML Categories I-Ill to the CCL,

   

 

WASHSTATECO001178
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 293 of 502

Thank you

Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

oi:

Email: a 7

Official - SBU
UNCLASSIFIED

WASHSTATECO001179
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 294 of 502

 

Message

From: Blaha, Charles O [BlahaCO @state.gov]

Sent: 12/3/2018 5:52:18 PM

To: Foster, John A [FosterJA2 @state.gov]

Subject: RE: Clearance Request by 12/3 at Noon - 38(f) Package on USML Cats I-III
Official

UNCLASSIFIED

From: Foster, John A <FosterJA2 @state.gov>

Sent: Thursday, November 29, 2018 9:41 AM

To: Monjay, Robert <MonjayR@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE @state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; PM-CPA <PM-CPA@state.gov>; Krueger,
Thomas G <KruegerTG@state.gov>; McClung, Gailyn W <McClungGW @state.gov>; Abisellan, Eduardo
<AbisellanE@state.gov>; Christopherson, Collin C <ChristophersonCC @state.gov>; Urena, Michael A

<UrenaMA @state.gov>; Ravi, Sunil K <RaviSK@state.gov>; Blaha, Charles O <BlahaCO@state.gov>; Young, LaToya M
<YoungLM2@state.gov>; Barron, Benjamin A <BarronBA@state.gov>; Cloutier, Marissa <CloutierM@state.gov>; Davis,
Terry L<DavisTL@state.gov>; Gordon, Angela J <GordonAJ@state.gov>; Lorman, Amanda L <LormanAL@state.gov>;
Miller, Asa G <MillerAG4@state.gov>; P/EUR Duty Officer <P-EURDuty @state.gov>

Cc: PM-DTCP-RMA <PM-DTCP-RMA@state.gov>

Subject: Clearance Request by 12/3 at Noon - 38(f} Package on USML Cats III

Colleagues,

 

Thanks,
John

From: Monjay, Robert <MonjayR @state. gov>

Sent: Thursday, November 29, 2018 9:09 AM

To: Heidema, Sarah J <HeidernaS/ @istate zov>; Shin, Jae E <ShinjE @istate.eqv>; Hamilton, Catherine E
<HamiltonCE @ state. gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A <RogersSA2 @state.gove;

 

 
  

-e.gov>; Abisellan, Eduardo <AbisellanE @istate cov>;
Christopherson, Collin C <ChristophersonCC@ state. gov>; Urena, Michael A <UrenaMiAmstate sov>; Ravi, Sunil K

 

 

 

   

Benjamin A <BarranBA@state.gov>; Cloutier, Marissa <CloutlerM @state.gov>; Davis, Terry L <DavisTL@istate gay>;
Gordon, Angela J <GordonAl@state.gov>; Lorman, Amanda L <LormanAL@state.gov>; Miller, Asa G

Cc: PM-DTCP-RMA <PM-DBTCP-RMA@ state. gov>
Subject: Clearance for 38(f) Package on USML Cats I-lll

All,

WASHSTATECO001180
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 295 of 502

Attached please find the AM to T and attachments to begin the AECA 38(f) notification to congress for the movement of
items in USML Categories I-Ill to the CCL.

 

Thank you

Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

oi a

Email: MonjayR@state.gov

Official - SBU
LINCLASSIFIED

WASHSTATECO001 181
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 296 of 502

 

Message

From: McKeeby, David | [McKeebyDI@state.gov]
Sent: 12/3/2018 6:19:55 PM

To: Legal-PM-DL [Legal-PM-DL@state.gov]
Subject: For L Clearance: Draft Roll-Out Plan

Attachments: 1119 Roll out Plan USML Cats I-II] FINAL RULES.docx

L Colleagues:

Thanks,
Dave

 

David I. McKeeby

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.8757 | [a] BlackBerry: [I
e-mail: meckeebydi@state.zov 0) Web: www.state.gov/t/pm (Twitter: @St

 

Stay connected with Srate.gov:

 

WASHSTATEC001182
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 297 of 502

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 12/3/2018 10:44:05 PM

To: Hart, Robert L [HartRL@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Monjay, Robert [MonjayR@state.gov];
Krueger, ThomasG [Krueger?G@state.gov]; Kottmyer, Alice M [KottmyerAM@state.gov]; Peckham, Yvonne M
[PeckhamYM @state.gov]

cc: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Kouts, Jodi L. EOP/NSC
[Jodi.L.Kouts@nsc.eop.gov]

Subject: Commerce Comments on State Rule on Cats -13

Attachments: 2018-12-3 BIS redline edits to Cat I-Ill FR - FRN 10 (DOS response to DOD BIS ATF) clean.docx

WASHSTATEC001183
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 298 of 502

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 12/4/2018 2:27:04 AM

To: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

ce: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov];
Krueger, Thomas G [KruegerTG@state.gov]; Kottmyer, Alice M [KottmyerAM@state.gov]; Peckham,Yvonne M
[PeckhamYM @state.gov]; splotnick@doc.gov; Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]; McManus,
Michael J.EOP/OMB [Michael.J.McManus@omb.eop.gov]; Joyce, Shannon M. EOP/OMB
[Shannon_M_Joyce@omb.eop.gov]

Subject: Re: Status of State and Commerce rules on Cats 1-3

On Dec 3, 2018, at 8:33 PM, Timothy Mooney <Timothy. Mooney @ibis doc. gov> wrote:

 

Jasmeet,

 

Tim

Tim Mooney

Senior Export Policy Analyst
Repulatory Policy Division
Bureau of industry and Security

From: Seehra, Jasmeet K. EOP/OMB <lasmieet K. Seehra@oamb.con.gov>
Sent: Monday, December 03, 2018 5:54 PM

 

<HeidermaS) Gistate. gov>; Krueger, Thomas G <Krueger?Géistate.zov>; Kottmyer, Alice M
<KotimyerAM @state zov>; Peckham, Yvonne M <PeckhamyYM @istate.gov>; splotnick@dac. gov;

   

 

Timothy Mooney <Timothy. Mooney bls doc.goy>

 

 

 

   

Ce: Kouts, Jodi L. EOP/NSC <Jecdi.L Kouts@nsc.eoo.goy>; McManus, Michael J. EOP/OMB
<Michael i McManus@omb.cop.gov>; Joyce, Shannon M. EOP/OMB

<Shannon M loyce®@ormb.eop gov>

Subject: Status of State and Commerce rules on Cats 1-3

 

 

ee
Ee
ee

WASHSTATECO001184
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 299 of 502

 

WASHSTATECO001185
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 300 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]
Sent: 12/4/2018 3:34:57 PM

To: Nagy, Nathan [NagyN @state.gov]
Subject: RE: For L Clearance: Draft Roll-Out Plan

Great, thanks for the quick response.

Official - Transitory
UNCLASSIFIED

From: Nagy, Nathan <NagyN@state.gov>

Sent: Tuesday, December 04, 2018 10:34 AM
To: Rogers, Shana A <RogersSA2@state.gov>
Subject: RE: For L Clearance: Draft Roll-Out Plan

a No edits from me on that or elsewhere in the document.

Nathan Nagy

Office of the Legal Adviser
U.S. Department of State
2201 C St. NW, Room 4531
Washington, DC 20520
202-647-1102

From: Rogers, Shana A <RogersSA2 @state.gov>
Sent: Tuesday, December 4, 2018 9:06 AM
To: Kottmyer, Alice M <KottmyerAM@state.gov>; Pompian, Shawn M <PompianSM@state.gov>; Nagy, Nathan

<NagyN @state.gov>
Subject: FW: For L Clearance: Draft Roll-Out Plan

Alice, Shawn, Nathan
i'd appreciate your review of the attached

 

Thanks,

WASHSTATECO001186
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 301 of 502

Shana

Official - SBU (Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: McKeeby, David | <McKeebyDI@state.gov>
Sent: Monday, December 03, 2018 1:20 PM
To: Legal-PM-DL <Legai-PM-DL@state.gov>
Subject: For L Clearance: Draft Roll-Out Plan

L Colleagues:

Thanks,
Dave

 

David I. McKeeby

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.8757 | (al BlackBerry:
2 e-mail: inckeehydi@state.gov |“0 Web: www.state.gov/t/pm |Twitter: @StateDeptPM

Stay connected with State. gov:

 

WASHSTATECO001187
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 302 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 12/4/2018 4:00:44 PM

To: svcSMARTCrossLow_SMG [svcSMARTCrossLowAA@smg.state.gov]
Subject: roll out

Attachments: 1119 Roll out Plan USML Cats I-fll FINAL RULES.docx

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATECO001188
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 303 of 502

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 12/10/2018 10:32:02 PM

To: Gormsen, Eric T (OLP) [Eric.T.Gormsen @usdoj.gov]; Jones, Kevin R (OLP) [Kevin.R. Jones @usdoj.gov]; Hinchman,
Robert (OLP) [Robert.Hinchman@usdoj.gov]; Kottmyer, Alice M [KottmyerAM @state.gov]; Peckham, Yvonne M
[PeckhamYM @state.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]; Hart, Robert L [HartRL@state.gov]; Monjay,
Robert [MonjayR@state.gov]; Krueger, Thomas G [KruegerTG @state.gov]

cc: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Joyce, Shannon M. EOP/OMB
[Shannon_M_Joyce@omb.eop.gov]; McManus, Michael J.EOP/OMB [Michael.J.McManus@omb.eop.gov]; Kouts,
Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]; splotnick@doc.gov

Subject: For Comment by 5PM on Tuesday, December 11th -- Revised State and Commerce Export Control Rules on
Categories 1-3 -- Firearms and Ammuniation

Attachments: 2018-12-7 CLEAN BIS responses to ATF 12-3-18 comments on Commerce Cat I-Ill firearms rule_0694-AF47 - for
sending to OMB.docx; 2018-12-7 Redline BIS responses to ATF 12-3-18 comments on Commerce Cat I-Ill firearms
rule_0694-AF47 - for sending to OMB.docx; Cat I-lll FR - FRN 11 Clean.docx; Cat I-II} FR - FRN 11 (OIRA Edit
Accepted).docx

Folks

 

Thanks!

WASHSTATECO001189
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 304 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 12/11/2018 12:51:06 PM

To: Noonan, Michael J [NoonanMJ@state.gov]; Foster, John A [FosterJA2@state.gov]

cc: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR @state.gov]

Subject: FW: For Comment by 5PM on Tuesday, December Lith -- Revised State and Commerce Export Control Rules on

Categories 1-3 -- Firearms and Ammuniation

Attachments: 2018-12-7 CLEAN BIS responses to ATF 12-3-18 comments on Commerce Cat I-llf firearms rule_0694-AF47 - for
sending to OMB.docx; 2018-12-7 Redline BIS responses to ATF 12-3-18 comments on Commerce Cat I-lll firearms
rule_0694-AF47 - for sending to OMB.docx; Cat I-llL FR - FRN 11 Clean.docx; Cat {-II FR - FRN 11 (OIRA Edit
Accepted).docx

Official
UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Monday, December 10, 2018 5:32 PM

To: Gormsen, Eric T (OLP) <Eric.T.Gormsen@usdoj.gov>; Jones, Kevin R (OLP) <Kevin.R. Jones@usdoj.gov>; Hinchman,
Robert (OLP) <Robert.Hinchman@usdoj.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; Peckham, Yvonne M
<PeckhamYM @state.gov>; Heidema, Sarah J <HeidemaS] @state.gov>; Hart, Robert L <HartRL@state.gov>; Monjay,
Robert <MonjayR@state.gov>; Krueger, Thomas G <Krueger1G@state.gov>

Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._ Seehra@omb.eop.gov>; Joyce, Shannon M. EOP/OMB
<Shannon_M_Joyce@omb.eop.gov>; McManus, Michael J. EOP/OMB <Michael.J.McManus@omb.eop.gov>; Kouts, Jodi
L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>; splotnick@doc.gov

Subject: For Comment by 5PM on Tuesday, December 11th -- Revised State and Commerce Export Control Rules on
Categories 1-3 -- Firearms and Ammuniation

Folks

 

Thanks!

WASHSTATECO001190
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 305 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 12/11/2018 6:16:21 PM

To: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._ Seehra@omb.eop.gov]; Kottmyer,Alice M [KottmyerAM @state.gov];
Peckham, Yvonne M [PeckhamYM @state.gov]; Hart, Robert L [HartRL@state.gov]; Monjay, Robert
[MonjayR @state.gov]; Krueger, Thomas G [KruegerTG@state.gov]

cc: Joyce, Shannon M. EOP/OMB [Shannon_M_Joyce@omb.eop.gov]; McManus, Michael J. EOP/OMB
[Michael.J.McManus@omb.eop.gov]; Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]; splotnick@doc.gov

Subject: RE: For Comment by 5PM on Tuesday, December Lith -- Revised State and Commerce Export Control Rules on
Categories 1-3 -- Firearms and Ammuniation

Jasmeet-

Official

UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._ Seehra@omb.eop.gov>

Sent: Monday, December 10, 2018 5:32 PM

To: Gormsen, Eric T (OLP) <Eric.T.Gormsen@usdoj.gov>; Jones, Kevin R (OLP) <Kevin.R.Jones@usdoj.gov>; Hinchman,
Robert (OLP) <Robert.Hinchman@usdoj.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; Peckham, Yvonne M
<PeckhamYM@state.gov>; Heidema, Sarah J <HeidemaSJ @state.gov>; Hart, Robert L <HartRL@state.gov>; Monjay,
Robert <MonjayR@state.gov>; Krueger, Thomas G <Krueger1G@state.gov>

Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._ Seehra@omb.eop.gav>; Joyce, Shannon M. EOP/OMB
<Shannon_M_Joyce@omb.eop.gov>; McManus, Michael J. EOP/OMB <Michael.J.McManus@omb.eop.gov>; Kouts, Jodi
L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>; splotnick@doc.gov

Subject: For Comment by 5PM on Tuesday, December 11th -- Revised State and Commerce Export Control Rules on
Categories 1-3 -- Firearms and Ammuniation

Folks

 

Thanks!

WASHSTATEC001191
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 306 of 502

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 12/11/2018 8:16:13 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Monjay, Robert [MonjayR @state.gov]; Hart, Robert L [HartRL@state.gov]
Subject: RE: For Comment by 5PM on Tuesday, December 11th -- Revised State and Commerce Export Control Rules on

Categories 1-3 -- Firearms and Ammuniation

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Tuesday, December 11, 2018 7:51 AM

To: Noonan, Michael J <NoonanMJ @state.gov>; Foster, John A <FosterJA2@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR @state.gov>

Subject: FW: For Comment by 5PM on Tuesday, December 11th -- Revised State and Commerce Export Control Rules on
Categories 1-3 -- Firearms and Ammuniation

Official
UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <lasmieet K. Seehra@omb.con.gov>
Sent: Monday, December 10, 2018 5:32 PM

 

 

 

Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet &. Seehra@ormb.eop.zov>; Joyce, Shannon M. EOP/OMB

 

<Shannon M Joyce @omb.eop.sov>; McManus, Michael J. EOP/OMB <Michael J. McManus @omb.coo pov>; Kouts, Jodi
L. EOP/NSC <fodi Kouis@nsc.eop.sov>: splotnich @doc gov

Subject: For Comment by 5PM on Tuesday, December 11th -- Revised State and Commerce Export Control Rules on
Categories 1-3 -- Firearms and Ammuniation

 

 

 

Folks

 

Thanks!

WASHSTATEC001192
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 307 of 502

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 12/12/2018 3:41:46 PM

To: Sarah Plotnick [splotnick@doc.gov]; Timothy.Mooney@bis.doc.gov; Robert Hart [HartRL@state.gov]; Sarah Heidman
[HeidemaSJ@state.gov]; Robert Monjay [MonjayR@state.gov]; Thomas G Krueger [Krueger?G@state.gov]; Alice M
Kottmyer [KottmyerAM @state.gov]; BethGrossman (Federal) [bgrossman@doc.gov]; Asha Mathew
[amathew@doc.gov]; Peter Robbins [PRobbins@doc.gov]

ce: Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]

Subject: Fwd: DOS-Revised State and Commerce Export Control Rules on Categories 1-3 -- Firearms and Ammunition (RIN
064-AF47 & 1400-AE30)

Attachments: ATF comments 12-11-18 - 2018-12-7 Redline BIS responses to ATF 12-3-18 comments on Commerce Cat I-Ill firearms

rule_0694-AF47 - for sending to OMB.docx; ATTOO001.htm

Begin forwarded message:

From: "Gormsen, Eric T (OLP)” <Eric. 7 Gormsen @uscal.gov>

Date: December 12, 2018 at 10:36:15 AM EST

To: "Seehra, Jasmeet" <Jasrnest K. Seahra@omb eop.goy>

Ce: "Hinchman, Robert (OLP)" <Kobert.Hinchman@uscdol gov>, “Jones, Kevin R (OLP)"

<Kevin. PL lones

 

 

 

@Susdal gav>

 

Subject: DOS-Revised State and Commerce Export Control Rules on Categories 1-3 -- Firearms and
Ammunition (RIN 064-AF47 & 1400-AE30)

December 12, 2018

Jasmeet,

 

Thanks,

Eric

Signed ...
--- Eric Taylor Gormsen ---
Office of Legal Policy
Department of Justice

a

WASHSTATEC001193
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 308 of 502

 

Message

From: Timothy Mocney [Timothy.Mooney@bis.doc.gov]

Sent: 12/12/2018 5:18:50 PM

To: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Heidema,Sarah J [HeidemaSJ@state.gov];

splotnick@doc.gov; Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]; Krueger, Thomas G
[KruegerTG@state.gov]; Kottmyer, Alice M [KottmyerAM@state.gov]; bgrossman@doc.gov; Mathew, Asha
{amathew@doc.gov]; Robbins, Peter [PRobbins@doc.gov]

ce: Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]; Rogers, Shana A [RogersSA2 @state.gov]; Matthew Borman
{[Matthew.Borman @bis.doc.gov]; RichardAshooh [Richard.Ashooh@bis.doc.gov]; Hillary Hess
[Hillary Hess @bis.doc.gov]; Abraham, Liz [LAbraham@doc.gov]; Steven Clagett [Steven.Clagett @bis.doc.gov]

Subject: RE: BIS responses to ATF comments for DOS-Revised State and Commerce Export Control Rules on Categories 1-3 --
Firearms and Ammunition (RIN 064-AF47 & 1400-AE30)

Attachments: 2018-12-12 Redline BIS response to ATF comments 12-11-18 - 2018-12-7 Redline BIS responses to ATF 12-3-18
comments on Commerce Cat I-lll firearms rule_0694-AF47 - for sending to OMB.docx; 2018-12-12 CLEAN Commerce
Cat I-ill firearms rule_0694-AF47 - for sending to OMB.docx

Jasmeet,

 

Tim

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Wednesday, December 12, 2018 11:28 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; splotnick@doc.gov; Timothy Mooney <Timothy.Mooney @bis.doc.gov>;
Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Krueger, Thomas G
<Krueger1G@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; bgrossman@doc.gov; Mathew, Asha
<amathew@doc.gov>; Robbins, Peter <PRobbins@doc.gov>

Cc: Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>; Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: DOS-Revised State and Commerce Export Control Rules on Categories 1-3 -- Firearms and Ammunition (RIN
064-AF47 & 1400-AE30)

 

From: Heidema, Sarah J <HeidermriaSi @state.gov>

Sent: Wednesday, December 12, 2018 10:52 AM

Timothy. Mooney @ bis.doc.gov; Hart, Robert L <HarthL@state.gov>; Monjay, Robert <MoniayR@state gov>; Krueger,
Thomas G <KruegerTG @state.gov>; Kottmyer, Alice M <KottmyerAM@state gov>; Beth Grossman (Federal)

doc gsoy>

220?beccceeseeeeeeee! ebecceecee

 

 

 

Ce: Kouts, Jodi L. EOP/NSC <iadi.l. Kouts@insc.eop.gov>; Rogers, Shana A <RogersSA2 @istate. goy>
Subject: RE: DOS-Revised State and Commerce Export Control Rules on Categories 1-3 -- Firearms and Ammunition (RIN

064-AF47 & 1400-AE30)

WASHSTATEC001194
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 309 of 502

|

Official
UNCLASSIFIED

 

From: Seehra, Jasmeet K. EOP/OMB <Jasrneet K. Seehra@omb.cop.gay>

Sent: Wednesday, December 12, 2018 10:42 AM

Sarah J <HeidemaSi @ state gov>; Monjay, Robert <MonjayR@ state. gov>; Krueger, Thomas G <Krueser!G @state gov>;
Kottmyer, Alice M <KotiriyerAM @ state zov>; Beth Grossman (Federal) <berassman@doc.gov>; Asha, Mathew

 

 

Ce: Kouts, Jodi L. EOP/NSC <Jodi... Kouts@nsec.cop.gov>
Subject: Fwd: DOS-Revised State and Commerce Export Control Rules on Categories 1-3 -- Firearms and Ammunition
(RIN O64-AF47 & 1400-AE30)

Begin forwarded message:

From: "Gormsen, Eric T (OLP)” <Eric. 7 Gormsen @uscal.gov>

Date: December 12, 2018 at 10:36:15 AM EST

To: "Seehra, Jasmeet" <Jasrnest K. Seahra@omb eop.goy>

Ce: "Hinchman, Robert (OLP)" <Kobert.Hinchman@uscdol gov>, “Jones, Kevin R (OLP)"

<Kevin. RJlones@ usdol. goy>

Subject: DOS-Revised State and Commerce Export Control Rules on Categories 1-3 -- Firearms and
Ammunition (RIN 064-AF47 & 1400-AE30)

 

December 12, 2018

Jasmeet,

 

Thanks,
Eric
Signed ...
--- Eric Taylor Gormsen ---

Office of Legal Policy
Department of Justice

WASHSTATECO001195
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 310 of 502

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 12/12/2018 5:35:50 PM

To: Timothy Mooney [Timothy.Mooney@bis.doc.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; splotnick@doc.gov;
Hart, RobertL [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]; Krueger, ThomasG
[KruegerTG@state.gov]; Kottmyer, Alice M [KottmyerAM@state.gov]; bgrossman@doc.gov; Mathew, Asha
[amathew@doc.gov]; Robbins, Peter [PRobbins@doc.gov]

cc: Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]; Rogers, Shana A [RogersSA2 @state.gov]; Abraham, Liz
[LAbraham@doc.gov]

Subject: RE: DOS-Revised State and Commerce Export Control Rules on Categories 1-3 -- Firearms and Ammunition (RIN 064-

AF47 & 1400-AE30}

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Wednesday, December 12, 2018 11:40 AM

To: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>;
splotnick@doc.gov; Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Krueger, Thomas G
<Krueger?G@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; bgrossman@doc.gov; Mathew, Asha
<amathew@doc.gov>; Robbins, Peter <PRobbins@doc.gov>

Cc: Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Abraham, Liz
<LAbraham@doc.gov>

Subject: RE: DOS-Revised State and Commerce Export Control Rules on Categories 1-3 -- Firearms and Ammunition (RIN
064-AF47 & 1400-AE30)

Jasmest,

Tim

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Wednesday, December 12, 2018 11:28 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; splotnick@doc.gov; Timothy Mooney <Timothy.Mconey@bis.doc.gov>;
Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Krueger, Thomas G
<Krueger?G@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; bgrossman@doc.gov; Mathew, Asha
<amathew@doc.gov>; Robbins, Peter <PRobbins@doc.gov>

Ce: Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>; Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: DOS-Revised State and Commerce Export Control Rules on Categories 1-3 -- Firearms and Ammunition (RIN
064-AF47 & 1400-AE30}

Sent: Wednesday, December 12, 2018 10:52 AM
To: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K. Seehra@oamb.ece.gov>; Sarah Plotnick <splotnick@doc. go>;

 

WASHSTATEC001196
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 311 of 502

<bgrossmant@idac.gov>; Asha, Mathew <armathew @cdoc.gov>; Peter Robbins <PRoebbins@doc.gov>

Ce: Kouts, Jodi L. EOP/NSC <Jodi.L. Bouts@nse.eop.gov>; Rogers, Shana A <Rogers5A2 @state gov>

Subject: RE: DOS-Revised State and Commerce Export Control Rules on Categories 1-3 -- Firearms and Ammunition (RIN
064-AF47 & 1400-AE30)

een
pas
|

   

 

Official
UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <lasmieet K. Seehra@omb.con.gov>

Sent: Wednesday, December 12, 2018 10:42 AM

Sarah J <HeidemaSi@state. gov>; Monjay, Robert <MonjayR@istate zov>; Krueger, Thomas G <KruegerTG@istate. gov>;
Kottmyer, Alice M <KotirmyerAM @state.gov>; Beth Grossman (Federal) <bgressran@doac.gov>; Asha, Mathew
<amathew @dac gay>; Peter Robbins <PRabbins@dec gov>

Ce: Kouts, Jodi L. EOP/NSC <Jodi... Kouts@nsc eop.goy>

Subject: Fwd: DOS-Revised State and Commerce Export Control Rules on Categories 1-3 -- Firearms and Ammunition

(RIN 064-AF47 & 1400-AE30)

Begin forwarded message:

 

   

From: "Gormsen, Eric T (OLP)" <Eric.7 .Gormsen @usdol gov>

Date: December 12, 2018 at 10:36:15 AM EST

To: "Seehra, Jasmeet" <Jasmest K. Seehra@ormb.con.goy>

Ce: "Hinchman, Robert (OLP)" <Robert.Hinchman@usdol.gov>, "Jones, Kevin R (OLP)"

<Keyir. B Jones @uscdal goy>

Subject: DOS-Revised State and Commerce Export Control Rules on Categories 1-3 -- Firearms and
Ammunition (RIN 064-AF47 & 1400-AE30)

 

 

 

 

December 12, 2018

Jasmeet,

 

Thanks,

WASHSTATECO001197
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 312 of 502

Eric
Signed ...
--- Eric Taylor Gormsen ---

Office of Legal Policy
Department of Justice

rox:

WASHSTATEC001198
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 313 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 12/12/2018 9:01:33 PM

To: Miller, Michael F [Millermf@state.gov]

Subject: FW: BIS responses to ATF comments for DOS-Revised State and Commerce Export Control Rules on Categories 1-3 --
Firearms and Ammunition (RIN 064-AF47 & 1400-AE30)

Official

UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Wednesday, December 12, 2018 4:00 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>

Subject: RE: BIS responses to ATF comments for DOS-Revised State and Commerce Export Control Rules on Categories 1-
3 -- Firearms and Ammunition (RIN 064-AF47 & 1400-AE30)

From: Heidema, Sarah J <Heidemasi@state eay>

Sent: Wednesday, December 12, 2018 3:51 PM

To: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@omb.enp.goy>

Subject: RE: BIS responses to ATF comments for DOS-Revised State and Commerce Export Control Rules on Categories 1-
3 -- Firearms and Ammunition (RIN 064-AF47 & 1400-AE30)

Official
UNCLASSIFIED

 

 

From: Seehra, Jasmeet K. EOP/OMB <Jasmmeet K. Seehrat@omb.con goy>

Sent: Wednesday, December 12, 2018 1:09 PM

To: Timothy Mooney <Timothy Moaney@ bis.doc.gov>; Heidema, Sarah J <HeidemaS!@istate gov>; splotnick@doc.gov;
Hart, Robert L <HartR L@state.gov>; Monjay, Robert <MoniayR@state. gov>; Krueger, Thomas G

 

 

 

 

 

<ariathew @doc.gov>; Robbins, Peter <PRobbins@doc.gov>

Cc: Kouts, Jodi L. EOP/NSC <Jodi.L. Bouts@nsc.eop.gov>; Rogers, Shana A <Rogers5A2 @state.gov>; Matthew Borman
<Matthew. Borman@ bis.cac eeav>; Richard Ashooh <Richard Ashach @bis.doc.gov>; Hillary Hess

<Hilary. Hess@ bis. doc.gov>; Abraham, Liz <LAbraham@doc.gov>; Clagett, Steven <steven.clageti@bis. coc goy>
Subject: RE: BIS responses to ATF comments for DOS-Revised State and Commerce Export Control Rules on Categories 1-
3 -- Firearms and Ammunition (RIN 064-AF47 & 1400-AE30)

From: Timothy Mooney <Timothy.Mooneyi@bis. doc gov>
Sent: Wednesday, December 12, 2018 12:19 PM
To: Seehra, Jasmeet K. EOP/OMB <lasmeet K. Seehra@omb.ecr.gov>; Heidema, Sarah J <HeidermaS!/@state.gov>;

 

 

 

 

 

WASHSTATECO001199
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 314 of 502

TES ecetnctienenenttneneseDWacertnerceceseetlcecerenh 0 Dm MBE ANAEIAENGE NG Bae ONTO DeqeecertsrertncetDWacrientueveercatcectnbarceence, BTN EMER AZ GA Bp EMMA Meh Be ON f pentnecnenescdecicadeesnenetWoeucececencneversonsdeReevsents

<KruegertG@ state gov>; Kottmyer, Alice M <KotiriyerAM @ state. cov>; berassmmant@doc.gov; Mathew, Asha
<amathew @coc.gov>; Robbins, Peter <PRobbins@doc.gov>

RactlentinsesarviseentnertentccrtenrasDWacncetecentcecersenceetececsdRecenene Fo 1 Ne Rp NE Ap MEN RGAE UNA BON ON tet Rk aticentinecensnestentaSdWaerocevnencereneneeulacenenes

<Matthew. Borman his.doc.gov>; Richard Ashooh <Bichard Ashooh @bis.cdoc.gev>; Hillary Hess

<Hillary Hess @ bis cloc.gov>; Abraham, Liz <LAbrsham@cloc.gov>; Steven Clagett <Steven. Clagett @his.doc.gov>
Subject: RE: BIS responses to ATF comments for DOS-Revised State and Commerce Export Control Rules on Categories 1-
3 -- Firearms and Ammunition (RIN 064-AF47 & 1400-AE30)

 

   

Jasmeet,

 

Tim

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@oamb.con.gov>
Sent: Wednesday, December 12, 2018 11:28 AM
To: Heidema, Sarah J <HeidemaSi @ state. gov>; splotnick@doc.gov; Timothy Mooney <Timothy.Mooneyi@ibis. doc. gov;

 

<KruegertG@ state gov>; Kottmyer, Alice M <KotiriyerAM @ state. cov>; berassmmant@doc.gov; Mathew, Asha
<amathew @coc.gov>; Robbins, Peter <PRobbins@doc.gov>

Subject: RE: DOS-Revised State and Commerce Export Control Rules on Categories 1-3 -- Firearms and Ammunition (RIN
064-AF47 & 1400-AE30)

From: Heidema, Sarah J <HeidermaS] @state.gov>
Sent: Wednesday, December 12, 2018 10:52 AM

 

 

 

<berossman@cdac.gov>; Asha, Mathew <amathew@idac.gav>; Peter Robbins <PRobbins@doc.goy>

Cc: Kouts, Jodi L. EOP/NSC <Jodi.l. Kouts@nsc.eon.gov>; Rogers, Shana A <RogersSA? @istate.gov>

Subject: RE: DOS-Revised State and Commerce Export Control Rules on Categories 1-3 -- Firearms and Ammunition (RIN
064-AF47 & 1400-AE30)

ee
fee
ee

 

 

Official
UNCLASSIFIED

WASHSTATEC001200
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 315 of 502

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@omb.eon.gay>

Sent: Wednesday, December 12, 2018 10:42 AM

To: Sarah Plotnick <splotnick@doc.gov>; Timothy. Mooney @bis.doc.gov; Hart, Robert L <HartRL@state.gov>; Heidema,
Sarah J <Heigermnasi@state gov>; Monjay, Robert <NigniayvR@ state gov>; Krueger, Thomas G <Krueger?G@ state go>;
Kottmyer, Alice M <KotiriyerAM@ .Bov>; Beth Grossman (Federal) <berossman@cdoc. gov>; Asha, Mathew
<amathew@ doc.gov>; Peter Robbins <PRobbins@doc gov>

Ce: Kouts, Jodi L. EOP/NSC <Jeci.L Kouts@nse.eap.gov>

Subject: Fwd: DOS-Revised State and Commerce Export Control Rules on Categories 1-3 -- Firearms and Ammunition

(RIN 064-AF47 & 1400-AE30)

Begin forwarded message:

   

 

From: "Gormsen, Eric T (OLP)” <Eric. 1 .Gormsen @iusdel.gov>

Date: December 12, 2018 at 10:36:15 AM EST

To: "Seehra, Jasmeet" <Jasmeet kK. Seehra@omb.eocu.goy>

Ce: "Hinchman, Robert (OLP)" <Robert.Hinchman@usdolgov>, “Jones, Kevin R (OLP)"

<Kevin. BR flones@usdol gov>

Subject: DOS-Revised State and Commerce Export Control Rules on Categories 1-3 -- Firearms and
Ammunition (RIN 064-AF47 & 1400-AE30)

December 12, 2018

 

Thanks,

Eric

Signed ...
--- Eric Taylor Gormsen ---
Office of Legal Policy
Department of Justice

WASHSTATEC001201
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 316 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 12/13/2018 6:00:10 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._ Seehra@omb.eop.gov];
Timothy Mooney [Timothy.Mooney@bis.doc.gov]; splotnick@doc.gov; Monjay, Robert [MonjayR @state.gov];
Krueger, Thomas G [KruegerTG@state.gov]; Kottmyer,Alice M [KottmyerAM@state.gov]; bgrossman@doc.gov;
Asha, Mathew [amathew@doc.gov]; Robbins, Peter [PRobbins@doc.gov]; Abraham, Liz [LAbraham @doc.gov]

cc: Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]

Subject: RE: Status of commerce and state cats 1-3 rules

Attachments: Cat I-ill FR - FRN 13.docx

Thanks,

Rob Hart
202.736.9221 | hartri@state.gov

Official
UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, December 13, 2018 11:43 AM

To: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K. Seehra@omb.eop.gov>; Timothy Mooney

<Timothy.Mooney @bis.doc.gov>; splotnick@doc.gov; Hart, Robert L <HartRL@state.gov>; Monjay, Robert
<MonjayR @state.gov>; Krueger, Thomas G <Krueger!G@state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>;
bgrossman@doc.gov; Asha, Mathew <amathew@doc.gov>; Robbins, Peter <PRobbins@doc.gov>; Abraham, Liz
<LAbraham@doc.gov>

Ce: Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>

Subject: RE: Status of commerce and state cats 1-3 rules

From: Seehra, Jasmeet K. EOP/OMB <Jasmeect EK. Sechraieormb.con.gov>
Sent: Thursday, December 13, 2018 11:35 AM

To: Timothy Mooney < <Dmothy, Moonevigbis.< doe. GOV AD obich@ doc.gev; Hart, Robert L <Har iv; Heidema, Sarah J

   
  
  
  

   

  

xov; Asha, Mathew xcamathow@idee sows Robbins, Peter <} R

   
 

<RotirverA Micstate
Abraham, Liz <LA

From: Timothy Mooney <Timothy Moonseywbis. des gov>

Sent: Wednesday, December 12, 2018 8:29 PM

To: Seehra, Jasmeet K. EOP/OMB <Iasrmcct KE. Se cheat aonb. GOD. BOVv>s 8 plotaick: S088 gov; Robert Hart ae _a@state roy>s
Sarah Heidman <Heide

    

 

Subject: RE: Status of commerce and state cats 1-3 rules

WASHSTATEC001202
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 317 of 502

Thanks, Jasmeet.

 

     
 

| S. @state gov>; Sarah Heidman
gov>; Robert Monjay <Mo EH Ay state. wow: Thomas G Krueger <KrnegerTO@ zove>; Alice M Kottmyer
tate eov>; berossmanG docs LON5 Mathew, Asha <amathewiiidou zov>; Robbins, Peter <P Robbinsigedoc gov>

 

     

 

Official

UNCLASSIFIED

WASHSTATEC001203
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 318 of 502

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Sent: 12/13/2018 6:04:02 PM

To: Hart, Robert L [HartRL@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Seehra, Jasmeet K. EOP/OMB
[Jasmeet_K. Seehra@omb.eop.gov]; splotnick@doc.gov; Monjay, Robert [MonjayR @state.gov]; Krueger, Thomas G
[Krueger?G@state.gov]; Kottmyer, Alice M [KottmyerAM@state.gov]; bgrossman@doc.gov; Mathew, Asha
[amathew@doc.gov]; Robbins, Peter [PRobbins@doc.gov]; Abraham, Liz [LAbraham@doc.gov]

cc: Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]

Subject: RE: Status of commerce and state cats 1-3 rules

Attachments: 2018-12-13 Final Clean Commerce Cat I-III firearms rule_0694-AF47 - for ....docx

Tim

From: Hart, Robert L <HartRL@state.gov>

Sent: Thursday, December 13, 2018 1:00 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Seehra, Jasmeet K. EOP/OMB <Jasmeet_K. Seehra@omb.eop.gov>;
Timothy Mooney <Timothy.Mooney@bis.doc.gov>; splotnick@doc.gov; Monjay, Robert <MonjayR@state.gov>;
Krueger, Thomas G <Krueger?G@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; bgrossman@doc.gov;
Mathew, Asha <amathew@doc.gov>; Robbins, Peter <PRobbins@doc.gov>; Abraham, Liz <LAbraham @doc.gov>
Cc: Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>

Subject: RE: Status of commerce and state cats 1-3 rules

Thanks,

Rob Hart
202.736.9221 | hartyi@state. gov

Official
UNCLASSIFIED

From: Heidema, Sarah J <Heidemas) @state.gov>

Sent: Thursday, December 13, 2018 11:43 AM

To: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@oamb.eop.sov>; Timothy Mooney

<Timethy. Mooney @ bis. doc.gov>; splotnick@idac.gov; Hart, Robert L <HartRL@ state. gav>; Monjay, Robert

<MonjayR @state.gov>; Krueger, Thomas G <KrugegerTG@ state. gsov>; Kottmyer, Alice M <KatimyerAM state. gave;

 

    

 

 

Ce: Kouts, Jodi L. EOP/NSC <iodi.L. Kouts@nsc.cop.goy>
Subject: RE: Status of commerce and state cats 1-3 rules

From: Seehra, Jasmeet K. EOP/OMB <Jasmect K Sechragdomb con gov>

 

Sent: Thursday, December 13, 2018 11:35 AM

WASHSTATEC001204
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 319 of 502

To: Timothy Mooney <1in mothy, Mooney ibis, doe, gONrs 8 lot mick@ doc.zoy; Hart, Robert L <i

<Heid >; Monjay, Robert <x

<KoumverA Mudstate, gov: berossinaniodag gev:
r sy

Abraham, Liz <UL

ry>; Heidema, Sarah J
; -3 Rotimyer, Alice M
OS BOYS

  
 
  

  
   
 

 

From: Timothy Mooney <Timoiby Mooneywibis doc gov>
Sent: Wednesday, December 12, 2018 8:29 PM
To: Seehra, Jasmeet K. EOP/OMB <Jasmect Ko Sechrasionb cop povo>: splomnickipdoc cov; Robert Hart <Hank

 
 
 

 
 
 

ats H xv>; Robert Monjay <MoniavRigsiate gave; Thomas G Krueger <Brncper TG @state p
Alice M Kottmyer < <Kotin werAMipstate eoy>; berossmangpdoc soy; Mathew, Asha <gmathew@idce pav>; Robbins, Peter
<PRobbinsigdec gov>; Abraham, Liz <LAbrahan@doe zoy>
Ce: Kouts, Jodi L. EOP/NSC <Jodi.L. Kouts@nse.co OGY >
Subject: RE: Status of commerce and state cats 1-3 rules

     
  

 

 

 

  

 

Thanks, Jasmeet.

Tim

From: Seehra, Jasmeet K. EOP/OMB <Jasmect K. Seehra@cmh cop 2oy>
Sent: Wednesday, December 12, 2018 5:34 i

 

 

 

 

Subj ect: Status of commerce and state cats 1-3 rules.

CSCC
ee
|
a

Official

UNCLASSEPIED

WASHSTATEC001205
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 320 of 502

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 12/13/2018 7:48:52 PM

To: String, Marik A [StringWMA@state.gov]; Miller, Michael F [Millermf@state.gov]; Carter, Rachel [CarterR @state.gov]
ce: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: USML Categories I-ill: OIRA review complete

Importance: High

All, ’'m happy to report that OIRA just concluded interagency rule on the State and Commerce firearms rules, which
clears us to move on to next steps in the Congressional notification process as appropriate. Please let me know if you
have any questions.

Thanks,
Rob Hart
Chief, Regulatory and Multilateral Affairs Division

Department of State | Directorate of Defense Trade Controls
202.736.9221 | hartri@state gov

Official
UNCLASSIFIED

WASHSTATEC001206
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 321 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 12/13/2018 10:31:50 PM

To: Paul, Joshua M [PaulJM@state.gov]; Miller, Michael F [Millermf@state.gov]; String, Marik A [StringMA@state.gov]
Subject: Re: T Feedback on Cats 1-3 38(f)

 

 

From: Paul, Joshua M <pauljm@state.gov>
Sent: Thursday, December 13, 2018 5:10 PM
To: Miller, Michael F; String, Marik A

Cc: Heidema, Sarah J

Subject: RE: T Feedback on Cats 1-3 38(f)

 

Official
UNCLASSIFIED

From: Miller, Michael F <Millermf@state.gov>

Sent: Thursday, December 13, 2018 5:05 PM

To: String, Marik A <StringMA@state.gov>; Paul, Joshua M <PaulJM@state.gov>
Cc: Heidema, Sarah J <HeidemaSJ@state.gov>

Subject: RE: T Feedback on Cats 1-3 38(f)

From: String, Marik A <StringMA@state.gov>

Sent: Thursday, December 13, 2018 5:04 PM

To: Paul, Joshua M <Paul M@state.gov>

Ce: Heidema, Sarah J <HeidemaSJ@state.gov>; Miller, Michael F <Millermf@state.gov>
Subject: RE: T Feedback on Cats 1-3 38(f)

Official
UNCLASSIFIED

From: Paul, Joshua M <PaulJM@state.gov>
Sent: Thursday, December 13, 2018 4:41 PM
To: String, Marik A <StringMA@state.gov>

WASHSTATEC001207
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 322 of 502

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Miller, Michael F <Millermf@state.gov>
Subject: T Feedback on Cats 1-3 38(f)

Dear Marik,

 

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | a) BlackBerry: J & Fax: 202.647.4055
| e-mail: Paul JM@State.Gov |“0i Web: www.state.gov/A/pm/

 

http://twitter.com/StateDeptPM

 

Stay connected with State.gov:

 

  

This message is & per E.O. 12958

Official
UNCLASSIFIED

WASHSTATEC001208
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 323 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]
Sent: 12/14/2018 2:01:32 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]
Subject: RE: Lookaheads reminder

Attachments: 12181214 LPM.docx

Mine are attached.

Official - Transitory
LINCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>
Sent: Friday, December 14, 2018 8:49 AM
To: Legal-PM-DL <Legal-PM-DL@state.gov>
Subject: FW: Lookaheads reminder

Hi- please send my your blurbs by about lpm today. Thanks.

Official - Transitory
LINCLASSIFIED

From: Kimball, Emily J <KimballEJ @state.gov>
Sent: Thursday, December 13, 2018 6:55 PM

To: Legal-ALAs-DL <Legal-ALAs-DL@state.gov>
Subject: Lookaheads reminder

Hi ALAs — Just a reminder to send lookaheads by COB tomorrow.

Many thanks!
Emily

WASHSTATEC001209
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 324 of 502

L/PM

1. ITAR Revisions: On Dec. 13, OMB completed its review of final companion rules
that will transfer export-control jurisdiction of certain firearms, ammunition, and
related parts from State to Commerce.

  

2. Washington vy. Department of State

WASHSTATECO001210
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 325 of 502

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 12/18/2018 9:59:29 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: FW: PM FO Clearance Request - 38(f) Package on USML Cats I-ill

Attachments: USML Cat I-llf 38(f) - AM to T.docx; USML Cat [-Ill 38(f) - AM to T Tab 1 (Notification Letters).docx; USML Cat I-ill 38(f)
- AM to T Tab 2 (Revised Control Text).docx; USML Cat I-lll 38(f) - AM to T Tab 3 (Line-in Line-out Comparison).docx;
USML Cat I-ll 38(f) - AM to T Tab 4 (DRAFT Commerce control text).docx; USML Cat [-Il 38(f) - AM to T Tab 5
(Summary).docx; USML Cat I-Ill 38(f) - AM to T Tab 6 (MDE List).docx

Importance: High

From: Foster, John A

Sent: Monday, December 3, 2018 12:37 PM

To: PM-Staffers Mailbox <PM-StaffersMailbox@ state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L <HartRL@state.gov>
Subject: PM FO Clearance Request - 38(f) Package on USML Cats I-Ill

Importance: High

Staff Assistants,

 

From: Foster, John A
Sent: Monday, December 3, 2018 11:08 AM
To: PM -Staffers Mailbox <PM-StaffersM ailbox@istate 2cy>

 

Ce: Hart, Robert L <HartRL@ state goy>
Subject: Flagging Incoming Quick-Turn FO Clearance Request Today - AM to T - 38(f) Package on USML Cats I-ill
Importance: High

Staff Assistants,

WASHSTATEC001211
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 326 of 502

Best,
John

John A. Foster

Office of Defense Trade Contral Policy
Bureau of Political-Miltary Affairs
U.S. Department of State

Tel: 202-663-2816

Email: FosterJA? @state gov

From: Monjay, Robert <Monjayh @state.sov>

Sent: Thursday, November 29, 2018 9:09 AM

To: Heidema, Sarah J <HeideraSi@ state. sov>; Shin, Jae E <ShinJE@state.gov>; Hamilton, Catherine E
<HamiltenCE @istate.gov>; Dearth, Anthony M <DearthAM@state.cov>; Rogers, Shana A <RogersSA2 @state gov;

 

<KruegertG@ state gov>; McClung, Gailyn W <McClungGW @state gov>; Abisellan, Eduardo <AbisellanE@state gov>;
Christopherson, Collin C <ChristophersanCC @state gov>; Urena, Michael A <UrenaMA@state zov>; Ravi, Sunil K

‘av>; Young, Latoya M <Y¥ou
Benjamin A <BarronbA@state. gov>; Cloutier, Marissa <CloutierM @state.gov>; Davis, Terry L <DavisTL@state.gov>;

 

 
 

 

 

 

Cc: PM-DTCP-RMA <PM-DTCP-RMA@ state goy>
Subject: Clearance for 38(f) Package on USML Cats I-lil

All,
Attached please find the AM to T and attachments

 

if you have any questions or concerns, you can contact me or Rob Hart
Thank you
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

WASHSTATEC001212
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 327 of 502

oie: _

Email: a i

Official - SBU
UNCLASSIFIED

WASHSTATEC001213
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 328 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 12/21/2018 2:36:12 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: RE: can you please send me both PDF and word versions of the final State and commerce 1-3 rules?

Attachments: Cat I-II[FR-FRN 13.docx; 2018-12-13 Final Clean Commerce Cat I-Ill firearms rule_0694-AF47.pdf; Cat I-III FR - FRN
13.pdf; 2018-12-13 Final Clean Commerce Cat I-llf firearms rule_0694-AF47.docx

Official - SBU
UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Friday, December 21, 2018 8:40 AM

To: Monjay, Robert <MonjayR@state.gov>

Subject: can you please send me both PDF and word versions of the final State and commerce 1-3 rules?

THanks

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

Official
UNCLASSIFIED

WASHSTATEC001214
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 329 of 502

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 12/28/2018 3:09:01 PM

To: PM-DTCP-RMA [PM-DTCP-RMA@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F [Millermf@state.gov];
Dearth, Anthony M [DearthAM @state.gov]; Rogers, Shana A [RogersSA2 @state.gov]

Subject: CPA Media Monitoring: New American: Downloads of 3D-Printed Firearms increase After Judge Tries to Stop Them

 

Wednesday, 26 December 2018

    

 

Written by Bob Adelmann .

A federal judge’s ruling to limit the transfer of files allowing citizens to print their own guns using 3-D
technology has resulted in exactly the opposite: The number of downloads of those files has exploded
since his ruling in August.

lt was Western Washington’s District Court Judge Robert Lasnik who ordered the settlement between
the Justice Department and Cody Wilson’s company Defense Distributed to be suspended. He should
have known better. He and other gun-grabbers such as New Jersey Governor Chris Murphy and
Massachusetts Democrat Edward Markey are trying fo play catch-up and instead are falling farther
and farther behind.

It isn’t that gun grabbers haven’t tried. Within days of Cody Wilson displaying in May 2073 the single-
shot pistol that he bulll using software anc a 3-D prinier Qwhich he appropriately called “The
Liberator’) the Obama administration's Department of Justice demanded he take down those files.

lt was too late. By the time Wilson got the letter and took down those offending files, they had been
downloaced hundreds of thousands of times. Replication and echo websites around the world
continued the multiplication process. The genie of firearms freedom was out of the bottle.

Wilson went on to other ventures. But in 2015 his company teamed up with the Second Amendment
Foundation (SAF) to sue the Department of Justice, complaining that the departrnent hac violated
Wilson’s First Amendment-quaranieed right to free speech.

Fast forward to late July this year. Without fanfare the Department of Justice not only settled the
lawsuil with Wilson and his company, it agreed to pay a large pari of his legal fees as well.

Wilson was naturally delighted and put his people back to work on developing more files for more
firearms to be made available for free for anyone who wanted them through his company. Said
Wilson: “l have developers for anything and everything, some of the best talent in the worid.... It’s all

WASHSTATECO001215
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 330 of 502

ready to go. | have interested stakeholders [and] a large network [of supporters who] care about what
i do.... | am the internet.”

At The New American, we called the settlement a “rare and remarkable retreat’:

Surprisingly the U.S. Justice Department offered to seitle the case, surrendering iis pursuit of Cody
and his code...

The long and short of the Justice Department’s rare and remarkable retreat is that publishing code
thal can be used to print a weapon capabie of firing ammunition is now a constitutionally protected
expression of free speech...

it’s three years on and we have found out. We've found that in our day, firearms may be
manufactured in diverse ways, and, as of July 10, 2018, using computer code to command a printer
to produce a three-cdimensional gun is [now] constitutionally protected free speech.

That is indeed a victory for liberty.

Alan Gottlieb of the SAF said the decision by the DOJ wasn’t political as much as if was practical. in
court, the DOJ was likely to lose, and the department didn’t want to set a precedent. said Gottlieb:

We asked for the Moon [figuring that] the government would reject 1, but they didn’t want to go
to trial. The government fought us all the way and then all of a sudden folded their tent.

These were all career people [in the DOJ] that we were dealing with. | don’t think there was
anything political about if.

Wuson’s attorney Josh Blackman agreed: “They were going to lose this case. If the government
tigated this case and they lost, this decision could be used to challenge other kinds of gun control
laws [in the futurel.”

Enter Judge Lasnik. His ruling suspended the settlement but it didn’t faze Wilson. He read Lasnik’s
ruling: “Regulation uncer the (Arms Export Control Act of 1976) means that the files cannot be
uploaded to the internet but they can be emailed, mailed, securely transmitted, or otherwise published
within the United States.” So now Wilson is selling his software instead of giving It away. He lets them
set their own price and then emails or ships the code to thern.

Wilson isn’t the only beneficiary of gun-grabbers’ attempts to shut down the flow of weapon-printing
code. Within a single day of Lasnik’s ruling the website CodelsFreeSpeech.com, which posited eight
sets of files, reported more than 100,000 hits and nearly 1.5 terabyies of cata were downloaded.
Brandon Combs, president of the Firearms Policy Coalition, which posted those files, saic “Just in the
past 48 hours | would be shocked if hundreds of thousands of people don’t [now] possess these files.”
Combs gave credit to Wilson for opening the door: “Cody was the pioneer, and all credit goes to him
and Defense Distributed. | just wanted to give the government another target, if thats what they want
to da.”

WASHSTATEC001216
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 331 of 502

Anti-gunners are up in arms about all of this. New Jersey Governor Chris Murphy expressed his
horror: “Ghost guns can be created by anyone with a computer and access to a 3D printer, giving the
public at large the ability to build their own unregistered, unsafe and untraceable firearm.”
Massachusetts Democrat Senator Edward Markey was equally horrified at the turn of events: “That is
absolute insanity to allow people to be able to download guns [sic: software] and then use them.”
When Markey was asked just how he would enforce laws prohibiting them since there were already
so many files downloaded, he said the penalties “were stil to be determined.”

Wilson is delighted with Lasnik’s ruling: “All that’s happened here because of this jucge’s ruling is
perhaps the doubling or tripling of the valuation of my own company,” adding that “really what’s at
stake ... is simply the government’s power to tell you what you can or can’t have, or can or can't
download online.”

Thanks to the power of the Internet and the quarantees the Founders built into the Bill of Rights, qun-
grabbers have been set back enormously in their efforis to cisarm American citizens. Thai horse
escaped from their barn years ago.

An lvy League graduate and former investment advisor, Bob is a regular contributor to The New
American magazine and blogs frequently at LightFromTheRight.com, primarily on economics and
politics. He can be reached at badelmann@thenewamerican.com.

WASHSTATECO001217
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 332 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 1/3/2019 2:17:52 PM

To: Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]

Subject: FW: Informal notification for removal of items from the U.S. Munitions List

Attachments: USML Cat I-Ill 38(f) - MDE List.pdf; USML Cat I-lll 38(f) - Line-in Line-out Comparison.pdf; USML Cat t-Ill 38(f) -
Commerce control text.pdf; USML Cat I-lfl 38(f) - Notification Letters.pdf; USML Cat [-Ill 38(f) - Revised Control
Text.pdf

FYSA and Happy New Year!

Official
UNCLASSIFIED

From: Heidema, Sarah J

Sent: Thursday, January 3, 2019 8:59 AM

To: 'Tom_Callahan@foreign.senate.gov' <Tom_Callahan@foreign.senate.gov>; 'Doug.Anderson@mail.house.gov'
<Doug.Anderson@mail.house.gov>; 'David_Fite@foreign.senate.gov' <David_Fite@foreign.senate.gov>;
‘Edmund.Rice@mail.house.gov' <Edmund.Rice@mail.house.gov>; 'Stacie_Oliver@foreign.senate.gov’
<Stacie_Oliver@foreign.senate.gov>

Ce: Miller, Michael F <Millermf@state.gov>; String, Marik A <StringMA@state.gov>; Paul, Joshua M

<PauJJM @state.gov>; Lorman, Amanda L <LormanAL@state.gov>; 'Laychak, Michael R SES DTSA EO (US)'
<michael.r.laychak.civ@ mail.mil>; Matthew Borman <Matthew.Borman@bis.doc.gov>

Subject: Informal notification for removal of items from the U.S. Munitions List

This email provides the documents that begin the 30-day informal notification period for the removal of iterns from the
U.S. Munitions List (USML) Categories I-IIl. This notification proceeds the statutorily required 30-day notification period
for removals of items from the USML pursuant to AECA section 38(f). This package of documents contains the draft
letters that will transmit the formal notification, a summary of the revisions to USML Categories I-lll, copies of the
revised USML Category I-III; line-in/line-out comparisons of the current USML Categories I-Ill and the revised version;
and a copy of the Department of Commerce’s companion regulatory text describing new or revised Export Control
Classification Numbers (ECCNs) that will control the transitioning items.

Department of State personnel, along with our interagency colleagues, are available to answer any questions you may
have related to the attached and would be please to provide you a briefing on the changes outlined in these rules.

Regards,

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

Official
UNCLASSIFIED

WASHSTATEC001218
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 333 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 1/3/2019 2:18:50 PM

To: Daoussi, Susan G CIV DTSA LD (US) [susan.g.daoussi.civ@mail.mil]; Timothy Mooney [Timothy.Mooney@bis.doc.gov]
ce: Monjay, Robert [MonjayR@state.gov]

Subject: FW: Informal notification for removal of items from the U.S. Munitions List

Attachments: USML Cat I-llf 38(f) - MDE List.odf; USML Cat I-ill 38(f) - Line-in Line-out Comparison.pdf; USML Cat I-lil 38(f) -
Commerce control text.pdf; USML Cat I-Ill 38(f) - Notification Letters.pdf; USML Cat I-lll 38(f) - Revised Control
Text. pdf

FYSA and Happy New Year!
Sarah

Official
UNCLASSIFIED

From: Heidema, Sarah J

Sent: Thursday, January 3, 2019 8:59 AM

To: ‘'Tom_Callahan@foreign.senate.gov’ <Tom_Callahan@foreign.senate.gov>; ‘Doug.Anderson@mail.house.gov'
<Doug.Anderson@mail.house.gov>; 'David_Fite@foreign.senate.gov' <David_Fite@foreign.senate.gov>;
‘Edmund.Rice@mail.house.gov' <Edmund.Rice@mail.house.gov>; ‘Stacie_Oliver@foreign.senate.gov'
<Stacie_Oliver@foreign.senate.gov>

Ce: Miller, Michael F <Millermf@state.gov>; String, Marik A <StringMA@state.gov>; Paul, Joshua M

<PauJJM @state.gov>; Lorman, Amanda L <LormanAL@state.gov>; 'Laychak, Michael R SES DTSA EO (US)'
<michael.r.laychak.civ@ mail.mil>; Matthew Borman <Matthew.Borman@bis.doc.gov>

Subject: Informal notification for removal of items from the U.S. Munitions List

This email provides the documents that begin the 30-day informal notification period for the removal of items from the
U.S. Munitions List (USML) Categories I-III. This notification proceeds the statutorily required 30-day notification period
for removals of items from the USML pursuant to AECA section 38(f). This package of documents contains the draft
letters that will transmit the formal notification, a summary of the revisions to USML Categories I-lll, copies of the
revised USML Category I-III; line-in/line-out comparisons of the current USML Categories I-IIl and the revised version;
and a copy of the Department of Commerce’s companion regulatory text describing new or revised Export Control
Classification Numbers (ECCNs) that will control the transitioning items.

Department of State personnel, along with our interagency colleagues, are available to answer any questions you may
have related to the attached and would be please to provide you a briefing on the changes outlined in these rules.

Regards,

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

Official
LINCLASSIFIED

WASHSTATEC001219
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 334 of 502

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 1/3/2019 3:56:34 PM

To: PM/RSAT — FMS Team [PM_RSATFMSTeam @state.gov]; PM-DTCP-RMA [PM-DTCP-RMA @state.gov]; PM/RSAT Team
Leaders [PM_RSATTeamLeaders@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; PM/SA Security Assistance Office [PMSASecurityAssistanceOffice@state.gov]; String,
Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]; O'Keefe,Kevin P [OKeefeKP@state.gov];
Cressey, Laura E [CresseyLE @state.gov]; Christensen, Brent T [ChristensenBT @state.gov]; Jost, Aaron W
[JostAW @state.gov]

Subject: CPA Media Monitoring: Forum on the Arms Trade: improved Prospects for U.S. Arms Sales Restraint? Look to
Congress

 

Improved Prospects for U.S. Arms Sales Restraint? Look to Congress
By Jeff Abramson
3 January 2019

The odds may at first appear to be against greater restraint in U.S. arms sales in 2019 given a president who
loudly touts the supposed economic benefits of weapons sales and refuses to reconsider arms transfers to Saudi
Arabia despite (1) the Saudi role in the devastating humanitarian crisis in Yemen and (2) a global outcry over
the ghastly embassy assassination of U.S. resident Jamal Khashoggi. But a close examination of Congressional
action, much of it building over the last three years, reveals real prospects for limiting the president’s dangerous
approach on conventional arms trade.

The most high profile signs of this restraint revolve around the most high profile U.S. arms purchaser, Saudi
Arabia. A loud rebuke of Trump’s approach to the kingdom came in December when a bipartisan group of 56
Senators took the highly unusual step of using the 1973 War Powers Resolution to direct the president to end
U.S. military action in the war in Yemen, including any refueling to the Saudi-led coalition. An earlier vote in
March garnered only 44 votes. The outcry over Trump’s unabashed arms support to Saudi Arabia played a large
role in changing many Senators’ minds.

Another War Powers-based resolution should expect to win Senate approval in the new Congress, when it is re-
introduced. In the House, the new Democratic majority would also be likely to approve such a resolution. While
leader Nancy Pelosi (D-California) has yet to indicate when a such a measure might be brought forward, she is
one of 101 co-sponsors of the previous House version, which was blocked by a late procedural action in
December.

The War Powers Resolution came on the heels of steps more explicitly addressing the arms trade. In June 2017,
47 Senators voted to block more than $500 million in precision-guided munitions (PGM) sales to Saudi Arabia;
and in September 2016, 27 Senators supported stopping a $1 billion tank sale. While neither of these measures
were successful, they indicate the building Congressional opposition to unrestricted arms sales to Riyadh. That
sentiment was encapsulated after the recent War Powers vote when co-sponsor Chris Murphy (D-Connecticut)
said that “momentum is...only growing. Congress has woken up to the reality that the Saudi-led coalition is
using U.S. military support to kill thousands of civilians, bomb hospitals, block humanitarian aid, and arm
radical militias.”

In addition to these very public votes, some Congressional leaders are acting in other ways to reign in unwise
arms sales. Under the U.S. system, leaders within the Senate Foreign Relations Committee and House Foreign
Affairs Committee are pre-notified of potential arms sales. That pre-notification period has been the more
traditional place for an opposition hold on controversial sales. For a period in 2017, former SFRC chair Bob

WASHSTATEC001220
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 335 of 502

Corker (R-Tennessee) declared a hold on new arms sales to Gulf Cooperation Council countries. More recently,
ranking member Robert Menendez (D-New Jersey) placed a hold on PGM sales to Saudi Arabia and the United
Arab Emirates. While Corker is no longer in Congress, Menendez retains his position and his June 2018 hold
remains in place. During the recent War Powers debate, he argued that the Trump administration view of the
U.S.-Saudi relationship was “unhinged” in thinking that “selling weapons to the Saudis was more important
than America’s enduring commitment to human rights, democratic values, and international norms.”

These actions are promising, and creative Congressional leaders have the opportunity to do more. While the
public can be an ally for responsible action on Foreign Military Sales (FMS) because such government-to-
government negotiated sales are quickly added to a public website, the increasingly important business-led
Direct Commercial Sales (DCS) are not as transparent, in part because any public notification often comes after
the initial review period has passed. Congressmembers could insist that, or possibly take it upon themselves to
make, these potential DCS transactions public immediately. Saudi PGM sales, for example, have come through
the DCS process and relied upon concerned leaders to share in raising awareness.

While the notification period garners the most attention, Congress also can block a sale up until weapons are
delivered. Given how security, geopolitical, and humanitarian realities can change between the time of
notifications and often years-later deliveries, leaders should follow the entire process. To the best of my
knowledge, however, the relevant chair and ranking committee members have only once used the power they
gave themselves to receive from the State Department a notification of an arms shipment at least 30 days prior
to its delivery. It’s time to exercise, and to expand, such authority (see Section 201).

In general, transparency around arms deliveries remains too obscure as a New Hampshire NPR reporter recently
discovered. When U.S. Census export data showed weapons worth more than $61 million were sold from his
state to Saudi Arabia in August, he could not uncover what was in the sales nor which companies provided the
weapons. Annual reports on U.S. arms transfers have grown increasingly opaque. Congress should mandate a
change, demanding much greater transparency on the specifics of what is in U.S. weapons deliveries.

Finally, sometime in the first quarter of this year, we can expect the administration to publish final rules
transferring export authority on select firearms from the State Department to the Commerce Department,
despite a large number of negative public comments and great deal of concern. These rules have been at the
heart of the 3-D gun printing controversy that energized public debate in the middle of last year. Members of
Congress have raised an alarm that they will lose notifications about these sales, and need to be prepared to
stop, or counteract, this dangerous export process change. Just as Trump’s broad approach on arms sales does,
these changes risk making it easier for weapons to end up in the hands of terrorists, international criminals, and
abusive regimes as well as further undermine the promotion of human rights norms that should be central to
U.S. actions.

Link: hites:/Avww torunarmstrade, org locking-ahead-blog/inrsraved-prospects-for-us-arms-sales-resiraint-
look -to-congress

 

   

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: wunw.state.gov/t/pin / (Twitter: @StateDeptPM

Stay connected with State.gov:

WASHSTATEC001221
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 336 of 502

 

Official
LINCLASSIFIED

WASHSTATEC001222
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 337 of 502

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 1/3/2019 5:39:24 PM

To: Miller, Michael F [Millermf@state.gov]

Subject: RE: Informal notification for removal of items from the U.S. Munitions List

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, January 3, 2019 12:18 PM

To: Rice, Edmund <Edmund.Rice@mail.house.gov>; ‘Fite, David (Foreign Relations)’ <David_Fite@foreign.senate.gov>;
Callahan, Tom (Foreign Relations) <Tom_Callahan@foreign.senate.gov>; Anderson, Doug
<Doug.Anderson@mail.house.gov>; Oliver, Stacie (Foreign Relations) <Stacie_Oliver@foreign.senate.gov>

Ce: Miller, Michael F <Millermf@state.gov>; String, Marik A <StringMA@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; Lorman, Amanda L <LormanAL@state.gov>; 'Laychak, Michael R SES DTSA EO (US)'
<michael.r.laychak.civ@mail.mil>; ‘Matthew Borman’ <Matthew.Borman@bis.doc.gov>

Subject: RE: Informal notification for removal of items from the U.S. Munitions List

Ed and David-

Here is a summary of the changes in the regulatory text you have compared to what was in the proposed rules. While
we can send you a tracked changes version of both set of regulatory language, it’s rather hard to read given the
formatting changes and clean-up of the text between the two versions. Just let me know.

State rule:
e Removed Note 1 to Category I, which is not substantive, just a description of the changes in Note form.
e Excluded black powder guns and armaments older than 1890 from Cat Il.
e Clarifications to the language of the parts and components controls in Cats II and III.
e Clarified the brokering controls to more explicitly exclude facilitation of manufacturing and exporting of
transitioned firearms from the registration requirements in Part 129.

Commerce Rule:

e Added controls for production equipment specially designed for USML Cats | and Ill items, consistent with how
production equipment is controlled for many items that remain on the USML.

e Reverted to use of the CBP form 4457, rather than AES, for temporary exports of firearms under license
exception BAG. This is the same way that temporary exports of firearms are generally recorded under USML §
123.16 and 17.

e Other changes fall into three areas 1) moving items to new ECCNs with the same or similar license requirements,
2) Clarifications to control language, and 3) changes to the language of the export clearance requirement.

Sarah

Official
LINCLASSIFIED

From: Rice, Edmund <Esimund Rice@imall house gov>
Sent: Thursday, January 3, 2019 10:15 AM

 

 

Callahan, Tom (Foreign Relations) <form Callahan @foreign.senate.gov>; Anderson, Doug
<Doug.Anderson@ mail house gov>; Oliver, Stacie (Foreign Relations) <Stacie_ Oliver@ foreign senate .gov>

 

 

 

<Paull Mi @istate. zoy>; Lorman, Amanda L <LormanAL@ state .zov>; 'Laychak, Michael R SES DTSA EO (US)'

WASHSTATEC001223
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 338 of 502

<michaeLrdaychak.civ@mail mil>; 'Matthew Borman’ <Matthew.Borman@ bis. doc gov>
Subject: RE: Informal notification for removal of items from the U.S. Munitions List

 

 

Yes, it would be helpful to have a cross-walk from the earlier version to this.

From: Fite, David (Foreign Relations) <David Fite@foreign.senate.gey>

Sent: Thursday, January 3, 2019 9:06 AM

To: 'Heidema, Sarah J’ <Heidemasi@state.gey>; Callahan, Tom (Foreign Relations)

<Tom Calishan@foreign senate zav>; Anderson, Doug <Dous Ancderson@mall house. gov>; Rice, Edmund
<Edmmund. Rice @raii house. gov>; Oliver, Stacie (Foreign Relations) <Stacie Oliver@forelen senate.gov>

 

   

 

 

 

 

<PauliM @state.gov>; ‘Lorman, Amanda L' <LormanAl @istate 2ov>; 'Laychak, Michael R SES DTSA EO (US)'
<michaelLrlaychak.civ@mail mil>; 'Matthew Borman’ <Matthew. Borman@ his. doc. gav>
Subject: RE: Informal notification for removal of iterns from the U.S. Munitions List

     

 

 

Are there any differences from what we saw last May?

From: Fite, David (Foreign Relations)

Sent: Thursday, January 3, 2019 9:04 AM

To: 'Heidema, Sarah J’ <HeidemaS/ @state.gov>; Callahan, Tom (Foreign Relations)

<Tom Calighan@foreien senate gov>; Doug Andersen@ mall house.gov; Edmund Rice @mall house vov; Oliver, Stacie
(Foreign Relations) <Stacie Gliver@ foreign senate. sov>

Ce: Miller, Michael F <Milermf@state.gov>; String, Marik A <StringMAm@state sov>; Paul, Joshua M

<PaulIM @istate.gov>; Lorman, Amanda L <LormanAL@state.gov>; Laychak, Michael R SES DTSA EO (US)
<michaelrlaychak.civ@mail mi>; Matthew Borman <Matthew. Borman bis. coc gay>

Subject: RE: Informal notification for removal of items from the U.S. Munitions List

 

 

   

 

 

 

 

Many thanks. (rm sure we'll want to set that up in the next week or two,

From: Heidema, Sarah J <Heidemasi@state eay>

Sent: Thursday, January 3, 2019 8:59 AM

To: Callahan, Tom (Foreign Relations) <Tam Callahan@ foreign senate. gov>; Doug Andersan@ mail hause gov; Fite,
David (Foreign Relations) <David Fite@foreign senate.gov>; Edmund Rice @mail house.gov; Oliver, Stacie (Foreign
Relations) <Stacie GHver@ foreign senate goy>

 

 

 

 

<Paull Mi @state.zoy>; Lorman, Amanda L <LormanAlL@ state gov>; Laychak, Michael R SES DTSA EO (US)
<michaelrlaychak.chv@mailmil>; Matthew Borman <Matthew. Borman @bis.dac, gov>
Subject: Informal notification for removal of items from the U.S. Munitions List

 

 

This email provides the documents that begin the 30-day informal notification period for the removal of items from the
U.S. Munitions List (USML) Categories I-Ill. This notification proceeds the statutorily required 30-day notification period
for removals of items from the USML pursuant to AECA section 38(f). This package of documents contains the draft
letters that will transmit the formal notification, a summary of the revisions to USML Categories I-lll, copies of the
revised USML Category I-III; line-in/line-out comparisons of the current USML Categories I-Ill and the revised version;
and a copy of the Department of Commerce’s companion regulatory text describing new or revised Export Control
Classification Numbers (ECCNs) that will control the transitioning items.

Department of State personnel, along with our interagency colleagues, are available to answer any questions you may
have related to the attached and would be please to provide you a briefing on the changes outlined in these rules.

Regards,

WASHSTATEC001224
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 339 of 502

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

Official
LINCLASSIFIED

WASHSTATEC001225
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 340 of 502

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 1/3/2019 9:22:21 PM

To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; String, Marik A
[StringMA@state.gov]

cc: PM-CPA [PM-CPA@state.gov]

Subject: FYSA - Cats 1-3 Press Guidance

Attachments: USML Categories 1-3 Guidance

Dear all,

 

Thanks,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | (a!) BlackBerry: MM) 3 Pax: 202.647.4055
2 e-mail: PaulJM@State.Gov|“O Web: www.state.gov/t/pm/

 

http://twitter.com/StateDeptP M

 

Stay connected with State.gov:

 

“ag

This message is

 

per E.O. 12958

WASHSTATEC001226
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 341 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 1/7/2019 7:50:42 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]
ce: Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: Cats I-lll FRN

Attachments: 2018-12-13 Final Clean Commerce Cat I-III firearms rule_0694-AF47.docx; Cat I-III FR - FRN 13.docx

Official - SBU
UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Monday, January 7, 2019 2:49 PM

To: Rogers, Shana A <RogersSA2@state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>; Monjay, Robert <MonjayR@state.gov>
Subject: RE: Cats I-Ill FRN

+ monjay

Official
UNCLASSIFIED

Sent: Monday, January 7, 2019 2:48 PM
To: Heidema, Sarah J <HeidemaSi@state goy>

 

Subject: Cats I-III FRN

Hi Sarah,
Will you please send us the final notice as cleared by OMB? |’m not sure | have the latest.

Thanks,
Shana

Official
UNCLASSIFIED

WASHSTATEC001227
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 342 of 502

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 1/9/2019 6:55:38 PM

To: PM-DTCP-RMA [PM-DTCP-RMA@state.gov]; PM-DDTC-Directors-DL [PM-DDTC-Directors-DL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; String, Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: CPA Media Monitoring: Ammoland: Export Controls Alert: The Rules are About to Change

 

Export Controls Alert: The Rules are About to Change
By Duncan Johnson
9 January 2019

Earlier this year, the U.S. Department of State, Directorate of Defense Trade Controls (DDTC) published a
proposed rule in the Federal Register to amend the International Traffic in Arms Regulations (ITAR) and revise
U.S. Munitions List (USML) Categories I, IT, and III to better identify the articles the U.S. government believes
warrants export and temporary import control on the USML. Those items deemed not to require control under
the ITAR are proposed to be removed from the USML and would become subject to the U.S. Department of
Commerce, Bureau of Industry and Security's (BIS) Export Administration Regulations (EAR). BIS published a
companion proposed rule at the same time to identify where those items removed from the USML will be
controlled on the Commerce Control List (CCL). We covered the proposed transition rules in our alerts, dated
May 23, June 1, June 8, and June 13, 2018, all of which can be accessed at reevesdola.com.

Soon the highly anticipated rules containing the final rewrites of U.S. Munitions List Categories I, II, and III
should be published. In advance of their publication, companies should begin to prepare now in order to be best
positioned to take advantage of the change in regulations as soon as they become effective. In this alert, we seek
to answer some basic questions about the transition and walk through the review process that companies will
need to undertake to determine which set of controls will now apply to their goods and services.

What Will the Rewrites Do?

As many of you already know, USML Categories I, I, and HI are the last USML categories to go through the
revision process. All other USML Categories have been revised, some multiple times already as part of the
previous Administration's Export Control Reform (ECR) effort. What the upcoming final rules will do is to
remove from the USML those items the U.S. government has determined to be of less military significance or
of a more commercial nature. As explained in the proposed rule, DDTC’s intent is to revise these categories so
that the scope of the respective USML Category is limited to those defense articles that provide the United
States with a “critical military or intelligence advantage or are inherently for military end use.” (83 FR 24198).
DDTC further explains in the proposed rule that the articles that would be removed from the USML do not meet
this standard, and notes that many items are widely available in retail outlets in the United States and abroad.
Those items removed from the USML will be subject to the EAR in new Export Control Classification
Numbers (ECCNs) on the CCL.

Despite what many have claimed, this is not a decontrol of the items identified for removal from the USML.
Rather, it is a right-sizing of U.S. export controls. Items that have historically required a license from DDTC
will now be subject to the export licensing requirements of the EAR. However, this does not mean that
companies will be able to ship firearms and ammunition throughout the world without a license. To the
contrary, many items moving to the CCL will require an export license from BIS, even to Canada. It is also
important to remember that the revisions to the USML have no impact on how the Bureau of Alcohol, Tobacco,

WASHSTATEC001228
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 343 of 502

Firearms and Explosives (ATF) controls firearms and ammunition for permanent import into the United States
under its regulations at 27 C.F.R. Part 447.

Has the Transition Already Taken Effect?

No! As of today, the revisions have not yet been published as a final rule and the USML currently remains
unchanged for Categories I, I, and II]. When the final rules are published in the Federal Register, they will
provide an effective date for the implementation of the changes. If the previous USML Category rewrites are
any indication, the rules will likely become effective 180 days after the final rule publishes, though the agencies
could decide to provide a shorter implementation period. A delayed effective date, which has been provided in
all the previous USML Category revisions, is intended to give impacted industry members the time to
implement the revisions by reclassifying their inventory, making changes to internal processes and procedures,
train employees on the new controls, update databases, notify customers, and other necessary compliance
actions.

Is There Anything to do to Prepare for this?

Yes! Companies now can begin reviewing their inventory and internal procedures to identify those items and
functions that may be impacted. While the proposed rules aren't set in stone, they do provide a good roadmap of
what is likely going to move off the USML and onto the CCL. Companies can use that to redline processes and
procedures and identify any necessary changes to databases and systems that house jurisdictional
determinations for products. The proposed rules can also help companies start walking through the
jurisdictional review analysis to determine what export control regime will likely apply to their products after
the revisions become effective. For a refresher on the proposed rules, please review our previous alerts.

The process for walking through this jurisdictional review is called the Order of Review. The Order of Review
is the process by which one makes a jurisdiction and classification decision with respect to the export control
regulation applicable to any piece of hardware, software, technology, or service. The Order of Review is
completed by first reviewing the USML, followed by the CCL, and essentially asking a series of yes/no
questions. The following outline is designed to walk you through the basic decision process for an Order of
Review analysis.

1. Step 1: Review the ITAR

e If your item is enumerated by name or capability in a USML control paragraph, your review has ended.
The item is ITAR controlled.

e If your item is described in a control paragraph that contains the “specially designed” modifier, you
must perform the specially designed analysis in 22 C.F.R. §120.41 to determine whether your item is
captured.

e Ifafter performing the “specially designed” analysis the item is determined to be “specially
designed,” then the item is controlled in that subparagraph of the USML. Your review has ended.

e Ifafter performing the “specially designed” analysis the item is released (i.e., determined not to
meet the “specially designed” criteria), then the item is not controlled on the USML and a review

of the EAR is required. Proceed to Step 2 below.

e Ifthe item is not described in any control paragraph on the USML, then the item is not captured by the
ITAR and a review of the EAR is required. Proceed to Step 2 below.

WASHSTATEC001229
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 344 of 502

Note: if an item appears to be listed in multiple paragraphs, any paragraph that is designated Significant
Military Equipment (SME) takes precedence over a non-SME paragraph. In other words, always follow the
highest applicable level of control.

2. Step 2: Review the EAR

Note: the EAR does not have a “see-through” rule like the ITAR, so do not consider the individual parts inside
of an item when classifying it. Instead, consider overall functions and characteristics to classify the item under
review. Compare the characteristics of the item to the 10 CCL categories and then determine the applicable
product group A-E.

e Start your CCL review with the “500-series” and “600-series” ECCNs. If your item is enumerated by
name or capability in a “500-series” or “600-series” ECCN on the CCL, your review has ended. The
item is controlled in that control paragraph of the CCL.

e If your item is described in a control paragraph that contains the “specially designed” modifier, then
perform the “specially designed” analysis, described in Part 772 of the EAR.

e Ifafter performing the “specially designed” analysis the item is determined to be “specially
designed” then the item is controlled in that control paragraph of the CCL. Your review has
ended.

e Ifafter performing the “specially designed” analysis the item is released, then a review of the
rest of the CCL is required.

e Ifyou have reviewed the “500-series” and “600-series” ECCNs and your item is not captured, then
proceed to review the rest of the CCL. If your item is enumerated by name or capability in a “non-
600/500 series” ECCN on the CCL, then your item is controlled in that paragraph of the CCL. Your
review has ended.

e If your item is described in a control paragraph that contains the “specially designed” modifier, then
perform the “specially designed” analysis, described in Part 772 of the EAR.

e Ifafter performing the “specially designed” analysis the item is determined to be “specially
designed” then the ttem is controlled by that paragraph of the CCL. Your review has ended.

* Ifafter performing the “specially designed” analysis the item is released, proceed to Step 3.
If your item is not described in any ECCN on the CCL, then proceed to Step 3 below.
3. Step 3: Item Not Captured by Specific ECCN

If the Order of Review is performed and the item is not captured by the USML and is not captured by any
ECCN on the CCL, then the item is classified as ECCN EAR99. The Order of Review analysis has ended.

If, after performing the Order of Review, questions remain as to the proper jurisdiction and classification of an
item, consider submitting a Commodity Jurisdiction (CJ) request to DDTC for an official jurisdictional
determination for a product. When submitting a CJ request to DDTC, it is recommended to include a
description of the Order of Review analysis that was conducted and a clear explanation as to why confusion
remains. Also, indicate the USML Category(ies) or ECCN(s) that you believe is/are most likely applicable to

WASHSTATEC001230
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 345 of 502

the item under review. DDTC provides step-by-step instructions for preparing and submitting Commodity
Jurisdiction requests on its website.

Additionally, both DDTC and BIS have developed Order of Review tools to aid industry in making a
jurisdiction and classification analysis.

DDTC's web-based decision tools:
e Order of Review: Use this tool to help you figure out where your item(s) is controlled on the USML.

e Specially Designed: Use this tool to help you determine if a particular item is “specially designed” or
meets one of the five carve-outs. This tool applies ONLY to commodities and software related to USML
Categories that have been revised in accordance with the President's Export Control Reform initiative.
DO NOT USE if your USML category has not yet been revised.

BIS web-based decision tools:

® CCL Order of Review: This tool will in understanding the steps to follow in reviewing the Commerce
Control List when determining the classification of their item. (See Supplement No. 4 to part 774 of the
EAR).

® Specially Designed: This tool will assist users in determining if an item is “specially designed” under the
Export Administration Regulations. (See § 772.1 of the EAR).

Closing Thoughts

Of course, each jurisdictional determination is unique, with some being more complex than others.
Additionally, the “specially designed” review is its own separate catch-and-release analysis. We will address the
“specially designed” review in an upcoming alert. Please note that the “specially designed” analysis is slightly
different between the two regulations, so do not assume that if an item is released from the ITAR, it is
automatically classified as EAR99.

Even though the transition is not a decontrol of firearms and ammunition exports, the process will be radically
different from what many are already accustomed. The rules of the game are about to change, and so it is vitally
important that companies get ready. Many will need to learn a new set of export controls regulations (the EAR)
that may never have applied to their products before. Whether it's reclassifying products or retooling corporate
policies and procedures, businesses must be prepared to adapt to the new rules to ensure export transactions
remain compliant.

Link: hites:/Avww ammoland com/2019/01 /export-controls-alert-the-rales-are-ahout-to-
chanve/Haxe2Sc8bRimk UF

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: wunw.state.gov/t/pin / (Twitter: @StateDeptPM

WASHSTATEC001231
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 346 of 502

Stay connected with Srate.gov:

 

Official
LINCLASSIFIED

WASHSTATEC001232
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 347 of 502

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 1/9/2019 8:46:48 PM

To: Windecker, Melissa A [WindeckerMA@state.gov]; Carter, Rachel [CarterR@state.gov]; PM-Strategy [PM-
Strategy@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL @state.gov]; O'Keefe, Kevin P [OKeefeKP@state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD @state.gov]; Martin, Davette T [MartinDT@state.gov];
Dudding, Maria [DuddingM@state.gov]; Litzenberger,Earle D (Lee) [LitzenbergerED@state.gov]; Nute, Kathryn M
[NuteKM3 @state.gov]; McVerry, James [James.Mcverry.ctr@dla.mil]; String, Marik A [StringMA@state.gov]; Phalen,
Susan A [PhalenSA @state.gov]; chandrawhalenlaw@gmail.com; Josh Paul [joshuampaul@gmail.com];
apstrike@gmail.com; christiennecarroll@yahoo.com; mckeeby_333@yahoo.com

Subject: CPA MEDIA MONITORING: 9 January, 2019

 

Alerts for 9 January, 2019

“Viewpomt: US. to Streamlme Small Arms, Ammo Export Regulations”, Whether the State Department will
go so far as to rename the United States Munitions List, the “United States List” remains to be seen. The
removal of certain guns and ammunition from the munitions list will be a big change for small arms
manufacturers who will soon be able to sell to a number of countries with a lower licensing requirement.

“Erdogan threats agamset Kurds will not stop Syria withdrawal, Pornpea says”, The US. troop withdrawal from
Syria will not be scuppered despite Turkish threats against Washington’s Kurdish allies there, Secretary of State
Mike Pompeo said on Wednesday, promising to ensure that the Kurds would still be protected.

 

“Export Controls Alert: The Rules are About to Change”, Soon the highly anticipated rules containing the final
rewrites of U.S. Munitions List Categories I, I, and Il] should be published. In advance of their publication,
companies should begin to prepare now in order to be best positioned to take advantage of the change in
regulations as soon as they become effective.

 

“Queen guitarist Brian May takes on US military over Okinawa base”, Despite the opposition of local people
and daily protests at the site, sea walls have been constructed and work is under way to fill the enclosed area
with rock and soil. The reclamation work will cover a stretch of coral reef and local environmentalists have
claimed that it will destroy the feeding grounds of critically endangered dugongs.

“The US is trying to woo back Asian countries, but those efforts aren't yet paying off", Initiatives such as ARIA
and the infrastructure fund are welcome “but the biggest question is always about whether the administration
will follow up with implementation,” said Koh, adding that another goal should be the promotion of “greater
cooperation with allies and partners.”

 

“ULN. struggles to rmplement deal over disputed: Yement port city”, In New York on Wednesday, U.N. special
envoy Martin Griffiths told the United Nations Security Council that both sides had largely stuck to the
ceasefire but substantial progress would be needed before more peace talks could be held.

“Taiwan announces new-look military drills to counter China’, Chinese President Xi Jinping renewed the threat
of force in his Jan. 2 message to the island, saying China reserved that right if necessary to counter interference
by external forces and what he called an extremely small number of Taiwanese separatists.

 

“Security tight as Congo prepares to release vote results”, Anti-riot police with water cannon and armored
vehicles surrounded Congo’s electoral commission on Wednesday ahead of the delayed announcement of the

 

WASHSTATEC001233
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 348 of 502

results of the presidential election, while activist groups urged people to “be ready to massively take to the
streets” if results don’t match “the truth of the ballot boxes.”

“Senate Bucks Trump’s Saudi Approach”, No new arms sales to the country via the government-to-government
foreign military sales process have been officially notified to Congress since April. In June, Sen. Bob Menendez
(D-N.J.), ranking member of the Senate Foreign Relations Committee, effectively placed a hold on the sale of
precision-guided munition kits to Saudi Arabia and the United Arab Emirates before they were publicly
notified.

 

“Central Buropean F-16 Deals Facing Political Hurdles”, Despite a strong will in the armies of the Central
Eastern Europe (CEE) region to replace obsolete Soviet/Russian-made equipment with up-to-date Western
aircraft, a number of political obstacles have emerged, both internally and internationally. These issues have
affected three ongoing programs to procure F-16 fighters in Croatia, Slovakia, and Bulgaria.

 

“Great Power Rivalry Reaches Africa”, Moreover, Bolton has himself conceded that the US has limited
resources to compete with the tens of billions of dollars that China is pouring into Africa. In this situation, it is
not very clear how effective America’s new strategy would be in Africa in containing China. But it has
definitely made African people worried that their continent might be used to advance the agenda of major
global powers.

 

“Maritime connectivity and security inthe Indo-Pacific”, Consequently, we have seen India assume a larger
role as a security provider in the Indian Ocean region. These include, efforts at building capacity, improving
interoperability and exchanging information with a number of security partners, not least the USA, Japan and
Australia, but also several countries in South East and South Asia, the Gulf and Africa.

 

 

“Russia in Africa: Is bh becoming a key player?”, Today, Russia "seeks to restore and strengthen its position on
the African continent", according to Inna Andronova, from Moscow's Higher School of Economics. One way is
through arms exports. Although some of its main markets are in Asia, sales to Africa are significant, and

growing.

“Congress poised to push back at Trump on Saudi Arabia, Syria”, House Democrats have devoted the first days
of the new Congress to passing bills to reopen the partially closed government, but supporters of a resolution
withdrawing U.S. military support for Saudi Arabia in Yemen’s civil war say their plans for a quick vote are
still on track.

 

“Seoretary of State Mike Pompeo makes surprise vistt to Irag”, The unannounced visit on Wednesday comes as
Pompeo is meeting with allies in the region to discuss conflicting statements from President Donald Trump and
US. officials on an announced withdrawal of U.S. troops from Syria, according to the Associated Press.

“Bulgaria decides to start talks with US. on F-16 jet deal”, The plan has spurred heated political debates in the
Black Sea country with supporters hailing it as a strategic choice for Bulgaria, whose NATO neighbors are also
flying F-16s, while critics accused the government of breaching the tender rules.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647 6968

e-mail:

 

WASHSTATEC001234
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 349 of 502

Stay connected with Srate.gov:

 

Official
LINCLASSIFIED

WASHSTATEC001235
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 350 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 1/18/2019 7:44:13 PM

To: Windecker, Melissa A [WindeckerMA@state.gov]
ce: Miller, Michael F [Millermf@state.gov]

Subject: RE: CAT I-Ill Briefing

Attachments: note to FO.docx

Miel-
Here you go. If you need to reach me and I’m not at my desk my cell number is Fo

Official
UNCLASSIFIED

From: Windecker, Melissa A <WindeckerMA@state.gov>
Sent: Friday, January 18, 2019 1:05 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>

Subject: CAT I-ill Briefing

Hi Sarah,

 

Thanks so much for your help with this!

Mel

Official
UNCLASSIFIED

WASHSTATEC001236
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 351 of 502

Message

From: Windecker, Melissa A [WindeckerMA@state.gov]
Sent: 1/18/2019 10:04:14 PM

To: String, Marik A [StringMA@state.gov]

Subject: Ghost Email for H

(YOUR GREETING)

Thanks for your time on the phone earlier. Below are the items we’d like to move on next week:

1. Subject: the Removal of Items from the U.S. Munitions List Categories I, II, and II.

2. Subject: FY19 IMET Request 4

 

WASHSTATEC001237
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 352 of 502

 

Please let us know if we can get you any further information

(YOUR CLOSING)

Official
UNCLASSIFIED

WASHSTATEC001238
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 353 of 502

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 1/28/2019 8:25:24 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; PM-CPA [PM-CPA@state.gov]
Subject: RE: 1-3 briefing

Pencilin 2-4 Weds. H offering to Hill now.

From: Heidema, Sarah J <HeidemaSJ@state.gov>
Sent: Monday, January 28, 2019 2:05 PM

To: PM-CPA <PM-CPA @state.gov>

Subject: FW: 1-3 briefing

Official
UNCLASSIFIED

From: Matthew Borman <Matthew. Borman@ bis. doc gav>

Sent: Monday, January 28, 2019 2:04 PM

To: Heidema, Sarah J <HeidemaSi @state.gov>

Ce: Miller, Michael F <Milermfi@ state. gov>; Kimberly Ekmark <kimberly.Ekmark@bis.coc.gov>
Subject: RE: 1-3 briefing

 

 

 

Wednesday 2-4 pm best for us, Thursday arm second best.

From: Heidema, Sarah J <HeidemaS! @state gov>
Sent: Monday, January 28, 2019 8:06 AM
To: Matthew Borman <Matthew.Bormani® bis doc.goy>

 

Subject: RE: 1-3 briefing
Matt-

With the government open now, we are looking to do the briefing in person this week. We need to do it this week to
keep on track for the formal notification going next week. DTSA has canfirmed it will support the meeting this week and
is generally available. With this new information, | want to check with you to see where DOC stands, since we still need
to do logistics of getting the briefing scheduled.

Thanks much!
Sarah

Official
LINCLASSIFIED

From: Heidema, Sarah J <Heidemasi@state eay>

Sent: Thursday, January 24, 2019 6:01 PM

To: Matthew Borman <matihew borman@® bis doc goy>
Cc: Miller, Michael F <Millermf@ state goy>

Subject: Re: 1-3 briefing

 

 

WASHSTATEC001239
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 354 of 502

Great! We’d be targeting next week. Presuming you get approval, please let us know some days/time that would work
for you.

Thanks again,
Sarah

 

From: Matthew Borman <matthew borman@bis doc goy>
Sent: Thursday, January 24, 2019 5:58 PM

To: Heidema, Sarah J

Ce: Miller, Michael F

Subject: Re: 1-3 briefing

 

Thanks Sarah. We could participate in telecon briefing pending Commerce Leg agreement,

Bie ee as Ae oe fe fg Ae i fe ee ae he oe ois fe fe fe ot fe fe ie ic ie ois fet oie oe os oie oe fe oie oie oe oe ie oe

This Message was sent from my Mobile Device.
ie oe Ae ae fee oe ee ie oie fe fe ie fs ae oi fe oie oie ake fe it ee oie aie fe ae oe oie oe oe oe 8 oie oe fe oe fs oe oe

On: 24 January 2019 15:54, "Heidema, Sarah J" <HeidermasJ

 

 

Official
LINCLASSIFIED

Nietiseenenes A acenescesershiveentueatetnencensnsdecbercecra

Cc: Brown, Stanley L <BrownSLi@state.gov>; Chandler, Karen R <ChancdlerKR @state.cov>; Miller, Michael F
<Milermif@state gov>; Heidema, Sarah J <HeidemaS) @state.sov>; PM-CPA <PM-CPA@state.gsov>; Windecker, Melissa A

   

seneetesescetectuertentocnrentnenceneestenensSi0uencrtecencnecnevonsdeckercenem

Subject: RE: Proposed PM Activities
Minus H, plus DOTC

H (Faulkner) has approved doing the CATS 1-3 briefing: H is reaching out to Commerce and DTSA to assist with
scheduling, but suggest that DTCP does the same.

Josh

1. Subject: Teleconference with HFAC/SFRC staff regarding the Removal of Items from the U.S.
Munitions List Categories I, I, and IT.

WASHSTATEC001240
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 355 of 502

 

WASHSTATEC001241
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 356 of 502

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 1/28/2019 10:00:23 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Monjay, Robert [MonjayR @state.gov]
Subject: RE: Meeting Forward Notification: HOLD - CATS 1-3 Briefing

Flagging that HASC and SASC are being invited to close out a statutory briefing requirement on the status of these
categories simultaneously,

From: Microsoft Outlook 0365 <MicrosoftExchange329e7 1ec88ae461 5bbc3G6ab6ce41109e @usdos.onmicrosoft.com>
On Behalf Of Heidema, Sarah J

Sent: Monday, January 28, 2019 4:54 PM

To: Paul, Joshua M

Subject: Meeting Forward Notification: HOLD - CATS 1-3 Briefing

When: Wednesday, January 30, 2019 7:00 PM-9:00 PM (UTC+00:00) Monrovia, Reykjavik.

Where: Hill TBA

Your meeting was forwarded

Heidema, Sarah ] has forwarded your meeting request to additional recipients.

 

 

 

WASHSTATEC001242
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 357 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 1/29/2019 9:42:51 PM

To: Timothy Mocney [Timothy.Mooney@bis.doc.gov]; Susan Daoussi [susan.g.daoussi.civ@mail.mil]
Subject: FW: Folders for Briefing on Tuesday afternoon

Attachments: USML Cat I-lil 38(f) - Commerce control text.pdf; USML Cat I-lll 38(f) - Line-in Line-out Comparison.pdf; USML Cat I-Ill
38(f) - MDE List.pdf; USML Cat I-11 38(f) - Revised Control Text.pdf; USML Cat I-fl 38(f) - Summary.pdf; Key Points of
Transfer for Final Rule.docx; CATS I-fll MYTHS V FACTS Final Rule w revised narrative from PM webite.DOCX

Tim and Susan,

Attached are the documents that we will be bringing for the staffers.
Thanks

Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Tuesday, January 29, 2019 4:41 PM

To: Ross, Paula E <RossPE@state.gov>

Subject: Folders for Briefing on Tuesday afternoon

Paula,
Can you please put together 15 folders with the attached documents?

it should be
On the left: Key points, Cats I-lll Myths V Facts, Line-in Line-out Comparison, and MDE List
On the right: Summary, Revised Control Text, and Commerce Control Text

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:
Email: MonjavR@state.gov

 

Official - SBU
UNCLASSIFIED

WASHSTATEC001243
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 358 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 1/29/2019 9:43:24 PM

To: Susan Daoussi [susan.g.daoussi.civ@mail.mil]; Andy Mueller [andrew.j.mueller2.civ@ mail.mil]
Subject: FW: Cat [-lll brief tomorrow

Susan and Andy,
Thanks
Rob

Official
UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Tuesday, January 29, 2019 11:41 AM

To: Oukrop, Kenneth Jeffrey (Ken) CIV DTSA LD (US) <kenneth.j.oukrop.civ@mail.mil>; Devendorf, Thomas E CIV DTSA
TD (US) <thomas.e.devendorf.civ@mail.mil>; Matthew Borman <matthew.borman@bis.doc.gov>; Clagett, Steven
<steven.clagett@bis.doc.gov>; Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Ce: Paul, Joshua M <PauliM@state.gov>; Miller, Michael F <Millermf@state.gov>; 'Laychak, Michael R SES DTSA EO (US)'
<michael.r.laychak.civ@ mail.mil>; Monjay, Robert <MonjayR @state.gov>

Subject: Cat I-lli brief tomorrow

With the briefing now set for tomorrow from 2pm-4pm, | wanted to touch base with you on process and anticipated
questions.

 

WASHSTATEC001244
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 359 of 502

Those are the biggies we came up with. Please let me know if you have any questions or concerns and we'll see you
tomorrow.

Sarah-

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

Official
UNCLASSIFIED

WASHSTATEC001245
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 360 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 1/30/2019 4:12:11 PM

To: Miller, Michael F [Millermf@state.gov]; String, Marik A [StringMA@state.gov]
Subject: FW: Cats I-Ill & Washington

Per my last email

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A <RogersSA2 @state.gov>

Sent: Tuesday, January 29, 2019 2:15 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>

Ce: Kovar, Jeffrey D <KovarJD@state.gov>; Minarich, Christine M <MinarichCM@state.gov>
Subject: Cats I-ill & Washington

Hi Sarah,

 

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

WASHSTATEC001246
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 361 of 502

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 1/31/2019 3:26:43 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: Clearance: BCL-Thompson-SEN Markey BCL.docx

 

From: Rogers, Shana A <RogersSA2@state.gov>

Sent: Thursday, January 31, 2019 10:20 AM

To: Paul, Joshua M <PaulJM@state.gov>

Subject: RE: Clearance: BCL-Thompson-SEN Markey BCL.docx

Jash,

 

Thanks for the clarification.

Shana

Official - SBU (Deliberative Process)
UNCLASSIFIED

From: Paul, Joshua M <PaulUM@state.gov>

Sent: Thursday, January 31, 2019 10:00 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Rogers, Shana A <RogersSA? @state.gov>; P/EUR Duty Officer <P-
EURDuty@state.gov>; Phalen, Susan A <PhalenSA@state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>;
Shufflebarger, Jamie <ShufflebargerJ @state.gov>; Urena, Michael A <UrenaMA@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: Clearance: BCL-Thompson-SEN Markey BCL.docx

Dear all,

Thanks,

 

Josh

From: Paul, Joshua M

Sent: Wednesday, January 30, 2019 4:04 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Darrach, Tamara A
<DarrachTA@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; Phalen, Susan A <PhalenSA@state.gov>;
Abisellan, Eduardo <AbisellanE @state.gov>; Shufflebarger, Jamie <Shufflebarger] @state.gov>; Urena, Michael A

WASHSTATEC001247
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 362 of 502

<UrenaMA@state.gov>

Cc: PM-CPA <PM-CPA @state.gov>
Subject: Clearance: BCL-Thompson-SEN Markey BCL.docx

Dear all,

 

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | (sl BlackBerry: QM) S Fax: 202.647.4055
I e-mail: PaulJM@State.Gov |“0 Web: www.state.gov/t/pm/

 

http://twitter.com/State DeptP M

 

Stay connected with State.gov:

 
   
  

“Ai

This message is : per E.O. 12958

WASHSTATEC001248
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 363 of 502

 

Message

From: McDonald, Samuel W [McDonaldSW @state.gov]

Sent: 1/31/2019 5:21:25 PM

To: Rogers, Shana A [RogersSA2 @state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]
cc: Smilansky, Gene [SmilanskyGM @state.gov]; Nagy, Nathan [NagyN @state.gov]
Subject: FW: Clearance: BCL-Thompson-SEN Markey BCL.docx

Attachments: 20190205 - BCL-Thompson-SEN Markey BCL (002).docx

Shana,

   

Thanks ~ | made some edits her

 
 

Best,
Sam

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Rogers, Shana A <RogersSA2 @state.gov>

Sent: Thursday, January 31, 2019 12:12 PM

To: McDonald, Samuel W <McDonaldSW @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>
Subject: FW: Clearance: BCL-Thompson-SEN Markey BCL.docx

7 7

 

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Paul, Joshua M <PauUM@state.gov>

Sent: Thursday, January 31, 2019 10:00 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; P/EUR Duty Officer <P-
EURDuty@state.gov>; Phalen, Susan A <PhalenSA@state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>;
Shufflebarger, Jamie <Shufflebarger] @state.gov>; Urena, Michael A <UrenaMA@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>
Subject: RE: Clearance: BCL-Thompson-SEN Markey BCL.docx

Dear all,

WASHSTATEC001249
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 364 of 502

Thanks,

Josh

From: Paul, Joshua M

Sent: Wednesday, January 30, 2019 4:04 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Rogers, Shana A <RogersSA2@state.gov>; Darrach, TamaraA
<DarrachTA@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; Phalen, Susan A <PhalenSA@state.gov>;
Abisellan, Eduardo <AbisellanE@state.gov>; Shufflebarger, Jamie <Shufflebarger) @state.gov>; Urena, Michael A
<UrenaMA@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>

Subject: Clearance: BCL-Thompson-SEN Markey BCL.docx

Dear all,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | (a) BlackBerry: J) 4S Fax: 202.047.4055
e-mail: Paul JM@State.Gov |~0i Web: www.state.gev/t/pm/

 

http://twitter.com/StateDeptPM

 

Stay connected with Srate. gov:

    

This message Is ', per E.O. 12958

WASHSTATEC001250
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 365 of 502

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 1/31/2019 7:41:41 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Paul, Joshua M [PaulJM@state.gov]; Dearth, Anthony M
[DearthAM @state.gov]

cc: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR @state.gov]

Subject: RE: Formal 38(f) of Cats I-Ill

 

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Date: January 31, 2019 at 10:13:45 PM GMT+3

To: Paul, Joshua M <PaulJM@state.gov>, Dearth, Anthony M <DearthAM@state.gov>, Miller, Michael F
<Millermf@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>, Monjay, Robert <MonjayR@state.gov>

Subject: RE: Formal 38(f) of Cats I-III

From: Paul, Joshua M <PauliM@state.gov>

Sent: Thursday, January 31, 2019 2:12 PM

To: Heidema, Sarah J <HeidermaSJ@state.gov>; Dearth, Anthony M <DearthAM@state.gov>; Miller, Michael F
<Millermf@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR @state.gov>

Subject: RE: Formal 38(f) of Cats I-II

 

From: Heidema, Sarah J <HeidemaSJ @state.gov>

Sent: Thursday, January 31, 2019 2:10 PM

To: Paul, Joshua M <PaulJM@state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Miller, Michael F
<Millermf@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>

Subject: RE: Formal 38(f) of Cats I-Ill

 

From: Paul, Joshua M <PaulJM@state.gov>

Sent: Thursday, January 31, 2019 2:07 PM

To: Dearth, Anthony M <DearthAM @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Miller, Michael F
<Millermf@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR @state.gov>

Subject: RE: Formal 38(f) of Cats I-Ill

WASHSTATEC001251
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 366 of 502

From: Dearth, Anthony M <DearthAM @state.gov>

Sent: Thursday, January 31, 2019 1:28 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Miller, Michael F <Millermf@state.gov>; Paul, Joshua M
<PaulJM @state.gov>

Cc: Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>

Subject: RE: Formal 38(f) of Cats I-Ill

 

vir, Tony

Antheny M. Dearth

Chief of Staff

Directorate of Defense Trade Contrais
Bureau of Political Miltary Affairs
United States Department of State
Office: 202-833-2836

Official
UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ @state.gov>

Sent: Thursday, January 31, 2019 1:07 PM

To: Dearth, Anthony M <DearthAM @state.gov>; Miller, Michael F <Millermf@state.gov>; Paul, Joshua M
<PaulJIM@state.gov>

Cc: Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>
Subject: RE: Formal 38(f) of Cats I-Il

 

From: Dearth, Anthony M <DearthAM @state.gov>

Sent: Thursday, January 31, 2019 10:25 AM

To: Heidema, Sarah J <HeidemaSj@state.gov>; Hart, Robert L <HartRL@state.gov>; Monjay, Robert
<MonjayR@state.gov>

WASHSTATEC001252
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 367 of 502

Ce: Miller, Michael F <Millermf@state.gov>; Paul, Joshua M <PaulJM@state.gov>
Subject: Formal 38(f) of Cats I-lll

Sarah,

 

Please let me know if you have any questions.

vir, Tony

Anthony M. Dearth

Chief of Staff

Directorate of Defense Trade Controls
Bureau of Political Military Affairs
United States Department of State
Office: 202-663-2836

Official
UNCLASSIFIED

WASHSTATEC001253
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 368 of 502

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 1/31/2019 8:29:08 PM

To: Rogers, Shana A [RogersSA2@state.gov]; McDonald, Samuel W [McDonaldSW @state.gov]
Subject: RE: Clearance: BCL-Thompson-SEN Markey BCL.docx

Attachments: 20190205 - BCL-Thompson-SEN Markey BCL (002).docx

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Rogers, Shana A <RogersSA2 @state.gov>

Sent: Thursday, January 31, 2019 12:12 PM

To: McDonald, Samuel W <McDonaldSW @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>
Subject: FW: Clearance: BCL-Thompson-SEN Markey BCL.docx

Sam, jeff,

 

 

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Paul, Joshua M <PauUM@state.gov>
Sent: Thursday, January 31, 2019 10:00 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Rogers, Shana A <RogersSA2@state.gov>; P/EUR Duty Officer <P-
EURDuty @state.gov>; Phalen, Susan A <PhalenSA@state.pov>; Abisellan, Eduardo <AbisellanE@state.gov>;
Shufflebarger, Jamie <Shufflebarger] @state.gov>; Urena, Michael A <UrenaMA@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: Clearance: BCL-Thompson-SEN Markey BCL.docx

Dear all,

Attached —_ find an — version for _ clearance eee

Thanks,

Josh

From: Paul, Joshua M
Sent: Wednesday, January 30, 2019 4:04 PM

WASHSTATEC001254
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 369 of 502

To: Heidema, Sarah J <HeidernaS/ @state.gov>; Rogers, Shana A <RogersSA2@state.gov>; Darrach, TamaraA
<DarrachTA@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; Phalen, Susan A <PhalenSA@state.gov>;

Abisellan, Eduardo <AbisellanE @state.gov>; Shufflebarger, Jamie <Shufflebarger] @state.gov>; Urena, Michael A
<UrenaMA@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>
Subject: Clearance: BCL-Thompson-SEN Markey BCL.docx

Dear all,

On Tuesda

 

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | (al BlackBerry: MM) S Fax: 202.647.4055
| e-mail: Paul JM@State.Gov |“0i Web: www.state.gov/A/pm/

 

http://twitter.com/StateDeptPM

Stay connected with State.gov:

  

This message is £ », per E.0. 12958

WASHSTATEC001255
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 370 of 502

 

Message

From: McKeeby, David | [McKeebyDI@state.gov]

Sent: 1/31/2019 10:05:18 PM

To: String, Marik A [StringMA@state.gov]; McKeeby, David | [McKeebyDI @state.gov]

ce: Paul, Joshua M [PauUM@state.gov]; Dearth, Anthony M [DearthAM@state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]; Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]

Subject: Re: Flagging: Media Inquiry: NY Times (Fandos) Cats I-III

Best,

Pe

 

From: String, Marik A

Sent: Thursday, January 31, 2019 5:00 PM

To: McKeeby, David I

Ce: Paul, Joshua M; Dearth, Anthony M; Heidema, Sarah J; Hart, Robert L; Monjay, Robert
Subject: RE: Flagging: Media Inquiry: NY Times (Fandos) Cats I-III

 

From: McKeeby, David | <McKeebyDI@state.gov>

Sent: Thursday, January 31, 2019 4:19 PM

To: PM-DAS's <PM-DASs@state.gov>

Ce: Paul, Joshua M <PaulJM@state.gov>; Dearth, Anthony M <DearthAM@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>
Subject: Flagging: Media Inquiry: NY Times (Fandos) Cats I-lil

importance: High

Colleagues:

CPA just fielded a call from Nick Fandos at New York Times. Hill staffers read-out yesterday’s Cat I-III briefing

    

 

Best,
Dave

 

David I. McKeeby

WASHSTATEC001256
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 371 of 502

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.8757 | (zl BlackBerry:
e-mail: meckeebydi@state.zov |“0 Web: hitpssvww.state.gov//pm |Twitter: @StateDeptPM

Stay connected with State.gov:

 

From: Paul, Joshua M <PaulJM@state.gov>

Sent: Thursday, January 31, 2019 11:08 AM

To: Dearth, Anthony M <DearthAM @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; McKeeby, David | <McKeebyDIi@state.gov>

Subject: RE: Formal 38(f) of Cats I-II

+Dave

J

From: Dearth, Anthony M <DearthAM @state.gov>

Sent: Thursday, January 31, 2019 10:28 AM

To: Paul, Joshua M <PaulJM@state.gov>; Heidema, Sarah J <HeidemaS!] @state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR @state.gov>

Cc: Miller, Michael F <Millermf@state.gov>

Subject: RE: Formal 38(f) of Cats I-Il

vir, Tony

Anthony M. Dearth

Ghief of Statf

Directorate of Defense Trade Controls
Bureau of Political Military Affairs
United States Department of State
Office: 202-863-2836

Official
UNCLASSIFIED

From: Paul, Joshua M <PauUM@state.gov>

Sent: Thursday, January 31, 2019 10:27 AM

To: Dearth, Anthony M <DearthAM @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>

Subject: RE: Formal 38(f) of Cats I-Ill

WASHSTATEC001257
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 372 of 502

From: Dearth, Anthony M <DearthAM @state.gov>

Sent: Thursday, January 31, 2019 10:25 AM

To: Heidema, Sarah J <HeidemaSJ @state.gov>; Hart, Robert L <HartRL@state.gov>; Monjay, Robert
<MonjayR @state.gov>

Ce: Miller, Michael F <Millerrf@state.gov>; Paul, Joshua M <PauliIM@state.gov>

Subject: Formal 38(f) of Cats I-III

Sarah,

 

Please let me know if you have any questions.

vir, Tony

Anthony M. Dearth

Chief of Staff

Directorate of Defense Trade Controls
Bureau of Political Military Affairs
United States Department of State
Office: 202-663-2836

Official
UNCLASSIFIED

WASHSTATEC001258
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 373 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]
Sent: 1/31/2019 11:49:49 PM

To: Ross, Paula E [RossPE @state.gov]
Subject: Envelopes for H

Attachments: USML Cat I-lil 38(f) - AM to T Tab 1 (Notification Letters) Updated 2019.docx

Paula,

Can you please prepare envelopes for the four letters in the attachment and take them over to the H FO? They
are for the formal 38(f) notification on Cats I-Ill.

Thanks

Rob

Robert Monjay

202-663-2817 (office)
(mobile)

WASHSTATEC001259
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 374 of 502

 

Message

From: String, Marik A [StringMA@state.gov]

Sent: 2/1/2019 1:09:24 AM

To: Taylor, Mary Elizabeth [TaylorME3 @state.gov]; Faulkner, Charles S [FaulknerCS@state.gov]

Subject: Fwd: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising Concerns
FYI

 

From: Paul, Joshua M <PaulJM@state.gov>

Date: January 31, 2019 at 7:32:29 PM EST

To: PM-DAS's <PM-DASs@state.gov>

Ce: PM-CPA <PM-CPA@state.gov>, PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>

Subject: Fwd: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports,
Raising Concerns

Importance: High

Note mention of Menendez intent to place a hold and Engel to have a hearing.

Trump Administration Eases Regulations on Gun Exports, Raising Concerns
By Nicholas Fandos

Jan. 31, 2019

WASHINGTON — American gun manufacturers and their allies have pressed the federal government for years
to change the way it regulates small-arms exports in an effort to ease restrictions, boost gun sales abroad and
lower costs at home. The Trump administration appears to be on the brink of delivering.

Officials from the State and Commerce Departments — the two entities tasked with regulating arms sales
internationally — privately told Congress this week that they intend to finalize rules next week that would
shuffle which agency oversees most consumer gun exports, relaxing export regulations and oversight, according
to congressional aides familiar with the plans. Once Congress receives formal notification of the rule change,
lawmakers will have 30 days to decide whether to intervene or let the new rules take effect.

Under the changes, many American gun and ammunition manufacturers that sell primarily to consumers would
no longer be required to register with the State Department, which currently licenses international arms sales, or
to pay the department an annual fee. Instead, those sales would be licensed by the Commerce Department,
which has a simpler process and does not charge a fee.

The changes are almost certain to provoke resistance from some Democratic lawmakers, who fear that lighter
regulation will lead to a proliferation of American guns, including AR-15s and similar semiautomatic rifles
frequently used in mass shootings, around the world and exacerbate illegal arms trafficking. Senator Robert
Menendez of New Jersey, the top Democrat on the Senate Foreign Relations Committee, has such strong
concerns that he plans to place a hold on the new rule — a step that his staff believes could effectively bar it
being carried out for a period of time to allow for negotiations over his objections.

But blocking the changes permanently would be exceedingly difficult. It would require an act of Congress and,
therefore, the overwhelming support of congressional Republicans, who generally back changes that will lessen

WASHSTATEC001260
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 375 of 502

regulations on businesses, especially gun manufacturers.

Though many liberal lawmakers now oppose the plan, the push to streamline government controls on American
arms exports began under President Barack Obama to promote export opportunities for American companies
and refocus regulatory attention on sales that could pose national security risks.

You have 4 free articles remaining.
Subscribe to The Times

The rule to move commercial gun export licenses to the Commerce Department was nearly complete when a
gunman opened fired at Sandy Hook Elementary School in Newtown, Conn., in late 2012, killing 26 people,
most of them children. Though the proposal was not related to domestic gun control, Mr. Obama’s
administration delayed the rule-making process and never reopened it.

Mr. Trump’s campaign to pare back federal regulations across the government revived the issue. He formally
proposed a rule change virtually identical to Mr. Obama’s last May and has subsequently incorporated public
comments. The meeting between administration and congressional officials this week was meant to draw that
process to a close.

Among the items being transferred to the Commerce Department’s jurisdiction are semiautomatic and single-
shot firearms, as well as a range of parts and components. The State Department will continue to license sales of
items that serve “a critical military advantage or perform an inherently military function,” including automatic
weapons.

In moving jurisdiction of certain sales from the State Department to the Commerce Department, Congress will
lose an oversight lever that it covets and has relied on in high-profile cases in the past. Under the Arms Export
Control Act, the State Department is required to submit information on any commercial arms sale worth $1
million or more to congressional review. The Commerce Department has no such requirement.

That lack of visibility is high among Mr. Menendez’s concerns. Democrats also believe the changes have
implications for the proliferation of blueprints for 3-D printed guns online and could undercut a federal lawsuit
brought by several state attorneys general to block such blueprints from being shared online.

‘T think it’s the beginning of the Trump administration trying to move a series of different sales that are
generally considered arms sales into a more commercial category,” Mr. Menendez said in a brief interview on
Thursday. “That’s not good.”

In the House, where Democrats hold the majority and could conceivably pass a bill to block the change,
Representative Eliot L. Engel of New York, the chairman of the House Foreign Affairs Committee, will most
likely hold a hearing on the proposed changes.

And at least one House Democrat, Representative Norma J. Torres of California, has introduced legislation in
the past to block the proposed shift and keep oversight responsibilities with the State Department. A
spokeswoman for Ms. Torres said she planned to reintroduce the measure in the coming days. The changes, the
congresswoman wrote last year, “could be a boon for illegal weapons traffickers and their unsavory customers
— from ISIS to Mexico’s Sinaloa Cartel.”

Proponents say Democrats are being hyperbolic and point out that there were few objections on the left when
Mr. Obama proposed his own rule.

A State Department official, speaking anonymously to discuss a rule that has not been finalized, stressed that
arms transferred to the Commerce Department’s purview will still be subject to strict licensing requirements

WASHSTATEC001261
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 376 of 502

and a review by multiple American agencies, including the State Department. The official said the changes are
meant to prioritize the control of military grade or other arms that pose national security concerns rather than
commercial items. The change would also cut costs for businesses.

Lawrence Keane of the National Shooting Sports Foundation, one of the leading advocates for the new rules,
predicted they would make “American companies more competitive internationally without diminishing

national security.”

“Why would you not do that?” he added.

WASHSTATEC001262
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 377 of 502

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/1/2019 1:49:50 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising Concerns

Official - Transitory
UNCLASSIFIED

From: Rogers, Shana A <RogersSA2@state.gov>

Sent: Friday, February 1, 2019 8:03 AM

To: String, Marik A <StringMA@state.gov>; Miller, Michael F <Millermf@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Celin, Liliana E <CelinLE@state.gov>; Windecker, Melissa A
<WindeckerMA@state.gov>; Strohmeyer, isabella <Strohmeyerl@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>
Subject: RE: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising
Concerns

(+ Jeff for awareness}

Official - Transitory
UNCLASSIFIED

From: String, Marik A <StringsMA@state.cov>

Sent: Friday, February 01, 2019 7:59 AM

To: Miller, Michael F <Milerm{@istate.cav>; Paul, Joshua M <Pau
<HeidemaS @ state goy>

UM @state.cov>; Heidema, Sarah J

  

<WindeckerMA@state gov>; Rogers, Shana A <RogersSA2 @ state.gov>; Strohmeyer, Isabella <Strehrmeyerl @state.gov>
Subject: Re: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising
Concerns

 

 

 

Ce: PM-CPA <PM-CPAG@siate gov>, Celin, Liliana E <Ce

imLE@state.gov>, Windecker, Melissa A

 

   

 

<WindeckerMAW@state goy>
Subject: Re: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports,
Raising Concerns

WASHSTATEC001263
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 378 of 502

 

Date: February 1, 2019 at 5:01:07 AM GMT+3

To: Paul, Joshua M <PaullM@state.zov>, Miller, Michael F <Miulermi@state. gov>, Heidema, Sarah J
<HeidemaS] @state gov>
Ce: PM-CPA <PM-CP Ai state. gov>, Celin, Liliana E <CelinLe@ state.
<WindeckerMA@ state gov>

    

 

 

scw>, Windecker, Melissa A

 

 

Subject: Re: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports,
Raising Concerns

 

 

state gov>
Date: January 31, 2019 at 8:34:46 PM EST
To: String, Marik A <StringMAdstate.gov>, Miller, Michael F <Millermif(ysiate sov>, Heidema, Sarah J

<Heiemas! Wstate gov>
Ce: PM-CPA <PM-CPA@state.gov>

Subject: Re: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports,
Raising Concerns

 

 

 

 

Date: January 31, 2019 at 8:20:24 PM EST
To: Paul, Joshua M <PaulliM@state.gov>, Miller, Michael F <Miulermi@state. gov>, Heidema, Sarah J
<HeidemaS J @state goyv>

  

 

AL EE A Re een peg

Subject: Re: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports,
Raising Concerns

 

Thanks
Marik

 

From: Paul, Joshua M <PaulIM@state poy>
Date: January 31, 2019 at 7:32:29 PM EST
To: PM-DAS's <PM-DASs@state. gov>

 

 

WASHSTATEC001264
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 379 of 502

Subject: Fwd: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports,
Raising Concerns
Importance: High

Note mention of Menendez intent to place a hold and Engel to have a hearing.

Trump Administration Eases Regulations on Gun Exports, Raising Concerns
By Nicholas Fandos

Jan. 31, 2019

WASHINGTON — American gun manufacturers and their allies have pressed the federal government for years
to change the way it regulates small-arms exports in an effort to ease restrictions, boost gun sales abroad and
lower costs at home. The Trump administration appears to be on the brink of delivering.

Officials from the State and Commerce Departments — the two entities tasked with regulating arms sales
internationally — privately told Congress this week that they intend to finalize rules next week that would
shuffle which agency oversees most consumer gun exports, relaxing export regulations and oversight, according
to congressional aides familiar with the plans. Once Congress receives formal notification of the rule change,
lawmakers will have 30 days to decide whether to intervene or let the new rules take effect.

Under the changes, many American gun and ammunition manufacturers that sell primarily to consumers would
no longer be required to register with the State Department, which currently licenses international arms sales, or
to pay the department an annual fee. Instead, those sales would be licensed by the Commerce Department,
which has a simpler process and does not charge a fee.

The changes are almost certain to provoke resistance from some Democratic lawmakers, who fear that lighter
regulation will lead to a proliferation of American guns, including AR-15s and similar semiautomatic rifles
frequently used in mass shootings, around the world and exacerbate illegal arms trafficking. Senator Robert
Menendez of New Jersey, the top Democrat on the Senate Foreign Relations Committee, has such strong
concerns that he plans to place a hold on the new rule — a step that his staff believes could effectively bar it
being carried out for a period of time to allow for negotiations over his objections.

But blocking the changes permanently would be exceedingly difficult. It would require an act of Congress and,
therefore, the overwhelming support of congressional Republicans, who generally back changes that will lessen
regulations on businesses, especially gun manufacturers.

Though many liberal lawmakers now oppose the plan, the push to streamline government controls on American
arms exports began under President Barack Obama to promote export opportunities for American companies
and refocus regulatory attention on sales that could pose national security risks.

You have 4 free articles remaining.
Subscribe to The Times

The rule to move commercial gun export licenses to the Commerce Department was nearly complete when a
gunman opened fired at Sandy Hook Elementary School in Newtown, Conn., in late 2012, killing 26 people,
most of them children. Though the proposal was not related to domestic gun control, Mr. Obama’s
administration delayed the rule-making process and never reopened it.

Mr. Trump’s campaign to pare back federal regulations across the government revived the issue. He formally
proposed a rule change virtually identical to Mr. Obama’s last May and has subsequently incorporated public

WASHSTATECO001265
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 380 of 502

comments. The meeting between administration and congressional officials this week was meant to draw that
process to a close.

Among the items being transferred to the Commerce Department’s jurisdiction are semiautomatic and single-
shot firearms, as well as a range of parts and components. The State Department will continue to license sales of
items that serve “a critical military advantage or perform an inherently military function,” including automatic
weapons.

In moving jurisdiction of certain sales from the State Department to the Commerce Department, Congress will
lose an oversight lever that it covets and has relied on in high-profile cases in the past. Under the Arms Export
Control Act, the State Department is required to submit information on any commercial arms sale worth $1
million or more to congressional review. The Commerce Department has no such requirement.

That lack of visibility is high among Mr. Menendez’s concerns. Democrats also believe the changes have
implications for the proliferation of blueprints for 3-D printed guns online and could undercut a federal lawsuit
brought by several state attorneys general to block such blueprints from being shared online.

“T think it’s the beginning of the Trump administration trying to move a series of different sales that are
generally considered arms sales into a more commercial category,” Mr. Menendez said in a brief interview on
Thursday. “That’s not good.”

In the House, where Democrats hold the majority and could conceivably pass a bill to block the change,
Representative Eliot L. Engel of New York, the chairman of the House Foreign Affairs Committee, will most
likely hold a hearing on the proposed changes.

And at least one House Democrat, Representative Norma J. Torres of California, has introduced legislation in
the past to block the proposed shift and keep oversight responsibilities with the State Department. A
spokeswoman for Ms. Torres said she planned to reintroduce the measure in the coming days. The changes, the
congresswoman wrote last year, “could be a boon for illegal weapons traffickers and their unsavory customers
— from ISIS to Mexico’s Sinaloa Cartel.”

Proponents say Democrats are being hyperbolic and point out that there were few objections on the left when
Mr. Obama proposed his own rule.

A State Department official, speaking anonymously to discuss a rule that has not been finalized, stressed that
arms transferred to the Commerce Department’s purview will still be subject to strict licensing requirements
and a review by multiple American agencies, including the State Department. The official said the changes are
meant to prioritize the control of military grade or other arms that pose national security concerns rather than
commercial items. The change would also cut costs for businesses.

Lawrence Keane of the National Shooting Sports Foundation, one of the leading advocates for the new rules,
predicted they would make “American companies more competitive internationally without diminishing

national security.”

“Why would you not do that?” he added.

WASHSTATEC001266
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 381 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 2/1/2019 2:19:10 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

ce: Minarich, Christine M [MinarichCM @state.gov]
Subject: Weekly readaheads

Attachments: 20190201_LPM.docx

Hi Jeff,
Here are some initial thoughts.

Thanks,
Shana

Official - SBU
UNCLASSIFIED

WASHSTATEC001267
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 382 of 502

L/PM

1. (SBU) ITAR Revisions to Categories I-III (firearms): On February 4, the
Department may provide formal notification to Congress of its intent to remove items
from the USML as required section 38(f) of the Arms Export Control Act. As a result
of these rules, when implemented, the Department will no longer control the CAD files
required to 3D print firearms involved in the Washington litigation. These rules have
been the subject of much congressional interest over the last several years (both

positive and negative), and according to a NY Times article, Senator Menendez plans

to place a hold on the new rule.

   

 

WASHSTATEC001268
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 383 of 502

 

Message

From: Schwab, Carol M [SchwabCM @state.gov]

Sent: 2/1/2019 3:37:07 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

cc: String, Marik A [StringMA@state.gov]; Monjay, Robert [MonjayR@state.gov]
Subject: RE: USML reform

thanks

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Friday, February 01, 2019 10:36 AM

To: Schwab, Carol M <SchwabCM @state.gov>

Ce: String, Marik A <StringMA@state.gov>; Monjay, Robert <MonjayR@state.gov>
Subject: RE: USML reform

From: Schwab, Carol M <SchwabCM @state.gov>
Sent: Friday, February 1, 2019 10:36 AM

To: Heidema, Sarah J <HeidemaSJ @state.gov>
Ce: String, Marik A <StringMA@state.gov>
Subject: FW: USML reform

From: String, Marik A <StringMA@state.gov>

Sent: Friday, February 01, 2019 10:33 AM

To: Taylor, Mary Elizabeth <TaylorME3 @state.gov>; Faulkner, Charles S <FaulknerCS@state.gov>; Schwab, Carol M
<SchwabCM@state.gov>; Darrach, Tamara A <DarrachTA@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Heidema, Sarah J
<HeidemaS/@state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>; Brechwald, Matthew J (T)

<BrechwaldMJ2@state.gov>
Subject: USML reform

H team,

   

Marik

 

WASHSTATEC001269
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 384 of 502

 

WASHSTATEC001270
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 385 of 502

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 2/1/2019 3:55:47 PM

To: String, Marik A [StringMA@state.gov]

Subject: RE: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising Concerns

From: String, Marik A <StringWMA@state.gov>

Sent: Friday, February 01, 2019 10:54 AM

To: Strohmeyer, Isabella <Strohmeyerl@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Miller, Michael F
<Millermf@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Celin, Liliana E <CelinLE@state.gov>; Windecker, Melissa A
<WindeckerMA@state.gov>; Kovar, Jeffrey D <KovarJD @state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>;
Brechwald, Matthew J (T) <BrechwaldMJ2 @state.gov>; Faulkner, Charles S <FaulknerCS@state.gov>; Darrach, Tamara A
<DarrachTA@state.gov>; Schwab, Carol M <SchwabCM @state.gov>

Subject: RE: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising
Concerns

+H. It would be good to have you join.

 

From: Strohmeyer, Isabella <Strohmeyerl @state.gov>

Date: February 1, 2019 at 10:48:39 AM EST

To: String, Marik A <StringMA@state.gov>, Rogers, Shana A <RogersSA2@state.gov>, Miller, Michael F
<Millermf@state.gov>, Paul, Joshua M <PaulM@state.gov>, Heidema, Sarah J <HeidemaS! @state.gov>
Cc: PM-CPA <PM-CPA@state.gov>, Celin, Liliana E <CelinLE@state.gov>, Windecker, Melissa A
<WindeckerMA@state.gov>, Kovar, Jeffrey D <KovarJD@state.gov>, Abisellan, Eduardo
<AbisellanE@state.gov>, Brechwald, Matthew J (T) <BrechwaldMJ2@state.gov>

Subject: RE: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports,
Raising Concerns

 

Al,

if you are planning on joining the conference cal ee please use the

following info to callin:

USA coll ree fT TTT

Best,

WASHSTATEC001271
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 386 of 502

isabella

From: Paul, Joshua M <PaulJ/M@state.gov>

Date: January 31, 2019 at 7:32:29 PM EST

To: PM-DAS's <PM-DASs @state.gov>

Cc: PM-CPA <PM-CPA@state.gov>, PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>

Subject: Fwd: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports,
Raising Concerns

Importance: High

 

Note mention of Menendez intent to place a hold and Engel to have a hearing.

Trump Administration Eases Regulations on Gun Exports, Raising Concerns
By Nicholas Fandos

Jan. 31, 2019

WASHINGTON — American gun manufacturers and their allies have pressed the federal government for years
to change the way it regulates small-arms exports in an effort to ease restrictions, boost gun sales abroad and
lower costs at home. The Trump administration appears to be on the brink of delivering.

Officials from the State and Commerce Departments — the two entities tasked with regulating arms sales
internationally — privately told Congress this week that they intend to finalize rules next week that would
shuffle which agency oversees most consumer gun exports, relaxing export regulations and oversight,
according to congressional aides familiar with the plans. Once Congress receives formal notification of the rule
change, lawmakers will have 30 days to decide whether to intervene or let the new rules take effect.

Under the changes, many American gun and ammunition manufacturers that sell primarily to consumers
would no longer be required to register with the State Department, which currently licenses international
arms sales, or to pay the department an annual fee. Instead, those sales would be licensed by the Commerce
Department, which has a simpler process and does not charge a fee.

The changes are almost certain to provoke resistance from some Democratic lawmakers, who fear that lighter
regulation will lead to a proliferation of American guns, including AR-15s and similar semiautomatic rifles
frequently used in mass shootings, around the world and exacerbate illegal arms trafficking. Senator Robert
Menendez of New Jersey, the top Democrat on the Senate Foreign Relations Committee, has such strong
concerns that he plans to place a hold on the new rule — a step that his staff believes could effectively bar it
being carried out for a period of time to allow for negotiations over his objections.

But blocking the changes permanently would be exceedingly difficult. lt would require an act of Congress and,
therefore, the overwhelming support of congressional Republicans, who generally back changes that will

WASHSTATEC001272
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 387 of 502

lessen regulations on businesses, especially gun manufacturers.

Though many liberal lawmakers now oppose the plan, the push to streamline government controls on
American arms exports began under President Barack Obama to promote export opportunities for American
companies and refocus regulatory attention on sales that could pose national security risks.

You have 4 free articles remaining.
Subscribe to The Times

The rule to move commercial gun export licenses to the Commerce Department was nearly complete when a
gunman opened fired at Sandy Hook Elementary School in Newtown, Conn., in late 2012, killing 26 people,
most of them children. Though the proposal was not related to domestic gun control, Mr. Obama’s
administration delayed the rule-making process and never reopened it.

Mr. Trump’s campaign to pare back federal regulations across the government revived the issue. He formally
proposed a rule change virtually identical to Mr. Obama’s last May and has subsequently incorporated public
comments. The meeting between administration and congressional officials this week was meant to draw that
process to a close.

Among the items being transferred to the Commerce Department's jurisdiction are semiautomatic and single-
shot firearms, as well as a range of parts and components. The State Department will continue to license sales
of items that serve “a critical military advantage or perform an inherently military function,” including
automatic weapons.

in moving jurisdiction of certain sales from the State Department to the Commerce Department, Congress will
lose an oversight lever that it covets and has relied on in high-profile cases in the past. Under the Arms Export
Control Act, the State Department is required to submit information on any commercial arms sale worth $1
million or more to congressional review. The Commerce Department has no such requirement.

That lack of visibility is high among Mr. Menendez’s concerns. Democrats also believe the changes have
implications for the proliferation of blueprints for 3-D printed guns online and could undercut a federal lawsuit
brought by several state attorneys general to block such blueprints from being shared online.

“| think it’s the beginning of the Trump administration trying to move a series of different sales that are
generally considered arms sales into a more commercial category,” Mr. Menendez said in a brief interview on
Thursday. “That’s not good.”

in the House, where Democrats hold the majority and could conceivably pass a bill to block the change,
Representative Eliot L. Engel of New York, the chairman of the House Foreign Affairs Committee, will most
likely hold a hearing on the proposed changes.

And at least one House Democrat, Representative Norma J. Torres of California, has introduced legislation in
the past to block the proposed shift and keep oversight responsibilities with the State Department. A
spokeswoman for Ms. Torres said she planned to reintroduce the measure in the coming days. The changes,
the congresswoman wrote last year, “could be a boon for illegal weapons traffickers and their unsavory
customers — from ISIS to Mexico’s Sinaloa Cartel.”

Proponents say Democrats are being hyperbolic and point out that there were few objections on the left when
Mr. Obama proposed his own rule.

WASHSTATEC001273
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 388 of 502

A State Department official, speaking anonymously to discuss a rule that has not been finalized, stressed that
arms transferred to the Commerce Department’s purview will still be subject to strict licensing requirements
and a review by multiple American agencies, including the State Department. The official said the changes are
meant to prioritize the control of military grade or other arms that pose national security concerns rather than
commercial items. The change would also cut costs for businesses.

Lawrence Keane of the National Shooting Sports Foundation, one of the leading advocates for the new rules,
predicted they would make “American companies more competitive internationally without diminishing
national security.”

“Why would you not do that?” he added.

WASHSTATEC001274
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 389 of 502

 

Message

From: Taylor, Mary Elizabeth [TaylorME3 @state.gov]

Sent: 2/1/2019 5:55:48 PM

To: String, Marik A [StringWMA@state.gov]; Faulkner, Charles S [FaulknerCS@state.gov]; Schwab, Carol M
[SchwabCM @state.gov]; Darrach, Tamara A [DarrachTA@state.gov]

cc: Miller, Michael F [Millermf@state.gov]; Paul, Joshua M [PaulJM@state.gov]; Heidema, Sarah J
[HeidemaSJ @state.gov]; Abisellan, Eduardo [AbisellanE@state.gov]; Brechwald, Matthew J (T)
[BrechwaldMJ2@state.gov]; Barz, Chloe O [BarzCO @state.gov]

Subject: RE: USML reform

Thanks. + Chioe

From: String, Marik A <StringMA@state.gov>

Sent: Friday, February 1, 2019 10:33 AM

To: Taylor, Mary Elizabeth <TaylorME3 @state.gov>; Faulkner, Charles S <FaulknerCS@state.gov>; Schwab, Carol M
<SchwabCM @state.gov>; Darrach, Tamara A <DarrachTA@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Abisellan, Eduardo <AbisellanE @state.gov>; Brechwald, Matthew J (T)
<BrechwaldMJ2@state.gov>

Subject: USML reform

H team,

   

Marik

 

WASHSTATEC001275
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 390 of 502

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/1/2019 7:14:28 PM

To: Rogers, Shana A [RogersSA2 @state.gov]; Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Draft AM on 1-3

Official - SBU (Deliberative Process, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A <RogersSA2@state.gov>
Sent: Friday, February 1, 2019 2:07 PM
To: Kovar, Jeffrey D <KovarJD@state.gov>; Minarich, Christine M <MinarichCM@state.gov>

Subject: RE: Draft AM on 1-3

 

Official - SBU (Deliberative Process, Attorney-Client Privilege)
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Friday, February 01, 2019 1:58 PM

To: Rogers, Shana A <RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM @state.gov>
Subject: RE: Draft AM on 1-3

 

Official - SBU (Deliberative Process, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A <RogersSA2 @state.gov>

Sent: Friday, February 1, 2019 1:49 PM

To: Minarich, Christine M <MinarichCM@state.gov>; Kovar, Jeffrey D <KovarJD@state.gav>
Subject: FW: Draft AM on 1-3

WASHSTATEC001276
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 391 of 502

 

My edits are below. Id appreciate any further edits, thoughts, concerns, on these.

Official - SBU (Deliberative Process, Attorney-Client Privilege)
UNCLASSIFIED

From: Heidema, Sarah | <HeidemaSJ @state.gov>

Sent: Friday, February 01, 2019 12:04 PM

To: Paul, Joshua M <PaulJM@state.gov>; String, Marik A <StringMA@state.gov>

Cc: Rogers, Shana A <RogersSA2@state.gov>; Miller, Michael F <Millermf@state.gov>; Monjay, Robert

<MonjayR @state.gov>
Subject: RE: Draft AM on 1-3

From: Paul, Joshua M <PauUM@state.gov>

Sent: Friday, February 1, 2019 11:37 AM

To: String, Marik A <StringMA@state.gov>; Heidema, Sarah J <HeidemaSJ/@state.gov>

Ce: Rogers, Shana A <RogersSA2 @state.gov>; Miller, Michael F <Millermf@state.gov>; Monjay, Robert

<MonjavR@state.gov>
Subject: RE: Draft AM on 1-3

+Rob

Here are two draft emails ~ version A Version B if

 

Dear X,

 

WASHSTATEC001277
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 392 of 502

Sincerely, etc etc.

Sincerely, etc etc.

From: String, Marik A <StringMA@state.gov>
Sent: Friday, February 01, 2019 10:48 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M <PauliIM@state.gov>

Ce: Rogers, Shana A <RogersSA2@state.gov>; Miller, Michael F <Millermf@state.gov>
Subject: RE: Draft AM on 1-3

 

WASHSTATEC001278
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 393 of 502

 

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Date: February 1, 2019 at 9:59:24 AM EST

To: String, Marik A <StringMA@state.gov>, Paul, Joshua M <PaulJM@state.gov>

Ce: Rogers, Shana A <RogersSA2@state.gov>, Miller, Michael F <Millermf(@state.gov>

 

Subject: RE: Draft AM on 1-3

 

From: String, Marik A <StringMA@state.gov>

Sent: Friday, February 1, 2019 9:00 AM

To: Paul, Joshua M <Paul M@state.gov>

Ce: Heidema, Sarah J <HeidemaSJ@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Miller, Michael F

<Millermf@state.gov>
Subject: RE: Draft AM on 1-3

From: Paul, Joshua M <PaulJM(@state.gov>

Date: February 1, 2019 at 8:52:39 AM EST

To: String, Marnik A <StringMA@state.gov>

Ce: Heidema, Sarah J <HeidemaSJ@state.gov>, Rogers, Shana A <RogersSA2@state.gov>, Miller, Michael F

 

 

 

Seen cce canteen nnencae cece ccna Concetta ota oats

Subject: RE: Draft AM on 1-3

Thanks — concur and will do.

From: String, Marik A <StringMA@state.gov>

Sent: Friday, February 01, 2019 8:51 AM

To: Paul, Joshua M <Paul M@state.gov>

Ce: Heidema, Sarah J <HeidemaSJ@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Miller, Michael F

<Millermf@state.gov>
Subject: RE: Draft AM on 1-3

WASHSTATEC001279
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 394 of 502

 

 

Date: February 1, 2019 at 8:32:12 AM EST
To: Heidema, Sarah J <HeidemaSJ@state.gov>, String, Marik A <StringMA@state.gov>, Monjay, Robert
<MonjayR@state.gov>, Miller, Michael F <Millermf@state.gov>, Dearth, Anthony M

<DearthAM(@state.gov>, Rogers, Shana A <RogersSA2(@state.gov>
Ce: PM-CPA <PM-CPA(@state.gov>, Jost, Aaron W <JostAW@
Subject: RE: Draft AM on 1-3

 

   

Folks, please do wait for Sarah's edits. And again, this is contingency paper, not currently required.

From: Heidema, Sarah J <HeidemaSJ @state.gov>

Sent: Friday, February 01, 2019 8:25 AM

To: Paul, Joshua M <PaulJM@state.gov>; String, Marik A <StringMA@state.gov>; Monjay, Robert

<MonjayR @state.gov>; Miller, Michael F <Millermf@state.gov>; Dearth, Anthony M <DearthAM@state.gov>; Rogers,

Shana A <RogersSA2@state.gov>
Cc: PM-CPA <PM-CPA@state.gov>; Jost, Aaron W <JostAW @state.gov>

Subject: RE: Draft AM on 1-3

ii have significant edits ta this. Folks may want to wait for those.

From: Paul, Joshua M <PaulJM@state.gov>

Sent: Friday, February 1, 2019 7:38 AM

To: String, Marik A <StringMA@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Monjay, Robert

<MonjayR @state.gov>; Miller, Michael F <Millermf@state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers,
Shana A <RogersSA2@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Jost, Aaron W <JostAW @state.gov>
Subject: Draft AM on 1-3

Dear all,

 

Thanks,

Josh

 

Josh Paul

WASHSTATEC001280
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 395 of 502

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | la] BlackBerry: J = 9 Fax: 202.647.4055
2 e-mail: Paul JM@State.Gov |~“0 Web: www.state.gov//pm/

 

http://twitter.com/State DentP M

Stay connected with State.gov:

 

This message is é

WASHSTATEC001281
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 396 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 2/1/2019 7:47:55 PM

To: Minarich, Christine M [MinarichCM @state.gov]
ce: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: FW: Draft AM on 1-3

Attachments: AM Cats 1-3 CN (L}.docx

Christine,

- just started on this i

i fook at ft again later, but would welcome your revisions.

Thanks,
Shana

Official - SBU
UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Friday, February 01, 2019 11:35 AM

To: Paul, Joshua M <PaulJM @state.gov>; Dearth, Anthony M <DearthAM@state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; String, Marik A <StringMA@state.gov>; Miller, Michael F <Millermf@state.gov>;
Monjay, Robert <MonjayR@state.gov>

Subject: RE: Draft AM on 1-3

Here are my eclits.

 

From: Paul, Joshua M <PaulJM@state.gov>

Sent: Friday, February 1, 2019 8:32 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; String, Marik A <StringMA@state.gov>; Monjay, Robert
<MonjayR@state.gov>; Miller, Michael F <Millermf@state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers,

Shana A <RogersSA2@state.gov>
Cc: PM-CPA <PM-CPA@state.gov>; Jost, Aaron W <JostAW @state.gov>
Subject: RE: Draft AM on 1-3

Falks, please do wait for Sarah's edits. And again, this is contingency paper, not currently required.

From: Heidema, Sarah J <HeidemaS] @state.gov>

Sent: Friday, February 01, 2019 8:25 AM

To: Paul, Joshua M <PaulJIM@state.gov>; String, Marik A <StringMA@state.gov>; Monjay, Robert
<MonjayR@state.gov>; Miller, Michael F <Millermf@state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers,

Shana A <RogersSA2@state.gov>
Cc: PM-CPA <PM-CPA@state.gov>; Jost, Aaron W <JostAW @state.gov>
Subject: RE: Draft AM on 1-3

ill have significant edits to this. Folks may want to walt for thase.

From: Paul, Joshua M <PaulJM@state.gov>
Sent: Friday, February 1, 2019 7:38 AM

WASHSTATEC001282
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 397 of 502

To: String, Marik A <StringMA@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Monjay, Robert
<MonjayR @state.gov>; Miller, Michael F <Millermf@state.gov>; Dearth, Anthony M <DearthAM@state.gov>; Rogers,

Shana A <RogersSA2 @state.gov>
Cc: PM-CPA <PM-CPA@state.gov>; Jost, Aaron W <JostAW @state.gov>
Subject: Draft AM on 1-3

Dear all,

 

Thanks,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@® Phone: 202.647.7878 |] BlackBerry: MM & Fax: 202.647.4055
e-mail: Paul JM@State.Gov |~0i Web: www.state.gov//pm/

 

http://twitter.com/StateDeptPM

 

Stay connected with Srate. gov:

  

This message is §

WASHSTATEC001283
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 398 of 502

 

Message

From: String, Marik A [StringMA@state.gov]

Sent: 2/1/2019 7:56:29 PM

To: Paul, Joshua M [PaulJM@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]; Heidema, Sarah J
[HeidemaSJ @state.gov]

cc: Miller, Michael F [Millermf@state.gov]; Monjay, Robert [MonjayR@state.gov]

Subject: RE: Draft AM on 1-3

 

From: Paul, Joshua M <PaulJM@state.gov>

Date: February 1, 2019 at 2:29:12 PM EST

To: Rogers, Shana A <RogersSA2@state.gov>, Heidema, Sarah J <HeidemaSJ@state.gov>, String, Marik A
<StringMA @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>, Monjay, Robert <MonjayR@state.gov>

Subject: RE: Draft AM on 1-3

thanks 2,

From: Rogers, Shana A <RogersSA2@state.gov>

Sent: Friday, February 01, 2019 2:28 PM

To: Paul, Joshua M <PaulJM@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; String, Marik A
<StringMA@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Monjay, Robert <MonjayR@state.gov>

Subject: RE: Draft AM on 1-3

 

WASHSTATEC001284
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 399 of 502

Sincerely, etc etc.

Dear X,

Official - SBU (Deliberative Process, Attorney-Client Privilege)
UNCLASSIFIED

From: Paul, Joshua M <PauUM@state.gov>

Sent: Friday, February 01, 2019 2:07 PM

To: Heidema, Sarah J <HeidernaS/ @state.gov>; String, Marik A <StringMA@state.gov>

Ce: Rogers, Shana A <RogersSA2@state.gov>; Miller, Michael F <Millermf@state.gov>; Monjay, Robert

 

WASHSTATEC001285
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 400 of 502

<MonjayR @state.gov>
Subject: RE: Draft AM on 1-3

Thanks ~ Shana?

From: Heidema, Sarah J <HeidemaSJ @state.gov>

Sent: Friday, February 01, 2019 12:04 PM

To: Paul, Joshua M <PauliM@state.gov>; String, Marik A <StringMA@state.gov>

Ce: Rogers, Shana A <RogersSA2 @state.gov>; Miller, Michael F <Millermf@state.gov>; Monjay, Robert

<MonjavR@state.gov>
Subject: RE: Draft AM on 1-3

From: Paul, Joshua M <PaulJM@state.gov>

Sent: Friday, February 1, 2019 11:37 AM

To: String, Marik A <StringMA@state.gov>; Heidema, Sarah J <HeidemaS/@state.gov>

Ce: Rogers, Shana A <RogersSA2 @state.gov>; Miller, Michael F <Millermf@state.gov>; Monjay, Robert

<MonjayR @state.gov>
Subject: RE: Draft AM on 1-3

+Rob

   

Version B if

   
 

Here are two draft emails — version A if

Dear X,

 

WASHSTATEC001286
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 401 of 502

Sincerely, etc etc.
Version B: If

Dear X,

Sincerely, etc etc.

From: String, Marik A <StringWA@state.gov>

Sent: Friday, February 01, 2019 10:48 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M <PauliIM@state.gov>
Ce: Rogers, Shana A <RogersSA2 @state.gov>; Miller, Michael F <Millermf@state.gov>
Subject: RE: Draft AM on 1-3

From: Heidema, Sarah J <HeidemaSJ@state.gov>
Date: February 1, 2019 at 9:59:24 AM EST

 

WASHSTATEC001287
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 402 of 502

Ce: Rogers, Shana A <RogersSA2@state.gov>, Miller, Michael F <Millermf@state.gov>
Subject: RE: Draft AM on 1-3

 

From: String, Marik A <StringMA@state.gov>
Sent: Friday, February 1, 2019 9:00 AM

To: Paul, Joshua M <PaulJM@state.gov>
Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Miller, Michael F

<Millermf@state.gov>
Subject: RE: Draft AM on 1-3

From: Paul, Joshua M <PaulJM@state.gov>

Date: February 1, 2019 at 8:52:39 AM EST

To: String, Marik A <StringMA@state.gov>

Ce: Heidema, Sarah J <HeidemaS/@state.gov>, Rogers, Shana A <RogersSA2@state.gov>, Miller, Michael F

<Millermf@state.gov>
Subject: RE: Draft AM on 1-3

 

 

Thanks — concur and will do.

From: String, Marik A <StringMA@state.gov>

Sent: Friday, February 01, 2019 8:51 AM

To: Paul, Joshua M <PaulJM@state.gov>

Ce: Heidema, Sarah J <HeidemaSJ@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Miller, Michael F

<Millermf@state.gov>
Subject: RE: Draft AM on 1-3

 

WASHSTATEC001288
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 403 of 502

 

From: Paul, Joshua M <PaulJM@state.gov>

Date: February 1, 2019 at 8:32:12 AM EST

To: Heidema, Sarah J <HeidemaSJ@state.gov>, String, Marik A <StringMA@state.gov>, Monjay, Robert
<MonjayR@state.gov>, Miller, Michael F <Millermf@state.gov>, Dearth, Anthony M
<DearthAM@state.gov>, Rogers, Shana A <RogersSA2 @state.gov>

Ce: PM-CPA <PM-CPA@state.gov>, Jost, Aaron W <JostAW @state.gov>

Subject: RE: Draft AM on 1-3

Folks, please do wait for Sarah’s edits. And again, this is contingency paper, not currently required.

From: Heidema, Sarah J <HeidemaSJ @state.gov>

Sent: Friday, February 01, 2019 8:25 AM

To: Paul, Joshua M <PaulM@state.gov>; String, Marik A <StringMA@state.gov>; Monjay, Robert

<MonjayR @state.gov>; Miller, Michael F <Millermf@state.gov>; Dearth, Anthony M <DearthAM@state.gov>; Rogers,
Shana A <RogersSA2 @state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Jost, Aaron W <JostAW @state.gov>
Subject: RE: Draft AM on 1-3

ii have significant edits to this. Folks may want to wait for those.

From: Paul, Joshua M <PauUM@state.gov>

Sent: Friday, February 1, 2019 7:38 AM

To: String, Marik A <StringMA@state.gov>; Heidema, Sarah J <HeidemaS/]@state.gov>; Monjay, Robert

<MonjayR @state.gov>; Miller, Michael F <Millermf@state.gov>; Dearth, Anthony M <DearthAM@state.gov>; Rogers,
Shana A <RogersSA2 @state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Jost, Aaron W <JostAW @state.gov>
Subject: Draft AM on 1-3

Dear all,

 

Thanks,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | [a] BlackBerry: SS Fax: 202.647.4055
2 e-mail: Paul JM@State.Goy |“) Web: www.state.govA/pm/

 

http://twitter.com/StateDeptPM

 

WASHSTATEC001289
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 404 of 502

Stay connected with Srate.gov:

  

§, per E.O. 12958

WASHSTATEC001290
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 405 of 502

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 2/1/2019 7:59:40 PM

To: String, Marik A [StringMA@state.gov]

Subject: Heads Up re: Monday Notification of Change in Firearms Export Controls
Dear XXX,

 

Sincerely, etc etc.

WASHSTATEC001291
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 406 of 502

 

Message

From: Abisellan, Eduardo [AbisellanE@state.gov]
Sent: 2/1/2019 8:06:27 PM

To: String, Marik A [StringMA@state.gov]
Subject: RE: TAR

Thanks Marik, much appreciated. Best, Ed

Official
UNCLASSIFIED

From: String, Marik A <StringWMA@state.gov>
Sent: Friday, February 1, 2019 3:06 PM

To: Abisellan, Eduardo <AbisellanE @state.gov>
Subject: ITAR

Ed

2

You can pull from this in your package to T.
Thanks
Marik

 

WASHSTATEC001292
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 407 of 502

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 2/1/2019 9:27:50 PM

To: Minarich, Christine M [MinarichCM @state.gov]

Subject: Fw: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising Concerns

Attachments: Call Sheet.docx

FYI.

Sent from my BlackBerry 10 smartphone.

 

From: Paul, Joshua M <PaulJM@state.gov>

Sent: Friday, February 1, 2019 4:04 PM

To: Faulkner, Charles S; String, Marik A; Strohmeyer, Isabella; Rogers, Shana A; Miller, Michael F; Heiderna, Sarah J
Cc: PM-CPA; Celin, Liliana E; Windecker, Melissa A; Kovar, Jeffrey D; Abisellan, Eduardo; Brechwald, Matthew J (1);
Darrach, Tamara A; Schwab, Carol M

Subject: RE: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising
Concerns

Hi all,

 

Thanks,

Josh

From: Faulkner, Charles S <FaulknerCS@state.gov>

Sent: Friday, February 01, 2019 10:58 AM

To: String, Marik A <StringMA@state.gov>; Strohmeyer, Isabella <Strohmeyerl@state.gov>; Rogers, ShanaA
<RogersSA2 @state.gov>; Miller, Michael F <Millermf@state.gov>; Paul, Joshua M <PaulM@state.gov>; Heidema, Sarah
J <HeidemaS!/@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Celin, Liliana E <CelinLE@state.gov>; Windecker, Melissa A
<WindeckerMA@state.gov>; Kovar, Jeffrey D <KovarJD @state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>;
Brechwald, Matthew J (T) <BrechwaldMJ2 @state.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Schwab, Carol M
<SchwabCM @state.gov>

Subject: Re: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising
Concerns

H will join.

Get Outlook for iOS

 

From: String, Marik A <stringma@state.gov>
Sent: Friday, February 1, 2019 10:54 AM

To: Strohmeyer, Isabella; Rogers, Shana A; Miller, Michael F; Paul, Joshua M; Heidema, Sarah J
Cc: PM-CPA; Celin, Liliana E; Windecker, Melissa A; Kovar, Jeffrey D; Abisellan, Eduardo; Brechwald, Matthew J (T);
Faulkner, Charles S; Darrach, Tamara A; Schwab, Carol M

WASHSTATEC001293
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 408 of 502

Subject: RE: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising
Concerns

+H. It would be good to have you join.

 

From: Strohmeyer, Isabella <Strohmeyerl@state.gov>

Date: February 1, 2019 at 10:48:39 AM EST

To: String, Marik A <StringMA@state.gov>, Rogers, Shana A <RogersSA2@state.gov>, Miller, Michael F
<Millermf@state.gov>, Paul, Joshua M <PaulJM(@state.gov>, Heidema, Sarah J <HeidemaSJ(@state.gov>
<WindeckerMA@state.gov>, Kovar, Jeffrey D <KovarJD@state.gov>, Abisellan, Eduardo
<AbisellanE@state.gov>, Brechwald, Matthew J (T) <BrechwaldMJ2@state.gov>

Subject: RE: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports,
Raising Concerns

 

 

Al
if you are planning on joining the conference cail ee please use the

following info to call in:

USA toll-free:
Access code:

Best,
isabella

From: Paul, Joshua M <PaulJM@state.gov>

Date: January 31, 2019 at 7:32:29 PM EST

Ce: PM-CPA <PM-CPA@state.gov>, PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>
Subject: Fwd: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports,
Raising Concerns

Importance: High

 

Note mention of Menendez intent to place a hold and Engel to have a hearing.

Trump Administration Eases Regulations on Gun Exports, Raising Concerns
By Nicholas Fandos

Jan. 31, 2019
WASHINGTON — American gun manufacturers and their allies have pressed the federal government for years
to change the way it regulates small-arms exports in an effort to ease restrictions, boost gun sales abroad and

lower costs at home. The Trump administration appears to be on the brink of delivering.

Officials from the State and Commerce Departments — the two entities tasked with regulating arms sales
internationally — privately told Congress this week that they intend to finalize rules next week that would

WASHSTATEC001294
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 409 of 502

shuffle which agency oversees most consumer gun exports, relaxing export regulations and oversight, according
to congressional aides familiar with the plans. Once Congress receives formal notification of the rule change,
lawmakers will have 30 days to decide whether to intervene or let the new rules take effect.

Under the changes, many American gun and ammunition manufacturers that sell primarily to consumers would
no longer be required to register with the State Department, which currently licenses international arms sales, or
to pay the department an annual fee. Instead, those sales would be licensed by the Commerce Department,
which has a simpler process and does not charge a fee.

The changes are almost certain to provoke resistance from some Democratic lawmakers, who fear that lighter
regulation will lead to a proliferation of American guns, including AR-15s and similar semiautomatic rifles
frequently used in mass shootings, around the world and exacerbate illegal arms trafficking. Senator Robert
Menendez of New Jersey, the top Democrat on the Senate Foreign Relations Committee, has such strong
concerns that he plans to place a hold on the new rule — a step that his staff believes could effectively bar it
being carried out for a period of time to allow for negotiations over his objections.

But blocking the changes permanently would be exceedingly difficult. It would require an act of Congress and,
therefore, the overwhelming support of congressional Republicans, who generally back changes that will lessen
regulations on businesses, especially gun manufacturers.

Though many liberal lawmakers now oppose the plan, the push to streamline government controls on American
arms exports began under President Barack Obama to promote export opportunities for American companies
and refocus regulatory attention on sales that could pose national security risks.

You have 4 free articles remaining.
Subscribe to The Times

The rule to move commercial gun export licenses to the Commerce Department was nearly complete when a
gunman opened fired at Sandy Hook Elementary School in Newtown, Conn., in late 2012, killing 26 people,
most of them children. Though the proposal was not related to domestic gun control, Mr. Obama’s
administration delayed the rule-making process and never reopened it.

Mr. Trump’s campaign to pare back federal regulations across the government revived the issue. He formally
proposed a rule change virtually identical to Mr. Obama’s last May and has subsequently incorporated public
comments. The meeting between administration and congressional officials this week was meant to draw that
process to a close.

Among the items being transferred to the Commerce Department’s jurisdiction are semiautomatic and single-
shot firearms, as well as a range of parts and components. The State Department will continue to license sales of
items that serve “a critical military advantage or perform an inherently military function,” including automatic
weapons.

In moving jurisdiction of certain sales from the State Department to the Commerce Department, Congress will
lose an oversight lever that it covets and has relied on in high-profile cases in the past. Under the Arms Export
Control Act, the State Department is required to submit information on any commercial arms sale worth $1
million or more to congressional review. The Commerce Department has no such requirement.

That lack of visibility is high among Mr. Menendez’s concerns. Democrats also believe the changes have
implications for the proliferation of blueprints for 3-D printed guns online and could undercut a federal lawsuit

brought by several state attorneys general to block such blueprints from being shared online.

“T think it’s the beginning of the Trump administration trying to move a series of different sales that are

WASHSTATEC001295
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 410 of 502

generally considered arms sales into a more commercial category,” Mr. Menendez said in a brief interview on
Thursday. “That’s not good.”

In the House, where Democrats hold the majority and could conceivably pass a bill to block the change,
Representative Eliot L. Engel of New York, the chairman of the House Foreign Affairs Committee, will most
likely hold a hearing on the proposed changes.

And at least one House Democrat, Representative Norma J. Torres of California, has introduced legislation in
the past to block the proposed shift and keep oversight responsibilities with the State Department. A
spokeswoman for Ms. Torres said she planned to reintroduce the measure in the coming days. The changes, the
congresswoman wrote last year, “could be a boon for illegal weapons traffickers and their unsavory customers
—~ from ISIS to Mexico’s Sinaloa Cartel.”

Proponents say Democrats are being hyperbolic and point out that there were few objections on the left when
Mr. Obama proposed his own rule.

A State Department official, speaking anonymously to discuss a rule that has not been finalized, stressed that
arms transferred to the Commerce Department’s purview will still be subject to strict licensing requirements
and a review by multiple American agencies, including the State Department. The official said the changes are
meant to prioritize the control of military grade or other arms that pose national security concerns rather than
commercial items. The change would also cut costs for businesses.

Lawrence Keane of the National Shooting Sports Foundation, one of the leading advocates for the new rules,
predicted they would make “American companies more competitive internationally without diminishing

national security.”

“Why would you not do that?” he added.

WASHSTATEC001296
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 411 of 502

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/1/2019 10:02:30 PM

To: Paul, Joshua M [PaulJM@state.gov]; Faulkner, Charles S [FaulknerCS@state.gov]: String, Marik A

[StringMA@state.gov]; Strohmeyer,lsabella [Strohmeyerl@state.gov]; Rogers, Shana A [RogersSA2 @state.gov];
Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]; Minarich, Christine M
{[MinarichCM@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Celin, Liliana E [CelinLE@state.gov]; Windecker, Melissa A
[WindeckerMA@state.gov]; Abisellan, Eduardo [AbisellanE@state.gov]; Brechwald, Matthew J (T)
[BrechwaldMJ2@state.gov]; Darrach, Tamara A [DarrachTA@state.gov]; Schwab, Carol M [SchwabCM @state.gov]

Subject: RE: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising Concerns
Official

UNCLASSIPDED

From: Paul, Joshua M <PauluM@state.gov>

Sent: Friday, February 1, 2019 4:05 PM

To: Faulkner, Charles S <FaulknerCS @state.gov>; String, Marik A <StringMA@state.gov>; Strohmeyer, Isabella
<Strohmeyerl@state.gov>; Rogers, Shana A <RogersSA2@state.gov>; Miller, Michael F <Millermf@state.gov>; Heidema,
Sarah J <HeidemaSJ @state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Celin, Liliana E <CelinLE@state.gov>; Windecker, Melissa A
<WindeckerMA@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>;
Brechwald, Matthew J (T) <BrechwaldMJ2 @state.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Schwab, Carol M
<SchwabCM @state.gov>

Subject: RE: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising
Concerns

Hi all,

 

Thanks,

Josh

From: Faulkner, Charles S <FaulknerCS@state.gov>

Sent: Friday, February 01, 2019 10:58 AM

To: String, Marik A <StringMA@state.gov>; Strohmeyer, Isabella <Strohmeyerl@state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Miller, Michael F <Millermf@state.gov>; Paul, Joshua M <PauliM@state.gov>; Heidema, Sarah

J <HeidemaSJ@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Celin, Liliana E <CelinLE@state.gov>; Windecker, Melissa A
<WindeckerMA@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>;
Brechwald, Matthew J (T) <BrechwaldMJ2@state.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Schwab, Carol M
<SchwabCM @state.gov>

Subject: Re: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising
Concerns

WASHSTATEC001297
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 412 of 502

H will join.

Get Outlook for iOS

 

From: String, Marik A <stringma@state.gov>

Sent: Friday, February 1, 2019 10:54 AM

To: Strohmeyer, Isabella; Rogers, Shana A; Miller, Michael F; Paul, Joshua M; Heidema, Sarah J

Cc: PM-CPA; Celin, Liliana E; Windecker, Melissa A; Kovar, Jeffrey D; Abisellan, Eduardo; Brechwald, Matthew J (T);
Faulkner, Charles S; Darrach, Tamara A; Schwab, Carol M

Subject: RE: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising
Concerns

+H. It would be good to have you join.

 

From: Strohmeyer, Isabella <Strohmeyerl@state.gov>
Date: February 1, 2019 at 10:48:39 AM EST

 

Ce: PM-CPA <PM-CPA@state.gov>, Celin, Liliana E <CelinLE@state.gov>, Windecker, Melissa A
<WindeckerMA@state.gov>, Kovar, Jeffrey D <KovarJD@state.gov>, Abisellan, Eduardo

 

<AbisellanE@state.gov>, Brechwald, Matthew J (T) <BrechwaldMJ2@state.gov>
Subject: RE: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports,
Raising Concerns

 

All,

if you are planning on joining the conference cail EE (<25< use the

following info to callin:

USA toll-free: Po
ACCESS code ITT

Best,

isabella

From: Paul, Joshua M <PaulJM@state.gov>
Date: January 31, 2019 at 7:32:29 PM EST

WASHSTATEC001298
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 413 of 502

Ce: PM-CPA <PM-CPA@state.gov>, PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>
Subject: Fwd: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports,
Raising Concerns

Importance: High

 

Note mention of Menendez intent to place a hold and Engel to have a hearing.

Trump Administration Eases Regulations on Gun Exports, Raising Concerns
By Nicholas Fandos

Jan. 31, 2019

WASHINGTON — American gun manufacturers and their allies have pressed the federal government for years
to change the way it regulates small-arms exports in an effort to ease restrictions, boost gun sales abroad and
lower costs at home. The Trump administration appears to be on the brink of delivering.

Officials from the State and Commerce Departments — the two entities tasked with regulating arms sales
internationally — privately told Congress this week that they intend to finalize rules next week that would
shuffle which agency oversees most consumer gun exports, relaxing export regulations and oversight, according
to congressional aides familiar with the plans. Once Congress receives formal notification of the rule change,
lawmakers will have 30 days to decide whether to intervene or let the new rules take effect.

Under the changes, many American gun and ammunition manufacturers that sell primarily to consumers would
no longer be required to register with the State Department, which currently licenses international arms sales, or
to pay the department an annual fee. Instead, those sales would be licensed by the Commerce Department,
which has a simpler process and does not charge a fee.

The changes are almost certain to provoke resistance from some Democratic lawmakers, who fear that lighter
regulation will lead to a proliferation of American guns, including AR-15s and similar semiautomatic rifles
frequently used in mass shootings, around the world and exacerbate illegal arms trafficking. Senator Robert
Menendez of New Jersey, the top Democrat on the Senate Foreign Relations Committee, has such strong
concerns that he plans to place a hold on the new rule — a step that his staff believes could effectively bar it
being carried out for a period of time to allow for negotiations over his objections.

But blocking the changes permanently would be exceedingly difficult. It would require an act of Congress and,

therefore, the overwhelming support of congressional Republicans, who generally back changes that will lessen
regulations on businesses, especially gun manufacturers.

Though many liberal lawmakers now oppose the plan, the push to streamline government controls on American
arms exports began under President Barack Obama to promote export opportunities for American companies

and refocus regulatory attention on sales that could pose national security risks.

You have 4 free articles remaining.
Subscribe to The Times

The rule to move commercial gun export licenses to the Commerce Department was nearly complete when a

WASHSTATEC001299
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 414 of 502

gunman opened fired at Sandy Hook Elementary School in Newtown, Conn., in late 2012, killing 26 people,
most of them children. Though the proposal was not related to domestic gun control, Mr. Obama’s
administration delayed the rule-making process and never reopened it.

Mr. Trump’s campaign to pare back federal regulations across the government revived the issue. He formally
proposed a rule change virtually identical to Mr. Obama’s last May and has subsequently incorporated public
comments. The meeting between administration and congressional officials this week was meant to draw that
process to a close.

Among the items being transferred to the Commerce Department’s jurisdiction are semiautomatic and single-
shot firearms, as well as a range of parts and components. The State Department will continue to license sales of
items that serve “a critical military advantage or perform an inherently military function,” including automatic
weapons.

In moving jurisdiction of certain sales from the State Department to the Commerce Department, Congress will
lose an oversight lever that it covets and has relied on in high-profile cases in the past. Under the Arms Export
Control Act, the State Department is required to submit information on any commercial arms sale worth $1
million or more to congressional review. The Commerce Department has no such requirement.

That lack of visibility is high among Mr. Menendez’s concerns. Democrats also believe the changes have
implications for the proliferation of blueprints for 3-D printed guns online and could undercut a federal lawsuit
brought by several state attorneys general to block such blueprints from being shared online.

“T think it’s the beginning of the Trump administration trying to move a series of different sales that are
generally considered arms sales into a more commercial category,” Mr. Menendez said in a brief interview on
Thursday. “That’s not good.”

In the House, where Democrats hold the majority and could conceivably pass a bill to block the change,
Representative Eliot L. Engel of New York, the chairman of the House Foreign Affairs Committee, will most
likely hold a hearing on the proposed changes.

And at least one House Democrat, Representative Norma J. Torres of California, has introduced legislation in
the past to block the proposed shift and keep oversight responsibilities with the State Department. A
spokeswoman for Ms. Torres said she planned to reintroduce the measure in the coming days. The changes, the
congresswoman wrote last year, “could be a boon for illegal weapons traffickers and their unsavory customers
—~ from ISIS to Mexico’s Sinaloa Cartel.”

Proponents say Democrats are being hyperbolic and point out that there were few objections on the left when
Mr. Obama proposed his own rule.

A State Department official, speaking anonymously to discuss a rule that has not been finalized, stressed that
arms transferred to the Commerce Department’s purview will still be subject to strict licensing requirements
and a review by multiple American agencies, including the State Department. The official said the changes are
meant to prioritize the control of military grade or other arms that pose national security concerns rather than
commercial items. The change would also cut costs for businesses.

Lawrence Keane of the National Shooting Sports Foundation, one of the leading advocates for the new rules,
predicted they would make “American companies more competitive internationally without diminishing

national security.”

“Why would you not do that?” he added.

WASHSTATEC001300
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 415 of 502

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/1/2019 10:27:40 PM

To: Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising Concerns

Thanks — | will be on leave MOnday

Official
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Friday, February 1, 2019 5:07 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: RE: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising
Concerns

Thanks. (ll coordinate any feedback | have with Shana.

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Friday, February 1, 2019 5:03 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Subject: FW: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising
Concerns

Official
UNCLASSIFIED

From: Paul, Joshua M <PauUM@state.gov>

Sent: Friday, February 1, 2019 4:05 PM

To: Faulkner, Charles S <FaulknerCS@state.gov>; String, Marik A <StringMA@state.gov>; Strohmeyer, Isabella
<Strohmeyerl@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Miller, Michael F <Millermf@state.gov>; Heidema,
Sarah | <HeidemaSJ @state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Celin, Liliana E <CelinLE@state.gov>; Windecker, Melissa A
<WindeckerMA@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>;
Brechwald, Matthew J (T) <BrechwaldMJ2@state.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Schwab, Carol M

<SchwabCM @state.gov>
Subject: RE: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising

Concerns

Hi all,

 

WASHSTATEC001301
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 416 of 502

Thanks,

Josh

From: Faulkner, Charles S <FaulknerCS@state.gov>

Sent: Friday, February 01, 2019 10:58 AM

To: String, Marik A <StringMA@state.gov>; Strohmeyer, Isabella <Strohmeyerl@state.gov>; Rogers, Shana A
<RogersSA? @state.gov>; Miller, Michael F <Millermf@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Heidema, Sarah

J <HeidemaS/J@state.gov>
Cc: PM-CPA <PM-CPA@state.gov>; Celin, Liliana E <CelinLE@state.gov>; Windecker, Melissa A

<WindeckerMA@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>;
Brechwald, Matthew J (T) <BrechwaldMJ2@state.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Schwab, Carol M
<SchwabCM @state.gov>

Subject: Re: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising
Concerns

H will join.

Get Outlook for iOS

 

From: String, Marik A <stringma@state.gov>

Sent: Friday, February 1, 2019 10:54 AM

To: Strohmeyer, Isabella; Rogers, Shana A; Miller, Michael F; Paul, Joshua M; Heidema, Sarah J

Cc: PM-CPA; Celin, Liliana E; Windecker, Melissa A; Kovar, Jeffrey D; Abisellan, Eduardo; Brechwald, Matthew J (T);
Faulkner, Charles S; Darrach, Tamara A; Schwab, Carol M

Subject: RE: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports, Raising
Concerns

+H. It would be good to have you join.

 

 

From: Strohmeyer, Isabella <Strohme
Date: February 1, 2019 at 10:48:39 AM EST

To: String, Marik A <StringMA@state.gov>, Rogers, Shana A <RogersSA2@state.gov>, Miller, Michael F
<Millermf@state.gov>, Paul, Joshua M <PaulJM@state.gov>, Heidema, Sarah J <HeidemaSJ@state.gov>
Ce: PM-CPA <PM-CPA@state.gov>, Celin, Liliana E <CelinLE@state.gov>, Windecker, Melissa A
<WindeckerMA(@state.gov>, Kovar, Jeffrey D <KovarJD@state.gov>, Abisellan, Eduardo
<AbisellanE@state.gov>, Brechwald, Matthew J (T) <BrechwaldMJ2@state.gov>

Subject: RE: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports,
Raising Concerns

 

 

 

Au,

if you are planning on joining the conference call (e <2s< use the

following info to call in:

WASHSTATEC001302
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 417 of 502
USA toll-free: Ps
Access code:

Best,

isabella

From: Paul, Joshua M <PaulJM@state.gov>

Date: January 31, 2019 at 7:32:29 PM EST

To: PM-DAS's <PM-DASs@state.gov>

Ce: PM-CPA <PM-CPA@state.gov>, PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>

Subject: Fwd: CPA Media Monitoring: NY Times: Trump Administration Eases Regulations on Gun Exports,
Raising Concerns

Importance: High

 

Note mention of Menendez intent to place a hold and Engel to have a hearing.

Trump Administration Eases Regulations on Gun Exports, Raising Concerns
By Nicholas Fandos

Jan. 31, 2019

WASHINGTON — American gun manufacturers and their allies have pressed the federal government for years
to change the way it regulates small-arms exports in an effort to ease restrictions, boost gun sales abroad and
lower costs at home. The Trump administration appears to be on the brink of delivering.

Officials from the State and Commerce Departments — the two entities tasked with regulating arms sales
internationally — privately told Congress this week that they intend to finalize rules next week that would
shuffle which agency oversees most consumer gun exports, relaxing export regulations and oversight, according
to congressional aides familiar with the plans. Once Congress receives formal notification of the rule change,
lawmakers will have 30 days to decide whether to intervene or let the new rules take effect.

Under the changes, many American gun and ammunition manufacturers that sell primarily to consumers would
no longer be required to register with the State Department, which currently licenses international arms sales, or
to pay the department an annual fee. Instead, those sales would be licensed by the Commerce Department,
which has a simpler process and does not charge a fee.

The changes are almost certain to provoke resistance from some Democratic lawmakers, who fear that lighter
regulation will lead to a proliferation of American guns, including AR-15s and similar semiautomatic rifles
frequently used in mass shootings, around the world and exacerbate illegal arms trafficking. Senator Robert
Menendez of New Jersey, the top Democrat on the Senate Foreign Relations Committee, has such strong

WASHSTATEC001303
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 418 of 502

concerns that he plans to place a hold on the new rule — a step that his staff believes could effectively bar it
being carried out for a period of time to allow for negotiations over his objections.

But blocking the changes permanently would be exceedingly difficult. It would require an act of Congress and,
therefore, the overwhelming support of congressional Republicans, who generally back changes that will lessen
regulations on businesses, especially gun manufacturers.

Though many liberal lawmakers now oppose the plan, the push to streamline government controls on American
arms exports began under President Barack Obama to promote export opportunities for American companies
and refocus regulatory attention on sales that could pose national security risks.

You have 4 free articles remaining.
Subscribe to The Times

The rule to move commercial gun export licenses to the Commerce Department was nearly complete when a
gunman opened fired at Sandy Hook Elementary School in Newtown, Conn., in late 2012, killing 26 people,
most of them children. Though the proposal was not related to domestic gun control, Mr. Obama’s
administration delayed the rule-making process and never reopened it.

Mr. Trump’s campaign to pare back federal regulations across the government revived the issue. He formally
proposed a rule change virtually identical to Mr. Obama’s last May and has subsequently incorporated public
comments. The meeting between administration and congressional officials this week was meant to draw that
process to a close.

Among the items being transferred to the Commerce Department’s jurisdiction are semiautomatic and single-
shot firearms, as well as a range of parts and components. The State Department will continue to license sales of
items that serve “‘a critical military advantage or perform an inherently military function,” including automatic
weapons.

In moving jurisdiction of certain sales from the State Department to the Commerce Department, Congress will
lose an oversight lever that it covets and has relied on in high-profile cases in the past. Under the Arms Export
Control Act, the State Department is required to submit information on any commercial arms sale worth $1
million or more to congressional review. The Commerce Department has no such requirement.

That lack of visibility is high among Mr. Menendez’s concerns. Democrats also believe the changes have
implications for the proliferation of blueprints for 3-D printed guns online and could undercut a federal lawsuit
brought by several state attorneys general to block such blueprints from being shared online.

“T think it’s the beginning of the Trump administration trying to move a series of different sales that are
generally considered arms sales into a more commercial category,” Mr. Menendez said in a brief interview on
Thursday. “That’s not good.”

In the House, where Democrats hold the majority and could conceivably pass a bill to block the change,
Representative Eliot L. Engel of New York, the chairman of the House Foreign Affairs Committee, will most
likely hold a hearing on the proposed changes.

And at least one House Democrat, Representative Norma J. Torres of California, has introduced legislation in
the past to block the proposed shift and keep oversight responsibilities with the State Department. A
spokeswoman for Ms. Torres said she planned to reintroduce the measure in the coming days. The changes, the
congresswoman wrote last year, “could be a boon for illegal weapons traffickers and their unsavory customers
— from ISIS to Mexico’s Sinaloa Cartel.”

WASHSTATEC001304
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 419 of 502

Proponents say Democrats are being hyperbolic and point out that there were few objections on the left when
Mr. Obama proposed his own rule.

A State Department official, speaking anonymously to discuss a rule that has not been finalized, stressed that
arms transferred to the Commerce Department’s purview will still be subject to strict licensing requirements
and a review by multiple American agencies, including the State Department. The official said the changes are
meant to prioritize the control of military grade or other arms that pose national security concerns rather than
commercial items. The change would also cut costs for businesses.

Lawrence Keane of the National Shooting Sports Foundation, one of the leading advocates for the new rules,
predicted they would make “American companies more competitive internationally without diminishing

national security.”

“Why would you not do that?” he added.

WASHSTATEC001305
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 420 of 502

Appointment

 

From: String, Marik A [StringMA@state.gov]

Sent: 2/3/2019 6:03:35 PM

To: Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]
Subject: Accepted: Export Controls PCC - Firearms / CATS [-Ill
Location: EEOB Room 445

Start: 2/8/2019 3:00:00 PM

End: 2/8/2019 4:30:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC001306
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 421 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 2/4/2019 5:02:43 PM

To: String, Marik A [StringWMA@state.gov]; Miller, Michael F [Millermf@state.gov]
ce: Paul, Joshua M [PaulJM@state.gov]

Subject: Cat 1-3

—< we have sent out the formal notification for Cats 1-3. Po

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC001307
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 422 of 502

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 2/4/2019 5:16:44 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; PM-DDTC-Directors-DL [PM-DDTC-Directors-DL@ state.gov]; String, Marik A
[StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: Press Release: Torres, Engel Statement on Trump Administration Firearms Export Rule
Change

 

Torres, Engel Statement on Trump Administration Firearms Export Rule Change
By the Office of Rep. Norma Torres
1 February 2019

WASHINGTON, DC — Today, U.S. Representatives Norma J. Torres (D-CA) and Eliot L. Engel (D-NY),
Chairman of the House Foreign Affairs Committee, released the following statement ahead of the Trump
administration’s rule change to loosen the regulation of firearms exports. The rule change would shift control of
the export licensing process for firearms away from the U.S. Department of State to the U.S. Department of
Commerce, which has far looser licensing rules and procedures.

“As the world’s largest firearms exporter, the United States ought to be focused on making sure that firearms
don’t end up in the wrong hands. But with this rule, the Trump administration is doing the opposite, making it
easier to sell military-type weapons and the means to make undetectable guns to foreign buyers.

“With this rule in effect, control of firearms will be transferred from the State Department to the Commerce
Department. Firearm sales would be approved with no congressional oversight. Foreign nationals would be
eligible for Commerce export licenses, making it easier for military weapons to end up in the hands of dictators,
terrorists, and narco-traffickers. Many regions of the world are experiencing instability, including in Central
America, and we can’t afford to fan the flames there. The new rules would also allow for the proliferation of 3-
D printed weapons, which would be a major blow to efforts to combat international gun trafficking. Even the
rule’s supporters admit that the change would be significant: firearm exports could increase as much as twenty
percent.

“We need more oversight of firearms exports, not less. Next week, we will introduce legislation to push back
against this change and protect America’s national security by helping to keep weapons from falling into the
wrong hands.”

Last Congress, Torres and Engel introduced the Prevent Crime and Terrorism Act to limit the Trump
administration’s plans to deregulate firearm exports.

Link: bites: /orres house. sov/mecia-center/press-releases/torres-engel-statement-trump-adninistration-
frearmis~ex port-rule-chance

 

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

WASHSTATEC001308
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 423 of 502

Phone: 202.647.6968
e-mail: MarguisMR@state.gov | Web: www,state.g

    

Stay connected with State.gov:

 

Official
UNCLASSIFIED

WASHSTATEC001309
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 424 of 502

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 2/4/2019 6:07:52 PM

To: PM-DTCP-CIC [PM-DTCP-CJC@state.gov]

Subject: Final Guns Rules - Please keep internal to DTCP for now

Attachments: Cat I-[IE} FR -FRN 13.docx; 2018-12-13 Final Clean Commerce Cat I-Ill firearms rule_0694-AF47.docx

7

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

oie
Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATECO001310
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 425 of 502

 

Message

From: Jim Bartlett, Full Circle Compliance [jebartlett @fullcirclecompliance.eu]
Sent: 2/5/2019 9:03:31 PM

To: hartrl@state.gov

Subject: 19-0205 Tuesday "Daily Bugle"

 

 

Lo The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing
changes to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC,

justice/ATF Seeks Comments Concerning Furnishing of Samples of Exolosives
Materials or Ammonium Nitrate

 

 

items Scheduled for Publication in Future Federal Reaister Editions
Comrmerce/BiS: (No new postings. }

DOHS/CBEP Announces Extended Downtime for Ports S801, 3802, and 3807
OMB/OIRA Reviews of Proposed Ex/im Requlations

State/DDTC: (No new pastings.}

EU Commission imposes Definitive Safeguard Measures on Imeorts of Steel
Products

EL] Commission Introduces New Rules on Firearms

 

 

2,
3.
4,
5.
a.
P.

Bloomber: “Huawei Sting Offers Rare Glimpse of the U.S. Tarceting a
Chinese Giant"

 

,ST&R Trade Resort: "No Plans to Delay China Tariff Increase as Talks
Continue"

 

. MM. Butiner: "UK Publishes New Open License to Cover Transfers to EU
Countries in a No Deal Scenario”

 

WASHSTATEC001311
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 426 of 502

13.M. Volkov: "Exoort Control Reform: Maior Changes for ITAR for Firearms
industry!

4, ECT Presents “DIY Encryption Classification 2019 Edition’ Webinar, 12 Mar

. Bartlett's Unfamiliar Quotations

Aare Your Cogies of Regulations Up to Dater Latest Amendments:
DHS /Customs (14 jan 20193, DOC/EAR (20 Dec 20183, DOC/FTR (24 Apr
2018), DOD/NISPOM (18 May 2016), DOE/AFAEC (23 Feb 2015), DOE/EINEM
(20 Nov 2018), DOVATF (26 Bec 2018). DOS/JITAR (4 Oct 2018},
DOT/FACR/OFAC (15 Nov 20183, HTSUS (19 Dec 2018)

. Weekly Hiahlichts of the Daliv Bucle Ton Stories

 

 

 

 

— 1. Justice/ATF Seeks Comments Concerning Furnishing
of Samples of Explosives Materials or Ammonium Nitrate

84 FR 1788: Agency Information Collection Activities; Proposed eCollection
eComments Requested; Revision of a Currently Approved Collection;
Furnishing of Samples

* AGENCY: Bureau of Alcohol, Tobacco, Firearms and Explosives,
Department of Justice.

* ACTION: 60-Day notice.

* SUMMARY: The Department of Justice (DOJ), Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF), will submit the following information
collection request to the Office of Management and Budget (OMB) for review
and approval in accordance with the Paperwork Reduction Act of 1995. The

 

WASHSTATEC001312
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 427 of 502

proposed collection OMB 1140-0073 (Furnishing of Samples) is being
revised due to a change in burden, since there is a reduction in both the
total responses and total burden hours due to less respondents, since the
last renewal in 2016.

* DATES: Comments are encouraged and will be accepted for 60 days until
April 8, 2019.

* FOR FURTHER INFORMATION CONTACT: If you have additional comments,
regarding the estimated public burden or associated response time,
suggestions, or need a copy of the proposed information collection
instrument with instructions, or additional information, please contact: Anita
Scheddel, Program Analyst, Explosives Industry Programs Branch, either by
mail 99 New York Ave. NE, Washington, DC 20226, or by email at eipb-
informationcollection@atf.gov or by telephone at 202-648-7158.

* SUPPLEMENTARY INFORMATION: ...

 

Overview of This Information Collection

- Type of Information Collection (check justification or form 83): Revision of
a currently approved collection.

- The Title of the Form/Collection: Furnishing of Samples. ...

- Form number (if applicable): None.

- Component: Bureau of Alcohol, Tobacco, Firearms and Explosives, U.S.
Department of Justice. ...

- Abstract: Pursuant to 18 U.S.C. Chapter 40 §843 (i) (1), ATF requires
licensed manufacturers and importers and persons who manufacture or
import explosives materials or ammonium nitrate to submit samples at the
request of the Director. This collection of information is contained in 27 CFR
555.110. ...

If additional information is required contact: Melody Braswell, Department
Clearance Officer, United States Department of Justice, Justice Management
Division, Policy and Planning Staff, Two Constitution Square, 145 N Street
NE, 3E.405A, Washington, DC 20530.

Dated: January 31, 2019.

Melody Braswell, Department Clearance Officer for PRA, U.S. Department of
Justice.
back te top

2. Items Scheduled for Publication in Future Federal
Register Editions

 

WASHSTATEC001313
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 428 of 502

* DHS/CBP; NOTICES; Agency Information Collection Activities; Proposals,
Submissions, and Approvals: Application for Extension of Bond for
Temporary Importation [Pub. Date: 6 Feb 2019. ]

* State; NOTICES; Agency Information Collection Activities; Proposals,
Submissions, and Approvals: Request for Commodity Jurisdiction
Determination [Pub. Date: 6 Feb 2019. ]

back to ten

3. Commerce/BIS: (No new postings.)
(Source: Commerce/BIS)

“4.
DHS/CBP Announces Extended Downtime for Ports 3801,
3802, and 3807

Due to inclement weather conditions, the U.S. Customs and Border
Protection (CBP) Ports of Detroit (3801), Port Huron (3802) and Detroit
Metropolitan Airport (3807), are extending one (1) additional day without
penalty for all filers for the submission of entries and payment of duties that
were due on January 28, 2019. Entries that were due on January 28, 2019,
are now due the next business day on January 29, 2019 for the ports
indicated. Should you have additional questions, please contact Entry
Branch Chief, Erma Gonzalez-Upshaw at 313-442-0267.

5, OMB/OTRA Reviews of Proposed Ex/Im Regulations
(Source: OMB/OIRA, 30 Jan 2019.)

* TITLE: Request for Public Comments Regarding Review of Commerce
Control List for Items Transferred from United States Munitions List
Categories IV and XV

- AGENCY: Commerce/BIS.

- STAGE: Prerule.

- RECEIVED DATE: 30 Jan 2019.

- RIN: 0694-AH66

- STATUS: Pending Review

 

WASHSTATEC001314
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 429 of 502

State/DDTC:
(No new postings.)
(Source: State /DDTC)

back to tep

7, EU Commission Imposes Definitive Safequard

Measures on Imports of Steel Products
(Source: European Commission, 1 Feb 2019.)

 

Today, the European Commission published a reguiation imposing definitive
safeguard measures on imports of steel products. These measures will take
effect tomorrow, 2 February, and replace the provisional ones in place since
July 2018.

 

 

A Commission investigation was launched in March 2018 as part of the
European Union's response to the decision by the United States to impose
tariffs on steel products. This investigation showed that imports of steel
products into the EU have been increasing sharply. This is seriously
threatening EU steelmakers, who are still in a fragile position due to
persistent overcapacity in the global steel market and an unparalleled
number of unfair trade practices by certain trading partners. The restrictions
on the US market caused by the Section 232 tariffs on steel are causing a
diversion of trade flows into the EU.

These measures are fully in line with the EU's WTO commitments and have
been carefully shaped to preserve a continued flow of imports that
guarantees effective competition in the European steel market and sufficient
choice for the numerous EU users of steel.

The measures concern 26 steel product categories and consist of tariff-rate
quotas above which a duty of 25% will apply. The tariff rate quotas fully
preserve the traditional levels of imports into the EU and will be increased
progressively. This system is similar to the provisional measures currently in
place, with some important modifications that minimize trade disruptions
and preserve traditional trade arrangements in terms of quantities and
origins. For example, the main supplying countries will benefit from
individual quotas based on their own historical imports.

These measures should remain in place for a period up to three years, but
can be reviewed in case of changed circumstances.

The Commission has also decided to suspend the prior surveillance
mechanism for the same products covered by the definitive measures as
long as they are in effect.

 

WASHSTATECO001315
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 430 of 502

Background

The Commission imposed provisional safeguard measures on imports of
steel in July 2018.

The safeguard measures are part of the three-pronged response outlined by
the European Commission in 2018. As a result of the import duties applied
by the United States as of 23 March 2018 under Section 232 the US Trade
Expansion Act of 1962, exporting steel to the United States has become less
attractive.

There are already indications that, as a consequence, steel suppliers have
diverted some of their exports from the US to the EU.

For More Information

~ Reauiation Imposina definitive safequards on steel
~ Provisional measures - July 2078

* alates |
Baas

8. EU Commission Introduces New Rules on Firearms
(Source: European Commission, 5 Feb 2019.)

 

Today (5 February 2019), new rules to ensure that alarm and signal
weapons cannot be converted into real firearms and to establish clear
technical specifications on firearms’ marking enter into force. In addition,
the Commission also put forward new rules improving the way EU countries
exchange information on transfers of firearms. They are currently being
examined by the European Parliament and the Council. By setting stricter
rules on firearms, the Commission aims to improve the security of EU
citizens.

The rules coming into force today: Alarm and signal weapons. Alarm and
signal weapons are devices with a cartridge holder designed to fire only
blanks, irritants, other active substances or pyrotechnic signaling rounds. It
should not be possible to convert them to expel a shot, bullet or projectile
by the action of a combustible propellant. If it is possible to convert these
weapons, they should be treated as firearms, with all the consequences
entailed for their possession and acquisition.

In January 2019, the Commission adopted an implementing Directive that
sets out a set of technical criteria on how alarm and signal weapons have to
be designed so that they cannot be converted into real firearms: Marking
of firearms.

Marking is very important for the traceability of firearms and their essential
components. The Implementing Directive adopted by the Commission in
January 2019 establishes technical specifications to make firearms’ marking

 

 

WASHSTATEC001316
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 431 of 502

clearer and harder to erase. This will help increase the traceability of
firearms and their essential components, and thus further reduce risks that
firearms enter illegal channels.

Both Directives come into force on 5 February 2019. The technical
specifications will be applicable 12 months later in all EU countries.

The rules currently under scrutiny of the European Parliament and the
Council: Exchange of information on transfers of firearms.

aims to improve the way EU countries currently exchange information on
transfers of firearms and puts in place an electronic exchange system. This
will help ensure that authorizations for the transfers of firearms are
exchanged in a systematic way and are not issued based on fraudulent
documentation, which will in turn improve the security of EU citizens.

The European Parliament and the Council have 2 months to scrutinize the
Delegated Regulation (extendable by 2 months). If no issues are raised by
the co-legislators, the act will be published in the Official Journal of the EU
and will be applicable 4 months from the date of publication.

Background information

The Firearms Directive (Directive 20137/853) sets common minimum rules
for the control of the acquisition and possession of firearms in the EU. The
Directive was revised in 2017 and brings substantial improvements to
security by making it harder to legally acquire dangerous high capacity
weapons, such as automatic firearms transformed into semi-automatics.

The Firearms Directive also strengthens cooperation between EU countries
by improving the exchange of information between EU countries, and brings
substantial improvements to traceability of firearms by improving the
tracking of legally heid firearms, to reduce the risk of diversion into illegal
markets. Moreover, the revised Directive includes in its scope collectors and
museums and sets framed derogations for sport shooters that will have the
possibility to acquire category A firearms under strict conditions.

The revised Directive is applicable since autumn 2018.

Links

- Implementing Directive on the marking of firearms

~ Implementing Directive on alarm/siaqnal weapons

~ Commission Delegated Requiation on the electronic exchange of
information on the transfers of firearms within the European Union

back to tor

 

 

WASHSTATECO001317
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 432 of 502

9, Bloomberg: “Huawei Sting Offers Rare Glimpse of the

U.S. Targeting a Chinese Giant”
(Source: Bloomberg, 4 Feb 2019.) [Excerpts. ]

The sample looked like an ordinary piece of glass, 4 inches square and
transparent on both sides. It'd been packed like the precious specimen its
inventor, Adam Khan, believed it to be-placed on wax paper, nestled in a
tray lined with silicon gel, enclosed in a plastic case, surrounded by air bags,
sealed in a cardboard box-and then sent for testing to a laboratory in San
Diego owned by Huawei Technologies Co. But when the sample came back
last August, months late and badly damaged, Khan knew something was
terribly wrong. Was the Chinese company trying to steal his technology?

The glass was a prototype for what Khan's company, Akhan Semiconductor
Inc., describes as a nearly indestructible smartphone screen. Khan's
innovation was figuring out how to coat one side of the glass with a
microthin layer of artificial diamond. He hoped to license this technology to
phone manufacturers, which could use it to develop an entirely new,
superdurable generation of electronics. ...

 

 

 

10. Reuters: "Huawei CFO May Fight Extracition By
Claiming U.S. Political Motive: Report”

 

Huawei executive Meng Wanzhou, who was arrested in Canada and faces
possible extradition to the United States, is exploring a defense that claims
U.S. charges against her are politically motivated, the Globe and Mail
newspaper reported on Monday.

Meng, the chief financial officer of China's Huawei Technologies Co Ltd, is
the central figure in a high-stakes dispute between the United States and
China. Canada arrested Meng in December at the request of the United
States and last month she was charged with wire fraud that violated U.S.
sanctions on Iran.

"The political overlay of this case is remarkable," Richard Peck, lead
counsel for Meng, told the Toronto newspaper in a telephone interview.

“That's probably the one thing that sets it apart from any other extradition
case I've ever seen. It's got this cloud of politicization hanging over it," Peck
added.

 

WASHSTATEC001318
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 433 of 502

The office of Canadian Justice Minister David Lametti said it could not
speculate on Meng's possible defenses.

"We are committed to a fair process unfolding before the courts and the
steps undertaken by the Department of Justice Canada on this case have
followed due process, in accordance with the Extradition Act, the Charter of
Rights and Freedoms and our Treaty with the United States," a
spokeswoman for Canada's Department of Justice said in an e-mailed
statement.

Peck's office did not respond to a request for comment. A Huawei
spokesman declined comment.

In December, U.S. President Donald Trump said in a Reuters interview he
would intervene in the Justice Department's case against Meng if it would
serve national security interests or help close a trade deal with China.

Canada fired John McCallum, its ambassador to China, in January after he
said Meng could make a strong argument against being sent to the United
States.

“He [Mr. McCallum] mentions some of the potential defenses - and
certainly, I think any person that knows this area would see the potential for
those defenses arising," Peck told the Globe and Mail.

Meng's lawyers are also planning to challenge whether her alleged conduct
would be deemed criminal under Canadian law, the Globe and Mail said.

11. ST&R Trade Report: "No Plans to Delay China Tariff

Increase as Talks Continue”
(Source: Sandler, Travis & Rosenberg Trade Report, 5 Feb 2019.)

 

After recent talks between U.S. and Chinese officials, President Trump said
he currently has no plans to push back an increase in tariffs on imports from
China. Uniess the two sides reach an agreement on issues such as forced
technology transfer, intellectual property protection, non-tariff barriers, and
cyber theft, the U.S. is expected to increase from 10 percent to 25 percent
its additional tariff on $200 billion worth of goods from China. (Click herefor
more details on these and other developments in the U.S. Section 301 case
against China.)

According to a White House press release, high-ranking officials from the
U.S. and China discussed a wide range of issues Jan. 30-31 in Washington,
including (1) the ways in which U.S. companies are pressured to transfer
technology to Chinese companies, (2) the need for stronger protection and
enforcement of intellectual property rights in China, (3) the tariff and non-
tariff barriers faced by U.S. companies in China, (4) the harm resulting from

 

WASHSTATEC001319
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 434 of 502

China's cyber-theft of U.S. commercial property, (5) how market-distorting
forces, including subsidies and state-owned enterprises, can lead to excess
capacity, (6) the need to remove market barriers and tariffs that limit U.S.
sales of manufactured goods, services, and agriculture to China, (7) the role
of currencies in the bilateral trading relationship, and (8) the need to reduce
the growing trade deficit the U.S. has with China.

The U.S. is particularly focused on reaching meaningful commitments on
structural issues and deficit reduction, the press release states, and both
parties have agreed that any resolution will be fully enforceable.

U.S. Trade Representative Robert Lighthizer said the recent talks were "very
intense” but "made progress." However, he also said there are "a lot more
issues to cover," raising the question of whether the scheduled tariff
increase might be delayed to allow more time to reach an agreement. The
White House said March 1 is still "a hard deadline" but in comments to the
press Trump was less definitive, stating that "I don't think we have to
extend" but acknowledging that the negotiations are "very complex." The
next round of talks is scheduled for mid-February when Lighthizer and
Treasury Secretary Steve Mnuchin travel to China.

back to top

 

42.
M. Buttner: "UK Publishes New Open License to Cover

Transfers to EU Countries in a No Deal Scenario"
(Source: World Trade Controls Blog, 4 Feb 2019.)

 

* Author: Matt Buttner, Associate, Addleshaw Goddard,
matt. butter@addieshawaoddard.com.

 

With the prospect of a no deal Brexit still on the table, and an exit date of
29 March 2019 creeping ever closer, the UK has taken an important step to
allow a relatively smooth transition for companies exporting dual-use goods
from the UK to other destinations in Europe.

As explained in a recent World Trade Controls post of 29 January 2019, no
export licenseis required for transfers of most dual-use goods between
Member State countries. This is subject to some limited exceptions for
certain more sensitive dual-use items. However, if and when the UK leaves
the EU, this will no longer apply and all transfers of dual-use goods from the
UK to the remaining Member States will be subject to export licensing
requirements.

 

WASHSTATEC001320
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 435 of 502

This means that exporters who are currently shipping controlled goods or
transferring controlled software or technology from the UK to elsewhere in
Europe will be required to apply for export licensesin order to continue to do
so. This will be a new process for some companies, particularly those whose
main trading partners are located within the common market.

To address this issue, the EU recently took steps to add the UK to its list of
countries covered by the Union General Export Authorization (EU001). This
allows dual-use goods to be shipped to a number of destinations, including
Australia, Canada, Japan, New Zealand, Norway, Switzerland and the USA.
Exporters are required to register with their national export control authority
in order to rely on this general license, usually in several weeks in advance
of the export, and must meet certain documentary and reporting
requirements. This process is outlined in more detail in our blog post of 29
January.

On 1 February 2019, the UK export control authority announced that it had
implemented a similar solution that will allow exports from the UK to the
remaining EU Member States under an equivalent general license: the Open
General Export License(Export of Dual-use items to EU Member States). This
will come into effect at 23:00 GMT on 29 March 2019 in the event of a no
deal Brexit.

As with the EU001, the use of this Open Licensedoes involve some
administrative burden for exporters. Companies must register to use the UK
export licensing portal, known as SPIRE, before or within 30 days after the
first occasion they make use of the license. This means that the company
will be subject to periodic compliance visits from the UK export control
authority, to determine that appropriate export control procedures are in
place and that the various licenseconditions have been met. Exporters must
maintain and retain records relating to each export made in reliance on the
Open Licensefor at least three years from the end of the calendar year in
which the export takes place, and must make these records available for
inspection by the export control authority upon request.

In addition, when shipping the controlled items, the export documentation

must make specific reference to the Open licenseor to the exporter's SPIRE
reference number (sample text to this effect is included within

the licenseitself). The full conditions are set out in the published version of
the Open License, which is available here.

The Open Licenseis not available for exports of all dual-use items, including
items listed in Annex IV of the EU dual-use list, items that may be used in
connection with WMDs and certain military parts and components. It is
therefore important that exporters seeking to rely on the licensereview its
precise conditions in advance to ensure their exports are not excluded from
scope.

While exporters still face many challenges and uncertainties arising from
Brexit, they may be somewhat reassured that some practical steps are being

 

WASHSTATEC001321
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 436 of 502

taken to address the issue of dual-use exports within Europe. Companies
trading in dual-use goods should now be considering whether they should
register for the EU001 or the Open License(or both) to allow a smooth
transition in the event of a no deal scenario on 29 March.

 

 

 

13. M. Volkov: “Export Control Reform: Major Changes

for [TAR for Firearrns Industry”
(Source: Yolkov Law Group Blog, 4 Feb 2019. Reprinted by permission.)

 

 

* Author: Michael Volkov, Esq., Volkov Law
Group, mvolkovGvolkoviaw.com, 240-505-1992.

 

This week the Trump Administration is set to finalize new rules which will
ease the regulatory and licensing burden on manufacturers of commercial
firearms, ammunition and associated products. These items will be
transferred from the United States Munitions List (USML) under the
jurisdiction of the Department of State's Directorate of Defense Trade
Controls (DDTC) to the Commerce Control List (CCL) under the jurisdiction
of the Commerce Department's Bureau of Industry and Security (BIS). BIS
has a much less onerous licensing system and does not impose a
registration requirement on manufacturers.

The proposed rules were published in May 2018 and are expected to be
completed and released in the next few weeks. The move of certain items
from Categories I, II, and II of the USML to ECCN categories in the CCL 500
series (Categories I and III) and the 600 series (Category II) in the CCL, will
complete the State Department's review of all USML categories as a part of
Export Control Reform started under the Obama Administration in 2010. A
near identical rule was proposed and almost implemented when the Sandy
Hook Elementary school shooting took place, and was thereafter withdrawn.

The firearms industry has long advocated for this revision to help make the
U.S. firearms industry more competitive with foreign producers and to
alleviate the burden on small manufacturers and service providers (such as
gunsmiths) who are currently required to register with DDTC and pay an
annual fee despite not exporting their products and services abroad.

To be clear, the anticipated rules will not deregulate the transfer of firearms
and related items. They will move jurisdiction of certain firearms - those
firearms commercial in nature (semi-automatic and single-shot firearms,
i.e., can be found at Wal-Mart) from the USML to the CCL. Finished products
will still require licenses. Items that provide the U.S. "a critical military
advantage or perform an inherently military function" such as automatic
weapons, will remain on the USML. This will enable DDTC to focus on
regulating exports key to national security.

Also note that the new rules will not in any way alleviate restrictions on

 

WASHSTATEC001322
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 437 of 502

firearms licensing and sales imposed by the Bureau of Alcohol Tobacco and
Firearms rules.

Firearms and associated item manufacturers and service providers should
watch for these new rules and review their product lists to see if these new
rules apply to them. In this process, companies have to ensure that they
carefully determine the applicable classification and document the basis for
their determinations.

back to ten

 

 

 

 

14. ECTI Presents "DIY Encryption Classification 2019
edition” Webinar, 12 Mar

(Source: D. Hatch, danielie@iearnexportcompliance.com.)

* What: DIY Encryption Classification 2019 Edition

* When: March 12, 2019 1:00 p.m. (EDT)

* Where: Webinar

* Sponsor: Export Compliance Training Institute (ECTI)
* ECTI Speaker: Felice Laird

* Register: Here or Danielle Hatch, 540-433-3977,

canielle@learnexportcompllance.com.
back to ton

 

WASHSTATEC001323
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 438 of 502

45. Bartlett's Unfamiliar Quotations
(Source: Editor)

* Dwight L. Moody (Dwight Lyman Moody; 5Feb 1837 - 22 Dec 1899; was
an American evangelist and publisher connected with the Holiness
Movement, who founded the Moody Church, Northfield School and Mount
Hermon School in Massachusetts (now Northfield Mount Hermon School),
Moody Bible Institute and Moody Publishers.)

- "We are told to let our light shine, and if it does, we won't need to tell
anybody it does. Lighthouses don't fire cannons to call attention to their
shining - they just shine."

16. Are Your Copies of Regulations Up to Date?
(Source: Editor)

* DHS CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199. Implemented
by Dep't of Homeland Security, U.S. Customs & Border Protection.

~ Last Amendment: 14 Jan 2019: &4 FR 112-116: Extension of Import
Restrictions Imposed on Certain Archaeological and Ecclesiastical
Ethnological Material from Bulgaria; and 84 FR 107-212: Extension of
Import Restrictions Imposed on Certain Archaeological Material From China

 

* DOC EXPORT ADMINISTRATION REGULATIONS (EAR}: 15 CFR Subtit. B,
Ch. VII, Pts. 730-774. Implemented by Dep't of Commerce, Bureau of
Industry & Security.

 

Electronic Equipment and Other Items the President Determines No Longer
Warrant Control Under the United States Munitions List (USML); Correction
[Concerning ECCN 7A005 and ECCN 7A105. ]

* POC FOREIGN TRADE REGULATIONS CFTR}: 15 CFR Part 30. Implemented
by Dep't of Commerce, U.S. Census Bureau.

Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

~ The latest edition (1 Jan 2019) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The
BAFTR contains all FTR amendments, FTR Letters and Notices, a large Index,
and approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in
the official text. Subscribers receive revised copies in Microsoft Word every
time the FTR is amended. The BAFTR is available by annual subscription

 

WASHSTATEC001324
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 439 of 502

from the Full Circle Compliance website. BITAR subscribers are entitled to a
25% discount on subscriptions to the BAFTR. Government employees
(including military) and employees of universities are eligible for a 50%
discount on both publications at www.FullCircleCompiance.eu.

 

* POD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL

~ Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors;
alignment with Federal standards for classified information systems;

* DOE ASSISTANCE TO FOREIGN ATOMIC ENERGY ACTIVITIES: 10 CFR Part
810; Implemented by Dep't of Energy, National Nuclear Security
Administration, under Atomic Energy Act of 1954.

 

regulations, updates the activities and technologies subject to specific
authorization and DOE reporting requirements. This rule also identifies
destinations with respect to which most assistance would be generally
authorized and destinations that would require a specific authorization by
the Secretary of Energy.

* DOE EXPORT AND IMPORT OF NUCLEAR EQUIPMENT AND MATERIAL: 10
CFR Part 110; Implemented by Dep't of Energy, U.S. Nuclear Regulatory
Commission, under Atomic Energy Act of 1954.

- Last Amendment: 20 Nov 2018, 10 CFR 110.6, Re-transfers.

 

* POLATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of
Arms, Ammunition, and Implements of War. Implemented by Dep't of
Justice, Bureau of Alcohol, Tobacco, Firearms & Explosives.

- Last Amendment: 15 Jan 2016: 81 FR 2657-2723: Machineguns,
Destructive Devices and Certain Other Firearms; Background Checks for
Responsible Persons of a Trust or Legal Entity With Respect To Making or
Transferring a Firearm.

* DOS INTERNATIONAL TRAFFIC IN ARMS REGULATIONS CITAR): 22 C.F.R.
Ch. I, Subch. M, Pts. 120-130. Implemented by Dep't of State, Directorate
of Defense Trade Controls.

Revisions to the International Traffic in Arms Regulations.

- The only available fully updated copy (latest edition: 1 Jan 2019) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR contains all ITAR
amendments to date, plus a large Index, over 800 footnotes containing
amendment histories, case annotations, practice tips, DDTC guidance, and
explanations of errors in the official ITAR text. Subscribers receive updated
copies of the BITAR in Word by email, usually revised within 24 hours after
every ITAR amendment. The BITAR is available by annual subscription from
the Full Circle Compliance website. BAFTR subscribers receive a $25

discount code.

 

WASHSTATEC001325
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 440 of 502

* DOT FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR }: 31 CFR,
Parts 500-599, Embargoes, Sanctions, Executive Orders.
Implemented by Dep't of Treasury, Office of Foreign Assets Control.

- Last Amendment: 15 Nov 2018: &3 FR 57368-57318: Democratic
Republic of the Congo Sanctions Regulations

* USITC HARMONIZED TARIFF SCHEDULE OF THE UNTTED STATES (HTS,

International Trade Commission. ("HTS" and "HTSA" are often seen as
abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 19 Dec 2018: Harmonized System Uodate (HSU) 1820,
containing 19,061 ABI records and 3,393 harmonized tariff records.

~ HTS codes for AES are available here.

- HTS codes that are not valid for AES are available here.

17. Weekly Highlights of the Dally Bugle Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of the Daily

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled
by: Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and
Vincent J.A. Goossen; and Events & Jobs Editor, Alex Witt. The Ex/Im Daily
Update is emailed every business day to approximately 6,500 readers of
changes to defense and high-tech trade laws and regulations. We check the
following sources daily: Federal Register, Congressional Record,
Commerce/AES, Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF,

DoD/DSS, DoD/DTSA, FAR/DFARS, State/DDTC, Treasury/OFAC, White
House, and similar websites of Australia, Canada, U.K., and other countries
and international organizations. Due to space limitations, we do not post
Arms Sales notifications, Denied Party listings, or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified,
or export-controlled information. All items are obtained from public sources
or are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The

 

WASHSTATEC001326
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 441 of 502

Export/Import Daily Bugle of (date)". Any further use of contributors'
material, however, must comply with applicable copyright laws. If you
would to submit material for inclusion in the The Export/Import Daily Update

* CAVEAT: The contents of this newsletter cannot be relied upon as legal or
expert advice. Consult your own legal counsel or compliance specialists
before taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for
tax or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or
recommending to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present
is available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.

Stay Connected

 

Copyright © 2019. All Rights Reserved.

POC Advisory B.V., Landgoed Groenhoven, Dorosstraat 6, Bruchem, 5314
AE Netherlands

SafeUnsubscribe’’ hartrigistate cov

 

Forward this ermiall | Undate Profile | Albout our service provider

Sent by jebartleti@fulicirclecompliance au

 

WASHSTATEC001327
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 442 of 502

Appointment

 

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/6/2019 8:25:14 PM

To: Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]
Subject: Accepted: Export Controls PCC - Firearms / CATS [-Ill
Location: EEOB Room 445

Start: 2/8/2019 3:00:00 PM

End: 2/8/2019 4:30:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC001328
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 443 of 502

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 2/8/2019 1:24:18 PM

To: Paul, Joshua M [PaulJM@state.gov]

ce: McKeeby, David | [McKeebyDI@state.gov]

Subject: 1119 Roll out Plan USML Cats I-lll FINAL RULES (003)

Attachments: 1119 Roll out Plan USML Cats I-Ill FINAL RULES (003).docx

Jody sent this around again prior to this morning’s PCC. I’m not sure why but | presume everything is still valid in it
(except for the delays in the timeline, shutdown or otherwise)

WASHSTATEC001329
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 444 of 502

 

Message

From: Timothy Mocney [Timothy.Mooney@bis.doc.gov]

Sent: 2/8/2019 1:37:15 PM

To: Robert Monjay (monjayr@state.gov) [monjayr@state.gov]; Heidema, SarahJ [HeidemaSJ @state.gov]; Hart, Robert L
(HartRL@state.gov) [HartRL@state.gov]

ce: Steven Clagett [Steven.Clagett @bis.doc.gov]; Alexander Lopes [Alexander.Lopes@bis.doc.gov]

Subject: Updated timeline for the Cat I-IIl rule becoming effective

Attachments: 2019-2-8_ Cat I-lfl firearms rule timeline for publication.docx

 

WASHSTATEC001330
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 445 of 502

Appointment

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 2/8/2019 1:50:43 PM

To: Kouts, Jodi L. EOP/NSC [Jodi.L.Kouts@nsc.eop.gov]
Subject: Accepted: Export Controls PCC - Firearms / CATS [-Ill
Location: EEOB Room 445

Start: 2/8/2019 3:00:00 PM

End: 2/8/2019 4:30:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC001331
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 446 of 502

 

Message

From: McKeeby, David | [McKeebyDI@state.gov]
Sent: 2/8/2019 7:01:28 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: Cats I-fll Letter

Attachments: 170501 Cat I-Ilf Letter. pdf

 

David I. McKeeby

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.8757 | (al BlackBerry:

J e-mail: mekeebydi@state.gov |“ Web: hitps/www.state.gov/t/pm |Twitter: @StateDeptPM

 

Stay connected with State.gov:

 

WASHSTATEC001332
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 447 of 502

  

May 1, 2017

The Honorable Rex Tillerson

Secretary of State

U.S. Department of State a
2201 C Street, NW oo
Washington, D.C. 20520 "ES

The Honorable Wilbur Ross ee
Secretary of Commerce . a“
U.S. Department of Commerce .
140] Constitution Avenue, NW
Washington, D.C. 20230

Dear Secretary Tillerson and Secretary Ross:

We write today to reaffirm our support for the completion of the Export Control Reform
Initiative (ECR). Once completed, it will save taxpayer dollars, create American jobs and
strengthen our national security. We are strong supporters of this initiative and respectfully urge
you to complete it as soon as possible.

in 2009, a comprehensive review of the United States' export control system was
undertaken with the goal of strengthening national security and the competitiveness of key
domestic manufacturing and technology sectors. The review found that the current export
control system is overly complicated and duplicative. This not onty undermines the American
economy, it also diminishes the ability of the United States government to focus its resources on
the most critical national security priorities. Ultimately, the review led to the creation of ECR,
which aimed to overbaul our nation’s export control system.

The previous Administration implemented the reform in three phases. Phases { and [1
sought to reconcile definitions, regulations, and policies for export controls. Once completed,
Phase ITI would cut red tape by streamlining the process through the creation of things like a
single control list. While much of this work has been completed, there are still some important
sieps to take to ensure maximum efficiency. Three of the 21 categories of the United States
Munitions List (USML,) still need to be published as final rules. These are categories one,
two, and three, which cover firearms, guns, and ammunition.

   

WASHSTATEC001333
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 448 of 502

A stated goal of ECR is, “Improving the long-term health and competitiveness of the U.S
industrial base, which includes maintaining and expanding jobs.” To maximize the positive
economic impacts of ECR, the relevant agencies must complete their work on the remaining
USML categories. Our states are home to world-class firearm and ammunition
manufacturers. With streamlined regulations, these important businesses will be able to access
new markets, create new jobs, and hire hard-working Americans.

We will continue to be vocal supporters of completing ECR to ensure American
businesses are able to be competitive in the export market while also bolstering the security of
the United States. We stand ready to assist you in completing this process.

 

  

 

 

Heidi Hicitkamp
United States Senator

 

 

“Amy Klobughar
United States Senator

 

 

Martin Heinrich

United States Senator
“4 bes

 

 

 

AnguéS, King Jr.
United States Senator

WASHSTATEC001334

   

 

 

John Boozman
United States Senator

eae

 

on
RR en “phe

«$teve Daines “*”
United States Senator

 

Z Pe Ahscke AB
: wads

 
 

 

 

Roger Wicker
United States Senator

  

Pos i
al £ ee Wes, i Fy Bide bes
Jerry Morar
United States Senator

 

¢ Hohn a Con A
* United States Senator

 

 

Jobin Thune
United States Senaior
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 449 of 502

 

  

* foe Manchin TUL : Mik e Crapo
United States Senatgr United States Senator

   

ode
cea en th

 

 

cou dim Risch Charles Grassley
United States Senator United States Senator

 

  

 

Jim Inhofe . t hom Tillis
United States Senator United States Senator

    

 

 

 

David Perdue

Shelley Moore C ‘apito
United States Senator United States Senator

  

gee Ce She

Thad Cochran _ james i cankford
United States Senator Linitéd States Senator

      

 

Susan Collins Par Roberts
United States Senator (nited States Senator

  

 

M. Michael Rounds Bill Cassidy
United States Senator United States Senator

WASHSTATEC001335
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 450 of 502

   

 

; é ee te
4 ; # “ Fe ne
( : feet ~~
8 é & “ %
tes ssoestintee “asc
es #

 

Johnny [sakson

Ted. Cruz
Gnited States Senator /

United States Senator

   

 
 
 

‘
4
2 4
reaps” sxe %
- ‘
#
sg

heat eller

United States Senator

WASHSTATEC001336
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 451 of 502

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]
Sent: 2/8/2019 7:24:49 PM

To: Rogers, Shana A [RogersSA2 @state.gov]
Subject: Draft Email to NSC Legal

Shana — I'd like to bring «Would you please take a look at this note and make

any necessary changes? Thanks - Jeff

Steve and Schuler:

 

Official - SBU
UNCLASSIFIED

WASHSTATEC001337
Caggate@-o6- 201dd4bak Phoqpatenmidhhed Fired @2/20/4@ Page 45eF af2502

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

STAGG P.C.,
Plaintiff,

-Vi-

15 Civ. 8468 (KPF)
U.S. DEPARTMENT OF STATE;

DIRECTORATE OF DEFENSE TRADE OPINION AND ORDER
CONTROLS; and MIKE POMPEO (in

his official capacity only as Secretary of
State),

 

Defendants.

 

 

KATHERINE POLK FAILLA, District Judge:

This litigation was prompted by a proposed, but never enacted,
regulatory amendment; even today, years into the litigation, the parties’
disputes occasionally tilt toward the speculative or the hoped-for, rather than
the actual. At base, the suit concerns First and Fifth Amendment facial
challenges to the International Traffic in Arms Regulations (the “ITAR”), 22
C.F.R. parts 120-130, which is the regulatory regime that implements the Arms
Export Control Act of 1976 (the “AECA”), 22 U.S.C. ch. 39. Among other
things, the ITAR imposes strict licensing requirements on exporting technical
data related to “defense articles,” such as blueprints for tanks and nuclear
weapons. Plaintiff, a law firm that advises clients and publishes free
educational materials on export control matters, seeks to disseminate certain
technical data via public presentations within the United States and on its

public website. It argues that the ITAR in its current form imposes an

WASHSTATEC001338
Caggate@-o6- 201dd4bak PRoqpatenmidnhed Fired G2/204@ Page doef af2502

unconstitutional prior restraint on Plaintiffs anticipated expressive activities
and is as well unconstitutionally overbroad and vague.

After a failed application for injunctive relief and an appeal of same, the
matter returned to this Court in 2018, and the parties cross-moved for
summary judgment. This Court does not accept either side’s arguments in
toto, but after evaluating the unambiguous text of the ITAR, as opposed to the
parties’ glosses thereon, it cannot discern the constitutional infirmities
identified by Plaintiff. Accordingly, and for the reasons stated in this Opinion,
Plaintiffs motion for summary judgment is denied, and Defendants’ motion for
summary judgment is granted.

BACKGROUND!
A. Factual Background

1. The International Traffic in Arms Regulations

The AECA restricts the import and export of “defense articles and defense
services,” including such articles as tanks and nuclear weapons. See 22 U.S.C.

§ 2751. To enforce the AECA, the United States Department of State (the

 

1 For ease of reference, the parties’ moving papers are referred to as follows: Plaintiff's
opening brief in support of its motion for summary judgment is referred to as “Pl. Br.”
(Dkt. #63}; Defendants’ combined brief in opposition to Plaintiff's motion and brief in
support of their cross-motion for summary judgment as “Def. Br.” (Dkt. #69); Plaintiffs
combined reply brief and brief in opposition to Defendants’ motion as “Pl. Reply” (Dkt.
#75); and Defendants’ reply brief as “Def. Reply” (Dkt. #81). The parties have each
submitted statements and counterstatements pursuant to Local Civil Rule 56.1 (Dkt.
#65, 72, 73, 77); the Court notes, however, that the parties do not rely on these
materials in advancing their respective arguments, and the Court therefore does not cite
them in this Opinion. The parties do reference certain allegations in the operative
pleading, Plaintiff's First Amended Complaint, which the Court refers to as the “FAC”
(Dkt. #27). Finally, the Court has obtained a copy of the recording of the oral argument
held before the Second Circuit in this case on December 7, 2016, which it cites to using
the convention “Tr.” and the time index associated with the recording.

2

WASHSTATEC001339
Caggate@-o6- 201dd46ak Phoqpatenmiadnhed Fired G2/20/4@ Page tf af2502

“Department”) promulgated the ITAR regulatory regime in 1976. See 22 U.S.C.
§ 2778(b}(2); 22 C.F.R. parts 120-130. The ITAR defines “defense service” to
include the “furnishing to foreign persons of any technical data controlled
under this subchapter].|” 22 C.F.R. § 120.9(a)(2).. And in keeping with its
animating purposes, the ITAR requires a license to export “technical data” that
is “required for the design, development, production ... or modification of
defense articles,” including “blueprints, drawings, photographs, plans,
instructions or documentation.” 22 C.F.R. § 120.10(a}(1).

The ITAR’s technical data licensing requirement excludes, among other
categories, “information in the public domain.” 22 C.F.R. § 120.10(b). “Public
domain,” in turn, is defined as follows:

Public domain means information which is published

and which is generally accessible or available to the

public:

(1) Through sales at newsstands and bookstores;

(2) Through subscriptions which are available
without restriction to any individual who desires

to obtain or purchase the published information;

(3) Through second class mailing privileges granted
by the U.S. Government;

(4) At libraries open to the public or from which the
public can obtain documents;

(5) Through patents available at any patent office;
(6) Through unlimited distribution at a conference,
meeting, seminar, trade show or exhibition,

generally accessible to the public, in the United
States;

WASHSTATEC001340
Caggate@-o6- 201dd46a-k PRoqpatenmidnhhed Fired G2/20/4@ Page 456F af2502

(7) Through public release (ie, unlimited
distribution) in any form (e.g., not necessarily in
published form) after approval by the cognizant
U.S. government department or agency (see
also § 125.4(b)(13) of this subchapter);

(8) Through fundamental research in science and
engineering at accredited institutions of higher
learning in the U.S. where the _ resulting
information is ordinarily published and shared
broadly in the scientific community].|

22 C.F.R. § 120.11(a). The parties agree generally that information available
from one of these public domain sources is excluded from the ITAR’s licensing
requirements. (See, e.g., Def. Br. 7, 9 n.4 (“[IJnformation that is already in the
public domain, through various means, is not treated as ITAR-controlled.”}).
On June 3, 2015, the Department issued a notice of proposed

rulemaking that would have amended the definition of public domain to state
that “technical data ... is notin the public domain if it has been made available
to the public without authorization.” 80 Fed. Reg. 31,525, 31,535 (emphasis
added}. The preamble to the proposed revision states:

Paragraph (b) of the revised definition explicitly sets

forth the Department’s requirement of authorization to

release information into the “public domain.” Prior to

making available “technical data” or software subject to

the ITAR, the U.S. government must approve the

release....

The requirements of paragraph (b) are not new. Rather,

they are a more explicit statement of the ITAR’s

requirement that one must seek and receive a license or

other authorization from the Department or other

cognizant U.S. government authority to release ITAR

controlled “technical data,” as defined in § 120.10. A

release of “technical data” may occur by disseminating

“technical data” at a public conference or trade show,
publishing “technical data” in a book or journal article,

4

WASHSTATEC001341
Caggate@-o6- 201dd4bak PRoqpatemdnhhed Fired G2/204@ Page 46F af2502

or posting “technical data” to the Internet. This
proposed provision will enhance compliance with the
ITAR by clarifying that “technical data” may not be
made available to the public without authorization.
Persons who intend to discuss “technical data” at a
conference or trade show, or to publish it, must ensure
that they obtain the appropriate authorization.

Id. at 31,528 (emphasis added}. To date, however, this amendment has not
been promulgated.

Several other developments concerning the ITAR merit mention. On
May 24, 2013, the Department posted a notice in the Federal Register
responding to comments seeking clarification of the current definition of
“defense service,” which notice stated in relevant part:

Five commenting parties recommended ITAR
§ 120.9(a}(4) be revised to clarify that an aggregation of
public domain data is still public domain data, and two
commenting parties requested clarification that the
aggregation of public domain data cannot be considered
a defense service or render the data “other than public
domain.” The Department confirms that a defense
service involves technical data and therefore the use of
publicly available information would not constitute a
defense service according to the new ITAR § 120.9(b)(2).
The Department notes, however, that it is seldom the
case that a party can aggregate public domain data for
purposes of application to a defense article without
using proprietary information or creating a data set that
itself is not in the public domain.

78 Fed. Reg. 31,444, 31,445. On June 3, 2015, the Department further
clarified that a “release of ‘technical data’ may occur by ... posting ‘technical
data’ to the Internet.” 80 Fed. Reg. 31,525, 31,528. And on June 3, 2016, the

Department updated the ITAR’s definition of “export” to include “releasing or

WASHSTATEC001342
Caggate@-o6- 201dd46a-k PRogpatenmidnhed Fired G2/20/4@ Page tdf af2502

otherwise transferring technical data to a foreign person in the United States (a
‘deemed export).” 22 C.F.R. § 120.17(a)(2).

2. The Information Plaintiff Seeks to Use and Disseminate

Plaintiff “is a law firm that advises clients on export control matters ...
[and] publishes free educational information to the public on export control
matters.” (FAC @ 5). Plaintiff has announced plans to develop “presentation
and written materials” using “published and generally accessible public
information that is available from bookstores and libraries, and for which
foreign persons already have access to. This information would have otherwise
constituted technical data but is excluded from the technical data provisions
because it is in the public domain.” (/d. at 94 6, 49). However, Plaintiff
underscores, “these materials were not authorized by the Defendants into the
public domain.” (Id. at 9 52). Further, Plaintiff contemplates that it “would
also aggregate and modify public domain information to provide more
interactive examples[.|” (Ud. at J 54).

Plaintiff plans to use its presentations and written materials in public
speaking, including at public conferences in Manhattan, New York, and in “free
educational materials on the ITAR’s technical data provisions[.|” (FAC § 46).
“Plaintiff reasonably believes that foreign persons will have access to the
presentations and the published materials because they will be freely
distributed at the public conferences and also made publicly available on the

Plaintiffs website and through other channels of communication.” (Id. at 4 53).

WASHSTATEC001343
Caggate@-o6- 201dd46ak PRoqpatenmidnhhed Fired G2/2044@ Page 49g af2502

Plaintiff further intends its speech to educate “the public on how to
comply with the ITAR’s technical data controls and to inform the public with
how the government implements such regulations.” (FAC § 48). Plaintiffs
speech “would also contain some comments critical of the government and ...
propose future regulatory revisions in this area.” (/d.). It is Plaintiffs concern
that, given various interpretive statements from the Department, Plaintiff's
contemplated conduct may run afoul of the Department’s construction of the
ITAR without actually running afoul of the regulations’ text and, alternatively,
that the ITAR as construed by the Department is unconstitutional.

B. Procedural Background

Plaintiff commenced this action on October 28, 2015, challenging the
constitutionality of the ITAR under the First and Fifth Amendments. (Dkt. #1).
On November 2, 2015, Plaintiff moved for a preliminary injunction. (Dkt. #15).
While the motion was pending, on December 3, 2015, Plaintiff filed the FAC,
alleging that the ITAR’s “licensing requirement ... is facially invalid as an
unconstitutional prior restraint on speech, is overly broad, vague, lacks any
procedural safeguards, provides boundless discretion to government officials,
and fails to provide any judicial review,” in violation of the First Amendment.
(FAC 4 58). Plaintiff also alleged that the ITAR’s licensing provision “violates
the Fifth Amendment because it is vague to the public and fails to provide fair
notice, constitutes a delegation of authority to government officials in its

enforcement, violates clearly established legal standards that an agency must

WASHSTATEC001344
Caggate@-o6- 201dd46ak Phoqpatemdnhhed Fired G2/20/4@ Page 45G7 af2502

announce and explain a departure from long-standing practice, and applies
retroactively as an ex post facto law.” (Id. at { 61).

On January 26, 2016, the Honorable Shira A. Scheindlin, to whom the
case was then assigned, found that Plaintiff had standing to seek injunctive
relief on a claim of prior restraint, but denied the motion for a preliminary
injunction. (Dkt. #35). See Stagg P.C. v. U.S. Dep’t of State, 158 F. Supp. 3d
203, 209, 211 (S.D.N.Y. 2016) (“Stagg P). Plaintiff appealed from the denial; in
April 2016, during the pendency of the appeal, the case was reassigned to the
undersigned.

On December 16, 2016, the Second Circuit affirmed both Judge
Scheindlin’s finding of standing and her denial of the application for injunctive
relief. See Stagg P.C. v. U.S. Dep’t of State, 673 F. App’x 93, 94-95 (2d Cir.
2016) {summary order) (“Stagg IP’). Following the Second Circuit’s decision in
Stagg II, the Department posted the following notice to the Frequently Asked
Questions (“FAQ”) section of its website:

Q: I found some information in a book at a library and
I think it might be technical data. Do I need
authorization from [Defendant] to republish this
information?

A: No. Information that is available in printed books,
newspapers, journals, and magazines that you can buy
in a physical bookstore or newsstand, check out from a
public library, or receive in the mail through a
subscription or 2nd class U.S. mail does not need any
approval from [Defendant] for republication. The
Department is providing this guidance to clarify the
preamble of the June 3, 2015 Notice of Proposed
Rulemaking ..... The Department received public

comments and other feedback from the public that
raised questions about whether it was necessary to

8

WASHSTATEC001345
Caggate@-o6- 201dd4bak PRoqpatenmidnhed Fired G2/20/4@ Page S667 af2502

obtain the Department’s approval prior to republishing
information found in books and academic journals.

ITAR / USML UPDATES FAQs,
https: //www.pmddtc.state.gov/?id=ddtc_public_portal_fag_detail&sys_id=7666
4ae2db9b57003b1272131f9619aa (last visited Jan. 28, 2019).2

Plaintiff then petitioned the United States Supreme Court for a writ of
certiorari. The petition was denied on January 8, 2018. See Stagg P.C. v. Dep’t
of State, 138 S. Ct. 721 (Mem.), 722 (2018).

After the case was transferred back to this Court, the Court held a
conference on February 14, 2018, to discuss next steps and schedule further
motion practice. (See Dkt. #55 (transcript of conference}). The parties then
cross-moved for summary judgment, with principal briefing concluded in

August 2018, and supplemental briefing concluded in November 2018. (See

Dkt. #62-87).
DISCUSSION
A. Applicable Law
1. Summary Judgment Motions

Rule 56(a) provides that a “court shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see

also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty

 

2 “USML” is an abbreviation for the United States Munitions List.

9

WASHSTATEC001346
Cagage2P-Dy-OPDBLEBMPPopEtanicheS? Filed OPSH29 Page 16 bp4202

Lobby, Inc., 477 U.S. 242, 247-48 (1986).° A genuine dispute exists where “the
evidence is such that a reasonable jury could return a verdict for the
nonmoving party.” Fireman’s Fund Ins. Co. v. Great Am. Ins. Co. of N.Y., 822
F.3d 620, 631 n.12 (2d Cir. 2016) (internal quotation marks and citation
omitted). A fact is “material” if it “might affect the outcome of the suit under
the governing law[.|” Anderson, 477 U.S. at 248.

2. The Requirement of Article III Standing

Before the Court considers Plaintiffs constitutional challenges to the
ITAR, however, it must resolve Defendants’ claims that Plaintiff cannot properly
bring such challenges. To establish standing, a plaintiff must show “an
invasion of a legally protected interest which is (a) concrete and particularized,”
and “(b) actual or imminent, not conjectural or hypothetical.” Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (internal citations and
quotation marks omitted).4 “Abstract” injury, or “[a]llegations of possible
future injury” in “the area of speculation and conjecture,” “do not satisfy the[se]
requirements.” Whitmore v. Arkansas, 495 U.S. 149, 155, 158 (1990).
Further, “[tlo establish causation for purposes of standing, the plaintiff must

allege an injury ‘fairly traceable’ to the defendant’s conduct.” Pritsker v. McKee,

 

8 The 2010 Amendments to the Federal Rules of Civil Procedure revised the summary
judgment standard from a genuine “issue” of material fact to a genuine “dispute” of
material fact. See Fed. R. Civ. P. 56, advisory committee’s notes (2010 Amendments)
(noting that the amendment to “[s]ubdivision (a) ... changles] only one word — genuine
issue’ becomes genuine ‘dispute.’ ‘Dispute’ better reflects the focus of a summary-
judgment determination.”). This Court uses the post-amendment standard, but
continues to be guided by pre-amendment Supreme Court and Second Circuit
precedent that refer to “genuine issues of material fact.”

4 The related concept of mootness is discussed infra in the text.

10

WASHSTATEC001347
Cagage2)-Dy-OPDBLEBMPPopEtanicheS® Filed ORSH29 Page 1fHop4202

692 F. App’x 662, 663 (2d Cir. 2017) (summary order) (quoting Allen v. Wright,
468 U.S. 737, 751 (1984).

In the specific context of First Amendment claims, allegations ofa
“subjective ‘chill’ are not an adequate substitute for a claim of specific present
objective harm or a threat of specific future harm.” Clapper v. Amnesty Int’l
USA, 568 U.S. 398, 418 (2013) (internal quotation omitted). A plaintiff must
“proffer some objective evidence to substantiate its claim that the challenged
regulation has deterred it from engaging in protected activity.” Latino Officers
Ass’nv. Safir, 170 F.3d 167, 170 (2d Cir. 1999) (internal quotation and
alterations omitted). That said, the requirements for standing to challenge a
prior restraint under the First Amendment are relatively lenient. “When a
licensing statute allegedly vests unbridled discretion in a government official
over whether to permit or deny expressive activity, one who is subject to the
law may challenge it facially without first applying for, or being denied, a
license.” Stagg I, 158 F. Supp. 3d at 209 (quoting City of Lakewood v. Plain
Dealer Pub. Co., 486 U.S. 750, 755-56 (1988)).

3. First Amendment Claims Regarding Speech-Licensing Laws

To review, Plaintiff brings challenges under the First and Fifth
Amendment. Beginning with the former, the law is clear that Government
regulations that restrict speech based on its content are subject to strict
scrutiny under the First Amendment. See Riley v. Nat’l Fed’n of the Blind of
N.C., Inc., 487 U.S. 781, 790 (1988). “Governmental action constitutes a prior

restraint when it is directed to suppressing speech because of its content

11

WASHSTATEC001348
Cagage2)-Dy-OPDBLEBMPPopEtaniclhhS? Filed ORSH29 Page 1£p4202

before the speech is communicated.” In re G. & A. Books, Inc., 770 F.2d 288,
296 (2d Cir. 1985). “This may take the form of ... systems of administrative
preclearance that give public authorities the power to bar the publication or
presentation of material.” Jd. (internal citations omitted). To pass muster
under the First Amendment, prior restraints must be “accomplished with
procedural safeguards that reduce the danger of suppressing constitutionally
protected speech.” Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 559
(1975); see also Freedman v. Maryland, 380 U.S. 51, 58-59 (1965) (establishing
required procedural safeguards for constitutional prior restraints).

In contrast, government regulations of speech that are not content-
based, and that only incidentally restrict expression, are subject to
intermediate scrutiny. See United States v. O’Brien, 391 U.S. 367, 376-77
(1968). “A content-neutral regulation will be sustained under the First
Amendment if it advances important governmental interests unrelated to the
suppression of free speech and does not burden substantially more speech
than necessary to further those interests.” Turner Broad. Sys., Inc. v. FCC, 520
U.S. 180, 189 (1997). “The principal inquiry in determining content
neutrality ... is whether the government has adopted a regulation of speech
because of disagreement with the message it conveys.” Ward v. Rock Against

Racism, 491 U.S. 781, 791 (1989).

12

WASHSTATEC001349
Cagage2)-Dy-OPDBLEBMPPopEtaniclheS? Filed OPSH29 Page 1$4p4202

4. Fifth Amendment Claims Regarding Due Process and
Vagueness

Plaintiffs Fifth Amendment claims implicate issues of notice. “[T]he void-
for-vagueness doctrine requires that laws be crafted with sufficient clarity to
give the person of ordinary intelligence a reasonable opportunity to know what
is prohibited and to provide explicit standards for those who apply them.” VIP
of Berlin, LLC v. Town of Berlin, 593 F.3d 179, 186 (2d Cir. 2010) (internal
citations and quotation marks omitted). A law is unconstitutionally vague if it
either “fails to provide people of ordinary intelligence a reasonable opportunity
to understand what conduct it prohibits ... [or] authorizes or even encourages
arbitrary and discriminatory enforcement.” Id.

5. Deference to Agency Interpretations

Finally, certain of the parties’ arguments stem from the Department’s
interpretation of its own regulations. “When an agency’s regulations are
ambiguous, a court must defer to the agency’s interpretation of its own
regulations, unless that interpretation is ‘plainly erroneous or inconsistent with
the regulation|s] or there is any other reason to suspect that the interpretation
does not reflect the agency’s fair and considered judgment on the matter in
question.” Mullins v. City of New York, 653 F.3d 104, 105-06 (2d Cir. 2011)
(per curiam) (quoting Talk Am., Inc. v. Michigan Bell Tel. Co., 564 U.S. 50, 59
(2011)); see also Decker v. Nw. Envtl. Def. Ctr., 568 U.S. 597, 613 (2013) (“[A]n
agency’s interpretation need not be the only possible reading of a
regulation — or even the best one — to prevail.”); cf’ Chevron U.S.A., Inc. v.

Natural Resources Defense Council, Inc., 467 U.S. 837, 842-45 (1984)

13

WASHSTATEC001350
Cagage2-Dy-OPDBLEBMPPopEtaniclheS® Filed ORSH29 Page 16ap4202

(discussing amount of deference accorded an agency’s interpretation ofa
statute it administers).

Conversely, where there is no ambiguity in the regulatory language, there
is no deference accorded to the agency’s interpretation. See generally Digital
Realty Trust, Inc. v. Somers, — U.S. —, 138 S. Ct. 767, 781-82 (2018) (holding
that agency regulation was not entitled to Chevron deference as to the meaning
of a statutory provision that was “unambiguous”); cf: Nat. Res. Def: Council v.
Nat’l Highway Traffic Safety Admin., 894 F.3d 95, 112 n.10 (2d Cir. 2018)
(“NHTSA does not argue that we owe its interpretation of [the Energy Policy and
Conservation Act] any deference, nor could it, because it has not identified a
section of EPCA that presents any relevant ambiguity on the question of its
statutory authority to publish the Suspension Rule. And deference is clearly
not warranted under the Improvements Act. The language is unambiguous,
and the Act applies to all federal agencies, meaning NHTSA has no special
expertise in interpreting its language.” (internal citations omitted)).

B. Analysis

1. Plaintiff Has Standing to Bring Its First and Fifth Amendment
Challenges

Defendants argue first that Plaintiff lacks standing because “both the
plain language of the ITAR’s public domain exception ... and the recent FAQ
make clear that the information in printed books, newspapers, journals, and
magazines in physical bookstores and public libraries that [Plaintiff] claims
that it wants to republish does not require a license for republication.” (Def.

Br. 18). The Court is disappointed to see Defendants spend so much of their

14

WASHSTATEC001351
Cagage2P-Dy-OPDBLEBMPRopEtaniclheS? Filed OR/SH29 Page 1$@p4202

briefing on challenges that have been made, and rejected, thrice before in this
action. See Stagg I, 158 F. Supp. 3d at 209; Stagg II, 673 F. App’x at 94-95.
(See Dkt. #57). The Court rejects them once again.

To start, Defendants’ focus on printed mediums and physical bookstores
and libraries mischaracterizes the FAC. Plaintiff seeks to disseminate
materials that are already “published and generally accessible public
information ... available from bookstores and libraries” (FAC § 49), and that are
“in the public domain” (id. at ¢ 50), but that “were not authorized by the
Defendants into the public domain” (id. at ¢ 52). (See also Dkt. #28 at ¥ 5
(explaining that Plaintiff sought to disseminate “information that met the public
domain exclusion within 22 C.F.R. § 120.11 because the information was
published, generally accessible, and available to the public from bookstores or
public libraries”)}. The FAC does not specify the medium in which these
materials are currently accessible to the public. Nor does the plain text of the
ITAR limit the public domain exception to particular media, such as printed
books and physical bookstores. See 22 C.F.R. § 120.11 (not including the
words “printed,” “physical,” or any synonyms for the same); Stagg I, 673 F.
App’x at 97 (“[Gjovernment counsel was unable to direct us to a provision that
qualifies 22 C.F.R. § 120.10(b), which presently exempts from the definition of
technical data, subject to ITAR, inter alia, ‘information in the public domain as
defined in § 120.11.”).

And while Plaintiff has indicated its intent to republish the materials in a

medium other than printed books or physical bookstores — specifically, on the

15

WASHSTATEC001352
Cagage2)-Dy-OPDBLEBMPPopEtanicleS? Filed OP/SH29 Page 16 6p4202

Internet (see FAC 4 53) — the plain language of 22 C.F.R. § 120.11 does not
consider the medium of republication in determining whether materials fall
within the ITAR’s public domain exception. In point of fact, Defendants’ focus
on printed and physical media only weakens their position on standing, in that
it substantiates Plaintiffs reasonable fear of prosecution were it to use
technical data that amounts to “published and generally accessible public
information” available from non-printed, non-physical sources.

Judge Scheindlin previously determined that Plaintiff had standing on
two independent bases, citing allegations in the FAC that (i) Plaintiff possesses
“certain technical data, available in — but unauthorized for release into — the
public domain,” and that (ii) Plaintiff “wants to aggregate” this data into new
materials. Stagg I, 158 F. Supp. 3d at 209. In affirming Judge Scheindlin’s
determination of standing, the Second Circuit similarly relied on Plaintiffs
statement that it “seeks to disseminate information already in its possession
subject to ITAR’s challenged licensing requirement|.]” Stagg II, 673 F. App’x at
94-95. Indeed, the Second Circuit noted that “the [Glovernment
unambiguously confirmed at oral argument that Stagg correctly characterizes
the government’s interpretation of the existing regulatory scheme [as requiring
a license to use technical data that entered the public domain without prior
approval from Defendants] .... Thus, we agree that Stagg has standing to
challenge that scheme as the [Glovernment construes it.” Id. at 95 n.1.

More recently, this Court’s May 8, 2018 Order stated that “the

requirements for standing for a preliminary injunction are similar to those for

16

WASHSTATEC001353
Cagage2)-Dy-OPDBLEBMPPopEtaniclheS? Filed OPSH29 Page 16p4202

seeking summary judgment. Because Judge Scheindlin has already found, at
the preliminary injunction stage, that the pleadings were sufficient to confer
standing, and because the Second Circuit affirmed that decision, this Court
will not reopen the issue.” (Dkt. #57).°

Defendants’ latest iteration of their standing arguments does not alter
the Court’s opinion. Plaintiff has standing to challenge the ITAR because,
under the Government’s own stated interpretation of the regulatory scheme,
Plaintiff may be subject to prosecution for republishing technical data that was
obtained from otherwise public domain sources, but that was not authorized
by Defendants to be placed into the public domain.

2. Plaintiff's Claims Are Not Moot

At earlier stages of this action, both Judge Scheindlin and the Second
Circuit noted the possibility that the Department might moot Plaintiffs claims.
Judge Scheindlin commented that the Department might “reword or even
withdraw” the proposed, 2015 amendment to the ITAR, “and obviate the need
for this lawsuit.” Stagg I, 158 F. Supp. 3d at 209 n.37. Similarly, during oral

argument before the Second Circuit, Judge Reena Raggi remarked that the

 

5 The Court’s May 8, 2018 Order denied Defendants’ motion for

limited jurisdictional discovery regarding Plaintiffs standing ... [to]
focus on: (1) the specific information or documents that Plaintiff
has in its possession that it would like to publish, which it claims
that it has not published for fear of violating the ITAR, and (2) the
basis of Plaintiff's claim that the materials (although publicly
available) have not been authorized into the public domain.”

(Dkt. #52). The Order responded to a letter brief from Plaintiff asserting that no factual
development was necessary because Plaintiff's was “a facial challenge [that] does not
consider how the law is applied to a specific situation.” (Dkt. #53).

17

WASHSTATEC001354
Cagage2-Dy-OPDBLEBMPPopEtaniclheS® Filed OP/SH29 Page 169p4202

Government could “represent that there will be no prosecution for the
dissemination of material that’s already in the public domain, and then you
move on with the case.” (Tr. 27:01-27:31). The Second Circuit’s summary
order went on to state:
[Mjany of Stagg’s arguments ... could be read as
attacking not the existing regulatory scheme, but either
a proposed regulation that was never adopted, or a prior
regulation that Stagg claims was once in force but has
since been repealed. Constitutional questions about
regulations that no longer exist or that have been under
consideration do not present cases or controversies
within a court’s Article III jurisdiction.
Stagg II, 673 F. App’x at 95 n.1.

In short, were the Department to (i) disavow Plaintiffs characterization of
its construction of the ITAR, and (ii) clarify that the allegations in the FAC
address a proposed or prior interpretation of the regulation that does not
currently control, this action would not continue. In the instant cross-motions,
Defendants gesture in the direction of mootness by asserting that the FAQ
notice posted to the Department’s website following the Second Circuit’s ruling
clarified that “the information Stagg asserts it intends to publish — information
available in printed books, newspapers, journals, and magazines that Stagg can
buy in a physical bookstore or check out from a public library — does not
require approval from the Department for export or republication.” (Def. Br. 14
(emphases added)}}. Unfortunately, the gesture falls short.

As stated above, the FAC does not limit the materials that Plaintiff seeks

to republish merely to information obtained from “printed” sources or

“physical” bookstores and libraries. (FAC 7 49). Therefore, the Department’s

18

WASHSTATEC001355
Cagage2P-Dy-OPDBLEBMPPopEtanicleS? Filed OPSH29 Page 17 Qp4202

FAQ notice does little to assure Plaintiff that the Government will not prosecute
it for disseminating the materials in its possession. Moreover, Plaintiff also
seeks to “aggregate and modify” the information that it plans to disseminate (id.
at § 54), which Judge Scheindlin properly determined to be an independent
basis for standing, see Stagg J, 158 F. Supp. 3d at 209. The FAQ notice makes
neither mention nor disclaimer of liability for aggregating public domain
materials. Accordingly, the FAQ notice has not mooted Plaintiff's claim.

3. The Court Interprets the Text of the ITAR Differently Than
the Parties

With those antecedent issues resolved, the Court now considers
Plaintiff's facial challenge to the constitutionality of the ITAR’s licensing
provisions. (See Pl. Br. 7 (“This case presents a facial challenge and only pure
questions of law ... only the text of the regulations is required.”}; see also Def.
Br. 18; Pl. Reply 16). “[A] facial challenge lies whenever a licensing law gives [a]
government official or agency substantial power to discriminate based on the
content or viewpoint of speech by suppressing disfavored speech or disliked
speakers.” City of Lakewood, 486 U.S. at 759. “In analyzing a facial challenge
under the First Amendment, we consider only the text of the [regulation], not
the application of the [regulation] to a particular set of facts.” Lusk v. Village of
Cold Spring, 475 F.3d 480, 493 n.15 (2d Cir. 2007). Significantly, however,
Plaintiff's claims — and Defendants’ responses — rely heavily on certain
disputed interpretations of the ITAR’s current text. In consequence, the Court
will address the parties’ disputes about how to construe the ITAR as a

threshold matter before turning to Plaintiffs constitutional arguments.

19

WASHSTATEC001356
Cagage2)-Dy-OPDBLEBMPPopEtaniclheS? Filed ORSH29 Page Ad bp4202

A word is in order about this portion of the Court’s analysis. As made
clear by the Second Circuit, Plaintiff has standing to challenge only the current
ITAR, and not the June 3, 2015 proposed revision to the regulation. See Stagg
I, 673 F. App’x at 95 n.1. The Court will thus consider Plaintiffs facial
challenge solely as it pertains to the current text of the ITAR’s “public domain”
exclusion, and “deemed export” provision. See 22 C.F.R. §§ 120.11 {a),
120.17(a}(2). Put somewhat differently, the Court will not consider any aspect
of Plaintiffs briefing that purports to mount a facial challenge to text that has
not been formally adopted into the ITAR. Relatedly, to the extent that the
Court considers the Department’s interpretation of the ITAR, it will look to the
Department’s statements on its website and in the Federal Register as
indications of that interpretation.

a. The ITAR Does Not Disqualify Information from the
Public Domain Exclusion Solely Because the Information
Entered the Public Domain Without Prior Government
Authorization

Plaintiff contends that the ITAR now requires an ex ante license to
republish technical data that entered the public domain without prior
authorization from the Department. (Pl. Br. 3 (“[T]he ITAR currently imposes a
prior restraint to use the public domain exclusion by ... the republication of
such publicly available technical data.”); id. at 21 (“[T|he ITAR’s regulation of
domestic speech ... applies to republication of information in the public
domain.”); Pl. Reply 6-15 (discussing an interpretation of the ITAR’s public

domain exclusion that does not cover technical data “made available to the

public without authorization”); see also FAC § 42 (“In [the June 3, 2015]

20

WASHSTATEC001357
Cagage2-Dy-OPDBLEBMPPopEtaniclhS? Filed ORSH29 Page AY opAz02

proposed rule, [the Directorate of Defense Trade Controls (“DDTC”}] issued a
public statement in the preamble that the currently existing public domain
exclusion imposes a prior restraint[.]”); id. at § 52 (alleging that Plaintiff has
been stopped from distributing information that would otherwise qualify for the
public domain exclusion but that was “not authorized by the Defendants into
the public domain”). Proceeding from this premise, Plaintiff mounts a facial
challenge to the ITAR’s public domain exclusion. See 22 C.F.R. §§ 120.10(b),
120.11 {a).¢

Considering the existing text of the ITAR, as the Court must, see Lusk,
475 F.3d at 493 n.15, the Court finds no support for the notion that
information is somehow removed from the protection of the public domain
exclusion solely because it became publicly available without prior
authorization from the Government. To the contrary, the ITAR unambiguously
defines “public domain” as “information which is published and which is
generally accessible or available to the public” through certain enumerated
sources. 22 C.F.R. § 120.11(a). Nowhere does the ITAR mention, or
conceivably imply, that prior government authorization is required for public

domain status.

 

6 Defendants argue that Plaintiff “conflate[s] the public domain exclusion, which excludes
information that is already in the public domain from the ITAR’s licensing and other
requirements, and the ITAR’s requirements that a license or other appropriate
authorization be obtained prior to an unrestricted dissemination of ITAR-controlled
technical data related to items on the USML in a manner that would provide access to
foreign persons.” (Def. Br. 18). Defendants characterize the issue before the Court as,
“whether the ITAR’s licensing requirements, which require a license only to export
information that constitutes ITAR-controlled technical data (including by providing it to
foreign persons in the United States), are constitutional.” (/d. at 19). The Court reads
the FAC differently to state a facial challenge to the ITAR’s public domain exclusion.

21

WASHSTATEC001358
Cagage2)-Dy-OPDBLEBMPPopEtanicleS? Filed OR/SH29 Page AZ opA202

This is not to say that Plaintiffs concerns are unfounded. The Court
recognizes that the Department has, at times, appeared to advance a different
interpretation of the public domain exclusion. On June 3, 2015, for example,
the Department proposed a revised definition of public domain stating that
“technical data ... is not in the public domain if it has been made available to
the public without authorization.” 80 Fed. Reg. 31,525, 31,535. While Plaintiff
has no standing to mount a facial challenge to this proposed-but-not-enacted
revision, the preamble suggests that the proposed revision actually reflects the
Department’s current interpretation of the ITAR’s current text. See id. at
31,528 (“The requirements of paragraph (b) are not new. Rather, they area
more explicit statement of the ITAR’s requirement.” (emphasis added)).

What is more, the Department’s assertion that the public domain
exclusion requires prior authorization is conspicuously absent from
Defendants’ opening and reply briefs.” However, during oral argument before
the Second Circuit, the Department refused to represent that it would not
prosecute Plaintiff for republishing information that is already in the public
domain, “but is publicly available without the appropriate authorization.... If it
is out there without the appropriate authorization, we cannot make sucha

representation|.|” (Tr. 27:31-28:25). The Department explained that

 

7 The briefs do, however, make veiled references to this interpretation. (See, e.g., Def.
Br. 9-10 (discussing the June 3, 2015 notice, and disavowing “a definitive time frame
for publication of any further iteration of the rule”); id. at 35 (rejecting the “premise that
no published information was approved for release into the public domain”); Def. Reply
1-2 &n.3 (commenting on information “that is solely available from the internet and
has not been authorized to be there”)).

22

WASHSTATEC001359
Cagage2)-Dy-OPDBLEBMPPopEtaniclheS® Filed OR/SH29 Page AF opa02

information “may be in some limited place, but through republication, the
danger of it being provided to foreign persons is amplified. [For example,]|
something that’s in an obscure journal, put on the Internet.” (/d. at 29:50-
30:20). Indeed, the Department adopted the position that, if information were
to enter the public domain without authorization, then “the State Department
should in fact be able to analyze those materials and offer its own response” as
to whether the materials are “in fact something that would even be subject to
the ITAR’s licensing requirements.” (Jd. at 30:26-31:15). And because
Defendants have advanced these interpretations of the ITAR earlier in this
case, the Court will consider them here.®

To the extent that the Department interprets the ITAR to disqualify from
the public domain exclusion any information that was made available to the
public without prior authorization, the Court disagrees. To review, “[d]jeference
to an agency’s interpretation is owed only when the regulation at issue is
ambiguous.” Mullins, 653 F.3d at 113. There is nothing ambiguous in the text
of the ITAR’s public domain exclusion that could be read to imply prior
government authorization as a prerequisite. Nothing in the current ITAR’s

definition of public domain can reasonably be interpreted to suggest that data

 

8 Plaintiff spills significant ink discussing the Department’s June 3, 2015 notice in the
Federal Register, and the December 16, 2016 FAQ posting on the Department’s website,
both of which concern the republication of information that entered the public domain
without prior authorization. The Department’s May 24, 2013 response to comments in
the Federal Register also concerns the Department’s interpretation of the public domain
exclusion: specifically, whether it covers aggregations and modifications of public
domain data. The Court considers these as indications of the Department’s
interpretation of the regulation that are supplementary to Defendants’ briefing.

23

WASHSTATEC001360
Cagage2)-Dy-OPDBLEBMPPopEtanicheS? Filed OPSH29 Page a4 Qp4202

that would otherwise qualify as public domain does not solely because it
became publicly available without government authorization.
b. The ITAR Does Not Disqualify Information from the
Public Domain Exclusion Solely Because the Information
Has Been Aggregated or Modified

Separately, Plaintiff argues that the ITAR requires an ex ante license to
aggregate and modify public domain data. (See Pl. Reply 6 (“[T]he ITAR still
imposes a prior restraint on putting aggregated technical data into the public
domain by publishing it ... because aggregating technical data, as the Plaintiff
intends to do, creates a new set of technical data.”); see also FAC 4 54 (alleging
Plaintiff’s intent to “aggregate and modify” public domain information)). Again,
while understanding the source of Plaintiffs malaise, the Court disagrees with
its argument based on the plain language of the ITAR.

Nowhere does the ITAR mention, or conceivably imply, either non-
aggregation or non-modification as requirements for public domain status. To
be sure, the Department’s May 24, 2013 statement in the Federal Register
suggests a different interpretation; there, the Department observed that “it is
seldom the case that a party can aggregate public domain data for purposes of
application to a defense article without ... creating a data set that itself is not
in the public domain.” 78 Fed. Reg. 31,444, 31,445. Similarly, Defendants’
opening brief asserts that aggregating public domain data “would not create
ITAR-controlled technical data ... [unless the] aggregation is ‘for purposes of

application to a defense article,’ [and the aggregator] possesses the expertise

necessary to make such an application.” (Def. Br. 15; see also Def. Reply 3

24

WASHSTATEC001 361
Cagage2-Dy-OPDBLEBMPPopEtaniclheS? Filed ORSH29 Page ATe@pADO2

(asserting “the Department’s position [that there are] limited circumstances in
which aggregation can create new technical data”)). However, to the extent that
the Department interprets the currently existing ITAR so that the bare fact of
aggregation or modification, without more, could suffice to remove otherwise-
qualifying data from the public domain exclusion, the Court rejects that
interpretation. There is nothing ambiguous in the text of the exclusion that
could be read to imply non-aggregation and/or non-modification as
prerequisites for public domain status.?
c. ITAR-Controlled Technical Data Does Not Qualify for the
Public Domain Exclusion Solely Because the Data May Be
Widely Available on the Internet
The ITAR defines the public domain exclusion to include information that
is “generally accessible or available to the public ... [a]t libraries open to the
public or from which the public can obtain documents.” 22 C.F.R.
§ 120.11(a}(4). Plaintiff urges a broad interpretation of this provision, such
that the phrase “libraries open to the public” would include the entirety of the
Internet. (See Pl. Reply 5 (challenging the notion “that the public domain
exclusion does not include the Internet”)). Plaintiff reasons that “the Supreme

Court has long equated the Internet to a public library,” and therefore this

Court should construe the ITAR’s public domain exclusion to include the

 

9 This conclusion — that information otherwise covered by the public domain exclusion is
not removed from the public domain solely by virtue of its aggregation or
modification — does not immunize new, privately-created technical data from the ITAR’s
licensing requirements. While aggregation or modification, without more, is insufficient
to remove data from the public domain, if the aggregation or modification of public
domain data produces characteristics that otherwise trigger the ITAR’s licensing
requirements, those requirements still apply.

25

WASHSTATEC001362
Cagage2)-Dy-OPDBLEBMPPopEtaniclhS? Filed ORSH29 Page Ag bpA202

Internet. (Pl. Br. 16 (citing Renov. Am. Cwil Liberties Union, 521 U.S. 844, 853
(1997))).

Defendants raise two arguments in opposition. To start, Defendants
assert that Plaintiffs current position — that the public domain exclusion
covers information widely available on the Internet — contradicts Plaintiffs
prior position before the Second Circuit at the preliminary injunction stage of
this case. (Def. Br. 29-30; Def. Reply 4 n.6). The Court disagrees. It is true
that Plaintiffs opening brief to the Second Circuit discussed the public domain
exclusion in relation to the Internet. (See No. 16-315-cv, Appellant’s Brief 53-
54). However, that discussion conflated the issue of what information falls
within the public domain exclusion — and may thus be used unrestricted by
the ITAR — with the issue of what distribution channels the ITAR permits to
release ITAR-controlled information, without running afoul of the export
restrictions. A quick read of the brief evidences this conflation:

[T]he preliminary injunction Stagg seeks would only
prohibit enforcement of the ... prior restraint to use the
public domain exclusion, including on materials that
have already been placed there. ... (referencing 22
C.F.R. § 120.11(a}(1-8}}.. This section provides specific
criteria to release information into the public domain.
For example, the exclusion does not allow for
publication on the Internet ... Thus, the requested
preliminary injunction would not allow persons to
upload technical data to the Internet because that is not
one of the methods listed in the public domain
exclusion. 22 C.F.R. § 120.11.
(Id. at 53-54 (emphases added) (internal citations and quotations omitted)).

Given that this passage fails to differentiate the ITAR’s enumerated sources of

public domain materials from the independent issue of releasing ITAR-

26

WASHSTATEC001363
Cagage2-Dy-OPDBLEBMPPopEtanicheS? Filed ORSH29 Page A7%p4202

controlled information by uploading it to the Internet, the passage does not
clearly contradict Plaintiffs current position before this Court.

Next, Defendants oppose Plaintiffs interpretation of the regulation,
countering that the definition of “public domain” in the ITAR “lists in (1)-(8) the
specific ways in which information is in the public domain, and that list does
not include the internet.” (Def. Reply 9). In other words, Defendants urge a
narrow interpretation of the regulation, where nothing that that is available
exclusively from the Internet could qualify as a library open to the public. (See
id. at 4.n.6 (“{T]echnical data’ from the internet ... is not in the public domain
if the information is not also available in printed materials available in
bookstores or libraries.”)).

The Court finds the text of the ITAR’s public domain exclusion to be
unambiguous, and therefore it owes no deference to the Department’s
interpretation of that text. See Mullins, 653 F.3d at 113. However, even
without such deference, the Court agrees with Defendants’ view that technical
data must be available from one of the enumerated sources listed in the public
domain exclusion in order to qualify for that exclusion. The text of the ITAR
unambiguously restricts the public domain exclusion to information that is
“generally accessible or available to the public” “through” or “at” one of eight
sources. 22 C.F.R. § 120.11(a}. These enumerated sources are a closed
universe, not a set of examples. In so finding, the Court follows the reasoning
of the Ninth Circuit, see United States v. Hoffman, Nos. 92-50299, 92-50354

and 93-50116, 1993 WL 468713, at *5 (9th Cir. Nov. 12, 1993) (unpublished

27

WASHSTATEC001364
Cagage2)-Dy-OPDBLEBNMPPopEtaniclheS? Filed OPSH29 Page Ag op4202

decision) (“The plain meaning of the regulation indicates that the information
must fall within one of the [eight] categories to be within the ‘public domain.”),
and of the District of Columbia, see Colonial Trading Corp. v. Dep’t of Navy, 735
F, Supp. 429, 431 n.4 (D.D.C. 1990) (finding that “a release of the information
into the public domain under a colloquial usage of the phrase” does not
necessarily qualify for the public domain exclusion}.

As to what qualifies as a “library” in the phrase “libraries open to the
public,” the Court again finds no ambiguity, but this time it disagrees with
Defendants’ interpretation. “Library” is a common term, the plain meaning of
which is readily ascertainable by speakers of the English language. A “library”
is not limited to brick-and-mortar buildings with print collections, and may
exist on the Internet with digital collections.

Even if the term “library” were ambiguous, the Court would nonetheless
reject the Department’s interpretation. Where a regulation is ambiguous, an
agency’s “interpretation is entitled to controlling deference ... unless it is
plainly erroneous or inconsistent with the regulations or there is any other
reason to suspect that the interpretation does not reflect the agency’s fair and
considered judgment on the matter in question.” Mullins, 6053 F.3d at 114
(internal citations, quotation marks, and alterations omitted). An
interpretation of the term library that excludes all institutions and collections
that exist solely on the Internet, just because they do not also exist off the
Internet, is plainly erroneous and does not reflect a fair and considered

judgment.

28

WASHSTATECO001365
Cagage2-Dy-OPDBLEBMPPopEtanicheS? Filed OPSH29 Page A9Qp4202

One definition of a “library” presented by the American Library
Association states:

A library is a collection of resources in a variety of
formats that is (1) organized by information
professionals or other experts who (2) provide
convenient physical, digital, bibliographic, or
intellectual access and (3) offer targeted services and
programs (4) with the mission of educating, informing,
or entertaining a variety of audiences (5) and the goal of
stimulating individual learning and advancing society
as a whole.

Definition of a Library, AMERICAN LIBRARY ASs’N http:/ /libguides.ala.org/library-
definition (quoting The Librarian’s Book of Lists (Chicago: ALA, 2010)) (last
visited Jan. 28, 2019). Another such definition states: “A collection or group of
collections of books and/or other print or nonprint materials organized and
maintained for use (reading, consultation, study, research, etc.). Institutional
libraries, organized to facilitate access by a specific clientele, are staffed by
librarians and other personnel trained to provide services to meet user
needs.” Jd. And the Institute for Museum and Library Services defines a
“public library” as:

A public library is established under state enabling

laws or regulations to serve a community, district, or

region, and provides at least the following: (1) an

organized collection of printed or other library

materials, or a combination thereof; (2) paid staff; (3) an

established schedule in which services of the staff are

available to the public; (4) the facilities necessary to

support such a collection, staff, and schedule, and (5) is

supported in whole or in part with public funds.

Id.

29

WASHSTATEC001366
Cagage2)-Dy-OPDBLEBMPPopEtaniclheS? Filed OP/SH29 Page 36 bp4202

None of these definitions limits libraries to brick-and-mortar buildings,
or to collections of print materials. Entities such as the Digital Public Library
of America — which exists on the Internet, houses a collection comprising
exclusively materials that “are immediately available in digital format,” and
counts among its Board of Directors the Commissioner and CEO of the Chicago
Public Library, the Director of MIT Libraries, and a former Dean of Harvard Law
School, among others — can readily satisfy the definition of a library. See
About Us, DPLA, https://dp.la/about (last visited Jan. 28, 2019). The Court
therefore declines Defendants’ invitation to read the entirety of the Internet out
of the definition of a library. Data sourced from the Internet is not categorically
barred from coverage under the ITAR’s public domain exclusion solely because

it is not also available from an enumerated source that is not the Internet. 1°

 

10 In contrast, the Court wholeheartedly agrees with Defendants’ argument, articulated in
their opening brief, that the public domain exclusion should be interpreted such that:

The ITAR does not require a license or other authorization to
republish information that is available in printed books,
newspapers, journals, and magazines that can be purchased in a
physical bookstore or newsstand or checked out from a public
library, because such information is already in the public domain
and no longer considered ITAR-controlled technical data. The ITAR
does not require a license or other authorization to publish
fundamental research that meets the criteria set forth in
§ 120.1 1{a)(8), nor does it require a license or other authorization
to publish information concerning the general scientific,
mathematical, or engineering principles commonly taught in
schools, colleges and universities, id. § 120.10(b)(1). The ITAR also
does not require a license for purely domestic publication or
dissemination of files. See id. § 120.17 (defining export).

(Def. Br. 18 (internal citations and quotation marks omitted)).

30

WASHSTATEC001367
Cagage2-Dy-OPDBLEBMPPopEtanicheS? Filed ORSHL9 Page JBop4202

But while the Court finds Plaintiffs analogy between a library and the
Internet compelling, it declines to construe the term “library” in the ITAR to
include the entirety of the Internet. As Defendants point out,

[T]he Internet differs fundamentally from a public

library — virtually anyone with internet access can post

information to the internet or republish information

made available by someone else and there are no

publication standards or systems of peer or editorial

review to help ensure that sensitive national security

information is not released.
(Def. Br. 31 n.17}. Moreover, there are persuasive policy arguments not to
include the entire Internet as an enumerated source constituting the public
domain under the ITAR. As Judge Scheindlin previously recognized, if the
Court were to read the ITAR as Plaintiff proposes, “any unclassified technical
data leaked to the Internet would be fair game to republish in any forum
without regard to consequences — and in an era where national security
information has been successfully leaked, this is not a specious threat.”
Stagg , 158 F. Supp. 3d at 211. (See also Def. Br. 31.n.17 (“[T]he risks of
making technical data available to foreign adversaries, including advancing
enemy weapons systems and arming insurgent groups, are even more
significant [on the Internet].”)).

In sum, for purposes of the ITAR’s public domain exclusion, a library

open to the public may exist on or off the Internet, but everything on the

Internet does not qualify as a “library” solely by virtue of its presence online.

31

WASHSTATEC001368
Cagage2)-Dy-OPDBLEBMPPopEtaniclheS? Filed OPSHL9 Page 32op4202

d. Uploading ITAR-Controlled Technical Data to the Public
Internet Qualifies as a “Deemed Export” Under the ITAR

The Court’s final act of interpretation addresses Defendants’ assertion
that uploading ITAR-controlled technical data to the public Internet would
qualify as an “export” for purposes of the ITAR’s licensing requirements. (See
Def. Br. 31 n.18 (“[T]he government took the position in Defense Distributed
that dissemination of technical data in a manner that allows access by foreign
persons — in that case through the internet — is an ‘export’ requiring
appropriate authorization|].]”}). See also Defense Distributed v. U.S. Dep’t of
State, 121 F. Supp. 3d 680 (W.D. Tex. 2015). Plaintiff rejects this construction,
and instead urges the Court to “limit the ITAR’s construction to exclude
publication as an export.” (Pl. Br. 18). The Court agrees with Defendants.

Plaintiff maintains that “[t]he ITAR treats domestic publication as an
export because the very nature of publishing means that foreign persons may
access those materials domestically and then could take them abroad to
manufacture defense articles.” (Pl. Br. 18). Specifically, Plaintiff argues that
the ITAR improperly regulates domestic publications, rather than solely
exports, because the ITAR’s licensing requirement applies to any speech that is
not “to a purely domestic audience,” and such an audience “must involve only
U.S. persons — which is an impossibility when publishing information to
public forums.” (Id. at 19).

Importantly, however, Plaintiff never clearly specifies what language in
the ITAR permits the Court to exclude publication as an export. Plaintiffs

discussion of these issues in the context of its First Amendment arguments

32

WASHSTATEC001369
Cagage2)-Dy-OPDBLEBMPPopEtanichhS? Filed ORSH29 Page 336p4202

cites the AECA’s registration and license requirements for exporters, see 22
U.S.C. § 2778(b)(2), and the ITAR’s registration requirements, see 22 C.F.R.
§ 122.1. (Pl. Br. 3-4). Neither of these categories of provisions mentions
publication. However, in Plaintiff's discussion of the Fifth Amendment, it
quotes the ITAR’s current definition of “export,” which includes “releasing or
otherwise transferring technical data to a foreign person in the United States (a
‘deemed export?}.” (Pl. Br. 23 (quoting 22 C.F.R. § 120.17(a)}(2)})). And Plaintiff
also points to the Department’s June 3, 2015 notice in the Federal Register
stating that “[a] release of ‘technical data’ may occur by ... posting ‘technical
data’ to the Internet.” (Pl. Br. 17 (citing 80 Fed. Reg. 31,525, 31,528)). The
Court therefore assumes that Plaintiffs argument concerning publication as an
export applies to the Department’s view that a “deemed export” includes
uploading data to the public Internet.

To the extent that Plaintiff contends the Court should construe either the
AECA or the ITAR to eliminate any licensing requirement for the foreign
distribution of otherwise ITAR-controlled technical data via a particular
technological medium such as the Internet, the Court declines. Nothing in
either the AECA or the ITAR immunizes otherwise-regulated exports simply
because they are undertaken through a particular technological medium.
Plaintiff concedes as much in its reply, stating that “even ignoring that Plaintiff
intends Internet publication — the same regulation applies to the publication
of technical data, regardless as to whether that publication is to the Internet or

in a book or in any other medium.” (Pl. Reply 5).

33

WASHSTATEC001370
Cagage2)-Dy-OPDBLEBMPPopEtanicheS? Filed OP/SH29 Page 38Qp4202

On this score, the Court agrees with Defendants: The ITAR’s restrictions
on exports unambiguously apply to ITAR-controlled technical data regardless of
the medium in which such data is exported. Uploading data to the public
Internet — even a hypothetical domestic-only public Internet — qualifies as a
“deemed export” under the ITAR because it “releas[es] or otherwise transfer|s]
technical data to a foreign person in the United States.” 22 C.F.R.

§ 120.17(a}(2). Of course, the ITAR does not apply to purely domestic
disseminations limited to U.S. persons, thereby enabling private-sector
research and industry development. (See, e.g., Def. Br. 2 (“The ITAR sets forth
a regulatory framework that recognizes that private companies developing
munitions can further the national security and foreign policy interests of the
United States, while simultaneously safeguarding those interests by prohibiting
the unfettered access to defense articles and services by foreign countries and
persons.”})). But the regulation does restrict the unlimited release of ITAR-
controlled technical data to foreign persons, even within the domestic territory
of the United States. The Court declines to construe the ITAR to exclude
domestic publication as an export where such publication releases or transfers
ITAR-controlled technical data to foreign persons inside the United States.

4. The ITAR’s Current Licensing Restrictions, Including Its
Definitions of “Public Domain” and “Export,” Do Not Violate
the First Amendment

When Plaintiffs constitutional challenges are considered in terms of the

unambiguous text of the ITAR — rather than Plaintiffs fears (or Defendants’

wishes) regarding that text — the Court’s constitutional analysis is

34

WASHSTATEC001371
Cagage2)-Dy-OPDBLEBMPPopEtaniclheS® Filed OPSHL9 Page I8@p4202

straightforward. As Defendants point out, courts have repeatedly upheld the
constitutionality of the ITAR’s licensing requirements against First Amendment
challenges. (Def. Br. 19-20). In the words of the Ninth Circuit,

[T]he AECA prohibits export without a license of items

on the USML without regard to content or viewpoint ...

The purpose of the AECA does not rest upon

disagreement with the message conveyed. ITAR defines

the technical data based on its function and not its

viewpoint. Accordingly, we find that the AECA and its

implementing regulations are content-neutral. Because

the AECA and its implementing regulations are content-

neutral, we apply the intermediate scrutiny standard

under O’Brien. 391 U.S. 367 (1968).... [Wle hold that

the AECA and its implementing regulations withstand

intermediate scrutiny because they substantially

advance the Government’s important interest in the

regulation of international dissemination of arms

information.
United States v. Mak, 683 F.3d 1126, 1134-35 (9th Cir. 2012) (internal
citations and quotations omitted). The ITAR’s restrictions on speech are
content-neutral and survive intermediate scrutiny under O’Brien because “they
substantially advance important governmental interests unrelated to the
suppression of expression.” Id.

Nor are the AECA and its implementing regulations unconstitutionally
overbroad, because “the AECA delineates narrowly the scope of information
subject to arms controls. The AECA and ITAR specifically carve out exceptions
to the law for the types of information that are subject to the highest levels of
First Amendment protection, for example, published scholarly works.” Mak,

683 F.3d at 1136 (internal citations, quotation marks, and alterations omitted).

Moreover, as Defendants point out, “the AECA and ITAR restrict only the export

35

WASHSTATEC001372
Cagage2-Dy-OPDBLEBMPPopEtaniclheS? Filed ORSH29 Page 36 Op4202

of technical data, not domestic dissemination.” (Def. Br. 22 (citing Defense
Distributed, 121 F. Supp. 3d at 695)). The Court agrees that the AECA and the
ITAR are content-neutral restrictions on speech that survive intermediate
scrutiny under O’Brien and are not unconstitutionally overbroad.

When the ITAR is properly construed, each of Plaintiff's First Amendment
challenges to it fails. First, Plaintiff argues that the ITAR’s currently existing
public domain exclusion imposes an unconstitutional prior restraint because it
requires ex ante licensing to republish technical data that entered the public
domain without prior authorization from the Department, and to aggregate or
modify existing public domain information. (See, e.g., Pl. Br. 3 (“[T|he ITAR
currently imposes a prior restraint to use the public domain exclusion by ... the
republication of such publicly available technical data.”); Pl. Reply 6 (“[T]he
ITAR still imposes a prior restraint on putting aggregated technical data into
the public domain by publishing it.... because aggregating technical data, as
the Plaintiff intends to do, creates a new set of technical data.”)). Plaintiff
concedes, however, that information that falls within the public domain
exclusion is not subject to the ITAR’s licensing provisions, “is no longer
regulated” (Pl. Br. 4), and “may be freely published without the Government’s
approval” (id. at 2).

As explained above, Plaintiffs argument proceeds from a
misapprehension of the public domain exclusion; the exclusion does not
restrict either the republication of information that entered the public domain

without prior authorization by the Government, or the dissemination of public

36

WASHSTATEC001373
Cagage2-Dy-OPDBLEBMPPopEtaniclheS? Filed ORSH29 Page $8p4202

domain information solely because it has been aggregated or modified. Asa
result, Plaintiff has failed to identify any aspect of the public domain exclusion
that operates as a prior restraint, and its arguments that the public domain
exclusion fails the procedural requirements for constitutional prior restraints
are irrelevant. (See Pl. Br. 8-16; Pl. Reply 17-25). The Court thus agrees with
Defendants that “the Freedman factors are not the appropriate legal test” to
evaluate the constitutionality of the public domain exclusion under the First
Amendment. (Def. Br. 23). Indeed, Plaintiff has not identified any aspect of the
public domain exclusion that restricts expressive activity in any way. Under
any standard of First Amendment scrutiny, therefore, Plaintiff's challenge to
the ITAR’s public domain exclusion fails.

Second, Plaintiff argues that the ITAR “imposes a prior restraint on
publication on the Internet|.]” (Pl. Br. 16). To start, since information that is
generally available online does not necessarily qualify for the public domain
exclusion, the ITAR can restrain the republication of that information. (See id.
(“The ITAR’s prior restraint on publication on the Internet also violates the First
Amendment|.]”); Pl. Reply 5 (opposing the position “that the public domain
exclusion does not include the Internet”)). And since uploading information to
the public Internet qualifies as a “deemed export,” the ITAR can restrain the

dissemination of information via the Internet. See 22 C.F.R. § 120.17(a}(2).

37

WASHSTATEC001374
Cagage2-Dy-OPDBLEBMPPopEtaniclheS? Filed OPSH29 Page 389p4202

(See Pl. Reply 6-7 (“[T|he ITAR stil imposes a prior restraint on holding a
conference or seminar on the Internet that involves technical data|.]”}).1!

Of course, neither of these scenarios involves an Internet-specific prior
restraint. The mere fact that ITAR-controlled technical data might be sourced
from, or exported via, the Internet does not alter the Court’s constitutional
analysis. As explained above, ITAR-controlled technical data that is sourced
from non-library places on the Internet is subject to the same licensing
requirements as any other technical data not in the public domain. Plaintiff
has not made a case for Internet exceptionalism in analyzing the ITAR’s
speech-licensing provisions. Therefore, Plaintiff's argument is, effectively, that
the ITAR’s licensing restrictions on republishing any technical data not in the
public domain — as the term is defined in the ITAR — are an unconstitutional
prior restraint. They are not. Similarly, interpreting the current ITAR’s
definition of a “deemed export” to include uploads to the Internet does not
restrict the publication of otherwise unregulated information to the Internet,
such as information that falls within the public domain exclusion; it merely
recognizes that publication on the public Internet is one means of “releasing or
otherwise transferring technical data to a foreign person in the United States|.|”

22 C.F.R. § 120.17{a}(2).

 

1t Plaintiff's briefing conflates these two scenarios. (See Pl. Br. 16-18; Def. Br. 18
(“Plaintiff's brief appears to conflate the public domain exclusion ... and the ITAR’s
requirements that a license ... be obtained prior to an unrestricted dissemination of
ITAR-controlled technical data|[.]”)).

38

WASHSTATEC001375
Cagage2-Dy-OPDBLEBMPPopEtaniclheS? Filed OPSHL9 Page 39Qp4202

“The ITAR’s licensing requirements apply to a broad range of technical
data related to items on the USML, and the ‘export’ of that data involves
transmission to foreign persons in a variety of contexts|.|” (Def. Br. 19). For
the reasons stated above and explained in United States v. Mak, the ITAR’s
licensing requirements are content-neutral restrictions on speech that survive
intermediate scrutiny under O’Brien and are not unconstitutionally overbroad.
See 683 F.3d at 1134-35.

5. The ITAR’s Licensing Restrictions, Including Its Definition of
“Export,” Do Not Violate the Fifth Amendment

A statute or regulation is unconstitutionally vague under the Due
Process Clause of the Fifth Amendment if it “fails to provide a person of
ordinary intelligence fair notice of what is prohibited, or is so standardless that
it authorizes or encourages seriously discriminatory enforcement.” United
States v. Williams, 553 U.S. 285, 304 (2008). When determining a Fifth
Amendment due process challenge for impermissible vagueness, courts
consider “whether a statute is vague as applied to the particular facts at issue,
for a plaintiff who engages in some conduct that is clearly proscribed cannot
complain of the vagueness of the law as applied to the conduct of others.”
Holder v. Humanitarian Law Project, 561 U.S. 1, 18-19 (2010) (internal citation,
quotation marks, and alterations omitted). The Court must therefore
determine whether Plaintiff “in fact had fair notice that the statute and
regulations proscribed [its] conduct.” United States v. Hsu, 364 F.3d 192, 196

(4th Cir. 2004).

39

WASHSTATEC001376
Cagage2)-Dy-OPDBLEBMPPopEtaniclheS? Filed ORSH29 Page 46 bp4202

Plaintiff argues that “the ITAR’s regulation of domestic publication
violates the Fifth Amendment” because it is unconstitutionally vague and ex
post facto. (Pl. Br. 22). Plaintiff cabins its challenge, however, by stating that
“the issue here concerns only the publication of technical data, which qualifies
as ‘exempt’ once published into various public forums.” (Pl. Br. 23 (citing 22
C.F.R. §§ 120.10(b) & 120.11)). The FAC alleges that Plaintiff wishes to
distribute, via its website, “published and generally accessible public
information that is available from bookstores and libraries, and for which
foreign persons already have access to,” that “would have otherwise constituted
technical data but is excluded from the technical data provisions because it is
in the public domain.” (FAC ¢ 49). The information was “not authorized by the
Defendants into the public domain.” (/d. at 4 52).

As explained above, technical data that is otherwise ITAR-controlled does
not qualify for the public domain exclusion simply by virtue of being sourced
from the Internet. Therefore, Plaintiff has fair notice that the ITAR proscribes
the republication of ITAR-controlled technical data, even if that data is sourced
from the Internet, and even if that data is republished via upload to the
Internet.

In 2015, the Western District of Texas considered a Fifth Amendment
challenge to the ITAR’s prior definition of export, which was then defined to
include “|dlisclosing (including oral or visual disclosure) or transferring
technical data to a foreign person, whether in the United States or abroad.”

Defense Distributed, 121 F. Supp. 3d at 701 (quoting 22 C.F.R. § 120.17(a)(4)).

40

WASHSTATEC001377
Cagage2-Dy-OPDBLEBMPPopEtaniclheS® Filed OPSH29 Page 4Pop4202

The plaintiff in Defense Distributed, as here, wished to post ITAR-controlled
technical data to the public Internet. Jd. At the preliminary injunction stage,
the court concluded that the ITAR’s definition of an export did not violate the
Fifth Amendment because “[p]ersons of ordinary intelligence are clearly put on
notice by the language of the regulations that such a posting would fall within
the definition of export.” Id.!2 The Court agrees with this reasoning.
Moreover, the 2016 ITAR revision defining “export” to include “releasing or
otherwise transferring technical data to a foreign person in the United States (a
‘deemed export?” did not substantially alter the regulation. Therefore, the
Court concludes that the current ITAR’s definition of “export” is not
unconstitutionally vague under the Fifth Amendment.
CONCLUSION

The Court recognizes that certain portions of this Opinion may engender
cognitive dissonance to readers of two prior opinions in this case. See Stagg I,
158 F. Supp. 3d at 210 (“Plaintiff also raises several arguments regarding its
likelihood of success on the merits that the Government would be wise to
note.”); Stagg Il, 673 F. App’x at 97 (“But just as Stagg’s refusal to disclose —
even to the district court — the information it seeks to publish, and whether
that information is already publicly available, makes it appropriate to deny the

broad preliminary injunction sought, we note concern with the government’s

 

12 On appeal the Fifth Circuit upheld the district court’s denial of the preliminary
injunction, but stated that it “take[s] no position on” the merits of the issue “whether
posting files online for unrestricted download may constitute ‘export[.]” Defense
Distributed v. U.S. Dep’t of State, 838 F.3d 451, 461 (Sth Cir. 2016).

41

WASHSTATEC001378
Cagage2-Dy-OPDBLEBMPPopEtaniclheS? Filed OPSH29 Page 42p4202

representations at oral argument.... We state only that, while we affirm the
order denying the broad injunction sought by Stagg, we do so without prejudice
to the pursuit of narrower relief in the district court.”}. However, it was only in
the context of the parties’ more detailed briefing on the merits that the Court
engaged with the nuances of their competing interpretive arguments.

To review, the Court finds it understandable that Plaintiff brought this
litigation, given the aggressive interpretations of the ITAR that have recently
been advanced by the Department. However, not all of these interpretive
glosses are correct statements of the law, as the Court has explained, and the
ITAR, when properly construed, does not implicate the constitutional concerns
identified by Plaintiff.

For the reasons stated in this Opinion, Plaintiff's motion for summary
judgment is DENIED and Defendants’ motion for summary judgment is
GRANTED. The Clerk of Court is directed to terminate all pending motions,
adjourn all remaining dates, and close this case.

SO ORDERED.

 

Dated: January 30, 2019
New York, New York

 

KATHERINE POLK FAILLA
United States District Judge

42

WASHSTATEC001379
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 494 of 502

 

Message

From: Dearth, Anthony M [DearthAM @state.gov]

Sent: 2/9/2019 12:49:53 PM

To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L
[HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]

Subject: Fw: WTTLonline 02-11-19

Attachments: WTTLonline_02-11-19.pdf

Last snippet regards Cats I-III.
V/R, Tony

Anthony M. Dearth

Chief of staff

Directorate of Defense Trade Controls
Original Message

From: Meredith Gilston <mgilston@comcast.net>

Sent: Friday, February 8, 2019 8:37 PM

To: Dearth, Anthony M

Reply To: mgilston@comcast.net

Subject: wiTLonline 02-11-19

Dear Colleague,

Attached is the February 11, 2019, issue of washington Tariff & Trade Letter. This week's issue includes
articles on:

Senators Introduce Bill to Lift Cuba Embargo

USTR Continues "Aggressive" Approach to China
Commerce to Restart Mexican Tomato Antidumping Probe
wTo Arbitrator Brings Korean Concessions Down to Earth
President Preaches to Trade Choir

Briefs: Trade Figures, Sanctions, Firearms

oo ote oe

Sincerely,

Meredith Gilston
Editor

WASHSTATEC001380
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 495 of 502

 

 

Vol. 39, No. 6 February 11, 2019

Senators Introduce Bill to Lift Cuba Embargo

Lawmakers took another step toward chipping away at the Cuba embargo Feb. 7 when
three senators reintroduced the Freedom to Export to Cuba Act (S. 428), a bill that would
lift the trade embargo on the island. Sens. Amy Klobuchar (D-Minn.), Mike Enzi (R-Wyo.)
and Patrick Leahy (D-Vt.) sponsored the bill, which would eliminate legal barriers to
Americans doing business in Cuba.

The bill repeals existing restrictions, including the original 1961 authorization for
establishing the trade embargo; subsequent laws that required enforcement of the
embargo; and other restrictive statutes that prohibit transactions between U.S.-
owned or controlled firms and Cuba, and limitations on direct shipping between
U.S. and Cuban ports.

“U.S.-Cuba policy has been defined for far too long by conflicts of the past. The Freedom to
Export to Cuba Act would pave the way for new economic opportunities for American
businesses & farmers, boost U.S. exports & allow Cubans greater access to American
goods,” Klobuchar tweeted Feb. 7.

Lawmakers in December passed the 2018 Farm Bill (H.R. 2), including an amendment
that would allow farmers to use trade promotion funds to finance certain agricultural
exports to Cuba (see WITL, Jan. 7, page 9). Klobuchar and 13 bipartisan cosponsors
previously introduced the embargo bill in June 2017.

USTR Continues “Aggressive” Approach to China

Facing a self-imposed March 1 deadline before raising tariffs on Chinese imports, a high-
level U.S. delegation will travel to Beijing Feb. 14-15 in hopes of averting the increased
duties. At the same time it is negotiating a deal, the U.S. acknowledged the obvious that
its approach to China is more aggressive than in the past.

 

© Copyright 2019 Gilston-Kalin Communications LLC. WTTL is published weekly 50 times a year except last week
P.O. Box 5325, Rockville, MD 20848-5325. in August and December. Subscriptions are $697 a year.
All rights reserved. Reproduction, photocopying or Additional users pay only $100 each with full-priced sub-
redistribution in any form, including electronic, without scription. Site and corporate licenses are also available.
written approval of publisher is prohibited by law. Phone: 301-460-3060 Fax: 301-460-3086

 

 

 

 

 

 

WASHSTATEC001381
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 496 of 502

 

Page 2 Washington Tariff & Trade Letter February 11, 2019

 

Complicating the talks, though officials are loath to admit it, is the recent indictment
against Huawei (see WTTL, Feb. 4, page 1).The U.S. delegation will include U.S. Trade
Representative (USTR) Robert Lighthizer and Treasury Secretary Steven Mnuchin, along
with several other trade officials. Deputy USTR Jeffrey Gerrish will participate in deputy-
level negotiations beginning Feb. 11.

The USTR’s office explained the reasoning behind its aggressive approach in its
annual report on China’s implementation of its World Trade Organization (WTO)
commitments. “Out of necessity, the United States is now using all available tools —
including domestic trade remedies, bilateral negotiations, WTO litigation and
strategic engagement with like-minded trading partners — to respond to the unique
and very serious challenges,” USTR wrote in the report released Feb. 4.

The report also cited just “a small sampling of bilateral and multilateral commitments
unfulfilled by China,” including: forcible technology transfer from U.S. companies: lack of
foreign electronic payment services companies in China’s domestic market: slow review of
applications of agricultural biotechnology products; and illegal export restraints, such as
export quotas, export licensing, minimum export prices, export duties and other
restrictions.

While the U.S. and its partners have been actively engaged in reforming WTO rules aimed
at China, the report highlighted the futility of WTO reform in changing China’s ways. “In
theory, the WTO membership could adopt new rules requiring members like China to
abandon non-market economic systems and state-led, mercantilist trade regime. For
several reasons, however, it is unrealistic to expect success in any negotiation of new WTO
rules that would restrict China’s current approach to the economy and trade ina
meaningful way.”

Commerce to Restart Mexican Tomato Antidumping Probe

Rotten Tomatoes is more than a film review website. As the administration hails the
success of its updated trade deal, Commerce will resume its antidumping investigation of
fresh tomato imports from Mexico and could impose duties on those imports. The
department Feb. 6 formally announced its intent to withdraw from its 2013 suspension
agreement with Mexican tomato exporters.

The long-running dispute over tomatoes from Mexico dates back to the 1990s. Most
recently, the Court of International Trade (CIT) ruled in 2015 that Commerce failed
to provide all the information behind the deal (see WTTL, Sept. 28, 2015, page 1).

“We have heard the concerns of the American tomato producing industry and are taking
action today to ensure they are protected from unfair trading practices,” said Commerce
Secretary Wilbur Ross. Withdrawal would be effective May 7. Upon completion of the
withdrawal, Commerce will continue with its investigation and notify the International
Trade Commission (ITC) of its final determination, the department said.

© Copyright 2019 Giston-Kalin Communications LLO. &H rights reserved. Reproduction.
ghotecapying or redistribution in any form withaut approval of publsher la orehibited by law.

 

 

 

WASHSTATEC001382
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 497 of 502

 

February 11, 2019 Washington Tariff & Trade Letter Page 3

 

Florida Republican lawmakers applauded the deal. “Fairly traded imports can and do
enrich Americans’ lives, but we must be clear with our trade partners that unfair trade
practices that threaten American livelihoods will not be tolerated,” Sen. Marco Rubio (R-
Fla.) said in a statement.

A week before, Rubio and 47 Senate and House colleagues urged Ross to
immediately terminate the “ineffective” deal. “Such suspension agreements have
always been negotiated with the best intentions in mind. Yet, three different
agreements have already been negotiated over the last 22 years because each
previous agreement had failed to work as intended,” the lawmakers wrote in a
letter to Ross.

In its fourth sunset review of the suspended antidumping investigation in December,
Commerce determined that the termination of the suspended investigation “would likely
lead to continuation or recurrence of dumping at weighted-average margins up to
188.14%.”

WTO Arbitrator Brings Korean Concessions Down to Earth

A World Trade Organization (WTO) arbitrator ran Korea’s original request for retaliation
over U.S. non-compliance in the ongoing WTO Dispute Settlement Body (DSB) case on
antidumping and countervailing measures on large residential washers (LRWs) through
the spin cycle.

In its ruling Feb. 8, the arbitrator determined that “the level of nullification or impair-
ment caused by the ‘as applied’ inconsistent antidumping and countervailing duty
measures” was $74.4 million and $10.4 million, respectively. The arbitrator was not
convinced by Korea’s argument that the U.S. LRW market would grow on average by 5.8%
annually, but said Korea may update this figure annually to account for inflation.

This is the first time a WTO arbitrator has authorized a member to suspend concessions
against another member for trade losses resulting from an antidumping measure found to
be inconsistent with WTO rules. Korea originally sought $711 million in annual sanctions
over U.S. non-compliance (see WITL, Jan. 22, page 7). The U.S. objected to that level of
retaliation, and the matter was automatically referred to arbitration. The final arbitrator’s
decision is only 12% of Korea’s original request.

For Korea’s request pertaining to non-LRWs, the arbitrator “devised a formula that Korea
may use to determine the level of nullification or impairment in any future instance of
application of the ‘as such’ inconsistent anti-dumping measures,” the WTO said.

President Preaches to Trade Choir

While Congress has introduced several bills restricting his trade authority, the president

used State of the Union speech Feb. 5 to urge lawmakers to pass an unpopular one that
© Copyright 2019 Giston-Kalin Communications LLO. &H rights reserved. Reproduction.
ghotesapying or redistribution in any form witheut approval of publsher la orehibited by law.

 

 

 

WASHSTATEC001383
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 498 of 502

 

Page 4 Washington Tariff & Trade Letter February 11, 2019

 

gives him even more power. In the few minutes he spent on trade, the president also
hailed progress on a China trade deal and asked Congress to approve the new U.S.-
Mexico-Canada Agreement (USMCA).

The president asked lawmakers to pass the Reciprocal Trade Act (H.R. 764), “so that if
another country places an unfair tariff on an American product, we can charge them the
exact same tariff on the exact same product that they sell to us,” he said. Since Republican
members introduced that bill in January, other lawmakers have sponsored opposing bills
restricting his authority under Section 232 to impose tariffs (see Briefs, page 5).

On China, the president claimed the Treasury is “receiving billions and billions of
dollars” from recently imposed tariffs on $250 billion of Chinese goods. With more
tariffs on the horizon, “we are now working on a new trade deal with China. But it
must include real, structural change to end unfair trade practices, reduce our
chronic trade deficit, and protect American jobs.”

The USMCA “will replace NAFTA and deliver for American workers like they haven’t had
delivered to for a long time,” he said. The president urged congress to pass the USMCA
into law “so that we can bring back our manufacturing jobs in even greater numbers,
expand American agriculture, protect intellectual property, and ensure that more cars are
proudly stamped with our four beautiful words: ‘Made in the USA.”

As if coordinated, members of the president’s cabinet immediately put out statements
expressing their enthusiastic support. The president “outlined a visionary trade agenda
that resonates across party lines and will accelerate America’s manufacturing resurgence,
expand export opportunities for our farmers, ranchers and small businesses, and promote
America’s leadership in today’s digital economy,” USTR Robert Lighthizer said in a
statement.

Industry groups echoed that sentiment. The National Retail Federation (NRF)

commended the president for “his efforts to restore balanced trade relationships,” NRF
President and CEO Matthew Shay said in a statement. “We encourage the administration
to continue to focus on the end goal, and for Congress to restore rather than further
neglect its role in trade policy,” he added.

Senate Finance Committee Ranking Member Ron Wyden (D-Ore.) was doubtful. “While I
agree with Trump that America needs to do better on trade, so far his administration has
done far more to create chaos and uncertainty than deliver results for American workers.
When it comes to NAFTA, a deal isn’t worth much if it’s not enforceable, and as it stands
NAFTA 2.0 is not enforceable,” he said.

* * * Briefs * * *

TRADE FIGURES: Merchandise exports in November jumped 4.5% from year ago to $140.3
billion, Commerce reported Feb. 6. Services exports gained 2.2% to $69.5 billion from November
2017. Goods imports increased 3.5% from November 2017 to record-high $211.9 billion, as services
imports gained 1.85% to $47.25 billion.

© Copyright 2040 Glisten-Kalin Comrmunicatisns LLC. Al rights resarvad. Reproduction,
photocopying or redistribution in any farm whthout approval of publisher is prohibited by law.

 

 

 

WASHSTATEC001384
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 499 of 502

 

February 11, 2019 Washington Tariff & Trade Letter Page 5

 

STEEL: American Institute of Steel Construction, LLC filed countervailing and antidumping duty
petitions Feb. 4 with ITA and ITC against fabricated structural steel from Canada, China and
Mexico.

NOMINATIONS: Senate Finance Committee Feb. 5 approved nomination of Jeffrey Kessler to be
assistant Commerce secretary for enforcement and compliance. “This is an important role when it
comes to what I call getting trade done right,” Sen. Ron Wyden (D-Ore.) said at committee
meeting.

TRADE PEOPLE: National Council of Textile Organizations (NCTO) president and CEO Auggie
Tantillo will retire later this year, group announced Feb. 4. Organization intends to make public
announcement on Tantillo’s replacement. “in the coming weeks,” it said. Prior to association work,
Tantillo was deputy assistant secretary of Commerce for textiles & apparel under President
George H.W. Bush.

DRINK UP: USTR Chief Agricultural Negotiator Gregg Doud and United Kingdom (UK)
Ambassador to U.S. Kim Darroch Jan. 31 signed two continuity agreements covering wine and
distilled spirits “to ensure there is no disruption in trade of these products” when UK leaves EU.
UK was top export market for U.S. distilled spirits in 2017, USTR noted. U.S. currently has
agreements on wine and distilled spirits with EU.

CONGRESS: If one bill restricting executive tariff authority is good, two would be even better.
Rep. Ron Kind (D-Wis.) and Sen. Rob Portman (R-Ohio) Feb. 6 introduced parallel bills (H.R.
1008/S. 365) amending Section 232 “to require the Secretary of Defense to initiate investigations
and to provide for congressional disapproval of certain actions.” Business Roundtable thanked
sponsors for “leadership on reasserting Congress’ constitutional authority over tariffs and
regulating foreign commerce.” Rep. Mike Gallagher (R-Wis.), Sen. Pat Toomey (R-Pa.) and two
dozen cosponsors introduced similar bills (H.R.940/S. 287) in January (see WTTL, Feb. 4, page 8).

SANCTIONS: Kollmorgen Corporation of Radford, Va. agreed Feb. 7 to pay $18,381 to settle six
OFAC charges of violating Iran sanctions between July 2013 and July 2015. Turkish affiliate
Elsim Elektroteknik Sistemler Sanayi ve Ticaret Anonim Sirketi allegedly dispatched employees
to Iran to service machines and provided products, parts or services with knowledge they were
destined for Iranian end-users. Kollmorgen voluntarily self-disclosed apparent. violations:
company acquired control of Elsim in early 2013....At same time, OFAC designated Evren
Kayakiran, Elsim manager primarily responsible for conduct, as foreign sanctions evader.

FIREARMS: In response to 30-day formal 38(f) notice from State on long-awaited firearms rules,
House progressives Feb. 8 introduced Prevent Crime and Terrorism Act to block transfer from
USML categories I (firearms), IT (guns and armament) and IT (ammunition) to Commerce
jurisdiction. “We need proper congressional oversight, so we can step in and make sure these
weapons aren't sent to bad actors, including terrorists, drug cartels, human rights abusers or
violent criminals,” bill co-sponsor Rep. Eliot Engel (D-N.Y.) said in statement. Senate Foreign
Relations and House Foreign Affairs committees received notification Feb. 4; if Congress passes no
legislation or “hold” on transfer, agencies could publish final rules March 5. After six years on hold,
OMB completed review in December (see WITL, Dec. 17, page 6).

© Sapyright 2019 Giston-Kalin Communications LLG. Au rights reserved. Rapracduction,
photecepying or redistribution in any forn without approval of publisher is prohibited by law.

 

 

 

WASHSTATEC001385
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 500 of 502

 

Message

From: Jeffrey Kovar [kovarjd@yahoo.com]
Sent: 2/9/2019 8:35:24 PM

To: nightingalerl@state.gov

cc: Jeffrey Kovar [kovarjd@state.gov]
Subject: L/PM weekly

L/PM

<!-[if lsupportLists]-->1. <!--[endif]->(SBU) ITAR Revisions to Categories I-III (firearms): On
Monday, February 4, the Department formally notified Congress of the Department’s intent to remove
items from the USML as required section 38(f) of the Arms Export Control Act.

 

7. (SBU) ITAR: On Monday the Department formally gave notice to Congress of the proposed

amendments to the ITAR to shift the regulation of exports of small arms and light weapons to

 

WASHSTATEC001386
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 501 of 502

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 2/11/2019 9:43:30 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Rogers, Shana A
[RogersSA2 @state.gov]; String, Marik A [StringMA@state.gov]

cc: Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: Points on the 1-3 rule for the NSC

& few suggestions

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Monday, February 11, 2019 4:27 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; String, Marik A
<StringMA@state.gov>; Miller, Michael F <Millermf@state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>

Subject: Points on the 1-3 rule for the NSC

 

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls

WASHSTATEC001387
Case 2:20-cv-00111-RAJ Document 106-9 Filed 09/23/20 Page 502 of 502

Department of State
202-663-2809

WASHSTATEC001388
